


Exhibit 10.51


AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of June 30, 2014

by and among

ARC PROPERTIES OPERATING PARTNERSHIP, L.P.,
as Borrower,

AMERICAN REALTY CAPITAL PROPERTIES, INC.,
as Parent,

THE FINANCIAL INSTITUTIONS FROM TIME TO TIME PARTY HERETO,
as Lenders,

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent

                                

WELLS FARGO SECURITIES, LLC,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as Joint Lead Arrangers and Joint Bookrunners,
CITIGROUP GLOBAL MARKETS INC., J.P. MORGAN SECURITIES LLC, CAPITAL ONE, NATIONAL
ASSOCIATION, BARCLAYS BANK PLC, CREDIT SUISSE SECURITIES (USA) LLC and DEUTSCHE
BANK SECURITIES, INC.,
as Joint Lead Arrangers,

BANK OF AMERICA, N.A.,
as Syndication Agent,

and

CITIBANK, N.A., JPMORGAN CHASE BANK, N.A., CAPITAL ONE, NATIONAL ASSOCIATION,
BARCLAYS BANK PLC, CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH and DEUTSCHE BANK AG,
NEW YORK BRANCH,
as Co-Documentation Agents

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------




TABLE OF CONTENTS
Article I. Definitions
 
2


 
Section 1.1. Definitions
 
2


 
Section 1.2. General; References to Central Time
 
37


 
Section 1.3. Financial Attributes of Non-Wholly Owned Subsidiaries
 
38


 
Section 1.4. Amendment and Restatement of the Existing Credit Agreement
 
38


Article II. CREDIT FACILITY
 
40


 
Section 2.1. Revolving Loans
 
40


 
Section 2.2. Term Loans
 
41


 
Section 2.3. Bid Rate Loans
 
43


 
Section 2.4. Letters of Credit
 
46


 
Section 2.5. Swingline Loans
 
50


 
Section 2.6. Rates and Payment of Interest on Loans
 
52


 
Section 2.7. Number of Interest Periods
 
53


 
Section 2.8. Repayment of Loans
 
53


 
Section 2.9. Prepayments
 
54


 
Section 2.10. Continuation
 
55


 
Section 2.11. Conversion
 
55


 
Section 2.12. Notes
 
56


 
Section 2.13. Voluntary Reductions of the Revolving Commitments and Term Loan
Commitments
 
56


 
Section 2.14. Extension Option
 
58


 
Section 2.15. Expiration Date of Letters of Credit Past Revolving Commitment
Termination
 
58


 
Section 2.16. Amount Limitations
 
58


 
Section 2.17. Increase in Dollar Tranche Revolving Commitments; Incremental Term
Loans
 
59


 
Section 2.18. Funds Transfer Disbursements
 
61


 
Section 2.19. Determination of Dollar Amounts
 
61


 
Section 2.20. Judgment Currency
 
61


Article III. PAYMENTS, FEES AND OTHER GENERAL PROVISIONS
 
62


 
Section 3.1. Payments
 
62


 
Section 3.2. Pro Rata Treatment
 
63


 
Section 3.3. Sharing of Payments, Etc
 
64


 
Section 3.4. Several Obligations
 
64


 
Section 3.5. Fees
 
64


 
Section 3.6. Computations
 
66


 
Section 3.7. Usury
 
66


 
Section 3.8. Statements of Account
 
66


 
Section 3.9. Defaulting Lenders
 
67


 
Section 3.10. Taxes
 
70


Article IV. [INTENTIONALLY OMITTED]
 
74


Article V. YIELD PROTECTION, ETC.
 
74







--------------------------------------------------------------------------------




 
Section 5.1. Additional Costs; Capital Adequacy
 
74


 
Section 5.2. Suspension of LIBOR Loans, LIBOR Margin Loans and CDOR Loans
 
76


 
Section 5.3. Illegality
 
77


 
Section 5.4. Compensation
 
77


 
Section 5.5. Treatment of Affected Loans
 
78


 
Section 5.6. Affected Lenders
 
79


 
Section 5.7. Change of Lending Office
 
79


Article VI. CONDITIONS PRECEDENT
 
79


 
Section 6.1. Initial Conditions Precedent
 
79


 
Section 6.2. Conditions Precedent to All Loans and Letters of Credit
 
81


Article VII. REPRESENTATIONS AND WARRANTIES
 
82


 
Section 7.1. Representations and Warranties
 
82


 
Section 7.2. Survival of Representations and Warranties, Etc
 
87


Article VIII. AFFIRMATIVE COVENANTS
 
87


 
Section 8.1. Preservation of Existence and Similar Matters
 
87


 
Section 8.2. Compliance with Applicable Law
 
88


 
Section 8.3. Maintenance of Property
 
88


 
Section 8.4. Conduct of Business
 
88


 
Section 8.5. Insurance
 
88


 
Section 8.6. Payment of Taxes and Claims
 
88


 
Section 8.7. Books and Records; Inspections
 
89


 
Section 8.8. Use of Proceeds
 
89


 
Section 8.9. Environmental Matters
 
90


 
Section 8.10. Broker-Dealer Subsidiaries
 
90


 
Section 8.11. [Intentionally Omitted
 
90


 
Section 8.12. REIT Status
 
90


 
Section 8.13. Exchange Listing
 
90


 
Section 8.14. Guarantors
 
90


Article IX. INFORMATION
 
91


 
Section 9.1. Quarterly Financial Statements
 
91


 
Section 9.2. Year End Statements
 
91


 
Section 9.3. Compliance Certificate
 
92


 
Section 9.4. Other Information
 
92


 
Section 9.5. Electronic Delivery of Certain Information
 
93


 
Section 9.6. Public/Private Information
 
94


 
Section 9.7. USA Patriot Act Notice; Compliance
 
94


Article X. NEGATIVE COVENANTS
 
95


 
Section 10.1. Financial Covenants
 
95


 
Section 10.2. Liens; Negative Pledge
 
96


 
Section 10.3. Restrictions on Intercompany Transfers
 
97


 
Section 10.4. Merger, Consolidation, Sales of Assets and Other Arrangements
 
98


 
Section 10.5. Plans
 
98







--------------------------------------------------------------------------------




 
Section 10.6. Fiscal Year
 
99


 
Section 10.7. Modifications of Organizational Documents
 
99


 
Section 10.8. Permitted Investments
 
99


 
Section 10.9. Transactions with Affiliates
 
100


 
Section 10.10. [Intentionally Omitted]
 
100


 
Section 10.11. Dividends and Other Restricted Payments
 
100


Article XI. DEFAULT
 
101


 
Section 11.1. Events of Default
 
101


 
Section 11.2. Remedies Upon Event of Default
 
104


 
Section 11.3. [Intentionally Omitted]
 
105


 
Section 11.4. Marshaling; Payments Set Aside
 
105


 
Section 11.5. Allocation of Proceeds
 
105


 
Section 11.6. Letter of Credit Collateral Account
 
106


 
Section 11.7. Rescission of Acceleration by Requisite Lenders
 
107


 
Section 11.8. Performance by Administrative Agent
 
107


 
Section 11.9. Rights Cumulative
 
108


Article XII. THE ADMINISTRATIVE AGENT
 
108


 
Section 12.1. Appointment and Authorization
 
108


 
Section 12.2. Wells Fargo as Lender
 
109


 
Section 12.3. Approvals of Lenders
 
110


 
Section 12.4. Notice of Events of Default
 
110


 
Section 12.5. Administrative Agent’s Reliance
 
110


 
Section 12.6. Indemnification of Administrative Agent
 
111


 
Section 12.7. Lender Credit Decision, Etc
 
112


 
Section 12.8. Successor Administrative Agent
 
112


 
Section 12.9. Titled Persons
 
113


 
Section 12.10. Specified Derivatives Contracts
 
113


Article XIII. MISCELLANEOUS
 
114


 
Section 13.1. Notices
 
114


 
Section 13.2. Expenses
 
116


 
Section 13.3. Setoff
 
117


 
Section 13.4. Litigation; Jurisdiction; Other Matters; Waivers
 
117


 
Section 13.5. Successors and Assigns
 
118


 
Section 13.6. Amendments and Waivers
 
123


 
Section 13.7. Nonliability of Administrative Agent and Lenders
 
128


 
Section 13.8. Confidentiality
 
128


 
Section 13.9. Indemnification
 
129


 
Section 13.10. Termination; Survival
 
130


 
Section 13.11. Severability of Provisions
 
130


 
Section 13.12. GOVERNING LAW
 
131


 
Section 13.13. Counterparts
 
131


 
Section 13.14. No Advisory or Fiduciary Relationship
 
131







--------------------------------------------------------------------------------




 
Section 13.15. Obligations with Respect to Loan Parties and Subsidiaries
 
131


 
Section 13.16. Independence of Covenants
 
132


 
Section 13.17. Limitation of Liability
 
132


 
Section 13.18. Entire Agreement
 
132


 
Section 13.19. Construction
 
132


 
Section 13.20. Headings
 
132



SCHEDULES AND EXHIBITS
 
 
 
SCHEDULE I
 
Commitments
SCHEDULE 1.1(a)
 
List of Loan Parties
SCHEDULE 1.1(b)
 
Specified Ground Leases
SCHEDULE 1.1(c)
 
Managed REITs
SCHEDULE 1.1(d)
 
Permitted Liens
SCHEDULE 1.1(e)
 
Specified Properties
SCHEDULE 1.1(f)
 
Marketable Securities
SCHEDULE 7.1(b)
 
Ownership Structure
SCHEDULE 7.1(i)
 
Litigation
SCHEDULE 8.14
 
Certain Indebtedness
SCHEDULE 10.2
 
Existing Negative Pledges
SCHEDULE 10.3
 
Existing Restrictions on Intercompany Transfers
SCHEDULE 10.9
 
Existing Affiliate Transactions
 
 
 
EXHIBIT A
 
Form of Assignment and Assumption Agreement
EXHIBIT B
 
Form of Bid Rate Note
EXHIBIT C
 
[Intentionally Omitted]
EXHIBIT D
 
Form of Designation Agreement
EXHIBIT E
 
Form of Disbursement Instruction Agreement
EXHIBIT F
 
Form of Guaranty
EXHIBIT G
 
Form of Notice of Borrowing
EXHIBIT H
 
Form of Notice of Continuation
EXHIBIT I
 
Form of Notice of Conversion
EXHIBIT J
 
Form of Notice of Swingline Borrowing
EXHIBIT K
 
Form of Revolving Note
EXHIBIT L
 
Form of Swingline Note
EXHIBIT M
 
Form of Term Note
EXHIBIT N
 
Form of Bid Rate Quote Request
EXHIBIT O
 
Form of Bid Rate Quote
EXHIBIT P
 
Form of Bid Rate Quote Acceptance
EXHIBITS Q
 
Forms of U.S. Tax Compliance Certificates
EXHIBIT R
 
Form of Compliance Certificate





--------------------------------------------------------------------------------




THIS AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of June
30, 2014 by and among ARC PROPERTIES OPERATING PARTNERSHIP, L.P., a limited
partnership formed under the laws of the State of Delaware (the “Borrower”),
AMERICAN REALTY CAPITAL PROPERTIES, INC., a corporation incorporated under the
laws of the State of Maryland (the “Parent”), each of the financial institutions
from time to time party hereto, and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent (the “Administrative Agent”), with WELLS FARGO SECURITIES,
LLC, MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, as Joint Lead Arrangers
and Joint Bookrunners (in such capacities, the “Arrangers” and each, an
“Arranger”), CITIGROUP GLOBAL MARKETS INC., J.P. MORGAN SECURITIES LLC, CAPITAL
ONE, NATIONAL ASSOCIATION, BARCLAYS BANK PLC, CREDIT SUISSE SECURITIES (USA) LLC
and DEUTSCHE BANK SECURITIES, INC., as additional Joint Lead Arrangers, BANK OF
AMERICA, N.A., as Syndication Agent (the “Syndication Agent”) and CITIBANK,
N.A., JPMORGAN CHASE BANK, N.A., CAPITAL ONE, NATIONAL ASSOCIATION, BARCLAYS
BANK PLC, CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH and DEUTSCHE BANK AG, NEW YORK
BRANCH, as Co-Documentation Agents (the “Documentation Agents” and each a
“Documentation Agent”).
WHEREAS, the Borrower, the other Loan Parties party thereto, the lenders party
thereto and Wells Fargo Bank, National Association, as administrative agent are
currently party to the Credit Agreement, dated as of February 14, 2013 (as
amended from time to time prior to the date hereof, the “Existing Credit
Agreement”).
WHEREAS, the Borrower, the Lenders, the Departing Lenders (as hereinafter
defined), and the Administrative Agent have agreed (a) to enter into this
Agreement in order to (i) amend and restate the Existing Credit Agreement in its
entirety; (ii) re-evidence the “Obligations” arising under, and as defined in,
the Existing Credit Agreement, which shall be repayable in accordance with the
terms of this Agreement; and (iii) set forth the terms and conditions under
which the Lenders will, from time to time, make loans to or for the benefit of
the Borrower and (b) that each Departing Lender shall cease to be a party to the
Existing Credit Agreement, as evidenced by its execution and delivery of its
Departing Lender Signature Page.
WHEREAS, the parties hereto intend that this Agreement not constitute a novation
of the obligations and liabilities of the parties under the Existing Credit
Agreement or be deemed to evidence or constitute full repayment of such
obligations and liabilities, but that this Agreement amend and restate in its
entirety the Existing Credit Agreement and re-evidence the obligations and
liabilities of the Borrower outstanding thereunder, which shall be payable in
accordance with the terms hereof.
WHEREAS, the Borrower, the Parent and each other Loan Party confirm that all
obligations under the applicable “Loan Documents” (as referred to and defined in
the Existing Credit Agreement) shall continue in full force and effect as
modified or restated by the Loan Documents (as referred to and defined herein)
and that, from and after the Effective Date, all references to the “Credit
Agreement” contained in any such existing “Loan Documents” shall be deemed to
refer to this Agreement.
WHEREAS, the Administrative Agent, the Issuing Bank, the Swingline Lender and
the Lenders desire to make available to the Borrower an amended and restated
credit facility in the initial amount of $4.6 billion, which will include (a) a
$1.2 billion term loan facility, (b) a $3.150 billion Dollar denominated
revolving credit facility with a $25,000,000 swingline subfacility, a
$50,000,000 letter of credit subfacility and a competitive bid loan subfacility
and (c) a $250,000,000 multicurrency revolving credit facility, on the terms and
conditions contained herein.

ACTIVE 201784047v.18

--------------------------------------------------------------------------------




NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:
Article I. DEFINITIONS
Section 1.1.    Definitions.
In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:
“Absolute Rate” has the meaning given that term in Section 2.3(c)(ii)(C).
“Absolute Rate Auction” means a solicitation of Bid Rate Quotes setting forth
Absolute Rates pursuant to Section 2.3.
“Absolute Rate Loan” means a Bid Rate Loan, the interest rate on which is
determined on the basis of an Absolute Rate pursuant to an Absolute Rate
Auction.
“Accepting Lender” has the meaning given that term in Section 13.6.
“Accession Agreement” means an Accession Agreement substantially in the form of
Annex I to the Guaranty.
“Acquisition” means any transaction or series of related transactions
constituting (a) an acquisition by a Person of any real property or (b) any
acquisition by any Person of all or substantially all of the Equity Interests,
assets or any combination thereof of (including any merger or consolidation with
and into) any other Person the core assets of which constitute real property
assets or other assets that are reasonably ancillary thereto (including any
fee-based businesses).
“Additional Costs” has the meaning given that term in Section 5.1(b).
“Adjusted EBITDA” means, for any given period, (a) the EBITDA of the Parent and
its Subsidiaries determined on a consolidated basis for such period minus (b)
Reserves for Replacements for such period.
“Administrative Agent” means Wells Fargo Bank, National Association, including
its branches and affiliates, as contractual representative of the Lenders under
this Agreement, or any successor Administrative Agent appointed pursuant to
Section 12.8.
“Administrative Questionnaire” means the Administrative Questionnaire completed
by each Lender and delivered to the Administrative Agent in a form supplied by
the Administrative Agent to the Lenders from time to time.
“Affected Facility” has the meaning given that term in Section 13.6.
“Affected Lender” has the meaning given that term in Section 5.6.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. In no event
shall the Administrative Agent or any Lender be deemed to be an Affiliate of the
Borrower or the Parent.

2

--------------------------------------------------------------------------------




“Agreed Currencies” means (i) Dollars, (ii) euro, (iii) Pounds Sterling, (iv)
Canadian Dollars, and (v) any other Foreign Currency agreed to by the
Administrative Agent and each of the Multicurrency Tranche Revolving Lenders
that is (x) a lawful currency that is readily available and freely transferable
and convertible into Dollars and (y) available in the London interbank deposit
market.
“Agreement Date” means the date as of which this Agreement is dated.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Parent or its Subsidiaries from time to time
concerning or relating to bribery or corruption, including, without limitation,
the Foreign Corrupt Practices Act and the UK Bribery Act (each as in effect from
time to time).
“Applicable Facility Fee” means the percentage set forth in the table below
corresponding to the Level at which the “Applicable Margin” is determined in
accordance with the definition thereof:
Level
Facility Fee
1
0.15%
2
0.20%
3
0.25%
4
0.25%



Any change in the applicable Level at which the Applicable Margin is determined
shall result in a corresponding and simultaneous change in the Applicable
Facility Fee. The provisions of this definition shall be subject to Section
2.6(c).
“Applicable Law” means all (a) international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes, executive
orders, (b) administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and (c) all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case of clauses (b) and (c), to the extent having the force of law.
“Applicable Margin” means the percentage rate set forth in the table below
corresponding to the level (each a “Level”) into which the Parent’s Credit
Rating then falls. As of the Agreement Date, the Applicable Margin is determined
based on Level 3. Any change in the Parent’s Credit Rating which would cause it
to move to a different Level shall be effective as of the first day of the first
calendar month immediately following receipt by the Administrative Agent of
written notice delivered by the Parent in accordance with Section 9.4(m) that
the Parent’s Credit Rating has changed; provided, however, if the Parent has not
delivered the notice required by such Section but the Administrative Agent
becomes aware that the Parent’s Credit Rating has changed, then the
Administrative Agent may, in its sole discretion, adjust the Level effective as
of the first day of the first calendar month following the date the
Administrative Agent becomes aware that the Parent’s Credit Rating has changed.
During any period that the Parent has two Credit Ratings that are not
equivalent, the Applicable Margin will be determined based on the higher Credit
Rating. In the event that the Parent has two Credit Ratings that are two Levels
apart, the Level corresponding to the midpoint shall apply, and in the event
that the Credit Ratings are more than two Levels apart, the Level that is two
Levels below the higher of the two Credit Ratings shall apply. During any period
for which the Parent has received a Credit Rating from only one Rating Agency,
then the Applicable Margin shall be determined

3

--------------------------------------------------------------------------------




based on such Credit Rating. During any period that the Parent has not received
a Credit Rating from any Rating Agency, the Applicable Margin shall be
determined based on Level 4.
Level
Parent’s Credit Rating (S&P/Moody’s)
Applicable Margin for Revolving LIBOR Loans or CDOR Loans
Applicable Margin for Revolving Base Rate Loans
Applicable Margin for Term LIBOR Loans
Applicable Margin for Term Base Rate Loans
1
BBB+/Baa1 or better
1.00%
0.00%
1.15%
0.15%
2
BBB/Baa2
1.10%
0.10%
1.30%
0.30%
3
BBB-/Baa3
1.35%
0.35%
1.60%
0.60%
4
BB+/Ba1 or lower
1.80%
0.80%
2.05%
1.05%



“Approved Fund” means any Fund that is administered, managed or underwritten by
(a) a Lender, (b) an Affiliate of a Lender, or (c) an entity or an Affiliate of
any entity that administers or manages a Lender.
“ARCT IV Merger Agreement” means that certain Agreement and Plan of Merger dated
as of July 1, 2013 (as amended on October 6, 2013 and October 11, 2013) by and
among the Parent, American Realty Capital Trust IV, Inc., a Maryland
corporation, Thunder Acquisition, LLC, a Delaware limited liability company and
wholly owned subsidiary of the Parent, the Borrower and American Realty Capital
Operating Partnership IV, L.P., a Delaware limited partnership.
“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 13.5), and accepted by the Administrative Agent, in
substantially the form of Exhibit A or any other form approved by the
Administrative Agent.
“Bankruptcy Code” means the Bankruptcy Code of 1978, as amended.
“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus 0.50% and (c) the LIBOR Market Index Rate plus 1%; each
change in the Base Rate shall take effect simultaneously with the corresponding
change or changes in the Prime Rate, the Federal Funds Rate or the LIBOR Market
Index Rate (provided that clause (c) shall not be applicable during any period
in which LIBOR is unavailable or unascertainable).
“Base Rate Loan” means a Revolving Loan or Term Loan (or any portion thereof)
bearing interest at a rate based on the Base Rate.
“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA Group
on behalf of employees of the Parent, the Borrower or any Subsidiary of the
Parent.
“Bid Rate Borrowing” has the meaning given that term in Section 2.3(b).
“Bid Rate Loan” means a loan made by a Lender under Section 2.3(f).
“Bid Rate Note” means a promissory note of the Borrower substantially in the
form of Exhibit B, payable to the order of a Lender as originally in effect and
otherwise duly completed.

4

--------------------------------------------------------------------------------




“Bid Rate Quote” means an offer in accordance with Section 2.3(c) by a Lender to
make a Bid Rate Loan with one single specified interest rate.
“Bid Rate Quote Request” has the meaning given that term in Section 2.3(b).
“Borrower” has the meaning set forth in the introductory paragraph hereof and
shall include the Borrower’s successors and permitted assigns.
“Borrower Information” has the meaning given that term in Section 2.6(c).
“Broker-Dealer Subsidiary” means any Subsidiary of the Parent that (a) is a
“registered broker and/or dealer” under the Securities Exchange Act or under any
similar foreign law or regulatory regime established for the registration of
brokers and/or dealers of securities and/or (b) is required to be registered
under the Commodity Exchange Act or under any similar regulatory regime
established for the registration of operators, merchants, brokers and/or dealers
of commodities, including, but not limited to, future commissions merchants,
introducing brokers and commodity pool operators.
“Business Day” means (a) for all purposes other than as set forth in clause (b)
below, any day (other than a Saturday, Sunday or legal holiday) on which banks
in New York, New York, are open for the conduct of their commercial banking
business, and (b) with respect to all notices and determinations in connection
with, and payments of principal and interest on, any LIBOR Loan, CDOR Loan or
any Base Rate Loan as to which the interest rate is determined by reference to
LIBOR, any day that is a Business Day described in clause (a) and that is also a
day for trading by and between banks in the relevant Agreed Currency in the
London interbank market or the principal financial center of such Agreed
Currency (and, if the Loans which are the subject of a borrowing, drawing,
payment, reimbursement or rate selection are denominated in (x) euro, the term
“Business Day” shall also exclude any day on which the TARGET2 payment system is
not open for the settlement of payments in euro) or (y) Canadian Dollars, the
term “Business Day” shall also exclude any day on which banks are required or
authorized by law to close in Toronto, Canada. Unless specifically referenced in
this Agreement as a Business Day, all references to “days” shall be to calendar
days.
“Canadian Dollars” or “Cdn. $” means the lawful currency of Canada.
“Capitalization Rate” means 7.0%.
“Capitalized Lease Obligations” means obligations under a lease (or other
arrangement conveying the right to use property) to pay rent or other amounts
that are required to be capitalized for financial reporting purposes in
accordance with GAAP. The amount of a Capitalized Lease Obligation is the
capitalized amount of such obligation as would be required to be reflected on a
balance sheet of the applicable Person prepared in accordance with GAAP as of
the applicable date.
“CapLease Merger Agreement” means that certain Agreement and Plan of Merger
dated as of May 28, 2013, by and among the Parent, CapLease, Inc., a Maryland
corporation, Safari Acquisition, LLC, a Delaware limited liability company and
wholly owned subsidiary of the Parent, Caplease, LP, a Delaware limited
partnership, CLF OP General Partner LLC, a Delaware limited liability company
and Borrower.
“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Issuing Bank or the Lenders, as
collateral for Letter of Credit Liabilities or obligations of Lenders to fund
participations in respect of Letter of Credit Liabilities, cash or deposit
account balances or, if the Administrative Agent and the Issuing Bank shall
agree in their sole discretion, other credit support, in

5

--------------------------------------------------------------------------------




each case pursuant to documentation in form and substance satisfactory to the
Administrative Agent and the Issuing Bank. “Cash Collateral” shall have a
meaning correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.
“Cash Equivalents” means: (a) securities issued, guaranteed or insured by the
United States of America or any of its agencies with maturities of not more than
one year from the date acquired; (b) certificates of deposit with maturities of
not more than one year from the date acquired issued by a United States federal
or state chartered commercial bank of recognized standing, or a commercial bank
organized under the laws of any other country which is a member of the
Organisation for Economic Cooperation and Development, or a political
subdivision of any such country, acting through a branch or agency, which bank
has capital and unimpaired surplus in excess of $500,000,000 and which bank or
its holding company has a short term commercial paper rating of at least A-2 or
the equivalent by S&P or at least P-2 or the equivalent by Moody’s; (c) reverse
repurchase agreements with terms of not more than seven (7) days from the date
acquired, for securities of the type described in clause (a) above and entered
into only with commercial banks having the qualifications described in clause
(b) above; (d) commercial paper issued by any Person incorporated under the laws
of the United States of America or any State thereof and rated at least A-2 or
the equivalent thereof by S&P or at least P-2 or the equivalent thereof by
Moody’s, in each case with maturities of not more than one year from the date
acquired; (e) investments in money market funds registered under the Investment
Company Act of 1940, as amended, which have net assets of at least $500,000,000
and at least 85% of whose assets consist of securities and other obligations of
the type described in clauses (a) through (d) above and (f) other similar
customarily utilized investments of substantially similar quality (as determined
in good faith by the Borrower) denominated in Foreign Currencies; provided that
for purposes of Section 10.1 and 10.8 (and any definitions used therein) (i)
amounts attributable to Cash Equivalents of the type described in this clause
(f) shall be reduced by the amount (if any) of adverse tax consequences for the
Parent or any of its Subsidiaries that would result if such investments were to
be repatriated to the United States (as determined by the Borrower in good
faith) and (ii) in no event shall the aggregate Dollar Amount of Cash
Equivalents attributable to Cash Equivalents that are subject to reduction under
clause (f)(i) exceed $10,000,000 at any time.
“CDOR” means, with respect to any Loans denominated in Canadian Dollars and for
any applicable Interest Period, (i) the CDOR Screen Rate at approximately 11:00
a.m. Toronto, Ontario time, on the Quotation Day for such currency and Interest
Period multiplied by (ii) a percentage equal to 1 minus the Statutory Reserve
Rate; provided, that (a) if such rate is not available at such time for any
reason, the Administrative Agent may substitute such rate with a reasonably
acceptable alternative published interest rate that adequately reflects the
all-in-cost of funds to the Administrative Agent for funding such borrowings in
Canadian Dollars and (b) if CDOR shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.
“CDOR Screen Rate” means, with respect to any Interest Period, the average rate
for bankers acceptances as administered by the Investment Industry Regulatory
Organization of Canada (or any other Person that takes over the administration
of that rate) with a tenor equal to the relevant period displayed on CDOR01 page
of the Reuters Monitor Service (or, in the event such rate does not appear on a
Reuters page or screen, on any successor or substitute page on such screen or
service that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as selected by
the Administrative Agent in its reasonable discretion) at or about 10:15 a.m.
(Toronto, Ontario time) on the Quotation Day for such Interest Period.
“Cole Merger” means the acquisition by the Parent, through merger, of Cole Real
Estate Investments, Inc. and certain of its subsidiaries pursuant to the Cole
Merger Agreement.

6

--------------------------------------------------------------------------------




“Cole Merger Agreement” means that certain Agreement and Plan of Merger dated as
of October 22, 2013 by and among Cole Real Estate Investments, Inc., and Clark
Acquisition, LLC, a Delaware limited liability company and wholly owned
subsidiary of the Parent.
“Commitment” means, as to a Lender, such Lender’s Multicurrency Tranche
Revolving Commitment, such Lender’s Dollar Tranche Revolving Commitment or such
Lender’s Term Loan Commitment, as the context may require.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et seq.)
as amended from time to time, and any successor statute.
“Compliance Certificate” has the meaning given that term in Section 9.3.
“Computation Date” is defined in Section 2.19(b).
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Continue”, “Continuation” and “Continued” each refers to the continuation of a
LIBOR Loan or CDOR Loan from one Interest Period to another Interest Period
pursuant to Section 2.10.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Convert”, “Conversion” and “Converted” each refers to the conversion of a Loan
of one Type into a Loan of another Type pursuant to Section 2.11 or as required
by Section 2.10 or 5.2.
“Credit Event” means any of the following: (a) the making (or deemed making in
accordance with the provisions of this Agreement) of any Loan and (b) the
issuance of a Letter of Credit or the amendment of a Letter of Credit that
extends the maturity, or increases the Stated Amount, of such Letter of Credit.
“Credit Rating” means the rating assigned by a Rating Agency (which, solely for
purposes of the definition of Investment Grade Rating, shall also include Fitch)
to the senior unsecured long term Indebtedness of a Person.
“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
Applicable Laws relating to the relief of debtors in the United States of
America or other applicable jurisdictions from time to time in effect.
“Default” means any of the events specified in Section 11.1, whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both.
“Defaulting Lender” means, subject to Section 3.9(f), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the Issuing Bank, the
Swingline Lender or

7

--------------------------------------------------------------------------------




any other Lender any other amount required to be paid by it hereunder (including
in respect of its participation in Letters of Credit or Swingline Loans) within
two (2) Business Days of the date when due, (b) has notified the Borrower, the
Administrative Agent, the Issuing Bank or the Swingline Lender in writing that
it does not intend to comply with its funding obligations hereunder, or has made
a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with any applicable default,
shall be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three (3) Business Days after written request
by the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 3.9(f)) upon delivery of written notice of such
determination to the Borrower, the Issuing Bank, the Swingline Lender and each
Lender.
“Departing Lender” means each lender under the Existing Credit Agreement that
executes and delivers to the Administrative Agent a Departing Lender Signature
Page.
“Departing Lender Signature Page” means each signature page to this Agreement on
which it is indicated that the Departing Lender executing the same shall cease
to be a party to the Existing Credit Agreement to which it is a party on the
Effective Date.
“Derivatives Contract” means (a) any transaction (including any master
agreement, confirmation or other agreement with respect to any such transaction)
now existing or hereafter entered into by the Parent, the Borrower or any of
their respective Subsidiaries (i) which is a rate swap transaction, swap option,
basis swap, forward rate transaction, commodity swap, commodity option, equity
or equity index swap, equity or equity index option, bond option, interest rate
option, foreign exchange transaction, cap transaction, floor transaction, collar
transaction, currency swap transaction, cross-currency rate swap transaction,
currency option, credit protection transaction, credit swap, credit default
swap, credit default option, total return swap, credit spread transaction,
repurchase transaction, reverse repurchase transaction, buy/sell-back
transaction, securities lending transaction, weather index transaction or
forward purchase or sale of a security, commodity or other financial instrument
or interest (including any option with respect to any of these transactions) or
(ii) which is a type of transaction that is similar to any transaction referred
to in clause (i) above that is currently, or in the future becomes, recurrently
entered into in the financial markets (including terms and conditions
incorporated by reference in such agreement) and which is a forward, swap,
future, option or other derivative on one or more rates, currencies,
commodities, equity securities or other equity instruments, debt securities or
other debt instruments, economic indices or measures of economic risk or value,
or other

8

--------------------------------------------------------------------------------




benchmarks against which payments or deliveries are to be made, and (b) any
combination of these transactions, but excluding, in each case, for the
avoidance of doubt, any conversion option embedded in any convertible debt
security issued by the Parent or any Subsidiary thereof.
“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any contractual netting
agreement or provision relating thereto, (a) for any date on or after the date
such Derivatives Contracts have been terminated or closed out, the termination
amount or value determined in accordance therewith, and (b) for any date prior
to the date such Derivatives Contracts have been terminated or closed out, the
then-current mark-to-market value for such Derivatives Contracts, determined
based upon one or more mid-market quotations or estimates provided by any
recognized dealer in Derivatives Contracts (which may include the Administrative
Agent, any Lender, any Specified Derivatives Provider or any Affiliate of any of
them).
“Designated Lender” means a special purpose corporation which is an Affiliate
of, or sponsored by, a Lender, that is engaged in making, purchasing or
otherwise investing in commercial loans in the ordinary course of its business
and that issues (or the parent of which issues) commercial paper rated at least
P-1 (or the then equivalent grade) by Moody’s or A-1 (or the then equivalent
grade) by S&P that, in either case, (a) is organized under the laws of the
United States of America or any state thereof, (b) shall have become a party to
this Agreement pursuant to Section 13.5(g) and (c) is not otherwise a Lender.
“Designating Lender” has the meaning given that term in Section 13.5(g).
“Designation Agreement” means a Designation Agreement between a Lender and a
Designated Lender and accepted by the Administrative Agent, substantially in the
form of Exhibit D or such other form as may be agreed to by such Lender, such
Designated Lender and the Administrative Agent.
“Development Property” means a Property currently under development that has not
achieved an Occupancy Rate of 80% or more or, subject to the last sentence of
this definition, on which the improvements (other than tenant improvements on
unoccupied space) related to the development have not been substantially
completed such that occupancy is not viable. The term “Development Property”
shall include real property of the type described in the immediately preceding
sentence that satisfies both of the following conditions: (i) it is to be (but
has not yet been) acquired by the Parent, the Borrower, any Subsidiary or any
Unconsolidated Affiliate upon completion of construction pursuant to a contract
in which the seller of such real property is required to develop or renovate
such real property prior to, and as a condition precedent to, such acquisition
and (ii) a third party is developing such property using the proceeds of a loan
that constitutes Recourse Indebtedness of the Parent, the Borrower, any
Subsidiary or any Unconsolidated Affiliate. A Development Property on which all
improvements (other than tenant improvements on unoccupied space) related to the
development of such Property have been completed for at least one hundred eighty
(180) days shall cease to constitute a Development Property notwithstanding the
fact that such Property has not achieved an Occupancy Rate of at least 80%.
“Disbursement Instruction Agreement” means an agreement substantially in the
form of Exhibit E to be executed and delivered by the Borrower pursuant to
Section 6.1(a), as the same may be amended, restated or modified from time to
time with the prior written approval of the Administrative Agent (such approval
not to be unreasonably withheld, conditioned or delayed).
“Disqualified Institutions” means competitors of the Borrower and Affiliates of
such competitors, in each case identified by the Borrower to the Administrative
Agent in writing (including by email communication) on or prior to the Effective
Date and as may be otherwise identified by the Borrower to the Administrative
Agent (and consented to by the Administrative Agent, such consent not to be
unreasonably

9

--------------------------------------------------------------------------------




withheld, conditioned or delayed) in writing from time to time (but no such
identification shall apply retroactively to Persons that already acquired and
continue to hold (or have and remain committed to acquire, without giving
retroactive effect to any such commitment) an assignment or participation
interest).
“Dollar Amount” of any currency at any date means (i) the amount of such
currency if such currency is Dollars or (ii) the equivalent amount thereof in
Dollars if such currency is a Foreign Currency, calculated on the basis of the
Exchange Rate for such currency, on or as of the most recent Computation Date
provided for in Section 2.19(b).
“Dollar Tranche Revolving Borrowing” means a borrowing comprised of Dollar
Tranche Revolving Loans.
“Dollar Tranche Revolving Commitment” means, as to each Dollar Tranche Revolving
Lender, such Lender’s obligation to make Dollar Tranche Revolving Loans pursuant
to Section 2.1, to issue (in the case of the Issuing Bank) and to participate
(in the case of the other Lenders) in Letters of Credit pursuant to Section
2.4(i), and to participate in Swingline Loans pursuant to Section 2.5(e), in an
amount up to, but not exceeding the amount set forth for such Lender on Schedule
I as such Lender’s “Dollar Tranche Revolving Commitment Amount” or as set forth
in any applicable Assignment and Assumption, or agreement executed by a Person
becoming a Lender in accordance with Section 2.17, as the same may be reduced
from time to time pursuant to Section 2.13 or increased or reduced as
appropriate to reflect any assignments to or by such Lender effected in
accordance with Section 13.5 or increased as appropriate to reflect any increase
effected in accordance with Section 2.17.
“Dollar Tranche Revolving Commitment Percentage” means the percentage equal to a
fraction the numerator of which is such Lender’s Dollar Tranche Revolving
Commitment and the denominator of which is the aggregate Dollar Tranche
Revolving Commitments of all Dollar Tranche Revolving Lenders (if the Dollar
Tranche Revolving Commitments have terminated or expired, the Dollar Tranche
Revolving Commitment Percentages shall be determined based upon the Dollar
Tranche Revolving Commitments most recently in effect, giving effect to any
assignments); provided that in the case of Section 3.9 when a Defaulting Lender
shall exist, any such Defaulting Lender’s Dollar Tranche Revolving Commitment
shall be disregarded in the calculation.
“Dollar Tranche Revolving Credit Exposure” means, as to any Revolving Lender at
any time, the aggregate principal amount at such time of its outstanding Dollar
Tranche Revolving Loans and such Revolving Lender’s participation in Letter of
Credit Liabilities and Swingline Loans at such time.
“Dollar Tranche Revolving Lender” means a Lender having a Dollar Tranche
Revolving Commitment or Dollar Tranche Revolving Credit Exposure.
“Dollar Tranche Revolving Loan” means a Loan made by a Dollar Tranche Revolving
Lender pursuant to Section 2.1(a). Each Dollar Tranche Revolving Loan shall be a
LIBOR Loan denominated in Dollars or a Base Rate Loan denominated in Dollars.
“Dollars” or “$” means the lawful currency of the United States of America.
“EBITDA” means, with respect to a Person for any period and without duplication,
the sum of (a) net income (loss) of such Person for such period determined on a
consolidated basis excluding the following (but only to the extent included in
determining net income (loss) for such period): (i) depreciation and
amortization; (ii) interest expense; (iii) income tax expense; (iv)
extraordinary or nonrecurring items, including without limitation, gains and
losses from the sale of operating Properties (but not from the sale of

10

--------------------------------------------------------------------------------




Properties developed for the purpose of sale); (v) other non-cash charges for
such period (except to the extent that such non-cash charges are reserved for
cash charges to be taken in the future) and (vi) equity in net income (loss) of
its Unconsolidated Affiliates plus (b) such Person’s Ownership Share of EBITDA
of its Unconsolidated Affiliates. EBITDA shall be adjusted to remove any impact
from straight line rent leveling adjustments required under GAAP and
amortization of intangibles pursuant to FASB ASC 805. For purposes of this
definition, nonrecurring items shall be deemed to include for the applicable
period, without limitation but without duplication, (v) all commissions,
guaranty fees, discounts and other fees and charges owed by such Person with
respect to letters of credit and bankers’ acceptance financing and net costs of
such Person under Derivatives Contracts in respect of interest rates to the
extent such net costs are allocable to such period in accordance with GAAP, (w)
fees, expenses and charges incurred during such period directly relating to the
negotiation of and entry into (A) the Loan Documents and any amendments to the
Loan Documents or any agreement entered into in connection therewith or (B) any
other agreement governing any Indebtedness issued or incurred or proposed to be
issued or incurred by the Parent or its Subsidiaries, (x) gains and losses on
early extinguishment of Indebtedness, (y) non-cash severance and other non-cash
restructuring charges and (z) transaction costs of acquisitions (whether or not
consummated) not permitted to be capitalized pursuant to GAAP.
“Effective Date” means the later of (a) the Agreement Date and (b) the date on
which all of the conditions precedent set forth in Section 6.1 shall have been
satisfied or waived by all of the Lenders.
“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than a natural person) approved by
the Administrative Agent (such approval not to be unreasonably withheld or
delayed) and such other parties whose consent is required under Section
13.5(b)(iii). No Disqualified Institution shall be an Eligible Assignee.
“Eligible Property” means a Property which satisfies all of the following
requirements: (a) such Property is a retail, office or industrial Property; (b)
such Property is wholly owned in fee simple, or leased under a Ground Lease, by
the Borrower or a Wholly Owned Subsidiary; (c) such Property is located in a
State or territory of the United States of America, in the District of Columbia
or in Canada; (d) regardless of whether such Property is owned by the Borrower
or a Subsidiary, the Borrower has the right directly, or indirectly through a
Subsidiary, to take the following actions without the need to obtain the consent
of any Person: (i) to create Liens on such Property as security for Indebtedness
of the Borrower or such Subsidiary, as applicable, and (ii) to sell, transfer or
otherwise dispose of such Property; (e) neither such Property, nor if such
Property is owned by a Subsidiary, any of the Borrower’s direct or indirect
ownership interest in such Subsidiary, is subject to (i) any Lien other than
Permitted Liens (but not Permitted Liens described in clause (g) of the
definition of that term) or (ii) any Negative Pledge; (f) such Property is not a
Development Property; (g) such Property is, to the Borrower’s knowledge, free of
all structural defects or major architectural deficiencies, title defects,
environmental conditions or other adverse matters except for defects,
deficiencies, conditions or other matters individually or collectively which are
not material to the profitable operation of such Property; and (f) the Occupancy
Rate of such Property equals or exceeds 80%.
“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of business and
not in response to any third party action or request of any kind) or proceedings
relating in any way to any actual or alleged violation of or liability under any
Environmental Law or relating to any permit issued, or any approval given, under
any such Environmental Law, including, without limitation, any and all claims by
Governmental Authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages, contribution, indemnification cost recovery,
compensation or injunctive relief resulting from Hazardous

11

--------------------------------------------------------------------------------




Materials or arising from alleged injury or threat of injury to human health
(with respect to exposure to Hazardous Materials) or the environment.
“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, remediation, disposal or clean-up of
Hazardous Materials including, without limitation, the following: Clean Air Act,
42 U.S.C. § 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C. § 1251
et seq.; Solid Waste Disposal Act, as amended by the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901 et seq.; Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq.; National Environmental
Policy Act, 42 U.S.C. § 4321 et seq.; any applicable rule of common law and any
judicial interpretation thereof relating primarily to the environment or
Hazardous Materials, and any analogous or comparable state or local laws,
regulations or ordinances that concern Hazardous Materials or protection of the
environment.
“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person, whether or not certificated, any security convertible into or
exchangeable for any share of capital stock of (or other ownership or profit
interests in) such Person or warrant, right or option for the purchase or other
acquisition from such Person of such shares (or such other interests), and any
other ownership or profit interest in such Person (including, without
limitation, partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such share, warrant, option, right or other
interest is authorized or otherwise existing on any date of determination.
“Equivalent Amount” of any currency with respect to any amount of Dollars at any
date shall mean the equivalent in such currency of such amount of Dollars,
calculated on the basis of the Exchange Rate for such other currency at 11:00
a.m., London time, on the date on or as of which such amount is to be
determined.
“ERISA” means the Employee Retirement Income Security Act of 1974, as in effect
from time to time.
“ERISA Event” means, with respect to the ERISA Group, (a) any “reportable event”
as defined in Section 4043 of ERISA with respect to a Plan (other than an event
for which the thirty (30) day notice period is waived); (b) the withdrawal of a
member of the ERISA Group from a Plan subject to Section 4063 of ERISA during a
plan year in which it was a “substantial employer” as defined in Section
4001(a)(2) of ERISA or a cessation of operations that is treated as such a
withdrawal under Section 4062(e) of ERISA; (c) the incurrence by a member of the
ERISA Group of any liability with respect to the withdrawal or partial
withdrawal from any Multiemployer Plan; (d) the incurrence by any member of the
ERISA Group of any liability under Title IV of ERISA with respect to the
termination of any Plan or Multiemployer Plan; (e) the institution of
proceedings to terminate a Plan or Multiemployer Plan by the PBGC; (f) the
failure by any member of the ERISA Group to make when due required contributions
to a Multiemployer Plan or Plan unless such failure is cured within thirty (30)
days or the filing pursuant to Section 412(c) of the Internal Revenue Code or
Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard; (g) any other event or condition that could reasonably be expected to
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Plan or Multiemployer Plan or the
imposition of liability on any member of the ERISA Group under Section 4069 or
4212(c) of ERISA; (h) the receipt by any member of the ERISA Group of any notice
or the receipt by any Multiemployer Plan from any member of the ERISA Group of
any notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is reasonably expected to be, insolvent (within
the meaning of Section 4245 of ERISA), in reorganization (within the meaning of
Section 4241 of ERISA), or in “critical”

12

--------------------------------------------------------------------------------




status (within the meaning of Section 432 of the Internal Revenue Code or
Section 305 of ERISA); (i) the imposition of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon any member of the ERISA Group or the imposition of any Lien upon any
member of the ERISA Group in favor of the PBGC under Title IV of ERISA; or (j) a
determination that a Plan is, or is reasonably expected to be, in “at risk”
status (within the meaning of Section 430 of the Internal Revenue Code or
Section 303 of ERISA).
“ERISA Group” means the Parent, the Borrower, any Subsidiary of the Parent and
all members of a controlled group of corporations and all trades or businesses
(whether or not incorporated) under common control, which, together with the
Parent, the Borrower or any Subsidiary of the Parent, are treated as a single
employer under Section 414 of the Internal Revenue Code.
“euro” and/or “€” means the single currency of the member states of the European
Union that adopt or have adopted the euro as their lawful currency in accordance
with legislation of the European Union relating to economic and monetary union.
“Event of Default” means any of the events specified in Section 11.1, provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.
“Exchange Rate” means, on any day, with respect to any Foreign Currency, the
rate at which such Foreign Currency may be exchanged into Dollars, as set forth
at approximately 11:00 a.m., Local Time, on such date on the Reuters World
Currency Page for such Foreign Currency. In the event that such rate does not
appear on any Reuters World Currency Page, the Exchange Rate with respect to
such Foreign Currency shall be determined by reference to such other publicly
available service for displaying exchange rates as may be reasonably selected by
the Administrative Agent or, in the event no such service is selected, such
Exchange Rate shall instead be calculated on the basis of the arithmetical mean
of the buy and sell spot rates of exchange of the Administrative Agent for such
Foreign Currency on the London market at 11:00 a.m., Local Time, on such date
for the purchase of Dollars with such Foreign Currency, for delivery two
Business Days later; provided, that if at the time of any such determination,
for any reason, no such spot rate is being quoted, the Administrative Agent,
after consultation with the Company, may use any reasonable method it deems
appropriate to determine such rate, and such determination shall be conclusive
absent manifest error.
“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the liability of such
Loan Party for or the Guarantee of such Loan Party of, or the grant by such Loan
Party of a Lien to secure, such Swap Obligation (or any liability or guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such Loan
Party’s failure for any reason to constitute an “eligible contract participant”
as defined in the Commodity Exchange Act and the regulations thereunder at the
time the liability for or the Guarantee of such Loan Party or the grant of such
Lien becomes effective with respect to such Swap Obligation (such determination
being made after giving effect to any applicable keepwell, support or other
agreement for the benefit of the applicable Loan Party, including under Section
31 of the Guaranty dated as of the Effective Date). If a Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to swaps
for which such Guarantee or Lien is or becomes illegal for the reasons
identified in the immediately preceding sentence of this definition.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as

13

--------------------------------------------------------------------------------




a result of such Recipient being organized under the laws of, or having its
principal office or, in the case of any Lender, its applicable Lending Office
located in, the jurisdiction imposing such Tax (or any political subdivision
thereof) or (ii) that are Other Connection Taxes, (b) in the case of a Lender,
U.S. federal withholding Taxes imposed on amounts payable to or for the account
of such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to an Applicable Law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the Borrower under Section 5.6) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 3.10, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.10(g) and (d)
any U.S. federal withholding Taxes imposed under FATCA.
“Existing Credit Agreement” has the meaning given that term in the preliminary
statements of this Agreement.
“Existing Loans” has the meaning given that term in Section 1.4 of this
Agreement.
“Extended Letter of Credit” has the meaning given that term in Section 2.4(b).
“Fair Market Value” means, (a) with respect to a security listed on a national
securities exchange or the NASDAQ National Market, the price of such security as
reported on such exchange or market by any widely recognized reporting method
customarily relied upon by financial institutions and (b) with respect to any
other property, the price which could be negotiated in an arm’s-length free
market transaction, for cash, between a willing seller and a willing buyer,
neither of which is under pressure or compulsion to complete the transaction.
Except as otherwise provided herein, Fair Market Value shall be determined by
the Board of Directors of the Parent (or an authorized committee thereof) acting
in good faith conclusively evidenced by a board resolution thereof delivered to
the Administrative Agent or, with respect to any asset valued at no more than
$5,000,000, such determination may be made by the chief financial officer of the
Parent evidenced by an officer’s certificate delivered to the Administrative
Agent.
“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code.
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the immediately preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day which is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal Funds
brokers of recognized standing selected by the Administrative Agent.
“Fee Letter” means that certain fee letter dated as of May 19, 2014, by and
among the Borrower, the Administrative Agent, the Syndication Agent and the
Arrangers.

14

--------------------------------------------------------------------------------




“Fees” means the fees and commissions provided for or referred to in Section 3.5
and any other fees payable by the Borrower hereunder or under any other Loan
Document.
“Fitch” means Fitch Ratings, Ltd. and its successors.
“Fixed Charges” means, with respect to a Person and for a given period, the sum
of (a) the Interest Expense of such Person for such period, plus (b) the
aggregate of all regularly scheduled principal payments on Indebtedness payable
by such Person during such period (excluding balloon, bullet or similar payments
of principal due upon the stated maturity of Indebtedness), plus (c) the
aggregate amount of all Preferred Dividends paid in cash by such Person during
such period. The Parent’s Ownership Share of the Fixed Charges of its
Unconsolidated Affiliates will be included in when determining the Fixed Charges
of the Parent.
“Foreign Currencies” means Agreed Currencies other than Dollars.
“Foreign Lender” means a Lender that is not a U.S. Person.
“Fronting Exposure” means, at any time there is a Defaulting Lender that is a
Dollar Tranche Revolving Lender, (a) with respect to the Issuing Bank, such
Defaulting Lender’s Dollar Tranche Revolving Commitment Percentage of the
outstanding Letter of Credit Liabilities other than Letter of Credit Liabilities
as to which such Defaulting Lender’s participation obligation has been
reallocated to other Dollar Tranche Revolving Lenders or Cash Collateralized in
accordance with the terms hereof, and (b) with respect to the Swingline Lender,
such Defaulting Lender’s Dollar Tranche Revolving Commitment Percentage of
outstanding Swingline Loans other than Swingline Loans as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Dollar Tranche Revolving Lenders.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (including Statement
of Financial Accounting Standards No. 168, “The FASB Accounting Standards
Codification”) or in such other statements by such other entity as may be
approved by a significant segment of the accounting profession in the United
States, that are applicable to the circumstances as of the date of
determination, consistently applied; provided that any obligation of a Person
under a lease (whether existing now or entered into in the future) that is not
(or would not be) required to be classified and accounted for as a capital lease
on a balance sheet of such Person under GAAP as in effect on the Effective Date
shall not be required to be treated as a capital lease as a result of the
adoption of future changes, if any, in GAAP.
“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports required by
Applicable Law to, all Governmental Authorities.
“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, judicial, administrative, public or statutory instrumentality,
authority, body, agency, bureau, commission, board, department or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative power or functions or pertaining to government (including,
without limitation, the Federal Deposit Insurance Corporation, the Comptroller
of the Currency or the Federal Reserve Board, any central bank or any comparable
authority,

15

--------------------------------------------------------------------------------




and any supranational bodies such as the European Union or the European Central
Bank) or, with respect to any specified Person, any arbitrator or any
quasi-governmental authority, body or agency with authority to bind such
specified Person at law.
“Ground Lease” means (a) a ground lease containing the following terms and
conditions: (i) a remaining term (exclusive of any unexercised extension
options) of 35 years or more from the Agreement Date; (ii) the right of the
lessee to mortgage and encumber its interest in the leased property without the
consent of the lessor; (iii) the obligation of the lessor to give the holder of
any mortgage Lien on such leased property written notice of any defaults on the
part of the lessee and agreement of such lessor that such lease will not be
terminated until such holder has had a reasonable opportunity to cure or
complete foreclosures, and fails to do so; (iv) reasonable transferability of
the lessee’s interest under such lease, including ability to sublease; and (v)
such other rights customarily required by mortgagees making a loan secured by
the interest of the holder of the leasehold estate demised pursuant to a ground
lease; and (b) certain other ground leases set forth on Schedule 1.1(b).
“Guaranteed Obligations” means, collectively, (a) the Obligations and (b) all
existing or future payment and other obligations owing by any Loan Party under
any Specified Derivatives Contract (other than any Excluded Swap Obligation).
“Guarantor” means any Parent Guarantor and any Subsidiary Guarantor.
“Guaranty”, “Guaranteed” or to “Guarantee” as applied to any obligation means
and includes: (a) a guaranty (other than by endorsement of negotiable
instruments for collection in the ordinary course of business), directly or
indirectly, in any manner, of any part or all of such obligation, or (b) an
agreement, direct or indirect, contingent or otherwise, and whether or not
constituting a guaranty, the practical effect of which is to assure the payment
or performance (or payment of damages in the event of nonperformance) of any
part or all of such obligation whether by: (i) the purchase of securities or
obligations, (ii) the purchase, sale or lease (as lessee or lessor) of property
or the purchase or sale of services primarily for the purpose of enabling the
obligor with respect to such obligation to make any payment or performance (or
payment of damages in the event of nonperformance) of or on account of any part
or all of such obligation, or to assure the owner of such obligation against
loss, (iii) the supplying of funds to or in any other manner investing in the
obligor with respect to such obligation, (iv) repayment of amounts drawn down by
beneficiaries of letters of credit (including Letters of Credit), or (v) the
supplying of funds to or investing in a Person on account of all or any part of
such Person’s obligation under a guaranty of any obligation or indemnifying or
holding harmless, in any way, such Person against any part or all of such
obligation. As the context requires, “Guaranty” shall also mean a guaranty
executed and delivered pursuant to Section 6.1 or 8.14 and substantially in the
form of Exhibit F.
“Hazardous Materials” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous substances”, “hazardous materials”, “hazardous
wastes”, “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, “TCLP”
toxicity, or “EP toxicity”; (b) oil, petroleum or petroleum derived substances,
natural gas, natural gas liquids or synthetic gas and drilling fluids, produced
waters and other wastes associated with the exploration, development or
production of crude oil, natural gas or geothermal resources; (c) any flammable
substances or explosives or any radioactive materials; (d) asbestos in any form;
(e) toxic mold; and (f) electrical equipment which contains any oil or
dielectric fluid containing levels of polychlorinated biphenyls in excess of
fifty parts per million.

16

--------------------------------------------------------------------------------




“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication): (a) all obligations of such
Person in respect of money borrowed; (b) all obligations for the deferred
purchase price of property or services (other than trade accounts payable in the
ordinary course of business and, in each case, either (i) not past due for more
than one hundred and eighty (180) days or (ii) being contested in good faith by
appropriate proceedings diligently conducted); (c) all obligations of such
Person (other than trade accounts payable), whether or not for money borrowed
(i) represented by notes payable, or drafts accepted, in each case representing
extensions of credit, (ii) evidenced by bonds, debentures, notes or similar
instruments, or (iii) constituting purchase money indebtedness, conditional
sales contracts, title retention debt instruments or other similar instruments,
upon which interest charges are customarily paid or that are issued or assumed
as full or partial payment for property or for services rendered; (d)
Capitalized Lease Obligations of such Person; (e) all reimbursement obligations
(contingent or otherwise) of such Person under or in respect of any letters of
credit or acceptances (whether or not the same have been presented for payment);
(f) all Off-Balance Sheet Obligations of such Person; (g) all obligations of
such Person to purchase, redeem, retire, defease or otherwise make any payment
in respect of any Mandatorily Redeemable Stock issued by such Person, valued at
the greater of its voluntary or involuntary liquidation preference plus accrued
and unpaid dividends; (h) to the extent required by GAAP, all obligations of
such Person in respect of any purchase obligation, repurchase obligation,
takeout commitment or forward equity commitment, in each case evidenced by a
binding agreement (excluding any such obligation to the extent the obligation
can be satisfied by the issuance of Equity Interests (other than Mandatorily
Redeemable Stock)); (i) net obligations under any Derivatives Contract (which
shall be deemed to have an amount equal to the Derivatives Termination Value
thereof at such time but in no event shall be less than zero); and (j) all
Indebtedness of the type referred to in clauses (a) through (i) of other Persons
which such Person has Guaranteed or otherwise constitutes Recourse Indebtedness
to such Person or (k) all Indebtedness of another Person secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property or assets owned by such
Person, even though such Person has not assumed or become liable for the payment
of such Indebtedness or other payment obligation, limited to the lesser of (i)
the Fair Market Value of the property or assets subject to such Lien and (ii)
the aggregate amount of the Indebtedness so secured; and (l) such Person’s
Ownership Share of the Indebtedness of any Unconsolidated Affiliate of such
Person. Indebtedness of any Person shall include Indebtedness of any partnership
or joint venture in which such Person is a general partner or joint venturer to
the extent of such Person’s Ownership Share of such partnership or joint venture
(except if such Indebtedness, or portion thereof, constitute Recourse
Indebtedness of such Person, in which case the greater of such Person’s
Ownership Share of such Indebtedness or the amount of the portion of such
Indebtedness that constitutes Recourse Indebtedness, shall be included as
Indebtedness of such Person).
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower or any other Loan Party under any Loan Document and (b) to the extent
not otherwise described in the immediately preceding clause (a), Other Taxes.
“Initial Notice of Continuation” has the meaning given that term in Section 2.10
of this Agreement.
“Initial Term Loan Amount” has the meaning given that term in Section 2.2(a).
“Intellectual Property” has the meaning given that term in Section 7.1(t).
“Interest Expense” means, for any period, without duplication, (a) total
interest expense of the Parent, including capitalized interest not funded under
a construction loan interest reserve account (but excluding non-cash
amortization or write-off of debt issuance costs and commissions), determined on
a

17

--------------------------------------------------------------------------------




consolidated basis in accordance with GAAP for such period, plus (b) the
Parent’s Ownership Share of Interest Expense of Unconsolidated Affiliates for
such period.
“Interest Period” means with respect to each LIBOR Loan or CDOR Loan, each
period commencing on the date such LIBOR Loan is made, or in the case of the
Continuation of a LIBOR Loan or CDOR Loan, the last day of the preceding
Interest Period for such Loan, and ending on the numerically corresponding day
in the first, third or sixth calendar month thereafter, as the Borrower may
select in a Notice of Borrowing, Notice of Continuation or Notice of Conversion,
as the case may be, except that each Interest Period that commences on the last
Business Day of a calendar month (or on any day for which there is no
numerically corresponding day in the appropriate subsequent calendar month)
shall end on the last Business Day of the appropriate subsequent calendar month.
In addition to the foregoing periods, the Borrower may request Interest Periods
for LIBOR Loans denominated in Dollars having durations of at least seven (7),
but not more than thirty (30), days no more than five times during any 12-month
period beginning during the term of this Agreement but only in anticipation of
(i) the Borrower’s prepayment of such LIBOR Loans under Section 2.9, (ii)
Continuation of such LIBOR Loans under Section 2.10 or (iii) changes in the
amount of the Lenders’ Commitments associated with Section 2.17 or any other
modification of this Agreement. Notwithstanding the foregoing: (a) if any
Interest Period for Revolving Loans would otherwise end after the Revolving
Termination Date or for Term Loans would end after the Term Loan Maturity Date,
as applicable, such Interest Period shall end on the Revolving Termination Date
or Term Loan Maturity Date, as applicable, and (b) each Interest Period that
would otherwise end on a day which is not a Business Day shall end on the
immediately following Business Day (or, if such immediately following Business
Day falls in the next calendar month, on the immediately preceding Business
Day).
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.
“Investment” means, with respect to any Person, any acquisition or investment
(whether or not of a controlling interest) by such Person, by means of any of
the following: (a) the purchase or other acquisition of any Equity Interest in
another Person, (b) a loan, advance or extension of credit to, capital
contribution to, Guaranty of Indebtedness of, or purchase or other acquisition
of any Indebtedness of, another Person, including any partnership or joint
venture interest in such other Person, (c) the purchase or other acquisition (in
one transaction or a series of transactions) of assets of another Person that
constitute the business or a division or operating unit of another Person or (d)
an Acquisition. Any unconditional commitment to make an Investment in any other
Person, as well as any unconditional option of another Person to require an
Investment in such Person, shall constitute an Investment. Except as expressly
provided otherwise, for purposes of determining compliance with any covenant
contained in the Loan Documents, the amount of any Investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment.
“Investment Grade Rating” means a Credit Rating of (a) BBB- or higher from S&P,
(b) Baa3 or higher from Moody’s or (c) BBB- or higher from Fitch.
“Issuing Bank” means Wells Fargo in its capacity as an issuer of Letters of
Credit pursuant to Section 2.4.
“L/C Commitment Amount” has the meaning given to that term in Section 2.4(a).
“L/C Disbursement” has the meaning given to that term in Section 3.9(b).
“Lender” means each financial institution from time to time party hereto as a
“Lender” or a “Designated Lender,” together with its respective successors and
permitted assigns, and, as the context

18

--------------------------------------------------------------------------------




requires, includes the Swingline Lender; provided, however, that the term
“Lender” (i) shall exclude each Designated Lender when used in reference to any
Loan other than a Bid Rate Loan, the Commitments or terms relating to any Loan
other than a Bid Rate Loan and shall further exclude each Designated Lender for
all other purposes under the Loan Documents except that any Designated Lender
which funds a Bid Rate Loan shall, subject to Section 13.5(d), have only the
rights (including the rights given to a Lender contained in Sections 13.2 and
13.9) and obligations of a Lender associated with holding such Bid Rate Loan and
(ii) except as otherwise expressly provided herein, shall exclude (x) any Lender
(or its Affiliates) in its capacity as a Specified Derivatives Provider and (y)
any Departing Lender.
“Lender Parties” means, collectively, the Administrative Agent, the Lenders, the
Issuing Bank, the Specified Derivatives Providers, each co-agent or sub-agent
appointed by the Administrative Agent from time to time pursuant to Section
11.5, any other holder from time to time of any of any Guaranteed Obligations
and, in each case, their respective successors and permitted assigns.
“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified in such Lender’s Administrative Questionnaire or in the
applicable Assignment and Assumption, or such other office of such Lender as
such Lender may notify the Administrative Agent in writing from time to time.
“Letter of Credit” has the meaning given that term in Section 2.4(a).
“Letter of Credit Collateral Account” means a special deposit account maintained
by the Administrative Agent, for the benefit of the Administrative Agent, the
Issuing Bank and the Lenders, and under the sole dominion and control of the
Administrative Agent.
“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor, any certificate or other document
presented in connection with a drawing under such Letter of Credit and any other
agreement, instrument or other document governing or providing for (a) the
rights and obligations of the parties concerned or at risk with respect to such
Letter of Credit or (b) any collateral security for any of such obligations.
“Letter of Credit Liabilities” means, without duplication, at any time and in
respect of any Letter of Credit (a) the Stated Amount of such Letter of Credit
plus (b) the aggregate unpaid principal amount of all Reimbursement Obligations
of the Borrower at such time due and payable in respect of all drawings made
under such Letter of Credit. For purposes of this Agreement, a Lender (other
than the Lender then acting as Issuing Bank) shall be deemed to hold a Letter of
Credit Liability in an amount equal to its participation interest under Section
2.4 in the related Letter of Credit, and the Lender then acting as the Issuing
Bank shall be deemed to hold a Letter of Credit Liability in an amount equal to
its retained interest in the related Letter of Credit after giving effect to the
acquisition by the Lenders (other than the Lender then acting as the Issuing
Bank) of their participation interests under such Section.
“Level” has the meaning given that term in the definition of the term
“Applicable Margin.”
“LIBOR” means, with respect to any LIBOR Loan denominated (x) with respect to
any Dollar Tranche Revolving Loan (including any Bid Rate Loan), in Dollars and
(y) with respect to any Multicurrency Tranche Revolving Loan, in any LIBOR
Quoted Currency, and in any such case, for any Interest Period, the rate of
interest obtained by dividing (i) the rate of interest per annum determined on
the basis of the rate for deposits in such LIBOR Quoted Currency for a period
equal to the applicable Interest Period which appears on Reuters Screen LIBOR01
Page or LIBOR02 Page (or any applicable successor page) at approximately 11:00
a.m. (London time) two (2) Business Days prior to the first day of the
applicable Interest Period by

19

--------------------------------------------------------------------------------




(ii) a percentage equal to 1 minus the Statutory Reserve Rate; provided that, if
such screen rate shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement. If, for any reason, the rate referred to in the
preceding clause (i) does not appear on Reuters Screen LIBOR01 or LIBOR02 Page
(or any applicable successor page), then the rate to be used for such clause (i)
shall be determined by the Administrative Agent to be the arithmetic average of
the rate per annum at which deposits in such LIBOR Quoted Currency would be
offered by first class banks in the London interbank market to the
Administrative Agent at approximately 11:00 a.m. (London time) two (2) Business
Days prior to the first day of the applicable Interest Period for a period equal
to such Interest Period; provided that, if such average rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.
“LIBOR Auction” means a solicitation of Bid Rate Quotes setting forth LIBOR
Margin Loans based on LIBOR pursuant to Section 2.3.
“LIBOR Loan” means a Revolving Loan or Term Loan (or any portion thereof) (other
than a Base Rate Loan) bearing interest at a rate based on LIBOR.
“LIBOR Margin” has the meaning given that term in Section 2.3(c)(ii)(D).
“LIBOR Margin Loan” means a Bid Rate Loan the interest rate on which is
determined on the basis of LIBOR in Dollars pursuant to a LIBOR Auction.
“LIBOR Market Index Rate” means, for any day, LIBOR as of that day that would be
applicable for a LIBOR Loan denominated in Dollars and having a one-month
Interest Period determined at approximately 10:00 a.m. Central time for such day
(rather than 11:00 a.m. (London time) two (2) Business Days prior to the first
day of such Interest Period as otherwise provided in the definition of “LIBOR”),
or if such day is not a Business Day, the immediately preceding Business Day.
The LIBOR Market Index Rate shall be determined on a daily basis.
“LIBOR Quoted Currency” means Agreed Currencies other than Canadian Dollars.
“Lien” as applied to the property of any Person means any security interest,
encumbrance, mortgage, deed to secure debt, deed of trust, assignment of leases
and rents, pledge, lien, hypothecation, assignment, charge or lease constituting
a Capitalized Lease Obligation, conditional sale or other title retention
agreement, or other security title or encumbrance of any kind in respect of any
property of such Person, or upon the income, rents or profits therefrom.
“Loan” means a Revolving Loan (whether a Dollar Tranche Revolving Loan or a
Multicurrency Tranche Revolving Loan), a Term Loan, a Bid Rate Loan or a
Swingline Loan.
“Loan Document” means this Agreement, each Note, the Guaranty, each Letter of
Credit Document (other than a certificate or other Letter of Credit Document
presented by a Person other than a Loan Party or any agreement with respect to
Letters of Credit to which neither the Borrower nor any Loan Party is a party or
bound), the Fee Letter and each other document or instrument now or hereafter
executed and delivered by a Loan Party in connection with, pursuant to or
relating to this Agreement (other than any Specified Derivatives Contract).
“Loan Modification Offer” has the meaning given that term in Section 13.6.
“Loan Party” means each of the Borrower and the Guarantors. Schedule 1.1(a) sets
forth the Loan Parties in addition to the Borrower as of the Agreement Date.

20

--------------------------------------------------------------------------------




“Local Time” means (i) Central time in the case of a Loan or L/C Disbursement
denominated in Dollars and (ii) local time in the case of a Loan denominated in
a Foreign Currency; provided, that unless otherwise notified by the
Administrative Agent, local time shall mean London time.
“Managed REIT” means a real estate investment trust managed or advised by the
Parent or a Subsidiary and listed on Schedule 1.1(c) (as the same may be updated
from time to time by the Parent or the Borrower in writing to the Administrative
Agent).
“Management Contract” means a management contract or advisory agreement under
which the Parent or one of its Subsidiaries provides management and advisory
services to a third party, consisting of management of properties or provision
of advisory services on property acquisition and dispositions, equity and debt
placements and related transactional matters.
“Management EBITDA” means, for any period, an amount equal to (a) the aggregate
sum of revenues for such period earned by the Parent and its Subsidiaries from
Private Capital Management Business, including asset management revenue,
performance revenue, structuring revenue, advisor’s participation in cash flow
(if any), interest income, advisory and dealer manager fees and compensation or
any revenue earned as stipulated in a Management Contract and booked for
financial reporting purposes, together with appropriate adjustments for minority
interests and excluding revenue related to reimbursed costs but including
distributions received for such period related to the ownership of shares in
managed funds and Managed REITs, minus (b) operating expenses and other costs of
the Parent and its Subsidiaries (including, without limitation, all general and
administrative expenses, but excluding costs incurred on behalf of the Parent to
the extent such costs have been reimbursed, and excluding one-time expenses
resulting from the Cole Merger, including retention bonuses paid) arising from
the Private Capital Management Business for such period. Notwithstanding the
foregoing, (i) Management EBITDA shall be calculated giving effect to the Cole
Merger using historical financial statements of the target companies for the
period of time prior to the consummation of the Cole Merger, all in a manner
acceptable to the Administrative Agent, and (ii) for the first four fiscal
quarters following completion of the Spin-Off, management fees paid by SpinCo
shall be annualized in a manner acceptable to the Administrative Agent.
“Mandatorily Redeemable Stock” means, with respect to any Person, any Equity
Interest of such Person which by the terms of such Equity Interest (or by the
terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise, (a)
matures or is mandatorily redeemable, pursuant to a sinking fund obligation or
otherwise (other than an Equity Interest to the extent redeemable in exchange
for common stock or other “qualified” Equity Interests at the option of the
issuer of such Equity Interest), (b) is convertible into or exchangeable or
exercisable for Indebtedness or Mandatorily Redeemable Stock, or (c) is
redeemable at the option of the holder thereof, in whole or in part (other than
an Equity Interest which is redeemable solely in exchange for common stock or
other “qualified” Equity Interests); in each case, on or prior to the later of
the Revolving Termination Date and the Term Loan Maturity Date.
“Material Acquisition” means any acquisition (or series of related acquisitions)
or investments (or series of related investments) permitted by this Agreement
and consummated in accordance with the terms of this Agreement for which the
aggregate consideration paid in respect of such acquisition or investment
(including any Indebtedness assumed in connection therewith) exceeds
$750,000,000.
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the business, assets, operations, or financial condition of
the Parent and its Subsidiaries, taken as a whole; (b) a material impairment of
the ability of the Borrower and the Guarantors, taken as a whole, to

21

--------------------------------------------------------------------------------




perform their obligations under the Loan Documents; or (c) a material adverse
effect upon the legality, validity, binding effect, or enforceability against
the Borrower or any Guarantor of any Loan Document to which it is a party.
“Maximum Rate” has the meaning given that term in Section 3.7.
“MNPI” has the meaning given that term in Section 9.6.
“Moody’s” means Moody’s Investors Service, Inc. and its successors.
“Mortgage” means a mortgage, deed of trust, deed to secure debt or similar
security instrument made by a Person owning an interest in real estate granting
a Lien on such interest in real estate as security for the payment of
Indebtedness.
“Mortgage Receivable” means a promissory note secured by a Mortgage of which the
Parent, the Borrower or a Subsidiary of the Parent is the holder and retains the
rights of collection of all payments thereunder.
“Multicurrency Payment Office” of the Administrative Agent shall mean, for each
Foreign Currency, the office, branch, affiliate or correspondent bank of the
Administrative Agent for such currency as specified from time to time by the
Administrative Agent to the Borrower and each Lender.
“Multicurrency Tranche Revolving Commitment” means, with respect to each
Multicurrency Tranche Revolving Lender, the commitment, if any, of such
Multicurrency Tranche Revolving Lender to make Multicurrency Tranche Revolving
Loans hereunder, as such commitment may be (a) reduced or terminated from time
to time pursuant to Section 2.13 and (b) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 13.5. The
amount of each Multicurrency Tranche Revolving Lender’s Multicurrency Tranche
Revolving Commitment as of the Effective Date is set forth on Schedule I, or in
the Assignment and Assumption (or other documentation contemplated by this
Agreement) pursuant to which such Multicurrency Tranche Revolving Lender shall
have assumed its Multicurrency Tranche Revolving Commitment, as applicable.
“Multicurrency Tranche Revolving Borrowing” or “Multicurrency Tranche” means a
borrowing comprised of Multicurrency Tranche Revolving Loans.
“Multicurrency Tranche Revolving Lender” means a Lender with a Multicurrency
Tranche Revolving Commitment or holding Multicurrency Tranche Revolving Loans.
“Multicurrency Tranche Revolving Loan” means a Loan made by a Multicurrency
Tranche Revolving Lender pursuant to Section 2.1. Each Multicurrency Tranche
Revolving Loan shall be a LIBOR Loan denominated in an LIBOR Quoted Currency, a
CDOR Loan denominated in Canadian Dollars or an ABR Loan denominated in Dollars.
“Multiemployer Plan” means at any time a multiemployer plan within the meaning
of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is then
making or accruing an obligation to make contributions or has within the
preceding six plan years made contributions, including for these purposes any
Person which ceased to be a member of the ERISA Group during such six-year
period, but in the case of any such plan maintained or contributed to by a
Person that has ceased to be a member of the ERISA Group (and not by any Person
that is a current member of the ERISA Group), only if a current member of the
ERISA Group could reasonably be expected to have any material liability with
respect to such plan.

22

--------------------------------------------------------------------------------




“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document) which prohibits
or purports to prohibit the creation of any Lien on such asset as security for
Indebtedness of the Person owning such asset or any other Person; provided,
however, that an agreement that conditions a Person’s ability to encumber its
assets upon the maintenance of one or more specified ratios that limit such
Person’s ability to encumber its assets but that do not generally prohibit the
encumbrance of its assets, or the encumbrance of specific assets, shall not
constitute a Negative Pledge.
“Net Operating Income” or “NOI” means, for any Property and for a given period,
the sum of the following (without duplication): (a) rents and other revenues
received in the ordinary course from such Property (including proceeds of rent
loss or business interruption insurance but excluding pre-paid rents and
revenues and security deposits except to the extent applied in satisfaction of
tenants’ obligations for rent) minus (b) all expenses paid (excluding interest
but including an appropriate accrual for property taxes and insurance) related
to the ownership, operation or maintenance of such Property, including but not
limited to property taxes, assessments and the like, insurance, utilities,
payroll costs, maintenance, repair and landscaping expenses, marketing expenses,
and general and administrative expenses (but specifically excluding general
overhead expenses of the Parent and its Subsidiaries and any property management
fees).
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders, all Lenders
of a facility or all affected Lenders in accordance with the terms of Section
13.6 and (b) has been approved by the Requisite Lenders, the Requisite Term Loan
Lenders and/or Requisite Revolving Lenders, as applicable.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Nonrecourse Indebtedness” means, with respect to a Person, Indebtedness for
borrowed money in respect of which recourse for payment (except for customary
exceptions for fraud, misapplication of funds, environmental indemnities,
prohibited transfers, voluntary bankruptcy, collusive involuntary bankruptcy and
other similar customary exceptions to nonrecourse liability) is contractually
limited to specific assets of such Person encumbered by a Lien securing such
Indebtedness.
“Note” means a Revolving Note, Term Note, a Bid Rate Note or a Swingline Note.
“Notice of Borrowing” means a notice substantially in the form of Exhibit G (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.1(b) evidencing the Borrower’s request for a
borrowing of Revolving Loans or Term Loans.
“Notice of Continuation” means a notice substantially in the form of Exhibit H
(or the Initial Notice of Continuation or such other form reasonably acceptable
to the Administrative Agent and containing the information required in such
Exhibit) to be delivered to the Administrative Agent pursuant to Section 2.10
evidencing the Borrower’s request for the Continuation of a LIBOR Loan or a CDOR
Loan.
“Notice of Conversion” means a notice substantially in the form of Exhibit I (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.11 evidencing the Borrower’s request for the
Conversion of a Loan from one Type to another Type.

23

--------------------------------------------------------------------------------




“Notice of Swingline Borrowing” means a notice substantially in the form of
Exhibit J (or such other form reasonably acceptable to the Administrative Agent
and containing the information required in such Exhibit) to be delivered to the
Swingline Lender pursuant to Section 2.5(b) evidencing the Borrower’s request
for a Swingline Loan.
“Obligations” means, individually and collectively: (a) the aggregate principal
balance of, and all accrued and unpaid interest on, all Loans; (b) all
Reimbursement Obligations and all other Letter of Credit Liabilities; and (c)
all other indebtedness, liabilities, obligations, covenants and duties of the
Borrower and the other Loan Parties owing to the Administrative Agent, the
Issuing Bank or any Lender of every kind, nature and description, under this
Agreement or any of the other Loan Documents or in respect of any Loan, Letter
of Credit Reimbursement Obligation or other Letter of Credit Liabilities,
including, without limitation, the Fees and indemnification obligations, whether
direct or indirect, absolute or contingent, due or not due, contractual or
tortious, liquidated or unliquidated, and whether or not evidenced by any
promissory note. For the avoidance of doubt, “Obligations” shall not include any
indebtedness, liabilities, obligations, covenants or duties in respect of
Specified Derivatives Contracts.
“Occupancy Rate” means, with respect to a Property at any time, the ratio,
expressed as a percentage, of (a) the net rentable square footage of such
Property actually occupied by tenants and upon which rent is paid, pursuant to
binding leases as to which no monetary default has occurred and has continued
unremedied for sixty (60) or more days to (b) the aggregate net rentable square
footage of such Property.
“Off-Balance Sheet Obligations” means liabilities and obligations of the Parent,
any Subsidiary or any other Person in respect of “off-balance sheet
arrangements” (as defined in Item 303(a)(4)(ii) of Regulation S-K promulgated
under the Securities Act) which the Parent would be required to disclose in the
“Management’s Discussion and Analysis of Financial Condition and Results of
Operations” section of the Parent’s report on Form 10-Q or Form 10-K (or their
equivalents) which the Parent is required to file with the SEC (or any
Governmental Authority substituted therefor).
“OFAC” has the meaning given that term in Section 7.1(y).
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 5.6).
“Ownership Share” means, with respect to any Subsidiary of a Person (other than
a Wholly Owned Subsidiary) or any Unconsolidated Affiliate of a Person, the
greater of (a) such Person’s relative nominal direct and indirect ownership
interest (expressed as a percentage) in such Subsidiary or Unconsolidated
Affiliate or (b) such Person’s relative direct and indirect economic interest
(calculated as a percentage) in such Subsidiary or Unconsolidated Affiliate
determined in accordance with the applicable provisions of the declaration of
trust, articles or certificate of incorporation, articles of organization,
partnership agreement,

24

--------------------------------------------------------------------------------




joint venture agreement or other applicable organizational document of such
Subsidiary or Unconsolidated Affiliate.
“Parent” means American Realty Capital Properties, Inc., a Maryland corporation.
“Parent Guarantor” means the Parent and any Subsidiary of the Parent owning any
direct or indirect interest in the Borrower that is party to the Guaranty as a
“Guarantor”.
“Participant” has the meaning given that term in Section 13.5(d).
“Participant Register” has the meaning given that term in Section 13.5(d).
“Patriot Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)), as
amended.
“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.
“Permitted Acquisition” means an Acquisition by the Parent or any Subsidiary of
the Parent provided that:
(i)    no Default or Event of Default shall have occurred and be continuing both
before and after giving effect to any such Acquisition;
(ii)    if such transaction is a merger or consolidation to which the Borrower
or any Guarantor is a party, the Borrower or such Guarantor shall be the
surviving Person and no Change of Control shall have been effected thereby; and
(iii)    if the aggregate consideration paid in respect of such Acquisition
(including any Indebtedness assumed in connection therewith) exceeds
$500,000,000, the following additional requirements shall also be satisfied:
(w)    with respect to any such Acquisition, no less than fifteen (15) Business
Days prior to the proposed closing date of such Acquisition, the Borrower shall
have delivered written notice of such Acquisition to the Administrative Agent
and the Lenders, which notice shall include the proposed closing date of such
Acquisition;
(x)    the Borrower shall have certified on or before the closing date of such
Acquisition, in writing and in a form reasonably acceptable to the
Administrative Agent, that such Acquisition has been approved by the board of
directors (or equivalent governing body) of the Person to be acquired;
(y)    the Borrower shall have delivered to the Administrative Agent such
documents reasonably requested by the Administrative Agent or the Requisite
Lenders (through the Administrative Agent) reasonably in advance of the proposed
closing date of such Acquisition in respect thereof; and
(z)    with respect to any such Acquisition, no later than five (5) Business
Days prior to the proposed closing date of such Acquisition, the Borrower shall
have delivered to the

25

--------------------------------------------------------------------------------




Administrative Agent a compliance certificate for the most recent fiscal quarter
end preceding such Acquisition for which financial statements are available
demonstrating, in form and substance reasonably satisfactory to the
Administrative Agent, compliance on a pro forma basis (as of the date of the
Acquisition and after giving effect thereto and any Indebtedness incurred in
connection therewith) with each of the financial covenants in the Loan
Documents.
“Permitted Additional Extension Amendments” means, from and after the initial
Revolving Termination Date and Term Loan Maturity Date hereunder, with respect
to any Affected Facility, an extension of the final maturity date of the
applicable Loans and/or Commitments of the Accepting Lenders thereof on
customary terms (provided that such extensions may not result in having more
than two maturity dates at any time with respect to either revolving loans or
term loans without the consent of the Administrative Agent) and, in connection
therewith, a change in the Pro Rata Share with respect to the applicable Loans
and/or Commitments of the Accepting Lenders thereof and the payment of
additional fees to such Accepting Lenders.
“Permitted Liens” means, with respect to any asset or property of a Person, (a)
Liens securing taxes, assessments and other charges or levies imposed by any
Governmental Authority (excluding any Lien imposed pursuant to any of the
provisions of ERISA or pursuant to any Environmental Laws) which are not at the
time required to be paid or discharged under Section 8.6; (b) the claims of
materialmen, mechanics, carriers, warehousemen or landlords for labor,
materials, supplies or rentals incurred in the ordinary course of business,
which, in each case, are not at the time required to be paid or discharged under
the applicable provisions of Section 8.6; (c) easements, rights-of-way,
restrictions, restrictive covenants, encroachments, protrusions and other
similar encumbrances affecting real property assets which do not materially
detract from the value of the property subject thereto or materially impair the
intended use thereof in the business of such Person, (d) Liens consisting of
deposits or pledges made, in the ordinary course of business, in connection
with, or to secure payment of, obligations under workers’ compensation,
unemployment insurance or similar Applicable Laws; (e) the rights of tenants
under leases and subleases which do not materially impair the intended use
thereof in the business of such Person; (f) Liens in favor of the Administrative
Agent for its benefit and the benefit of the other Lender Parties; (g) Liens
securing judgments to the extent not resulting in an Event of Default pursuant
to Section 11.1(h) and (h) Liens listed on Schedule 1.1(d).
“Person” means any natural person, corporation, limited partnership, general
partnership, joint stock company, limited liability company, limited liability
partnership, joint venture, association, company, trust, bank, trust company,
land trust, business trust or other organization, whether or not a legal entity,
or any other nongovernmental entity, or any Governmental Authority.
“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (a) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (b) has at any time within the
preceding six years been maintained, or contributed to, by any Person which was
at such time a member of the ERISA Group for employees of any Person which was
at such time a member of the ERISA Group, but in the case of any such plan
maintained or contributed to by a Person that has ceased to be a member of the
ERISA Group (and not by any Person that is a current member of the ERISA Group),
only if a current member of the ERISA Group could reasonably be expected to have
any material liability with respect to such plan.
“Post-Default Rate” means, in respect of any principal of any Loan or any
Reimbursement Obligation, the rate otherwise applicable plus an additional two
percent (2.0)% per annum and with respect

26

--------------------------------------------------------------------------------




to any other Obligation, a rate per annum equal to the Base Rate as in effect
from time to time plus the Applicable Margin for Base Rate Loans plus two
percent (2.0)%.
“Pounds Sterling” or “£” means the lawful currency of the United Kingdom.
“Preferred Dividends” means, for any period and without duplication, all
Restricted Payments paid during such period on Preferred Equity Interests issued
by the Parent, the Borrower or any Subsidiary. Preferred Dividends shall not
include dividends or distributions (a) paid or payable solely in Equity
Interests (other than Mandatorily Redeemable Stock) payable to holders of such
class of Equity Interests, (b) paid or payable to the Parent, the Borrower or a
Subsidiary, or (c) constituting or resulting in the redemption of Preferred
Equity Interests, other than scheduled redemptions not constituting balloon,
bullet or similar redemptions in full.
“Preferred Equity Interests” means, with respect to any Person, Equity Interests
in such Person which are entitled to preference or priority over any other
Equity Interest in such Person in respect of the payment of dividends or
distribution of assets upon liquidation or both.
“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate. Each
change in the Prime Rate shall be effective as of the opening of business on the
day such change in such prime rate occurs. The parties hereto acknowledge that
the rate announced publicly by the Administrative Agent as its prime rate is an
index or base rate and shall not necessarily be its lowest or best rate charged
to its customers or other banks.
“Principal Office” means the office of the Administrative Agent located at 608
Second Avenue S, 11th Floor, Minneapolis, Minnesota 55402-1916, or any other
subsequent office that the Administrative Agent shall have specified as the
Principal Office by written notice to the Borrower and the Lenders.
“Private Capital Management Business” means the provision of management services
under Management Contracts in connection with the “Private Capital Management
Business” of the Parent and its Subsidiaries.
“Pro Rata Share” means, as to each Lender as of any date of determination, the
ratio, expressed as a percentage of (a) (i) the aggregate amount of such
Lender’s Revolving Commitments plus (ii) the amount of such Lender’s unused Term
Loan Commitment plus (iii) the amount of such Lender’s outstanding Term Loans to
(b) (i) the aggregate amount of all Revolving Commitments of all Lenders plus
(ii) the aggregate amount of the unused Term Loan Commitments of all Lenders
plus (iii) the aggregate amount of all outstanding Term Loans of all Lenders;
provided, however, that if at the time of determination (x) the Dollar Tranche
Revolving Commitments have terminated or been reduced to zero, the portion of
“Pro Rata Share” attributable to Dollar Tranche Revolving Commitments shall be
computed based on the unpaid principal amount of all outstanding Dollar Tranche
Revolving Loans, Bid Rate Loans, Swingline Loans and Letter of Credit
Liabilities as of such date and/or (y) the Multicurrency Tranche Revolving
Commitments have terminated or been reduced to zero, the portion of “Pro Rata
Share” attributable to Multicurrency Tranche Revolving Commitments shall be
computed based on the unpaid principal amount of all outstanding Multicurrency
Tranche Revolving Loans as of such date. If at the time of determination all
Revolving Commitments have terminated and there are no outstanding Loans or
Letter of Credit Liabilities, then the Pro Rata Shares of the Lenders shall be
determined as of the most recent date on which Revolving Commitments were in
effect or Loans or Letters of Credit Liabilities were outstanding.
“Property” means a parcel (or group of related parcels) of real property
developed (or to be developed) by the Parent, the Borrower, any Subsidiary or
any Unconsolidated Affiliate.

27

--------------------------------------------------------------------------------




“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Qualified Plan” means a Benefit Arrangement that is intended to be
tax-qualified under Section 401(a) of the Internal Revenue Code.
“Quotation Day” means, with respect to any Borrowing for any Interest Period,
(i) if the currency is Pounds Sterling or Canadian Dollars, the first day of
such Interest Period, (ii) if the currency is euro, the day that is two (2)
TARGET2 Days before the first day of such Interest Period, and (iii) for any
other currency, two (2) Business Days prior to the commencement of such Interest
Period (unless, in each case, market practice differs in the relevant market
where LIBOR for such currency is to be determined, in which case the Quotation
Day will be determined by the Administrative Agent in accordance with market
practice in such market (and if quotations would normally be given on more than
one day, then the Quotation Day will be the last of those days)).
“Rating Agency” means S&P or Moody’s.
“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) the
Issuing Bank, as applicable.
“Recourse Indebtedness” means Indebtedness that is not Nonrecourse Indebtedness.
“Register” has the meaning given that term in Section 13.5(c).
“Regulatory Net Capital” of any Person means (a) in the case such Person is a
Broker-Dealer Subsidiary of the type described in clause (a) of the definition
of “Broker-Dealer Subsidiary”, the then current minimum net capital such Person
is required to have and maintain pursuant to Rule 15c3-1 under the Securities
Exchange Act and regulations promulgated thereunder (or under comparable
statutes and regulations of the applicable jurisdiction) and (b) in the case
such Person is a Broker-Dealer Subsidiary of the type described in clause (b) of
the definition of “Broker-Dealer Subsidiary”, the then current Adjusted Net
Capital (as defined in the Commodity Futures Trading Commission (CFTC)
Regulation 1.17) such Person is required to have and maintain pursuant to
applicable National Futures Association (NFA) financial requirements (or under
comparable statutes and regulations of the applicable jurisdiction).
“Regulatory Change” means, with respect to any Lender, any change effective
after the Agreement Date in Applicable Law (including without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or the
adoption or making after such date of any interpretation, directive or request
applying to a class of banks, including such Lender, of or under any Applicable
Law by any Governmental Authority or monetary authority charged with the
interpretation or administration thereof or compliance by any Lender with any
request or directive regarding capital adequacy or liquidity. Notwithstanding
anything herein to the contrary, (a) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (b) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Regulatory Change”,
regardless of the date enacted, adopted or issued.

28

--------------------------------------------------------------------------------




“Reimbursement Obligation” means the absolute, unconditional and irrevocable
obligation of the Borrower to reimburse the Issuing Bank for any drawing honored
by the Issuing Bank under a Letter of Credit.
“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under Section 856 of the Internal Revenue Code.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, shareholders, directors, officers, employees, agents, counsel,
other advisors and representatives of such Person and of such Person’s
Affiliates.
“Requisite Dollar Tranche Revolving Lenders” means, as of any date, (a) Dollar
Tranche Revolving Lenders having more than 50% of the aggregate amount of the
Dollar Tranche Revolving Commitments of all Dollar Tranche Revolving Lenders, or
(b) if the Dollar Tranche Revolving Commitments have been terminated or reduced
to zero, the Dollar Tranche Revolving Lenders holding more than 50% of the
principal amount of the aggregate outstanding Dollar Tranche Revolving Loans,
Bid Rate Loans and Swingline Loans and Letter of Credit Liabilities; provided
that (i) in determining such percentage at any given time, all then existing
Defaulting Lenders will be disregarded and excluded, and (ii) at all times when
two or more Dollar Tranche Revolving Lenders (excluding Defaulting Lenders) are
party to this Agreement, the term “Requisite Dollar Tranche Revolving Lenders”
shall in no event mean less than two Dollar Tranche Revolving Lenders. For
purposes of this definition, a Dollar Tranche Revolving Lender (other than the
Swingline Lender) shall be deemed to hold a Swingline Loan and a Dollar Tranche
Revolving Lender (other than the Issuing Bank) shall be deemed to hold a Letter
of Credit Liability, in each case, to the extent such Dollar Tranche Revolving
Lender has acquired a participation therein under the terms of this Agreement
and has not failed to perform its obligations in respect of such participation.
“Requisite Lenders” means, as of any date, Lenders having more than 50% of the
sum of (a) the aggregate Revolving Commitments (or (x) if all Dollar Tranche
Revolving Commitments have been terminated or reduced to zero, the principal
amount of the aggregate outstanding Dollar Tranche Revolving Loans, Swingline
Loans, Bid Rate Loans and Letter of Credit Liabilities, and (y) if all
Multicurrency Tranche Revolving Commitments have been terminated or reduced to
zero, the principal amount of the aggregate outstanding Multicurrency Tranche
Revolving Loans), plus (b) the aggregate unused Term Loan Commitments plus (c)
the aggregate outstanding principal amount of Term Loans; provided that (i) in
determining such percentage at any given time, all then existing Defaulting
Lenders will be disregarded and excluded, and (ii) at all times when there are
two or more Lenders (excluding Defaulting Lenders), the term “Requisite Lenders”
shall in no event mean less than two Lenders. For purposes of this definition, a
Lender shall be deemed to hold a Swingline Loan or a Letter of Credit Liability
to the extent such Lender has acquired a participation therein under the terms
of this Agreement and has not failed to perform its obligations in respect of
such participation.
“Requisite Multicurrency Tranche Revolving Lenders” means, as of any date, (a)
Multicurrency Tranche Revolving Lenders having more than 50% of the aggregate
amount of the Multicurrency Tranche Revolving Commitments of all Multicurrency
Tranche Revolving Lenders, or (b) if the Multicurrency Tranche Revolving
Commitments have been terminated or reduced to zero, the Multicurrency Tranche
Revolving Lenders holding more than 50% of the principal amount of the aggregate
outstanding Multicurrency Tranche Revolving Loans; provided that (i) in
determining such percentage at any given time, all then existing Defaulting
Lenders will be disregarded and excluded, and (ii) at all times when two or more
Multicurrency Tranche Revolving Lenders (excluding Defaulting Lenders) are party
to this Agreement, the

29

--------------------------------------------------------------------------------




term “Multicurrency Dollar Tranche Revolving Lenders” shall in no event mean
less than two Multicurrency Tranche Revolving Lenders.
“Requisite Revolving Lenders” means, as of any date, (a) Revolving Lenders
having more than 50% of the aggregate amount of the Revolving Commitments of all
Revolving Lenders, or (b) if the Revolving Commitments have been terminated or
reduced to zero, the Revolving Lenders holding more than 50% of the principal
amount of the aggregate outstanding Revolving Loans, Bid Rate Loans and
Swingline Loans and Letter of Credit Liabilities; provided that (i) in
determining such percentage at any given time, all then existing Defaulting
Lenders will be disregarded and excluded, and (ii) at all times when two or more
Revolving Lenders (excluding Defaulting Lenders) are party to this Agreement,
the term “Requisite Revolving Lenders” shall in no event mean less than two
Revolving Lenders. For purposes of this definition, a Revolving Lender (other
than the Swingline Lender) shall be deemed to hold a Swingline Loan and a
Revolving Lender (other than the Issuing Bank) shall be deemed to hold a Letter
of Credit Liability, in each case, to the extent such Revolving Lender has
acquired a participation therein under the terms of this Agreement and has not
failed to perform its obligations in respect of such participation.
“Requisite Term Loan Lenders” means, as of any date, Term Loan Lenders having
more than 50% of the sum of (a) the aggregate amount of the unused Term Loan
Commitments plus (b) the aggregate outstanding principal amount of the Term
Loans; provided that (i) in determining such percentage at any given time, all
then existing Defaulting Lenders will be disregarded and excluded, and (ii) at
all times when two or more Term Loan Lenders (excluding Defaulting Lenders) are
party to this Agreement, the term “Requisite Term Loan Lenders” shall in no
event mean less than two Term Loan Lenders.
“Reserve for Replacements” means, for any period and with respect to any
Property, an amount equal to (a) the aggregate square footage of all gross
leasable space of such Property times (b) $0.10 times (c) the number of days in
such period divided by (d) 365. If the term Reserves for Replacements is used
without reference to any specific Property, then it shall be determined on an
aggregate basis with respect to all Properties and the applicable Ownership
Shares of all Properties of all Unconsolidated Affiliates.
“Responsible Officer” means with respect to the Parent, the Borrower or any
Subsidiary, the chief executive officer, president, the chief financial officer,
chief accounting officer, treasurer, assistant treasurer and controller of the
Parent, the Borrower or such Subsidiary.
“Restricted Party” means a Person:
(a)    whose name is listed on, or is owned or controlled by a Person whose name
is listed on, or acting on behalf of a Person whose name is listed on, any
Sanctions List;
(b)    that is incorporated under the laws of, or owned or controlled by, or
acting on behalf of, a Person incorporated under the laws of, a country or
territory that is the target of country-wide or territory-wide Sanctions; or
(c)    that is otherwise the target of sanctions administered and enforced by
any Sanctions Authority.
“Restricted Payment” means: (a) any dividend or other distribution, direct or
indirect, on account of any Equity Interest of the Parent or any of its
Subsidiaries now or hereafter outstanding; (b) any redemption, conversion,
exchange, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any Equity Interests of the Parent
or any of its Subsidiaries now or hereafter outstanding; and (c) any payment
made to retire, or to obtain the surrender of, any outstanding warrants, options
or other

30

--------------------------------------------------------------------------------




rights to acquire any Equity Interests of the Parent or any of its Subsidiaries
now or hereafter outstanding, in each case, except for a dividend or
distribution payable or other payment made solely in (i) shares of that class of
Equity Interests, (ii) shares in any other class of Equity Interests not
constituting Mandatorily Redeemable Stock, with terms that are not materially
more favorable, taken as a whole and in the good faith determination of
Borrower, than the Equity Interests with respect to which such dividend,
distribution or other payment was made or (iii) shares of any class of common
Equity Interests.
“Revolving Borrowing” means the borrowing of a Revolving Loan.
“Revolving Commitment” means a Dollar Tranche Revolving Commitment or a
Multicurrency Tranche Revolving Commitment and “Revolving Commitments” means
both the Dollar Tranche Revolving Commitments and the Multicurrency Tranche
Revolving Commitments.
“Revolving Lender” means each Dollar Tranche Revolving Lender or Multicurrency
Tranche Revolving Lender.
“Revolving Loan” means any Dollar Tranche Revolving Loan or Multicurrency
Tranche Revolving Loan.
“Revolving Note” means a promissory note of the Borrower substantially in the
form of Exhibit K, payable to the order of a Revolving Lender in a principal
amount equal to the amount of such Lender’s Dollar Tranche Revolving Commitment
or Multicurrency Tranche Revolving Commitment, as applicable.
“Revolving Termination Date” means June 30, 2018, or such later date to which
the Revolving Termination Date may be extended pursuant to Section 2.14.
“Sanctions” means the economic, financial or other sanctions laws, regulations
or embargoes administered and enforced by:
(a)    the government of the United States of America;
(b)    the United Nations Security Council;
(c)    European Union;
(d)    the United Kingdom; or
(e)    the respective governmental institutions and agencies of any of the
foregoing, including, without limitation, OFAC, the United States Department of
State and Her Majesty’s Treasury (HMT) in the United Kingdom
(each Person described in the foregoing clauses (a) through (e), a “Sanctions
Authority”).
“Sanctions Authority” has the meaning given that term in the definition of
Sanctions.
“Sanctions List” means the “Specially Designated Nationals and Blocked Persons”
list maintained by OFAC, the “Financial Sanctions: Consolidated List of Targets”
and the “Investment Ban List” maintained by HMT, or any similar applicable list
maintained by any Sanctions Authority, in each case as amended, supplemented or
substituted from time to time.

31

--------------------------------------------------------------------------------




“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Secured Indebtedness” means, with respect to a Person as of a given date, the
aggregate principal amount of all Indebtedness of such Person outstanding on
such date that is secured in any manner by any Lien on any property, and in the
case of the Parent, shall include (without duplication), the Parent’s Ownership
Share of the Secured Indebtedness of its Unconsolidated Affiliates; provided,
however, that any Indebtedness that is secured only by a pledge of Equity
Interests shall be deemed to be Unsecured Indebtedness; provided, further, that
in no event shall the Obligations hereunder constitute “Secured Indebtedness” as
a result of any security interest granted to the Administrative Agent or the
Issuing Bank solely in the Letter of Credit Collateral Account.
“Securities Act” means the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.
“Solvent” means, when used with respect to any Person, and, to the extent
applicable, such Person’s Subsidiaries on a consolidated basis, that (a) the
fair value and the fair salable value of its assets (but, in the case of the
Parent and its Subsidiaries, excluding any Indebtedness due to the Parent or any
of its Subsidiaries), on a consolidated basis, are each in excess of the fair
valuation of its total liabilities (including all contingent liabilities
computed at the amount which, in light of all facts and circumstances existing
at such time, represents the amount that could reasonably be expected to become
an actual and matured liability but, in the case of the Parent and its
Subsidiaries, excluding any Indebtedness due to the Parent or any of its
Subsidiaries; (b) such Person and, to the extent applicable, such person’s
Subsidiaries, on a consolidated basis, are able to pay their respective debts or
other obligations in the ordinary course as they mature; and (c) such Person
and, to the extent applicable, such Person’s Subsidiaries, on a consolidated
basis have capital not unreasonably small to carry on their respective
businesses taken as a whole.
“Specified Derivatives Contract” means any Derivatives Contract that is made or
entered into at any time, or in effect at any time now or hereafter, whether as
a result of an assignment or transfer or otherwise, between or among any Loan
Party and any Specified Derivatives Provider, and which was not prohibited by
any of the Loan Documents when made or entered into.
“Specified Derivatives Provider” means any Person that (a) at the time it enters
into a Specified Derivatives Contract with a Loan Party, is a Lender or an
Affiliate of a Lender or (b) at the time it (or its Affiliate) becomes a Lender
(including on the Effective Date), is a party to a Specified Derivatives
Contract with a Loan Party, in each case in its capacity as a party to such
Specified Derivatives Contract.
“Specified Disposition” means the sale of certain properties and adjacent land
by certain Subsidiaries of the Parent (collectively, the “Specified Disposition
Sellers”) to BRE DDR Retail Holdings III LLC (the “Specified Disposition
Buyer”), pursuant to the terms and subject to the conditions of the Agreement of
Purchase and Sale dated as of June 11, 2014 by and among the Specified
Disposition Buyer, the Specified Disposition Sellers and ARC Properties
Operating Partnership, L.P., solely as guarantor of certain of the Sellers’
obligations thereunder.
“Specified Properties” means those certain Properties identified on Schedule
1.1(e) and acquired pursuant to the terms of the CapLease Merger Agreement, the
ARCT IV Merger Agreement or the Cole Merger Agreement.

32

--------------------------------------------------------------------------------




“Specified Properties Initial Valuation Period” means, with respect to any
Specified Property, the period commencing on the Effective Date through and
including the 18-month anniversary of the Effective Date.
“SpinCo” has the meaning given that term in Section 10.8.
“Spin-Off” has the meaning given that term in Section 10.8.
“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, or any successor.
“Stated Amount” means the amount available to be drawn by a beneficiary under a
Letter of Credit from time to time, as such amount may be increased or reduced
from time to time in accordance with the terms of such Letter of Credit.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve, liquid asset, fees or similar
requirements (including any marginal, special, emergency or supplemental
reserves or other requirements) established by any central bank, monetary
authority, the Board, the Financial Conduct Authority, the Prudential Regulation
Authority, the European Central Bank or other Governmental Authority for any
category of deposits or liabilities customarily used to fund loans in the
applicable currency, expressed in the case of each such requirement as a
decimal. LIBOR Loans and CDOR Loans shall be deemed to be subject to such
reserve, liquid asset, fee or similar requirements without benefit of or credit
for proration, exemptions or offsets that may be available from time to time to
any Lender under any applicable law, rule or regulation, and such reserve,
liquid asset, fees or similar requirements shall include those imposed pursuant
to Regulation D of the Board. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve,
liquid asset or similar requirement.
“Subsidiary” means, for any Person, any corporation, partnership, limited
liability company or other entity of which at least a majority of the Equity
Interests having by the terms thereof ordinary voting power to elect a majority
of the board of directors or other individuals performing similar functions of
such corporation, partnership, limited liability company or other entity
(without regard to the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person, and
shall include all Persons the accounts of which are consolidated with those of
such Person pursuant to GAAP.
“Subsidiary Guarantor” means any Subsidiary of the Parent that is not otherwise
required to be a Parent Guarantor and Guarantees Indebtedness of the Borrower or
any Guarantor, and that is party to the Guaranty as a “Guarantor”.
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Swingline Commitment” means the Swingline Lender’s obligation to make Swingline
Loans pursuant to Section 2.5 in an amount up to, but not exceeding the amount
set forth in the first sentence of Section 2.5(a), as such amount may be reduced
from time to time in accordance with the terms hereof.
“Swingline Lender” means Wells Fargo Bank, National Association, together with
its respective successors and assigns.

33

--------------------------------------------------------------------------------




“Swingline Loan” means a loan made by the Swingline Lender to the Borrower
pursuant to Section 2.5.
“Swingline Maturity Date” means the date which is seven (7) Business Days prior
to the Revolving Termination Date.
“Swingline Note” means the promissory note of the Borrower substantially in the
form of Exhibit L, payable to the order of the Swingline Lender in a principal
amount equal to the amount of the Swingline Commitment as originally in effect
and otherwise duly completed.
“Tangible Net Worth” means, with respect to any Person as of a given date, the
stockholders’ equity of such Person determined on a consolidated basis, plus
accumulated depreciation and amortization, minus (to the extent included when
determining stockholders’ equity of such Person): (a) the amount of any write-up
in the book value of any assets reflected in any balance sheet resulting from
revaluation thereof or any write-up in excess of the cost of such assets
acquired, and (b) the aggregate of all amounts appearing on the assets side of
any such balance sheet for franchises, licenses, permits, patents, patent
applications, copyrights, trademarks, service marks, trade names, goodwill,
treasury stock, experimental or organizational expenses and other like assets
which would be classified as intangible assets under GAAP (excluding lease
intangibles), all determined as of such date on a consolidated basis.
“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET2) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in euro.
“TARGET2 Day” means a day that TARGET2 is open for the settlement of payments in
euro.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Term Loan” means a loan made by an Term Loan Lender to the Borrower pursuant to
Section 2.2.
“Term Loan Availability Period” means the period commencing on the Effective
Date and ending on March 30, 2015 (or such later date as may be agreed upon by
the Administrative Agent in its reasonable discretion).
“Term Loan Commitment” means, as to each Term Loan Lender, such Lender’s
obligation to make Term Loans pursuant to Section 2.2, in an amount up to, but
not exceeding, the amount set forth for such Lender on Schedule I as such
Lender’s “Term Loan Commitment Amount”.
“Term Loan Commitment Percentage” means, as to each Lender with a Term Loan
Commitment, the ratio, expressed as a percentage, of (a) the amount of such
Lender’s Term Loan Commitment to (b) the aggregate amount of the Term Loan
Commitments of all Term Loan Lenders.
“Term Loan Lender” means a Lender having a Term Loan Commitment and/or holding a
Term Loan.
“Term Loan Maturity Date” means June 30, 2018, or such later date to which the
Term Loan Maturity Date may be extended pursuant to Section 2.14.

34

--------------------------------------------------------------------------------




“Term Note” means a promissory note of the Borrower substantially in the form of
Exhibit M, payable to the order of a Term Loan Lender in a principal amount
equal to the amount of such Term Loan Lender’s Term Loans.
“Termination Date” means the date that all Extended Letters of Credit have been
Cash Collateralized, all other Obligations hereunder (excluding contingent
indemnification obligations to the extent no unsatisfied claim giving rise
thereto has been asserted) have been paid and satisfied in full and all
Commitments have been terminated.
“Titled Person” has the meaning given that term in Section 12.9.
“Total Asset Value” means, at a given time, the sum (without duplication) of all
of the following of the Parent and its Subsidiaries determined on a consolidated
basis: (a) calculated on a consolidated basis for the Parent and its
Subsidiaries (other than broker-dealer subsidiaries) (i) cash and Cash
Equivalents (other than tenant deposits and other cash and Cash Equivalents that
are subject to a Lien or a Negative Pledge or the disposition of which is
restricted in any way); plus (ii) with respect to all Properties (other than the
Specified Properties solely during the Specified Properties Initial Valuation
Period) owned (or leased pursuant to a Ground Lease) by the Borrower or any
Subsidiary for the 6-month period ending on such date of determination, the
quotient of (A) Net Operating Income of the Parent and its Subsidiaries for the
fiscal quarter most recently ended multiplied by four (4), divided by (B) the
Capitalization Rate; plus (iii) with respect to the Specified Properties solely
during the Specified Properties Initial Valuation Period, the acquisition price
paid for any such Property, plus (iv) unless the Borrower shall have irrevocably
elected to have such Property included in the calculation under clause (a)(ii)
above, with respect to any Property acquired during the 6-month period ending on
such date of determination (other than the Specified Properties), the
acquisition price paid for all such Properties; plus (v) the undepreciated GAAP
book value of all Development Properties; plus (vi) the acquisition price of
Unimproved Land, less any GAAP impairment charges specific to any such asset;
plus (vii) the acquisition price of all mortgage notes receivable and mezzanine
loans, less any GAAP impairment charges specific to any such asset; plus (viii)
the GAAP book value of certain marketable securities of the Parent and its
Subsidiaries identified on Schedule 1.1(f), plus (ix) any asset value associated
with amounts then constituting Indebtedness pursuant to clauses (b) and (h) of
the definition of Indebtedness (which asset value shall not exceed the
corresponding amount of any such Indebtedness), plus (b) Management EBITDA for
the immediately preceding period of four consecutive fiscal quarters multiplied
by five (5). The Borrower’s Ownership Share of assets held by Unconsolidated
Affiliates (excluding assets of the type described in the immediately preceding
clause (a)(i)) will be included in the calculation of Total Asset Value
consistent with the above described treatment for wholly owned assets. Net
Operating Income attributable to (x) Properties acquired or disposed of during
the fiscal quarter ending immediately prior to any date of determination of
Total Asset Value or (y) Properties that were Development Properties at the end
of such fiscal quarter, shall not be included in the calculation of Total Asset
Value. Notwithstanding the foregoing, for purposes of determining Total Asset
Value, to the extent the amount of Total Asset Value attributable to (A)
Properties leased under Ground Leases would exceed 15% of Total Asset Value,
such excess shall be excluded, (B) the amount under clause (b) above would
exceed 5% of Total Asset Value, such excess shall be excluded and (C) from and
after the 12-month anniversary of the Effective Date, Properties that are
restaurant properties would exceed 30% of Total Asset Value, such excess shall
be excluded.
“Total Budgeted Cost” means, with respect to a Development Property, and at any
time, the aggregate amount of all costs budgeted to be paid, incurred or
otherwise expended or accrued by the Borrower, a Subsidiary or an Unconsolidated
Affiliate with respect to such Property to cease to constitute a Development
Property, including without limitation, all amounts budgeted with respect to all
of the following: (a)

35

--------------------------------------------------------------------------------




acquisition of land and any related improvements; (b) a reasonable and
appropriate reserve for construction interest; (c) a reasonable and appropriate
operating deficit reserve; (d) tenant improvements (excluding any such costs to
be reimbursed or paid directly by the tenant); (e) leasing commissions and (f)
other hard and soft costs associated with the development or redevelopment of
such Property, but in any such case, less any costs that are contractually
required to be reimbursed by any Person other than the Parent or any of its
Subsidiaries. With respect to any Property to be developed in more than one
phase, the Total Budgeted Cost shall exclude budgeted costs (other than costs
relating to acquisition of land and related improvements) to the extent relating
to any phase for which (i) construction has not yet commenced and (ii) a binding
construction contract has not been entered into by the Borrower, any other
Subsidiary or any Unconsolidated Affiliate, as the case may be.
“Total Indebtedness” means all Indebtedness of the Parent and its Ownership
Share of all Indebtedness of all Subsidiaries of the Parent.
“Tranche” means a category of Commitments and the related extensions of credit
thereunder. For purposes hereof, each of the following comprises a separate
Tranche: (a) Multicurrency Tranche Revolving Commitments and Multicurrency
Tranche Revolving Loans, (b) Dollar Tranche Revolving Commitments, Dollar
Tranche Revolving Loans, Letters of Credit, Swingline Loans and Bid Rate Loans,
and (c) Term Loan Commitments and Term Loans.
“Type” with respect to any Revolving Loan or Term Loan, refers to whether such
Loan or portion thereof is a LIBOR Loan, a CDOR Loan or a Base Rate Loan.
“Unconsolidated Affiliate” means, with respect to any Person, any Affiliate in
whom such Person holds an Investment, which Investment is accounted for in the
financial statements of such Person on an equity basis of accounting and whose
financial results would not be consolidated under GAAP with the financial
results of such Person on the consolidated financial statements of such Person.
“Unencumbered Adjusted NOI” means, for any period, (a) NOI from all Eligible
Properties, minus (b) with respect to each Eligible Property, the greater of (i)
the actual property management fee paid during such period with respect to such
Eligible Property and (ii) an imputed management fee in the amount of 1% per
annum on the aggregate base rent and percentage rent due and payable under
leases at such Eligible Property for such period.
“Unencumbered Asset Value” means, as of any date of determination, the sum,
without duplication, of (a)(i) with respect to all Eligible Properties (other
than Eligible Properties that are Specified Properties solely during the
Specified Properties Initial Valuation Period) owned (or leased pursuant to a
Ground Lease) by the Borrower or any Subsidiary for the 6-month period ending on
such date of determination, the quotient of (x) the Unencumbered Adjusted NOI
(excluding NOI attributable to Development Properties and, solely during the
Specified Properties Initial Valuation Period, Eligible Properties that are
Specified Properties) for the fiscal quarter most recently ended multiplied by
four (4), divided by (y) the Capitalization Rate, plus (ii) with respect to
Eligible Properties that are Specified Properties solely during the Specified
Properties Initial Valuation Period, the acquisition price paid for any such
Property, plus (iii) unless the Borrower shall have irrevocably elected to have
such Eligible Property included in the calculation under clause (a)(ii) above,
with respect to any Eligible Property acquired during the 6-month period ending
on such date of determination (other than the Specified Properties), the
acquisition price paid for all such Eligible Properties which Eligible
Properties are not subject to any Lien (other than Permitted Liens described in
clauses (a) through (f) of the definition thereof) or any Negative Pledge, plus
(b) Unencumbered Management EBITDA for the immediately preceding period of four
consecutive fiscal quarters multiplied by five (5), plus (c) calculated

36

--------------------------------------------------------------------------------




on a consolidated basis for the Parent and its Subsidiaries (other than
broker-dealer subsidiaries), cash and Cash Equivalents (other than tenant
deposits and other cash and Cash Equivalents that are subject to a Lien or a
Negative Pledge or the disposition of which is restricted in any way).
Notwithstanding the foregoing, for purposes of determining Unencumbered Asset
Value, to the extent the amount of Unencumbered Asset Value attributable to (A)
Properties leased under Ground Leases would exceed 15% of Unencumbered Asset
Value, such excess shall be excluded, (B) Properties located in Canada would
exceed 5% of Unencumbered Asset Value, such excess shall be excluded, (C) the
amount under clause (b) above would exceed 10% (or, from and after the 18-month
anniversary of the Effective Date, 5%) of Unencumbered Asset Value, such excess
shall be excluded, (D) the amount under clause (c) above would exceed, without
duplication, the sum of (i) 2.5% of Unencumbered Asset Value plus (ii) up to
$1.0 billion of cash and Cash Equivalents of the type described in clause (c)
above solely to the extent the Borrower has reasonably designated such cash and
Cash Equivalents as purchase price consideration for a proposed Permitted
Acquisition that is the subject of a binding purchase agreement, such excess
shall be excluded, and (E) from and after the 12-month anniversary of the
Effective Date, Properties that are restaurant properties would exceed 30% of
Unencumbered Asset Value, such excess shall be excluded.
“Unencumbered Management EBITDA” means, for any period, Management EBITDA for
such period generated by Persons whose assets and equity interests are not
subject to any Lien other than Permitted Liens described in clauses (a) through
(f) of the definition thereof and buy sell rights with respect to Unconsolidated
Affiliates on customary terms and conditions.
“Unimproved Land” means land on which no development (other than improvements
that are not material and are temporary in nature) has occurred and for which no
development is currently scheduled or in process.
“Unsecured Indebtedness” means, with respect to a Person, Indebtedness of such
Person that is not Secured Indebtedness (excluding the Parent’s Ownership Share
of Unsecured Indebtedness of SpinCo to the extent such Indebtedness arises
solely under clause (l) or the last sentence of the definition of Indebtedness);
provided, however, that any Indebtedness that is secured only by a pledge of
Equity Interests shall be deemed to be Unsecured Indebtedness.
“Unsecured Interest Expense” means, with respect to a Person and for any period,
all Interest Expense of such Person for such period attributable to Unsecured
Indebtedness of such Person.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 3.10(g)(ii)(B)(III).
“Wells Fargo” means Wells Fargo Bank, National Association, and its successors
and assigns.
“Wholly Owned Subsidiary” means any Subsidiary of a Person in respect of which
all of the Equity Interests (other than, in the case of a corporation,
directors’ qualifying shares) are at the time directly or indirectly owned or
controlled by such Person or one or more other Subsidiaries of such Person or by
such Person and one or more other Subsidiaries of such Person.
“Withdrawal Liability” means any liability as a result of a complete or partial
withdrawal from a Multiemployer Plan as such terms are defined in Part I of
Subtitle E of Title IV of ERISA.

37

--------------------------------------------------------------------------------




“Withholding Agent” means (a) the Borrower, (b) any other Loan Party and (c) the
Administrative Agent, as applicable.
Section 1.2.    General; References to Central Time.
Unless otherwise indicated, all accounting terms, ratios and measurements shall
be interpreted or determined in accordance with GAAP from time to time; provided
that, if at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Borrower or the Requisite Lenders shall so request, the Administrative Agent,
the Lenders and the Borrower shall negotiate in good faith to amend such ratio
or requirement to preserve the original intent thereof in light of such change
in GAAP (subject to the approval of the appropriate Lenders pursuant to Section
13.6); provided further that, until so amended, such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein.
Notwithstanding the preceding sentence, the calculation of liabilities shall not
include any fair value adjustments to the carrying value of liabilities to
record such liabilities at fair value pursuant to electing the fair value option
election under FASB ASC 825-10-25 (formerly known as FAS 159, The Fair Value
Option for Financial Assets and Financial Liabilities) or other FASB standards
allowing entities to elect fair value option for financial liabilities.
References in this Agreement to, or computations of, any amount of Loans or
other Obligations under the Multicurrency Tranche that are expressed in terms of
Dollars shall be deemed to mean the Dollar Amount thereof, whether or not
expressly provided herein. References in this Agreement to “Sections”,
“Articles”, “Exhibits” and “Schedules” are to sections, articles, exhibits and
schedules herein and hereto unless otherwise indicated. References in this
Agreement to any document, instrument or agreement (a) shall include all
exhibits, schedules and other attachments thereto, (b) except as expressly
provided otherwise in any Loan Document, shall include all documents,
instruments or agreements issued or executed in replacement thereof, to the
extent not prohibited hereby and (c) shall mean such document, instrument or
agreement, or replacement or predecessor thereto, as amended, supplemented,
restated or otherwise modified from time to time to the extent not otherwise
stated herein or prohibited hereby and in effect at any given time. Wherever
from the context it appears appropriate, each term stated in either the singular
or plural shall include the singular and plural, and pronouns stated in the
masculine, feminine or neuter gender shall include the masculine, the feminine
and the neuter. Unless explicitly set forth to the contrary, a reference to
“Subsidiary” means a Subsidiary of the Parent or a Subsidiary of such Subsidiary
and a reference to an “Affiliate” means a reference to an Affiliate of the
Parent. Titles and captions of Articles, Sections, subsections and clauses in
this Agreement are for convenience only, and neither limit nor amplify the
provisions of this Agreement. Unless otherwise indicated, all references to time
are references to Central time daylight or standard, as applicable.
Section 1.3.    Financial Attributes of Non-Wholly Owned Subsidiaries.
When determining compliance by the Parent or the Borrower with any covenant in
Section 10.1 or any other financial covenant contained in any of the Loan
Documents or the covenants in Section 10.8, (a) only the Ownership Share of the
Parent or the Borrower, as applicable, of the financial attributes of a
Subsidiary that is not a Wholly Owned Subsidiary shall be included, (b) the
Parent’s Ownership Share of the Borrower shall be deemed to be 100.0% and the
Borrower shall be deemed to be a Wholly Owned Subsidiary of the Parent and (c)
unsecured intercompany Indebtedness owed by the Parent or any of its
consolidated Subsidiaries, on the one hand, to the Parent or any of its
consolidated Subsidiaries, on the other hand, shall be excluded.
Section 1.4.    Amendment and Restatement of the Existing Credit Agreement.

38

--------------------------------------------------------------------------------




(a)    The parties to this Agreement agree that, upon (i) the execution and
delivery by each of the parties hereto of this Agreement and (ii) satisfaction
of the conditions set forth in Section 6.1, the terms and provisions of the
Existing Credit Agreement shall be and hereby are amended, superseded and
restated in their entirety by the terms and provisions of this Agreement. This
Agreement is not intended to and shall not constitute a novation. All “Loans”
made and “Obligations” incurred or arising under the Existing Credit Agreement
which are outstanding on the Effective Date shall continue and be reevidenced as
Obligations under (and shall be governed by the terms of) this Agreement and the
other Loan Documents (such existing “Loans” being referred to herein as the
“Existing Loans”). Without limiting the foregoing, upon the effectiveness
hereof: (A) all references in the “Loan Documents” (as defined in the Existing
Credit Agreement) to the “Administrative Agent”, the “Credit Agreement” and the
“Loan Documents” shall be deemed to refer to the Administrative Agent, this
Agreement and the Loan Documents, (B) all obligations constituting “Obligations”
(as defined in the Existing Credit Agreement, but excluding any Specified Swap
Obligations) with any Lender or any Affiliate of any Lender (other than a
Departing Lender) which are outstanding on the Effective Date shall continue as
Obligations under this Agreement and the other Loan Documents, (C) all
“Specified Swap Obligations” (as defined in the Existing Credit Agreement) with
any Lender or any Affiliate of any Lender (other than a Departing Lender) which
are outstanding on the Effective Date shall be treated as obligations under
Specified Derivatives Contracts under this Agreement and the other Loan
Documents, (D) the Administrative Agent shall, in consultation with the
Borrower, make such reallocations, sales, assignments or other relevant actions
in respect of each Lender’s credit and loan exposure under the Existing Credit
Agreement as are necessary in the judgment of the Administrative Agent in order
that each such Lender’s outstanding Loans hereunder reflect such Lender’s
ratable share of the outstanding Revolving Loans or Term Loans, as appropriate,
on the Effective Date, (E) the “Obligations” (as defined in the Existing Credit
Agreement) (excluding contingent indemnification obligations to the extent no
unsatisfied claim giving rise thereto has been asserted and any obligations
referred to in clause (F) hereof) under the Existing Credit Agreement of each
Departing Lender shall be repaid in full, each Departing Lender’s “Commitment”
under the Existing Credit Agreement shall be terminated and each Departing
Lender shall not be a Lender hereunder and has no further rights as a Lender
under the Existing Credit Agreement or hereunder or a Secured Party under the
Existing Credit Agreement or hereunder; provided, that it shall continue to be
entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04 of the Existing
Credit Agreement and the other provisions of the Existing Credit Agreement and
the other Loan Documents (as defined in the Existing Credit Agreement) that
expressly survive the termination hereof with respect to facts and circumstances
occurring prior to the date hereof, and (F) the Borrower hereby agrees to
compensate each Lender (including each Departing Lender) for any and all losses,
costs and expenses incurred by such Lender in connection with the sale and
assignment of any LIBOR Loans (including the “Eurodollar Loans” under the
Existing Credit Agreement) and such reallocation described above, in each case
on the terms and in the manner set forth in Section 3.05 of the Existing Credit
Agreement.
(b)    Notwithstanding anything to the contrary herein or in the Existing Credit
Agreement, solely with respect to any Lender hereunder that was a “Lender” under
(and as defined in) the Existing Credit Agreement immediately prior to the
effectiveness of this Agreement, other than any Departing Lender (each such
Lender, a “Specified Lender”), for the period commencing on May 28, 2014 until
the Effective Date of this Agreement, the “Applicable Margin” with respect to
each such Specified Lender’s “Revolving Loans” and “Term Loans”, if any, under
(and as defined in) the Existing Credit Agreement shall be deemed to equal the
Applicable Margin (determined based on Pricing Level 3) with respect to
Revolving LIBOR Loans and Term LIBOR Loans, respectively, hereunder. The
Administrative Agent is hereby authorized by the Borrower and each of the
Lenders (including any Departing Lenders) to take such actions as are necessary
to effect the foregoing in the exercise of its reasonable discretion.

39

--------------------------------------------------------------------------------




(c)    Without limiting the foregoing, the parties hereto (including, without
limitation, each Departing Lender) hereby agree that the consent of any
Departing Lender shall be limited to the acknowledgement and agreement of the
provisions in this Section 1.4 and shall not be required as a condition to the
effectiveness of any other amendments, restatements, supplements or
modifications to the Existing Credit Agreement or the Loan Documents.
ARTICLE II.    CREDIT FACILITY
Section 2.1.    Revolving Loans.
(a)    Making of Revolving Loans. Subject to the terms and conditions set forth
in this Agreement, including without limitation, Section 2.16, (i) each Dollar
Tranche Revolving Lender (severally and not jointly) agrees to continue to make
available a portion of the Existing Loans as Dollar Tranche Revolving Loans and
to make Dollar Tranche Revolving Loans to the Borrower in Dollars during the
period from and including the Effective Date to but excluding the Revolving
Termination Date, in an aggregate principal amount at any one time outstanding
up to, but not exceeding, such Lender’s Dollar Tranche Revolving Commitment and
(ii) each Multicurrency Tranche Revolving Lender (severally and not jointly)
agrees to make Multicurrency Tranche Revolving Loans to the Borrower in Agreed
Currencies during the period from and including the Effective Date to but
excluding the Revolving Termination Date, in an aggregate principal amount at
any one time outstanding up to, but not exceeding, such Lender’s Multicurrency
Revolving Tranche Commitment. Each borrowing of Revolving Loans that are to be
(i) Base Rate Loans (which shall only be available in Dollars), shall be in an
aggregate minimum amount of $250,000 and integral multiples of $50,000 in excess
thereof, (ii) LIBOR Loans (which shall be available in LIBOR Quoted Currencies)
shall be in an aggregate minimum amount of $2,500,000 (or, if such Loan is
denominated in a Foreign Currency, 2,500,000 units of such currency) and
integral multiples of $500,000 (or, if such Loan is denominated in a Foreign
Currency, 500,000 units of such currency) in excess thereof and (iii) CDOR Loans
(which shall only be available in Canadian Dollars) shall be in an aggregate
minimum amount of Cdn. $2,500,000 and integral multiples of Cdn. $500,000 in
excess thereof. Notwithstanding the immediately preceding sentence but subject
to Section 2.16, a borrowing of a Tranche Revolving Loans may be in the
aggregate amount of the unused Revolving Commitments for such Tranche. Within
the foregoing limits and subject to the terms and conditions of this Agreement,
the Borrower may borrow, repay and reborrow Revolving Loans.
(b)    Requests for Revolving Loans. With respect to Revolving Loans denominated
in Dollars, not later than 11:00 a.m. Central time at least one (1) Business Day
prior to a borrowing of Revolving Loans that are to be Base Rate Loans and not
later than 11:00 a.m. Central time at least three (3) Business Days prior to a
borrowing of Revolving Loans that are to be LIBOR Loans, the Borrower shall
notify the Administrative Agent of such requested borrowing by hand delivery or
telecopy of a Notice of Borrowing or by telephone (which, in the case of
notification by telephone, shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a Notice of Borrowing). With respect to
Revolving Loans denominated in a Foreign Currency, not later than 11:00 a.m.
Local Time at least four (4) Business Days prior to a borrowing of Revolving
Loans that are to be LIBOR Loans or CDOR Loans, the Borrower shall notify the
Administrative Agent of such requested borrowing by hand delivery or telecopy to
the Administrative Agent of a Notice of Borrowing (it being understood that the
Administrative Agent shall not accept telephonic notice of borrowings in a
Foreign Currency). Each Notice of Borrowing, whether telephonic or written,
shall specify the aggregate principal amount of the Revolving Loans to be
borrowed, the date such Revolving Loans are to be borrowed (which must be a
Business Day), the Type of the requested Revolving Loans, the Tranche of the
requested Revolving Loans, the Agreed Currency of such Revolving Loans and if
such Revolving Loans are to be LIBOR Loans or CDOR Loans, the initial Interest
Period for such Revolving Loans. Each Notice of Borrowing, whether telephonic or
written, shall be irrevocable once

40

--------------------------------------------------------------------------------




given and binding on the Borrower. Prior to delivering a Notice of Borrowing,
the Borrower may (without specifying the Type of Loan) request that the
Administrative Agent provide the Borrower with the most recent LIBOR or CDOR
available to the Administrative Agent. The Administrative Agent shall provide
such quoted rate to the Borrower on the date of such request. If no Interest
Period is specified with respect to any requested LIBOR Loan or CDOR Loan, then
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Notwithstanding the foregoing, with respect to any Existing Loans
being continued as Revolving Loans hereunder, the Borrower shall deliver the
Initial Notice of Continuation to the Administrative Agent.
(c)    Funding of Revolving Loans. Promptly after receipt of a Notice of
Borrowing under the immediately preceding subsection (b), the Administrative
Agent shall notify each Revolving Lender of the proposed borrowing. Each
Revolving Lender shall deposit an amount equal to the Revolving Loan to be made
by such Lender to the Borrower with the Administrative Agent (i) in the case of
Revolving Loans denominated in Dollars, at the Principal Office, in immediately
available funds not later than 11:00 a.m. Central time on the date of such
proposed Revolving Loans and (ii) in the case of each Revolving Loan denominated
in a Foreign Currency, at the Multicurrency Payment Office for such currency, in
immediately available funds not later than 11:00 a.m., Local Time on the date of
such proposed Revolving Loans. Any Revolving Lender that was not a “Lender”
under the Existing Credit Agreement shall deposit its ratable share of any
Revolving Loan to be made available by such Lender to the Borrower with the
Administrative Agent, at the Principal Office, in immediately available funds by
11:00 a.m. Central time or such later time specified by the Administrative Agent
on the Effective Date in accordance with instructions received from the
Administrative Agent. Subject to fulfillment of all applicable conditions set
forth in Sections 6.1 and 6.2 (in the case of any borrowing on the Effective
Date) and Section 6.2 (in the case of any borrowing after the Effective Date),
the Administrative Agent shall make available to the Borrower in the account
specified in the Disbursement Instruction Agreement, not later than 2:00 p.m.
Central time or Local Time, as the case may be, on the date of the requested
borrowing of Revolving Loans, the proceeds of such amounts received by the
Administrative Agent.
(d)    Assumptions Regarding Funding by Revolving Lenders. With respect to
Revolving Loans to be made after the Effective Date, unless the Administrative
Agent shall have been notified by any Revolving Lender that such Lender will not
make available to the Administrative Agent a Revolving Loan to be made by such
Lender in connection with any borrowing, the Administrative Agent may assume
that such Lender will make the proceeds of such Revolving Loan available to the
Administrative Agent in accordance with the foregoing provisions of this Section
2.1, and the Administrative Agent may (but shall not be obligated to), in
reliance upon such assumption, make available to the Borrower the amount of such
Revolving Loan to be provided by such Lender. In such event, if such Lender does
not make available to the Administrative Agent the proceeds of such Revolving
Loan, then such Lender and the Borrower severally agree to pay to the
Administrative Agent on demand the amount of such Revolving Loan with interest
thereon, for each day from and including the date such Revolving Loan is made
available to the Borrower but excluding the date of payment to the
Administrative Agent, at (i) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation (including without limitation an overnight foreign currency rate in
the case of Loans denominated in a Foreign Currency) and (ii) in the case of a
payment to be made by the Borrower, the interest rate applicable to Base Rate
Loans. If the Borrower and such Lender shall pay the amount of such interest to
the Administrative Agent for the same or overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. If such Lender pays to the Administrative Agent
the amount of such Revolving Loan, the amount so paid shall constitute such
Lender’s Revolving Loan included in the borrowing. Any payment by the Borrower

41

--------------------------------------------------------------------------------




shall be without prejudice to any claim the Borrower may have against a
Revolving Lender that shall have failed to make available the proceeds of a
Revolving Loan to be made by such Lender.
Section 2.2.    Term Loans.
(a)    Making of Term Loans. Subject to the terms and conditions hereof, on the
Effective Date, each Term Loan Lender severally and not jointly agrees to make,
or continue to make a portion of the Existing Loans available as, a Term Loan to
the Borrower in the aggregate principal amount equal to such Lender’s Term Loan
Commitment Percentage of $1.0 billion (the “Initial Term Loan Amount”), in
accordance with the terms hereof. Subject to the terms and conditions hereof,
each Term Loan Lender severally and not jointly agrees to make additional Term
Loans to the Borrower in up to four (4) installments during the Term Loan
Availability Period in an aggregate principal amount for all such Term Loan
Lenders and Term Loans not to exceed $200,000,000 and, with respect to each Term
Loan Lender, in a principal amount equal to such Lender’s Term Loan Commitment
Percentage of the aggregate principal amount of the additional Term Loans being
requested by the Borrower; provided, that after giving effect thereto, the
aggregate amount of all Term Loans made by each Term Loan Lender shall not
exceed such Term Loan Lender’s Term Loan Commitment. Upon a Lender’s funding of
all or any portion of its Term Loan Commitment, the Term Loan Commitment of such
Lender shall terminate by the amount so funded (it being understood that any
Continuation of Existing Loans on the Effective Date shall be deemed to
constitute funding for purposes of this sentence). In the event that the
Borrower does not Continue and/or borrow the full Initial Term Loan Amount on
the Effective Date as contemplated by this Agreement, the Term Loan Commitments
shall be reduced by an amount equal to any such undrawn portion of the Initial
Term Loan Amount on such date. Any undrawn portion of the Term Loan Commitments
shall be reduced to zero at the expiration of the Term Loan Availability Period.
(b)    Requests for Term Loans. The Borrower shall deliver to the Administrative
Agent the Initial Notice of Continuation with respect to the Initial Term Loan
Amount. Such notice shall be irrevocable once given and binding on the Borrower.
With respect to Term Loans made by the Term Loan Lenders after the Effective
Date, not later than 11:00 a.m. Central time at least one (1) Business Day prior
to a borrowing of Term Loans that are to be Base Rate Loans and not later than
11:00 a.m. Central time at least three (3) Business Days prior to a borrowing of
Term Loans that are to be LIBOR Loans, the Borrower shall notify the
Administrative Agent of such requested borrowing by hand delivery or telecopy of
a Notice of Borrowing or by telephone (which, in the case of notification by
telephone, shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a Notice of Borrowing). Each such Notice of Borrowing,
whether telephonic or written, shall specify the aggregate principal amount of
the Term Loans to be borrowed, the date such Term Loans are to be borrowed
(which must be a Business Day), the Type of the requested Term Loans, and if
such Term Loans are to be LIBOR Loans, the initial Interest Period for such Term
Loans. Each Notice of Borrowing, whether telephonic or written, shall be
irrevocable once given and binding on the Borrower. Prior to delivering a Notice
of Borrowing, the Borrower may (without specifying whether a Term Loan will be a
Base Rate Loan or a LIBOR Loan) request that the Administrative Agent provide
the Borrower with the most recent LIBOR available to the Administrative Agent.
The Administrative Agent shall provide such quoted rate to the Borrower on the
date of such request.
(c)    Funding of Term Loans. Each Term Loan Lender shall deposit an amount
equal to the Term Loan to be made or made available by such Term Loan Lender to
the Borrower with the Administrative Agent at the Principal Office, in
immediately available funds (i) by 11:00 a.m. Central time or such later time
specified by the Administrative Agent in accordance with instructions received
from the Administrative Agent on the Effective Date (in the case of any Lender
that is not a “Lender” under the Existing Credit Agreement) and (ii) by 11:00
a.m. Central time on such other date specified by the Borrower in any Notice

42

--------------------------------------------------------------------------------




of Borrowing. Subject to fulfillment of all applicable conditions set forth in
Sections 6.1 and 6.2 (in the case of any borrowing on the Effective Date) and
Section 6.2 (in the case of any borrowing after the Effective Date), the
Administrative Agent shall make available to the Borrower in the account
specified by the Borrower in the Disbursement Instruction Agreement, not later
than 2:00 p.m. Central time on the Effective Date and each such other date
specified by the Borrower in any Notice of Borrowing, the proceeds of such
amounts received by the Administrative Agent. The Borrower may not reborrow any
portion of the Term Loans once repaid.
Section 2.3.    Bid Rate Loans.
(d)    Bid Rate Loans. At any time during the period from the Effective Date to
but excluding the Revolving Termination Date, and so long as the Parent
continues to maintain an Investment Grade Rating from at least two of Moody’s,
S&P and Fitch, the Borrower may, as set forth in this Section, request the
Dollar Tranche Revolving Lenders to make offers to make Bid Rate Loans to the
Borrower in Dollars. The Dollar Tranche Revolving Lenders may, but shall have no
obligation to, make such offers and the Borrower may, but shall have no
obligation to, accept any such offers in the manner set forth in this Section.
(e)    Requests for Bid Rate Loans. When the Borrower wishes to request from the
Dollar Tranche Revolving Lenders offers to make Bid Rate Loans, it shall give
the Administrative Agent notice (a “Bid Rate Quote Request”) so as to be
received no later than 11:00 a.m. Central time on (x) the Business Day
immediately preceding the date of borrowing proposed therein, in the case of an
Absolute Rate Auction and (y) the date four (4) Business Days prior to the
proposed date of borrowing, in the case of a LIBOR Auction. The Administrative
Agent shall deliver to each Dollar Tranche Revolving Lender a copy of each Bid
Rate Quote Request promptly upon receipt thereof by the Administrative Agent.
The Borrower may request offers to make Bid Rate Loans for up to three (3)
different Interest Periods in any one Bid Rate Quote Request; provided that if
granted each separate Interest Period shall be deemed to be a separate borrowing
(a “Bid Rate Borrowing”). Each Bid Rate Quote Request shall be substantially in
the form of Exhibit N and shall specify as to each Bid Rate Borrowing all of the
following:
(i)    the proposed date of such Bid Rate Borrowing, which shall be a Business
Day;
(ii)    the aggregate amount of such Bid Rate Borrowing which shall be in a
minimum amount of $10,000,000 and integral multiples of $1,000,000 in excess
thereof which shall not cause any of the limits specified in Section 2.16 to be
violated;
(iii)    whether the Bid Rate Quote Request is for LIBOR Margin Loans or
Absolute Rate Loans; and
(iv)    the duration of the Interest Period applicable thereto, which shall not
extend beyond the Revolving Termination Date.
The Borrower shall not deliver any Bid Rate Quote Request within five (5)
Business Days of the giving of any other Bid Rate Quote Request and the Borrower
shall not deliver more than three (3) Bid Rate Quote Requests in any calendar
month.
(f)    Bid Rate Quotes.
(i)    Each Dollar Tranche Revolving Lender may submit one or more Bid Rate
Quotes, each containing an offer to make a Bid Rate Loan in response to any Bid
Rate Quote Request; provided that, if the Borrower’s request under Section
2.3(b) specified more than one Interest Period,

43

--------------------------------------------------------------------------------




such Dollar Tranche Revolving Lender may make a single submission containing
only one Bid Rate Quote for each such Interest Period. Each Bid Rate Quote must
be submitted to the Administrative Agent not later than 10:30 a.m. Central time
(x) on the proposed date of borrowing, in the case of an Absolute Rate Auction
and (y) on the date three (3) Business Days prior to the proposed date of
borrowing, in the case of a LIBOR Auction, and in either case the Administrative
Agent shall disregard any Bid Rate Quote received after such time; provided that
the Dollar Tranche Revolving Lender then acting as the Administrative Agent may
submit a Bid Rate Quote only if it notifies the Borrower of the terms of the
offer contained therein not later than 30 minutes prior to the latest time by
which the Dollar Tranche Revolving Lenders must submit applicable Bid Rate
Quotes. Any Bid Rate Quote so made shall be irrevocable except with the consent
of the Administrative Agent given at the request of the Borrower. Such Bid Rate
Loans may be funded by a Dollar Tranche Revolving Lender’s Designated Lender (if
any) as provided in Section 13.5(h); however, such Dollar Tranche Revolving
Lender shall not be required to specify in its Bid Rate Quote whether such Bid
Rate Loan will be funded by such Designated Lender.
(ii)    Each Bid Rate Quote shall be substantially in the form of Exhibit O and
shall specify:
(A)    the proposed date of borrowing and the Interest Period therefor;
(B)    the principal amount of the Bid Rate Loan for which each such offer is
being made; provided that the aggregate principal amount of all Bid Rate Loans
for which a Dollar Tranche Revolving Lender submits Bid Rate Quotes (x) may be
greater or less than the Revolving Commitment of such Dollar Tranche Revolving
Lender but (y) shall not exceed the principal amount of the Bid Rate Borrowing
for a particular Interest Period for which offers were requested; provided
further that any Bid Rate Quote shall be in a minimum amount of $5,000,000 and
integral multiples of $1,000,000 in excess thereof;
(C)    in the case of an Absolute Rate Auction, the rate of interest per annum
(rounded upwards, if necessary, to the nearest one-hundredth of one percent
(0.01%)) offered for each such Absolute Rate Loan (the “Absolute Rate”);
(D)    in the case of a LIBOR Auction, the margin above or below applicable
LIBOR (the “LIBOR Margin”) offered for each such LIBOR Margin Loan, expressed as
a percentage (rounded upwards, if necessary, to the nearest one-hundredth of one
percent (0.01%)) to be added to (or subtracted from) the applicable LIBOR; and
(E)    the identity of the quoting Dollar Tranche Revolving Lender.
Unless otherwise agreed by the Administrative Agent and the Borrower, no Bid
Rate Quote shall contain qualifying, conditional or similar language or propose
terms other than or in addition to those set forth in the applicable Bid Rate
Quote Request and, in particular, no Bid Rate Quote may be conditioned upon
acceptance by the Borrower of all (or some specified minimum) of the principal
amount of the Bid Rate Loan for which such Bid Rate Quote is being made.
(g)    Notification by Administrative Agent. The Administrative Agent shall, as
promptly as practicable after the Bid Rate Quotes are submitted (but in any
event not later than 11:30 a.m. Central time (x) on the proposed date of
borrowing, in the case of an Absolute Rate Auction or (y) on the date three (3)
Business Days prior to the proposed date of borrowing, in the case of a LIBOR
Auction), notify the Borrower

44

--------------------------------------------------------------------------------




of the terms (i) of any Bid Rate Quote submitted by a Dollar Tranche Revolving
Lender that is in accordance with Section 2.3(c) and (ii) of any Bid Rate Quote
that amends, modifies or is otherwise inconsistent with a previous Bid Rate
Quote submitted by such Dollar Tranche Revolving Lender with respect to the same
Bid Rate Quote Request. Any such subsequent Bid Rate Quote shall be disregarded
by the Administrative Agent unless such subsequent Bid Rate Quote is submitted
solely to correct a manifest error in such former Bid Rate Quote. The
Administrative Agent’s notice to the Borrower shall specify (A) the aggregate
principal amount of the Bid Rate Borrowing for which offers have been received
and (B) the principal amounts and Absolute Rates or LIBOR Margins, as
applicable, so offered by each Dollar Tranche Revolving Lender (identifying the
Dollar Tranche Revolving Lender that made such Bid Rate Quote).
(h)    Acceptance by Borrower.
(i)    Not later than 12:30 p.m. Central time (x) on the proposed date of
borrowing, in the case of an Absolute Rate Auction and (y) on the date three (3)
Business Days prior to the proposed date of borrowing, in the case of a LIBOR
Auction, the Borrower shall notify the Administrative Agent of its acceptance or
nonacceptance of the Bid Rate Quotes so notified to it pursuant to Section
2.3(d) which notice shall be in the form of Exhibit P. In the case of
acceptance, such notice shall specify the aggregate principal amount of Bid Rate
Quotes for each Interest Period that are accepted. The failure of the Borrower
to give such notice by such time shall constitute nonacceptance. The Borrower
may accept any Bid Rate Quote in whole or in part; provided that:
(A)    the aggregate principal amount of each Bid Rate Borrowing may not exceed
the applicable amount set forth in the related Bid Rate Quote Request;
(B)    the aggregate principal amount of each Bid Rate Borrowing shall comply
with the provisions of Section 2.3(b)(ii) and together with all other Bid Rate
Loans then outstanding shall not cause the limits specified in Section 2.16 to
be violated;
(C)    acceptance of Bid Rate Quotes may be made only in ascending order of
Absolute Rates or LIBOR Margins, as applicable, in each case beginning with the
lowest rate so offered;
(D)    any acceptance in part by the Borrower shall be in a minimum amount of
$5,000,000 and integral multiples of $1,000,000 in excess thereof; and
(E)    the Borrower may not accept any Bid Rate Quote that fails to comply with
Section 2.3(c) or otherwise fails to comply with the requirements of this
Agreement.
(ii)    If Bid Rate Quotes are made by two or more Dollar Tranche Revolving
Lenders with the same Absolute Rates or LIBOR Margins, as applicable, for a
greater aggregate principal amount than the amount in respect of which Bid Rate
Quotes are permitted to be accepted for the related Interest Period, the
principal amount of Bid Rate Loans in respect of which such Bid Rate Quotes are
accepted shall be allocated by the Administrative Agent among such Dollar
Tranche Revolving Lenders in proportion to the aggregate principal amount of
such Bid Rate Quotes. Determinations by the Administrative Agent of the amounts
of Bid Rate Loans shall be conclusive in the absence of manifest error.
(i)    Obligation to Make Bid Rate Loans. The Administrative Agent shall
promptly (and in any event not later than (x) 1:30 p.m. Central time on the
proposed date of borrowing of Absolute Rate Loans and (y) on the date three (3)
Business Days prior to the proposed date of borrowing of LIBOR Margin Loans)

45

--------------------------------------------------------------------------------




notify each Dollar Tranche Revolving Lender as to whose Bid Rate Quote has been
accepted and the amount and rate thereof. A Dollar Tranche Revolving Lender who
is notified that it has been selected to make a Bid Rate Loan may designate its
Designated Lender (if any) to fund such Bid Rate Loan on its behalf, as
described in Section 13.5(d). Any Designated Lender which funds a Bid Rate Loan
shall on and after the time of such funding become the obligee in respect of
such Bid Rate Loan and be entitled to receive payment thereof when due. No
Dollar Tranche Revolving Lender shall be relieved of its obligation to fund a
Bid Rate Loan, and no Designated Lender shall assume such obligation, prior to
the time the applicable Bid Rate Loan is funded. Any Dollar Tranche Revolving
Lender whose offer to make any Bid Rate Loan has been accepted shall, not later
than 2:30 p.m. Central time on the date specified for the making of such Loan,
make the amount of such Loan available to the Administrative Agent at its
Principal Office in immediately available funds, for the account of the
Borrower. The amount so received by the Administrative Agent shall, subject to
the terms and conditions of this Agreement, be made available to the Borrower
not later than 3:30 p.m. Central time on such date by depositing the same, in
immediately available funds, in an account of the Borrower designated by the
Borrower.
(j)    No Effect on Dollar Tranche Revolving Commitment. Except for the purpose
and to the extent expressly stated in Section 2.13 and 2.16, the amount of any
Bid Rate Loan made by any Dollar Tranche Revolving Lender shall not constitute a
utilization of such Dollar Tranche Revolving Lender’s Dollar Tranche Revolving
Commitment.
Section 2.4.    Letters of Credit.
(a)    Letters of Credit. Subject to the terms and conditions of this Agreement,
including without limitation, Section 2.16, the Issuing Bank, on behalf of the
Dollar Tranche Revolving Lenders, agrees to issue for the account of the
Borrower during the period from and including the Effective Date to, but
excluding, the date five (5) days prior to the Revolving Termination Date, one
or more standby letters of credit denominated in Dollars (each a “Letter of
Credit”) up to a maximum aggregate Stated Amount at any one time outstanding not
to exceed $50,000,000 as such amount may be reduced from time to time in
accordance with the terms hereof (the “L/C Commitment Amount”).
(b)    Terms of Letters of Credit. At the time of issuance, the amount, form,
terms and conditions of each Letter of Credit, and of any drafts or acceptances
thereunder, shall be subject to approval by the Issuing Bank and the Borrower
(such approval not to be unreasonably withheld, conditioned or delayed).
Notwithstanding the foregoing, in no event may (i) the expiration date of any
Letter of Credit extend beyond the date that is five (5) days prior to the
Revolving Termination Date, or (ii) any Letter of Credit have an initial
duration in excess of one year; provided, however, a Letter of Credit may
contain a provision providing for the automatic extension of the expiration date
in the absence of a notice of non-renewal from the Issuing Bank but in no event
shall any such provision permit the extension of the expiration date of such
Letter of Credit beyond the date that is five (5) days prior to the Revolving
Termination Date. Notwithstanding the foregoing, a Letter of Credit may, as a
result of its express terms or as the result of the effect of an automatic
extension provision, have an expiration date of not more than one year beyond
the Revolving Termination Date (any such Letter of Credit being referred to as
an “Extended Letter of Credit”), so long as the Borrower delivers to the
Administrative Agent for the benefit of the Issuing Bank no later than thirty
(30) days prior to the Revolving Termination Date, Cash Collateral for such
Letter of Credit for deposit into the Letter of Credit Collateral Account in an
amount equal to the Stated Amount of such Letter of Credit; provided, that the
obligations of the Borrower under this Section in respect of such Extended
Letters of Credit shall survive the termination of this Agreement and shall
remain in effect until no such Extended Letters of Credit remain outstanding. If
the Borrower fails to provide Cash Collateral with respect to any Extended
Letter of Credit by the date thirty (30) days prior to the Revolving Termination
Date, such failure shall be treated as a drawing

46

--------------------------------------------------------------------------------




under such Extended Letter of Credit (in an amount equal to the maximum Stated
Amount of such Letter of Credit), which shall be reimbursed (or participations
therein funded) by the Dollar Tranche Revolving Lenders in accordance with the
immediately following subsections (i) and (j), with the proceeds being utilized
to provide Cash Collateral for such Letter of Credit. The initial Stated Amount
of each Letter of Credit shall be at least $10,000 (or such lesser amount as may
be acceptable to the Issuing Bank, the Administrative Agent and the Borrower).
(c)    Requests for Issuance of Letters of Credit. The Borrower shall give the
Issuing Bank and the Administrative Agent written notice at least five (5)
Business Days (or such later date acceptable to the Issuing Bank in its sole
discretion) prior to the requested date of issuance of a Letter of Credit, such
notice to describe in reasonable detail the proposed terms of such Letter of
Credit and the nature of the transactions or obligations proposed to be
supported by such Letter of Credit, and in any event shall set forth with
respect to such Letter of Credit the proposed (i) initial Stated Amount, (ii)
beneficiary, and (iii) expiration date. The Borrower shall also execute and
deliver such customary applications and agreements for standby letters of
credit, and other customary forms as requested from time to time by the Issuing
Bank. Provided the Borrower has given the notice prescribed by the first
sentence of this subsection and delivered such applications and agreements
referred to in the preceding sentence, subject to the other terms and conditions
of this Agreement, including the satisfaction of any applicable conditions
precedent set forth in Section 6.2, the Issuing Bank shall issue the requested
Letter of Credit on the requested date of issuance for the benefit of the
stipulated beneficiary; provided, that in no event shall the Issuing Bank be
obligated to issue such Letter of Credit prior to the date five (5) Business
Days following the date after which the Issuing Bank has received all of the
items required to be delivered to it under this subsection. The Issuing Bank
shall not at any time be obligated to issue any Letter of Credit if such
issuance would conflict with, or cause the Issuing Bank or any Dollar Tranche
Revolving Lender to exceed any limits imposed by, any Applicable Law. References
herein to “issue” and derivations thereof with respect to Letters of Credit
shall also include extensions or modifications of any outstanding Letters of
Credit, unless the context otherwise requires. Upon the written request of the
Borrower, the Issuing Bank shall deliver to the Borrower a copy of each issued
Letter of Credit within a reasonable time after the date of issuance thereof. To
the extent any term of a Letter of Credit Document is inconsistent with a term
of any Loan Document, the term of such Loan Document shall control.
(d)    Reimbursement Obligations. Upon receipt by the Issuing Bank from the
beneficiary of a Letter of Credit of any demand for payment under such Letter of
Credit, the Issuing Bank shall promptly notify the Borrower and the
Administrative Agent of the amount to be paid by the Issuing Bank as a result of
such demand and the date on which payment is to be made by the Issuing Bank to
such beneficiary in respect of such demand; provided, however, that the Issuing
Bank’s failure to give, or delay in giving, such notice shall not discharge the
Borrower in any respect from the applicable Reimbursement Obligation. The
Borrower hereby absolutely, unconditionally and irrevocably agrees to pay and
reimburse the Issuing Bank for the amount of each demand for payment under such
Letter of Credit at or prior to the date on which payment is to be made by the
Issuing Bank to the beneficiary thereunder, without presentment, demand, protest
or other formalities of any kind. Upon receipt by the Issuing Bank of any
payment in respect of any Reimbursement Obligation, the Issuing Bank shall
promptly pay to each Dollar Tranche Revolving Lender that has funded its
participation therein under subsection (i) such Lender’s Dollar Tranche
Revolving Commitment Percentage of such payment.
(e)    Manner of Reimbursement. Upon its receipt of a notice referred to in the
immediately preceding subsection (d), the Borrower shall advise the
Administrative Agent and the Issuing Bank whether or not the Borrower intends to
borrow hereunder to finance its obligation to reimburse the Issuing Bank for the
amount of the related demand for payment and, if it does, the Borrower shall
submit a timely request for such borrowing as provided in the applicable
provisions of this Agreement. If the Borrower fails to so advise

47

--------------------------------------------------------------------------------




the Administrative Agent and the Issuing Bank, or if the Borrower fails to
reimburse the Issuing Bank for a demand for payment under a Letter of Credit by
the date of such payment, the failure of which the Issuing Bank shall promptly
notify the Administrative Agent, then (i) if the applicable conditions contained
in Article VI would permit the making of Dollar Tranche Revolving Loans, the
Borrower shall be deemed to have requested a borrowing of Dollar Tranche
Revolving Loans from the Dollar Tranche Revolving Lenders (which shall be Base
Rate Loans) in an amount equal to the unpaid Reimbursement Obligation and the
Administrative Agent shall give each Dollar Tranche Revolving Lender prompt
notice of the amount of the Dollar Tranche Revolving Loan to be made available
to the Administrative Agent not later than 12:00 noon Central time and (ii) if
such conditions would not permit the making of Dollar Tranche Revolving Loans,
the provisions of subsection (j) of this Section shall apply. The amount
limitations set forth in the second sentence of Section 2.1(a) shall not apply
to any borrowing of Base Rate Loans under this subsection.
(f)    Effect of Letters of Credit on Revolving Commitments. Upon the issuance
by the Issuing Bank of any Letter of Credit and until such Letter of Credit
shall have expired or been cancelled, the Dollar Tranche Revolving Commitment of
each Dollar Tranche Revolving Lender shall be deemed to be utilized for all
purposes of this Agreement in an amount equal to the product of (i) such
Lender’s Dollar Tranche Revolving Commitment Percentage and (ii) (A) the Stated
Amount of such Letter of Credit plus (B) any related Reimbursement Obligations
then outstanding.
(g)    Issuing Bank’s Duties Regarding Letters of Credit; Unconditional Nature
of Reimbursement Obligations. In examining documents presented in connection
with drawings under Letters of Credit and making payments under such Letters of
Credit against such documents, the Issuing Bank shall only be required to use
the same standard of care as it uses in connection with examining documents
presented in connection with drawings under letters of credit in which it has
not sold participations and making payments under such letters of credit. The
Borrower assumes all risks of the acts and omissions of, or misuse of the
Letters of Credit by, the respective beneficiaries of such Letters of Credit. In
furtherance and not in limitation of the foregoing, none of the Issuing Bank,
Administrative Agent or any of the Lenders shall be responsible for, and the
Borrower’s obligations in respect of Letters of Credit shall not be affected in
any manner by, (i) the form, validity, sufficiency, accuracy, genuineness or
legal effects of any document submitted by any party in connection with the
application for and issuance of or any drawing honored under any Letter of
Credit even if such document should in fact prove to be in any or all respects
invalid, insufficient, inaccurate, fraudulent or forged; (ii) the validity or
sufficiency of any instrument transferring or assigning or purporting to
transfer or assign any Letter of Credit, or the rights or benefits thereunder or
proceeds thereof, in whole or in part, which may prove to be invalid or
ineffective for any reason; (iii) failure of the beneficiary of any Letter of
Credit to comply fully with conditions required in order to draw upon such
Letter of Credit; (iv) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telex, telecopy,
electronic mail or otherwise, whether or not they be in cipher; (v) errors in
interpretation of technical terms; (vi) any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under any Letter
of Credit, or of the proceeds thereof; (vii) the misapplication by the
beneficiary of any Letter of Credit, or of the proceeds of any drawing under any
Letter of Credit; or (viii) any consequences arising from causes beyond the
control of the Issuing Bank, the Administrative Agent or the Lenders. None of
the above shall affect, impair or prevent the vesting of any of the Issuing
Bank’s or Administrative Agent’s rights or powers hereunder. Any action taken or
omitted to be taken by the Issuing Bank under or in connection with any Letter
of Credit, if taken or omitted in the absence of gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final,
non-appealable judgment), shall not create against the Issuing Bank any
liability to the Borrower, the Administrative Agent or any Lender. In this
connection, the obligation of the Borrower to reimburse the Issuing Bank for any
drawing made under any Letter of Credit, and to repay any Dollar Tranche
Revolving Loan made pursuant to the second sentence of the immediately preceding
subsection (e), shall be absolute, unconditional and irrevocable and shall be
paid

48

--------------------------------------------------------------------------------




strictly in accordance with the terms of this Agreement and any other applicable
Letter of Credit Document under all circumstances whatsoever, including without
limitation, the following circumstances: (A) any lack of validity or
enforceability of any Letter of Credit Document or any term or provisions
therein; (B) any amendment or waiver of or any consent to departure from all or
any of the Letter of Credit Documents; (C) the existence of any claim, setoff,
defense or other right which the Borrower may have at any time against the
Issuing Bank, the Administrative Agent, any Lender, any beneficiary of a Letter
of Credit or any other Person, whether in connection with this Agreement, the
transactions contemplated hereby or in the Letter of Credit Documents or any
unrelated transaction; (D) any breach of contract or dispute between the
Borrower, the Issuing Bank, the Administrative Agent, any Lender or any other
Person; (E) any demand, statement or any other document presented under a Letter
of Credit proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein or made in connection therewith being untrue or
inaccurate in any respect whatsoever; (F) any non application or misapplication
by the beneficiary of a Letter of Credit or of the proceeds of any drawing under
such Letter of Credit; (G) payment by the Issuing Bank under any Letter of
Credit against presentation of a draft or certificate which does not strictly
comply with the terms of such Letter of Credit; and (H) any other act, omission
to act, delay or circumstance whatsoever that might, but for the provisions of
this Section, constitute a legal or equitable defense to or discharge of the
Borrower’s Reimbursement Obligations. Notwithstanding anything to the contrary
contained in this Section or Section 13.9, but not in limitation of the
Borrower’s unconditional obligation to reimburse the Issuing Bank for any
drawing made under a Letter of Credit as provided in this Section and to repay
any Dollar Tranche Revolving Loan made pursuant to the second sentence of the
immediately preceding subsection (e), the Borrower shall have no obligation to
indemnify the Administrative Agent, the Issuing Bank or any Lender in respect of
any liability incurred by the Administrative Agent, the Issuing Bank or such
Lender arising solely out of the gross negligence or willful misconduct of the
Administrative Agent, the Issuing Bank or such Lender in respect of a Letter of
Credit as determined by a court of competent jurisdiction in a final,
non-appealable judgment. Except as otherwise provided in this Section, nothing
in this Section shall affect any rights the Borrower may have with respect to
the gross negligence or willful misconduct of the Administrative Agent, the
Issuing Bank or any Lender with respect to any Letter of Credit.
(h)    Amendments, Etc. The issuance by the Issuing Bank of any amendment,
supplement or other modification to any Letter of Credit shall be subject to the
same conditions applicable under this Agreement to the issuance of new Letters
of Credit (including, without limitation, that the request therefor be made
through the Issuing Bank), and no such amendment, supplement or other
modification shall be issued unless either (i) the respective Letter of Credit
affected thereby would have complied with such conditions had it originally been
issued hereunder in such amended, supplemented or modified form or (ii) the
Administrative Agent and the Dollar Tranche Revolving Lenders, if any, required
by Section 13.6 shall have consented thereto. In connection with any such
amendment, supplement or other modification, the Borrower shall pay the fees, if
any, payable under the last sentence of Section 3.5(c).
(i)    Dollar Tranche Revolving Lenders’ Participation in Letters of Credit.
Immediately upon the issuance by the Issuing Bank of any Letter of Credit each
Dollar Tranche Revolving Lender shall be deemed to have absolutely, irrevocably
and unconditionally purchased and received from the Issuing Bank, without
recourse or warranty, an undivided interest and participation to the extent of
such Lender’s Dollar Tranche Revolving Commitment Percentage of the liability of
the Issuing Bank with respect to such Letter of Credit and each Dollar Tranche
Revolving Lender thereby shall absolutely, unconditionally and irrevocably
assume, as primary obligor and not as surety, and shall be unconditionally
obligated to the Issuing Bank to pay and discharge when due, such Lender’s
Dollar Tranche Revolving Commitment Percentage of the Issuing Bank’s liability
under such Letter of Credit. In addition, upon the making of each payment by a
Dollar Tranche Revolving Lender to the Administrative Agent for the account of
the Issuing Bank in respect of any Letter of Credit pursuant to the immediately
following subsection (j), such Lender shall, automatically and

49

--------------------------------------------------------------------------------




without any further action on the part of the Issuing Bank, the Administrative
Agent or such Lender, acquire (i) a participation in an amount equal to such
payment in the Reimbursement Obligation owing to the Issuing Bank by the
Borrower in respect of such Letter of Credit and (ii) a participation in a
percentage equal to such Lender’s Dollar Tranche Revolving Commitment Percentage
in any interest or other amounts payable by the Borrower in respect of such
Reimbursement Obligation (other than the Fees payable to the Issuing Bank
pursuant to the second and the last sentences of Section 3.5(c)).
(j)    Payment Obligation of Dollar Tranche Revolving Lenders. Each Dollar
Tranche Revolving Lender severally agrees to pay to the Administrative Agent,
for the account of the Issuing Bank, on demand in immediately available funds in
Dollars the amount of such Lender’s Dollar Tranche Revolving Commitment
Percentage of each drawing paid by the Issuing Bank under each Letter of Credit
to the extent such amount is not reimbursed by the Borrower pursuant to
subsection (d) of this Section 2.4; provided, however, that in respect of any
drawing under any Letter of Credit, the maximum amount that any Dollar Tranche
Revolving Lender shall be required to fund, whether as a Dollar Tranche
Revolving Loan or as a participation, shall not exceed such Lender’s Dollar
Tranche Revolving Commitment Percentage of such drawing except as otherwise
provided in Section 3.9(d). If the notice referenced in the second sentence of
Section 2.4(e) is received by a Dollar Tranche Revolving Lender not later than
11:00 a.m. Central time, then such Lender shall make such payment available to
the Administrative Agent not later than 2:00 p.m. Central time on the date of
demand therefor; otherwise, such payment shall be made available to the
Administrative Agent not later than 1:00 p.m. Central time on the next
succeeding Business Day. Each Dollar Tranche Revolving Lender’s obligation to
make such payments to the Administrative Agent under this subsection, and the
Administrative Agent’s right to receive the same for the account of the Issuing
Bank, shall be absolute, irrevocable and unconditional and shall not be affected
in any way by any circumstance whatsoever, including without limitation, (i) the
failure of any other Dollar Tranche Revolving Lender to make its payment under
this subsection, (ii) the financial condition of the Borrower or any other Loan
Party, (iii) the existence of any Default or Event of Default, including any
Event of Default described in Section 11.1(e) or (f), (iv) the termination of
the Revolving Commitments or (v) the delivery of Cash Collateral in respect of
any Extended Letter of Credit. Each such payment to the Administrative Agent for
the account of the Issuing Bank shall be made without any offset, abatement,
withholding or deduction whatsoever.
(k)    Information to Lenders. Promptly following any change in Letters of
Credit outstanding, the Issuing Bank shall deliver to the Administrative Agent,
which shall promptly deliver the same to each Dollar Tranche Revolving Lender
and the Borrower, a notice describing the aggregate amount of all Letters of
Credit outstanding at such time. Upon the request of any Dollar Tranche
Revolving Lender from time to time, the Issuing Bank shall deliver any other
information reasonably requested by such Lender with respect to each Letter of
Credit then outstanding. Other than as set forth in this subsection, the Issuing
Bank shall have no duty to notify the Lenders regarding the issuance or other
matters regarding Letters of Credit issued hereunder. The failure of the Issuing
Bank to perform its requirements under this subsection shall not relieve any
Dollar Tranche Revolving Lender from its obligations under the immediately
preceding subsection (j).
(l)    Extended Letters of Credit. Each Dollar Tranche Revolving Lender confirms
that its obligations under the immediately preceding subsections (i) and (j)
shall be reinstated in full and apply if the delivery of any Cash Collateral in
respect of an Extended Letter of Credit is subsequently invalidated, declared to
be fraudulent or preferential, set aside or required to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any Debtor
Relief Law or otherwise.
Section 2.5.    Swingline Loans.

50

--------------------------------------------------------------------------------




(a)    Swingline Loans. Subject to the terms and conditions hereof, including
without limitation Section 2.16, the Swingline Lender agrees to make Swingline
Loans denominated in Dollars to the Borrower, during the period from the
Effective Date to but excluding the Swingline Maturity Date, in an aggregate
principal amount at any one time outstanding up to, but not exceeding,
$25,000,000, as such amount may be reduced from time to time in accordance with
the terms hereof. If at any time the aggregate principal amount of the Swingline
Loans outstanding at such time exceeds the Swingline Commitment in effect at
such time, the Borrower shall immediately pay the Administrative Agent for the
account of the Swingline Lender the amount of such excess. Subject to the terms
and conditions of this Agreement, the Borrower may borrow, repay and reborrow
Swingline Loans hereunder.
(b)    Procedure for Borrowing Swingline Loans. The Borrower shall give the
Administrative Agent and the Swingline Lender notice pursuant to a Notice of
Swingline Borrowing or telephonic notice of each borrowing of a Swingline Loan.
Each Notice of Swingline Borrowing shall be delivered to the Swingline Lender no
later than 11:00 a.m. Central time on the proposed date of such borrowing. Any
telephonic notice shall include all information to be specified in a written
Notice of Swingline Borrowing and shall be promptly confirmed in writing by the
Borrower pursuant to a Notice of Swingline Borrowing sent to the Swingline
Lender by telecopy on the same day of the giving of such telephonic notice. Not
later than 1:00 p.m. Central time on the date of the requested Swingline Loan
and subject to satisfaction of the applicable conditions set forth in Section
6.2 for such borrowing, the Swingline Lender will make the proceeds of such
Swingline Loan available to the Borrower in Dollars, in immediately available
funds, at the account specified by the Borrower in the Notice of Swingline
Borrowing.
(c)    Interest. Swingline Loans shall bear interest at a per annum rate equal
to the Base Rate as in effect from time to time plus the Applicable Margin for
Revolving Loans accruing interest at the Base Rate or at such other rate or
rates as the Borrower and the Swingline Lender may agree from time to time in
writing. Interest on Swingline Loans is solely for the account of the Swingline
Lender (except to the extent a Dollar Tranche Revolving Lender acquires a
participating interest in a Swingline Loan pursuant to subsection (e) of this
Section 2.5). All accrued and unpaid interest on Swingline Loans shall be
payable on the dates and in the manner provided in Section 2.6 with respect to
interest on Base Rate Loans (except as the Swingline Lender and the Borrower may
otherwise agree in writing in connection with any particular Swingline Loan).
(d)    Swingline Loan Amounts, Etc. Each Swingline Loan shall be in the minimum
amount of $500,000 and integral multiples of $100,000 in excess thereof, or such
other minimum amounts agreed to by the Swingline Lender and the Borrower.
Notwithstanding the foregoing, but subject to Section 2.16, a borrowing of
Swingline Loans may be in the aggregate amount of the unused Swingline
Commitment. Any voluntary prepayment of a Swingline Loan must be in integral
multiples of $100,000 or the aggregate principal amount of all outstanding
Swingline Loans comprising a single Swingline borrowing (or such other minimum
amounts upon which the Swingline Lender and the Borrower may agree) and in
connection with any such prepayment, the Borrower must give the Swingline Lender
and the Administrative Agent prior written notice thereof no later than 12:00
noon Central time on the day prior to the date of such prepayment. The Swingline
Loans shall, in addition to this Agreement, be evidenced by the Swingline Note.
(e)    Repayment and Participations of Swingline Loans. The Borrower agrees to
repay each Swingline Loan within one (1) Business Day of demand therefor by the
Swingline Lender and, in any event, within five (5) Business Days after the date
such Swingline Loan was made; provided, that the proceeds of a Swingline Loan
may not be used to pay a Swingline Loan. Notwithstanding the foregoing, the
Borrower shall repay the entire outstanding principal amount of, and all accrued
but unpaid interest on, the Swingline Loans on the Swingline Maturity Date (or
such earlier date as the Swingline Lender and the Borrower may

51

--------------------------------------------------------------------------------




agree in writing). In lieu of demanding repayment of any outstanding Swingline
Loan from the Borrower, the Swingline Lender may, on behalf of the Borrower
(which hereby irrevocably directs the Swingline Lender to act on its behalf),
request a borrowing of Dollar Tranche Revolving Loans that are Base Rate Loans
from the Dollar Tranche Revolving Lenders in an amount equal to the principal
balance of such Swingline Loan. The amount limitations contained in the second
sentence of Section 2.1(a) shall not apply to any borrowing of such Dollar
Tranche Revolving Loans made pursuant to this subsection. The Swingline Lender
shall give notice to the Administrative Agent of any such borrowing of Dollar
Tranche Revolving Loans not later than 11:00 a.m. Central time at least one (1)
Business Day prior to the proposed date of such borrowing. Promptly after
receipt of such notice of borrowing of Dollar Tranche Revolving Loans from the
Swingline Lender under the immediately preceding sentence, the Administrative
Agent shall notify each Dollar Tranche Revolving Lender of the proposed
borrowing. Not later than 11:00 a.m. Central time on the proposed date of such
borrowing, each Dollar Tranche Revolving Lender will make available to the
Administrative Agent at the Principal Office for the account of the Swingline
Lender, in immediately available funds, the proceeds of the Dollar Tranche
Revolving Loan to be made by such Lender. The Administrative Agent shall pay the
proceeds of such Dollar Tranche Revolving Loans to the Swingline Lender, which
shall apply such proceeds to repay such Swingline Loan. If the Dollar Tranche
Revolving Lenders are prohibited from making Dollar Tranche Revolving Loans
required to be made under this subsection for any reason whatsoever, including
without limitation, the existence of any of the Defaults or Events of Default
described in Sections 11.1(e) or (f), each Dollar Tranche Revolving Lender shall
purchase from the Swingline Lender, without recourse or warranty, an undivided
interest and participation to the extent of such Lender’s Dollar Tranche
Revolving Commitment Percentage of such Swingline Loan, by directly purchasing a
participation in such Swingline Loan in such amount and paying the proceeds
thereof to the Administrative Agent for the account of the Swingline Lender in
Dollars and in immediately available funds. A Dollar Tranche Revolving Lender’s
obligation to purchase such a participation in a Swingline Loan shall be
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including without limitation, (i) any claim of setoff, counterclaim,
recoupment, defense or other right which such Lender or any other Person may
have or claim against the Administrative Agent, the Swingline Lender or any
other Person whatsoever, (ii) the existence of a Default or Event of Default
(including without limitation, any of the Defaults or Events of Default
described in Sections 11.1 (e) or (f)), or the termination of any Dollar Tranche
Revolving Lender’s Dollar Tranche Revolving Commitment, (iii) the existence (or
alleged existence) of an event or condition which has had or could reasonably be
expected to have a Material Adverse Effect, (iv) any breach of any Loan Document
by the Administrative Agent, any Lender, the Borrower or any other Loan Party,
or (v) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing. If such amount is not in fact made available to
the Swingline Lender by any Dollar Tranche Revolving Lender, the Swingline
Lender shall be entitled to recover such amount on demand from such Lender,
together with accrued interest thereon for each day from the date of demand
thereof, at the Federal Funds Rate. If such Lender does not pay such amount
forthwith upon the Swingline Lender’s demand therefor, and until such time as
such Lender makes the required payment, the Swingline Lender shall be deemed to
continue to have outstanding Swingline Loans in the amount of such unpaid
participation obligation for all purposes of the Loan Documents (other than
those provisions requiring the other Dollar Tranche Revolving Lenders to
purchase a participation therein). Further, such Lender shall be deemed to have
assigned any and all payments made of principal and interest on its Dollar
Tranche Revolving Loans, and any other amounts due it hereunder, to the
Swingline Lender to fund Swingline Loans in the amount of the participation in
Swingline Loans that such Lender failed to purchase pursuant to this Section
until such amount has been purchased (as a result of such assignment or
otherwise).
Section 2.6.    Rates and Payment of Interest on Loans.

52

--------------------------------------------------------------------------------




(a)    Rates. The Borrower promises to pay to the Administrative Agent for the
account of each Lender interest on the unpaid principal amount of each Loan made
by such Lender in the currency of such Loan (subject to Sections 2.10, 3.1(b)
and 5.2) for the period from and including the date of the making of such Loan
to but excluding the date such Loan shall be paid in full, at the following per
annum rates:
(i)    during such periods as such Loan is a Base Rate Loan, at the Base Rate
(as in effect from time to time), plus the Applicable Margin for Base Rate
Loans;
(ii)    during such periods as such Loan is a LIBOR Loan, at LIBOR for such Loan
for the applicable Agreed Currency and Interest Period therefor, plus the
Applicable Margin for LIBOR Loans;
(iii)    during such periods as such Loan is a CDOR Loan, at CDOR for the
Interest Period therefor, plus the Applicable Margin for CDOR Loans;
(iv)    if such Loan is an Absolute Rate Loan, at the Absolute Rate for such
Loan for the Interest Period therefor quoted by the Lender making such Loan in
accordance with Section 2.3; and
(v)    if such Loan is a LIBOR Margin Loan, at LIBOR for such Loan for the
Interest Period therefor plus the LIBOR Margin quoted by the Lender making such
Loan in accordance with Section 2.3.
Notwithstanding the foregoing, (x) automatically upon any Event of Default under
Section 11.1(a), (e) or (f) or (y) at the option of the Requisite Lenders (by
notice to the Borrower) while any other Event of Default exists, the Borrower
shall pay to the Administrative Agent for the account of each Lender and the
Issuing Bank, as the case may be, interest at the Post-Default Rate on the
outstanding principal amount of any Loan made by such Lender, on all
Reimbursement Obligations and on any other amount payable by the Borrower
hereunder to or for the account of such Lender (including without limitation,
accrued but unpaid interest to the extent permitted under Applicable Law).
(b)    Payment of Interest. All accrued and unpaid interest on the outstanding
principal amount of each Loan shall be payable (i) monthly in arrears on the
first day of each month, commencing with the first full calendar month occurring
after the Effective Date and (ii) on any date on which the principal balance of
such Loan is due and payable in full (whether at maturity, due to acceleration
or otherwise). Interest payable at the Post-Default Rate shall be payable from
time to time on demand. All determinations by the Administrative Agent of an
interest rate hereunder shall be conclusive and binding on the Lenders and the
Borrower for all purposes, absent manifest error.
Section 2.7.    Number of Interest Periods.
There may be no more than ten (10) different Interest Periods for LIBOR Loans,
CDOR Loans and Bid Rate Loans, collectively outstanding at the same time.
Section 2.8.    Repayment of Loans.
(a)    Revolving Loans. The Borrower shall repay the entire outstanding
principal amount of, and all accrued but unpaid interest on, the Revolving Loans
on the Revolving Termination Date in the currency of such Loan (subject to
Sections 2.10, 3.1(b) and 5.2).

53

--------------------------------------------------------------------------------




(b)    Term Loans. The Borrower shall repay the entire outstanding principal
amount of, and all accrued but unpaid interest on, the Term Loans on the Term
Loan Maturity Date.
(c)    Bid Rate Loans. The Borrower shall repay the entire outstanding principal
amount of, and all accrued interest on, each Bid Rate Loan on the last day of
the Interest Period of such Bid Rate Loan; it being acknowledged that the
Borrower may repay any Bid Rate Loans with the proceeds of Revolving Loans or
Swingline Loans.
Section 2.9.    Prepayments.
(a)    Optional. Subject to Section 5.4, the Borrower may prepay any Loan (other
than a Bid Rate Loan) at any time without premium or penalty. A Bid Rate Loan
may only be prepaid (i) with the prior written consent of the Lender holding
such Bid Rate Loan, (ii) to the extent the Borrower has expressly stated in the
Bid Rate Quote Request for such Bid Rate Loans that such Bid Rate Loans are
subject to prepayment at the option of the Borrower or (iii) on the Termination
Date. The Borrower shall give the Administrative Agent at least three (3)
Business Days’ prior written notice of the prepayment, in the case of any LIBOR
Loan in Dollars, four (4) Business Days’ prior written notice of the prepayment,
in the case of any CDOR Loan or any LIBOR Loan denominated in a Foreign Currency
and one (1) Business Day’s prior written notice of the prepayment, in the case
of any Base Rate Loan. Each voluntary prepayment of Loans shall be in an
aggregate minimum amount of $5,000,000 and integral multiples of $1,000,000 in
excess thereof. Any notice of prepayment may be conditioned upon the
consummation of any financing or acquisition or similar transaction and, to the
extent such condition is not satisfied by the date of prepayment specified
therein, such notice of prepayment may be revoked or the date of prepayment
specified therein may be delayed.
(b)    Mandatory.
(iii)    Dollar Tranche Revolving Commitment Overadvance. If at any time the
aggregate principal amount of all outstanding Dollar Tranche Revolving Loans,
Swingline Loans and Bid Rate Loans, together with the aggregate amount of all
Letter of Credit Liabilities, exceeds the aggregate amount of the Dollar Tranche
Revolving Commitments, the Borrower shall, within one (1) Business Day of
demand, pay to the Administrative Agent for the account of the Dollar Tranche
Revolving Lenders, the amount of such excess.
(iv)    Multicurrency Tranche Revolving Commitment Overadvance. If at any time
(x) other than as a result of fluctuations in currency exchange rates, the
aggregate principal amount of all outstanding Multicurrency Tranche Revolving
Loans exceeds the aggregate amount of the Multicurrency Tranche Revolving
Commitments, the Borrower shall, within one (1) Business Day of demand, pay to
the Administrative Agent for the account of the Multicurrency Tranche Revolving
Lenders, the amount of such excess, and (y) solely as a result of fluctuations
in currency exchange rates, the aggregate principal amount of all outstanding
Multicurrency Tranche Revolving Loans exceeds 105% of the aggregate amount of
the Multicurrency Tranche Revolving Commitments, the Borrower shall, within one
(1) Business Day of demand, pay to the Administrative Agent for the account of
the Multicurrency Tranche Revolving Lenders, an amount sufficient to cause the
aggregate amount of the Multicurrency Tranche Revolving Loans to be less than or
equal to the aggregate Multicurrency Tranche Revolving Commitments. Excess
amounts under the immediately preceding clause (y) shall be determined on each
Computation Date as described in Section 2.19.
(v)    Bid Rate Facility Overadvance. If at any time the aggregate principal
amount of all outstanding Bid Rate Loans exceeds one half of the aggregate
amount of all Dollar Tranche

54

--------------------------------------------------------------------------------




Revolving Commitments at such time, then the Borrower shall immediately pay to
the Administrative Agent for the accounts of the applicable Lenders the amount
of such excess.
(vi)    Application of Mandatory Prepayments. Amounts paid under the preceding
subsection (b)(i) shall be applied first, to outstanding Reimbursement
Obligations, if any, second, to outstanding Swingline Loans, if any, third, to
outstanding Dollar Tranche Revolving Loans, if any, fourth, to outstanding Bid
Rate Loans, if any, pro rata in accordance with Section 3.2 and if any Letters
of Credit are outstanding at such time, the remainder, if any, shall be
deposited into the Letter of Credit Collateral Account for application to any
Reimbursement Obligations. Amounts paid under the preceding subsection (b)(iii)
shall be applied in accordance with Section 3.2(g). If the Borrower is required
to pay any outstanding LIBOR Loans, CDOR Loans or LIBOR Margin Loans by reason
of this Section prior to the end of the applicable Interest Period therefor, the
Borrower shall pay all amounts due under Section 5.4.
(c)    No Effect on Derivatives Contracts. No repayment or prepayment of the
Loans pursuant to this Section shall affect any of the Borrower’s obligations
under any Derivatives Contracts entered into with respect to the Loans.
Section 2.10.    Continuation.
So long as no Default or Event of Default exists, the Borrower may on any
Business Day, with respect to any LIBOR Loan or CDOR Loan, elect to maintain
such Loan or any portion thereof as a LIBOR Loan or CDOR Loan, as applicable, by
selecting a new Interest Period for such Loan. Each Continuation of a LIBOR Loan
or a CDOR Loan shall be in an aggregate minimum amount of $2,500,000 (or, if
such Loan is denominated in a Foreign Currency, 2,500,000 units of such
currency) and integral multiples of $500,000 (or, if such Loan is denominated in
a Foreign Currency, 500,000 units of such currency) in excess of that amount,
and each new Interest Period selected under this Section shall commence on the
last day of the immediately preceding Interest Period. Each selection of a new
Interest Period shall be made by the Borrower giving to the Administrative Agent
a Notice of Continuation not later than 11:00 a.m. Central time on the third
(3rd) Business Day prior to the date of any such Continuation (or, if the Loan
to be continued is in a Foreign Currency, not later than 11:00 a.m. Local Time
on the fourth (4th) Business Day prior to the date of any such Continuation).
Any notice by the Borrower of a Continuation shall be by telecopy, electronic
mail or other similar form of communication in the form of a Notice of
Continuation, specifying (a) the proposed date of such Continuation, (b) the
LIBOR Loans, CDOR Loans or portions thereof subject to such Continuation and (c)
the duration of the selected Interest Period, all of which shall be specified in
such manner as is necessary to comply with all limitations on Loans outstanding
hereunder. Notwithstanding the foregoing, with respect to any Existing Loans
being Continued as Loans hereunder on the Effective Date, the Borrower shall
deliver a Notice of Continuation (including breakage indemnification) in form
and substance reasonably satisfactory to the Administrative Agent at least two
(2) Business Days prior to the Effective Date (the “Initial Notice of
Continuation”). Each Notice of Continuation shall be irrevocable by and binding
on the Borrower once given. Promptly after receipt of a Notice of Continuation,
the Administrative Agent shall notify each Lender of the proposed Continuation.
If the Borrower shall fail to select in a timely manner a new Interest Period
for any LIBOR Loan or CDOR Loan in accordance with this Section, such Loan will
automatically, on the last day of the current Interest Period therefor, continue
as a LIBOR Loan or CDOR Loan, as applicable, with an Interest Period of one
month; provided, however that if a Default or Event of Default exists, unless
repaid such Loan will automatically, on the last day of the current Interest
Period therefor and notwithstanding the first sentence of Section 2.11 or the
Borrower’s failure to comply with any of the terms of such Section 2.11, (i) in
the case of a LIBOR Loan denominated in Dollars, Convert into a Base Rate Loan
and (ii) in the case of a CDOR Loan or a LIBOR Loan denominated

55

--------------------------------------------------------------------------------




in a Foreign Currency, be redenominated in Dollars and Converted to a Base Rate
Loan in an amount equal to the Dollar Amount (as of the date of Conversion) of
such Loan.
Section 2.11.    Conversion.
The Borrower may on any Business Day, upon the Borrower’s giving of a Notice of
Conversion to the Administrative Agent by telecopy, electronic mail or other
similar form of communication, Convert all or a portion of a Loan denominated in
Dollars of one Type into a Loan of another Type; provided, however, that (a) a
Loan in one Agreed Currency cannot be voluntarily converted into a Loan in a
different Agreed Currency and (b) a Base Rate Loan may not be Converted into a
LIBOR Loan if a Default or Event of Default exists. Each Conversion of Base Rate
Loans into LIBOR Loans shall be in an aggregate minimum amount of $2,500,000 and
integral multiples of $500,000 in excess of that amount. Each such Notice of
Conversion shall be given not later than 11:00 a.m. Central time three (3)
Business Days prior to the date of any proposed Conversion. Promptly after
receipt of a Notice of Conversion, the Administrative Agent shall notify each
Lender of the proposed Conversion. Subject to the restrictions specified above,
each Notice of Conversion shall be by telecopy, electronic mail or other similar
form of communication in the form of a Notice of Conversion specifying (a) the
requested date of such Conversion, (b) the Type of Loan to be Converted, (c) the
portion of such Type of Loan to be Converted, (d) the Type of Loan such Loan is
to be Converted into and (e) if such Conversion is into a LIBOR Loan, the
requested duration of the Interest Period of such Loan. If the Borrower shall
elect a conversion to LIBOR Loans but fail to select an Interest Period for any
LIBOR Loan in accordance with this Section, the Borrower shall be deemed to have
selected an Interest Period of one month. Each Notice of Conversion shall be
irrevocable by and binding on the Borrower once given.
Section 2.12.    Notes.
(a)    Notes. To the extent requested by any Revolving Lender, the Revolving
Loans made by such Revolving Lender shall, in addition to this Agreement, also
be evidenced by a Revolving Note, payable to the order of such Revolving Lender
in a principal amount equal to the amount of its Revolving Commitment as
originally in effect and otherwise duly completed. To the extent requested by
any Revolving Lender making a Bid Rate Loan, the Bid Rate Loans made by a
Revolving Lender to the Borrower shall, in addition to this Agreement, also be
evidenced by a Bid Rate Note payable to the order of such Revolving Lender. The
Swingline Loans made by the Swingline Lender to the Borrower shall, in addition
to this Agreement, also be evidenced by a Swingline Note payable to the order of
the Swingline Lender. To the extent requested by any Term Loan Lender, the Term
Loan made by a Term Loan Lender shall, in addition to this Agreement, also be
evidenced by a Term Note, payable to the order of such Term Loan Lender in a
principal amount equal to the amount of its Term Loan and otherwise duly
completed.
(b)    Records. The date, amount, interest rate, Type and duration of Interest
Periods (if applicable) of each Loan made by each Lender to the Borrower, and
each payment made on account of the principal thereof, shall be recorded by such
Lender on its books and such entries shall be binding on the Borrower absent
manifest error; provided, however, that (i) the failure of a Lender to make any
such record shall not affect the obligations of the Borrower under any of the
Loan Documents and (ii) if there is a discrepancy between such records of a
Lender and the statements of accounts maintained by the Administrative Agent
pursuant to Section 3.8, in the absence of manifest error, the statements of
account maintained by the Administrative Agent pursuant to Section 3.8 shall be
controlling.
(c)    Lost, Stolen, Destroyed or Mutilated Notes. Upon receipt by the Borrower
of (i) written notice from a Lender that a Note of such Lender has been lost,
stolen, destroyed or mutilated, and (ii)(A) in the case of loss, theft or
destruction, an agreement of indemnity from such Lender in form reasonably

56

--------------------------------------------------------------------------------




satisfactory to the Borrower, which agreement of indemnity shall be unsecured
but shall not impair any right of set-off the Borrower may have against such
Lender in connection with any loss incurred by the Borrower as a result of such
lost note, or (B) in the case of mutilation, upon surrender and cancellation of
such Note, the Borrower shall at its own expense execute and deliver to such
Lender a new Note dated the date of such lost, stolen, destroyed or mutilated
Note.
Section 2.13.    Voluntary Reductions of the Revolving Commitments and Term Loan
Commitments.
(a)    The Borrower shall have the right to terminate or reduce the aggregate
unused amount of the Dollar Tranche Revolving Commitments (for which purposes of
calculating use of the Dollar Tranche Revolving Commitments shall be deemed to
include the aggregate amount of all Letter of Credit Liabilities and the
aggregate principal amount of all outstanding Bid Rate Loans and Swingline
Loans) at any time and from time to time without penalty or premium upon not
less than three (3) Business Days’ prior written notice to the Administrative
Agent of each such termination or reduction (or, in the case of any termination
in full of the Dollar Tranche Revolving Commitments, such later notice as is
reasonably acceptable to the Administrative Agent), which notice shall specify
the effective date thereof and the amount of any such reduction (which in the
case of any partial reduction of the Dollar Tranche Revolving Commitments shall
not be less than $25,000,000 and integral multiples of $5,000,000 in excess of
that amount in the aggregate) and shall be irrevocable once given and effective
only upon receipt by the Administrative Agent (any notice satisfying such
requirements, including as it relates to other Tranches as provided below in
this Section 2.13, a “Commitment Reduction Notice”).
(b)    The Borrower shall have the right to terminate or reduce the aggregate
unused amount of the Multicurrency Tranche Revolving Commitments at any time and
from time to time without penalty or premium upon delivery of a Commitment
Reduction Notice not less than three (3) Business Days’ prior to the date of
such termination or reduction (or, in the case of any termination in full of the
Multicurrency Tranche Revolving Commitments, such later notice as is reasonably
acceptable to the Administrative Agent).
(c)    Notwithstanding the foregoing clauses (a) and (b), the Borrower may not
reduce the aggregate amount of the Revolving Commitments below $100,000,000
unless the Borrower is terminating the Revolving Commitments in full. Any notice
of termination may be conditioned upon the consummation of any financing or
acquisition or similar transaction and, to the extent such condition is not
satisfied by the effective date specified therein, such notice of termination
may be revoked or the effective date specified therein may be delayed. Promptly
after receipt of a Commitment Reduction Notice the Administrative Agent shall
notify each Revolving Lender of the proposed termination or Revolving Commitment
reduction. The Revolving Commitments, once reduced or terminated pursuant to
this Section, may not be increased or reinstated. The Borrower shall pay fees
and, to the extent any Revolving Loans are required to be repaid in connection
with such reduction or termination, interest, on such Revolving Loans accrued to
the date of such reduction or termination of the Revolving Commitments to the
Administrative Agent for the account of the applicable Revolving Lenders,
including but not limited to any applicable compensation due to such Revolving
Lender in accordance with Section 5.4.
(d)    The Borrower shall have the right to terminate or reduce the aggregate
unused amount of the undrawn Term Loan Commitments at any time and from time to
time without penalty or premium upon delivery of a Commitment Reduction Notice
to the Administrative Agent not less than three (3) Business Days prior to the
date of such termination or reduction in the Term Loan Commitments. Any notice
of termination may be conditioned upon the consummation of any financing or
acquisition or similar transaction and, to the extent such condition is not
satisfied by the effective date specified therein, such notice of termination
may be revoked or the effective date specified therein may be delayed. Promptly
after receipt

57

--------------------------------------------------------------------------------




of a Commitment Reduction Notice the Administrative Agent shall notify each Term
Loan Lender of the proposed termination or Term Loan Commitment reduction. The
Term Loan Commitments, once reduced or terminated pursuant to this Section, may
not be increased or reinstated. The Borrower shall pay all fees on the Term Loan
Commitments subject to such termination or reduction accrued to the date of such
reduction or termination of the Term Loan Commitments to the Administrative
Agent for the account of the Term Loan Lenders.
Section 2.14.    Extension Option.
The Borrower shall have the right, exercisable one time for the revolving
facility and one time for the Term Loans, to request that the Administrative
Agent and the Revolving Lenders agree to extend the Revolving Termination Date
or the Term Loan Maturity Date, or both, by one year. The Borrower may exercise
such right only by executing and delivering to the Administrative Agent at least
thirty (30) days but not more than one hundred eighty (180) days prior to the
current Revolving Termination Date or Term Loan Maturity Date, as applicable, a
written request for such extension (an “Extension Request”). The Administrative
Agent shall notify the Revolving Lenders or Term Loan Lenders, as applicable, if
it receives an Extension Request promptly upon receipt thereof. Subject to
satisfaction of the following conditions, the Revolving Termination Date or the
Term Loan Maturity Date, or both, shall be extended for one year from the then
current Revolving Termination Date or Term Loan Maturity Date, as applicable,
effective upon receipt by the Administrative Agent of the Extension Request and
payment of the fee referred to in the following clause (y): (x) immediately
prior to such extension and immediately after giving effect thereto, (A) no
Default or Event of Default shall exist and (B) the representations and
warranties made or deemed made by the Borrower and each other Loan Party in the
Loan Documents to which any of them is a party, shall be true and correct in all
material respects (except in the case of a representation or warranty qualified
by materiality, in which case such representation or warranty shall be true and
correct in all respects) on and as of the date of such extension with the same
force and effect as if made on and as of such date except to the extent that
such representations and warranties expressly relate solely to an earlier date
(in which case such representations and warranties shall have been true and
correct in all material respects (except in the case of a representation or
warranty qualified by materiality, in which case such representation or warranty
shall be true and correct in all respects) on and as of such earlier date) and
(y) the Borrower shall have paid the Fees payable under Section 3.5(e) and/or
(f), as applicable. At any time prior to the effectiveness of any such
extension, upon the Administrative Agent’s request, the Borrower shall deliver
to the Administrative Agent a certificate from the chief executive officer or
chief financial officer certifying the matters referred to in the immediately
preceding clauses (x)(A) and (x)(B). The Administrative Agent shall promptly
notify the Borrower once the foregoing conditions have been satisfied and of the
new Revolving Termination Date and/or Term Loan Maturity Date, as applicable.
Section 2.15.    Expiration Date of Letters of Credit Past Revolving Commitment
Termination.
If on the date the Dollar Tranche Revolving Commitments are terminated or
reduced to zero (whether voluntarily, by reason of the occurrence of an Event of
Default or otherwise) there are any Letters of Credit outstanding hereunder and
the aggregate Stated Amount of such Letters of Credit exceeds the balance of
available funds on deposit in the Letter of Credit Collateral Account, then the
Borrower shall, on such date, provide additional Cash Collateral to the
Administrative Agent, for its benefit and the benefit of the Dollar Tranche
Revolving Lenders and the Issuing Bank, for deposit into the Letter of Credit
Collateral Account, in an amount equal to the amount of such excess.
Section 2.16.    Amount Limitations.

58

--------------------------------------------------------------------------------




Notwithstanding any other term of this Agreement or any other Loan Document:
(a)    no Dollar Tranche Revolving Lender shall be required to make a Dollar
Tranche Revolving Loan or Bid Rate Loan, the Issuing Bank shall not be required
to issue a Letter of Credit and no reduction of the Dollar Tranche Revolving
Commitments pursuant to Section 2.13 shall take effect, if immediately after the
making of such Dollar Tranche Revolving Loan, the issuance of such Letter of
Credit or such reduction in the Dollar Tranche Revolving Commitments (after
giving effect to any substantially concurrent prepayments or repayments):
(i)    the aggregate principal amount of all outstanding Dollar Tranche
Revolving Loans, Bid Rate Loans and Swingline Loans, together with the aggregate
amount of all Letter of Credit Liabilities, would exceed the aggregate amount of
the Dollar Tranche Revolving Commitments at such time; or
(ii)    the aggregate principal amount of all outstanding Bid Rate Loans would
exceed 50.0% of the aggregate amount of the Dollar Tranche Revolving Commitments
at such time; and
(b)    no Multicurrency Tranche Revolving Lender shall be required to make a
Multicurrency Tranche Revolving Loan and no reduction of the Multicurrency
Tranche Revolving Commitments pursuant to Section 2.13 shall take effect, if
immediately after the making of such Multicurrency Tranche Loan or such
reduction in the Multicurrency Tranche Revolving Commitments (after giving
effect to any substantially concurrent prepayments or repayments) the aggregate
principal amount of all outstanding Multicurrency Tranche Revolving Loans, would
exceed the aggregate amount of the Multicurrency Tranche Revolving Commitments
at such time.
Section 2.17.    Increase in Dollar Tranche Revolving Commitments; Incremental
Term Loans.
The Borrower shall have the right to request increases in the aggregate amount
of the Dollar Tranche Revolving Commitments or enter into one or more tranches
of term loans denominated in Dollars (each an “Incremental Term Loan”) by
providing written notice to the Administrative Agent, which notice shall be
irrevocable once given; provided, however, that any such increases and all such
Incremental Term Loans shall not exceed $1.4 billion. Each such increase in the
Dollar Tranche Revolving Commitments or issuance of Incremental Term Loans must
be an aggregate minimum amount of $25,000,000 and integral multiples of
$25,000,000 (or such other amount as may be acceptable to Issuing Bank,
Administrative Agent and Borrower) in excess thereof. The Administrative Agent,
in consultation with the Borrower, shall manage all aspects of the syndication
of such increase in the Dollar Tranche Revolving Commitments or issuance of
Incremental Term Loans, including decisions as to the selection of the existing
Lenders and/or other banks, financial institutions and other institutional
lenders to be approached with respect to such increase and the allocations of
the increase in the Dollar Tranche Revolving Commitments or issuance of
Incremental Term Loans among such existing Lenders and/or other banks, financial
institutions and other institutional lenders. No Lender shall be obligated in
any way whatsoever to increase its Dollar Tranche Revolving Commitment, provide
a new Dollar Tranche Revolving Commitment or participate in such Incremental
Term Loans, and any new Lender becoming a party to this Agreement in connection
with any such requested increase must be an Eligible Assignee consented to by
the Borrower, the Administrative Agent and, in the case of an increase in the
Dollar Tranche Revolving Commitment, the Issuing Bank and Swingline Lender (in
each case, such consent not to be unreasonably withheld, conditioned or
delayed). If a new Dollar Tranche Revolving Lender becomes a party to this
Agreement, or if any existing Dollar Tranche Revolving Lender is increasing its
Dollar Tranche Revolving Commitment, such Lender shall on the date it becomes a
Lender hereunder (or in the case of an existing Lender, increases its Dollar
Tranche Revolving Commitment) (and as a condition

59

--------------------------------------------------------------------------------




thereto) purchase from the other Dollar Tranche Revolving Lenders its Dollar
Tranche Revolving Commitment Percentage (determined with respect to the Lenders’
respective Dollar Tranche Revolving Commitments and after giving effect to the
increase of Dollar Tranche Revolving Commitments) of any outstanding Dollar
Tranche Revolving Loans, by making available to the Administrative Agent for the
account of such other Dollar Tranche Revolving Lenders, in same day funds, an
amount equal to (A) the portion of the outstanding principal amount of such
Dollar Tranche Revolving Loans to be purchased by such Lender, plus (B) the
aggregate amount of payments previously made by the other Dollar Tranche
Revolving Lenders under Section 2.4(j) that have not been repaid, plus (C)
interest accrued and unpaid to and as of such date on such portion of the
outstanding principal amount of such Dollar Tranche Revolving Loans. The
Borrower shall pay to the Dollar Tranche Revolving Lenders amounts payable, if
any, to such Dollar Tranche Revolving Lenders under Section 5.4 as a result of
the prepayment of any such Dollar Tranche Revolving Loans. Dollar Tranche
Revolving Loans made pursuant to any increased Dollar Tranche Revolving
Commitment and the Incremental Term Loans (a) shall rank pari passu in right of
payment with the Dollar Tranche Revolving Loans and the Term Loans, (b) in the
case of Incremental Term Loans (x) shall not mature earlier than the Term Loan
Maturity Date and (y) shall have the weighted average life to maturity no
shorter than the weighted average life to maturity of the Term Loans, and (c)
shall be treated substantially the same as (and in any event no more favorably
than) the Dollar Tranche Revolving Loans and the Term Loans; provided that (i)
the terms and conditions applicable to any tranche of Incremental Term Loans
maturing after the Term Loan Maturity Date may provide for material additional
or different financial or other covenants or prepayment requirements applicable
only during periods after the Term Loan Maturity Date and (ii) Applicable
Margins applicable to the Incremental Term Loans may deviate from the pricing of
the Dollar Tranche Revolving Loans and the existing Term Loans. Incremental Term
Loans may be made hereunder pursuant to an amendment or an amendment and
restatement (an “Incremental Term Loan Amendment”) of this Agreement and, as
appropriate, the other Loan Documents, executed by the Borrower, each Lender
participating in such tranche and the Administrative Agent. The Incremental Term
Loan Amendment may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent, to effect
the provisions of this Section 2.17. Effecting the increase of the Dollar
Tranche Revolving Commitments or issuance of Incremental Term Loans under this
Section is subject to the following conditions precedent: (x) no Default or
Event of Default shall be in existence on the effective date of such increase,
(y) the representations and warranties made or deemed made by the Borrower and
any other Loan Party in any Loan Document to which such Loan Party is a party
shall be true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on the
effective date of such increase except to the extent that such representations
and warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects (except in the case of a representation or warranty qualified by
materiality, in which case such representation or warranty shall be true and
correct in all respects) on and as of such earlier date), and (z) the
Administrative Agent shall have received each of the following, in form and
substance reasonably satisfactory to the Administrative Agent: (i) if not
previously delivered to the Administrative Agent, copies certified by the
Secretary or Assistant Secretary of (A) resolutions adopted by the general
partner of the Borrower authorizing such increase and (B) resolutions adopted by
the board of directors, general partner, managers, members or other appropriate
governing body of each Guarantor authorizing the guaranty of such increase; and
(ii) customary opinion of counsel to the Borrower and the Guarantors, and
addressed to the Administrative Agent and the Lenders covering such customary
matters as reasonably requested by the Administrative Agent; and (iii) new
Revolving Notes or Term Notes executed by the Borrower, payable to any new
Lenders and replacement Revolving Notes or Term Notes executed by the Borrower,
payable to any existing Lenders increasing their Dollar Tranche Revolving
Commitments or participating in the issuance of the Incremental Term Loans, in
the amount of such Dollar Tranche Revolving Lender’s Dollar Tranche Revolving
Commitment at the time

60

--------------------------------------------------------------------------------




of the effectiveness of the applicable increase in the aggregate amount of the
Dollar Tranche Revolving Commitments or such Term Loan Lender’s Term Loan
Commitment at the time of the effectiveness of such Incremental Term Loans, to
the extent requested by such Lender at least two (2) Business Days prior to the
proposed effective date of such increase in Dollar Tranche Revolving Commitment
Incremental Term Loans . In connection with any increase in the aggregate amount
of the Dollar Tranche Revolving Commitments or issuance of Incremental Term
Loans pursuant to this Section 2.17 any Lender becoming a party hereto shall (1)
execute such documents and agreements as the Administrative Agent may reasonably
request and (2) in the case of any Lender that is organized under the laws of a
jurisdiction outside of the United States of America, provide to the
Administrative Agent, its name, address, tax identification number and/or such
other information as shall be necessary for the Administrative Agent to comply
with “know your customer” and anti-money laundering rules and regulations,
including without limitation, the Patriot Act.
Section 2.18.    Funds Transfer Disbursements.
The Borrower hereby authorizes the Administrative Agent to disburse the proceeds
of any Loan made by the Lenders or any of their Affiliates pursuant to the Loan
Documents as requested by an authorized representative of the Borrower to any of
the accounts designated in the Disbursement Instruction Agreement.
Section 2.19.    Determination of Dollar Amounts.
The Administrative Agent will determine the Dollar Amount of each Multicurrency
Tranche Revolving Loan:
(a)    as of the date three (3) Business Days prior to the date of a borrowing
or, if applicable, the date of Conversion or Continuation of any Multicurrency
Tranche Revolving Borrowing;
(b)    on and as of the last Business Day of each calendar quarter; and
(c)    during the continuation of an Event of Default, on any other Business Day
elected by the Administrative Agent in its discretion or upon instruction by the
Requisite Lenders or the Requisite Multicurrency Tranche Revolving Lenders.
Each day upon or as of which the Administrative Agent determines Dollar Amounts
as described in the preceding clauses (a), (b) and (c) is herein described as a
“Computation Date” with respect to each Credit Event for which a Dollar Amount
is determined on or as of such day.
Section 2.20.    Judgment Currency.
If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due from the Borrower hereunder in the currency expressed to be
payable herein (the “specified currency”) into another currency, the parties
hereto agree, to the fullest extent that they may effectively do so, that the
rate of exchange used shall be that at which in accordance with normal banking
procedures the Administrative Agent could purchase the specified currency with
such other currency at the Administrative Agent’s main office on the Business
Day preceding that on which final, non appealable judgment is given. The
obligations of the Borrower in respect of any sum due to any Lender or the
Administrative Agent hereunder shall, notwithstanding any judgment in a currency
other than the specified currency, be discharged only to the extent that on the
Business Day following receipt by such Lender or the Administrative Agent (as
the case may be) of any sum adjudged to be so due in such other currency such
Lender or the Administrative Agent (as the case may be) may in accordance with
normal, reasonable banking procedures purchase the specified currency with such
other currency. If the amount of the specified currency so purchased is less
than the sum

61

--------------------------------------------------------------------------------




originally due to such Lender or the Administrative Agent, as the case may be,
in the specified currency, the Borrower agrees, to the fullest extent that it
may effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Lender or the Administrative Agent, as the case may
be, against such loss, and if the amount of the specified currency so purchased
exceeds (a) the sum originally due to any Lender or the Administrative Agent, as
the case may be, in the specified currency and (b) any amounts shared with other
Lenders as a result of allocations of such excess as a disproportionate payment
to such Lender under Section 3.1, such Lender or the Administrative Agent, as
the case may be, agrees to remit such excess to the Borrower.
ARTICLE III.    PAYMENTS, FEES AND OTHER GENERAL PROVISIONS
Section 3.1.    Payments.
(d)    Payments by Borrower. Except to the extent otherwise provided herein, all
payments of principal, interest, Fees and other amounts to be made by the
Borrower under this Agreement, the Notes or any other Loan Document shall be
made in Dollars, in immediately available funds, without setoff, deduction or
counterclaim (excluding Taxes required to be withheld pursuant to Section 3.10),
to the Administrative Agent at the Principal Office, not later than 2:00 p.m.
Central time on the date on which such payment shall become due (each such
payment made after such time on such due date to be deemed to have been made on
the next succeeding Business Day) or, in the case of any optional prepayment of
all outstanding Obligations on the Termination Date, at such later time on such
Termination Date as is reasonably acceptable to the Administrative Agent.
Subject to Section 11.5, the Borrower shall, at the time of making each payment
under this Agreement or any other Loan Document, specify to the Administrative
Agent the amounts payable by the Borrower hereunder to which such payment is to
be applied. Each payment received by the Administrative Agent for the account of
a Lender under this Agreement or any Note shall be paid to such Lender by wire
transfer of immediately available funds in accordance with the wiring
instructions provided by such Lender to the Administrative Agent from time to
time, for the account of such Lender at the applicable Lending Office of such
Lender. Each payment received by the Administrative Agent for the account of the
Issuing Bank under this Agreement shall be paid to the Issuing Bank by wire
transfer of immediately available funds in accordance with the wiring
instructions provided by the Issuing Bank to the Administrative Agent from time
to time, for the account of the Issuing Bank. In the event the Administrative
Agent fails to pay such amounts to such Lender or the Issuing Bank, as the case
may be, within one (1) Business Day of receipt of such amounts, the
Administrative Agent shall pay interest on such amount until paid at a rate per
annum equal to the Federal Funds Rate from time to time in effect. If the due
date of any payment under this Agreement or any other Loan Document would
otherwise fall on a day which is not a Business Day such date shall be extended
to the next succeeding Business Day and interest shall continue to accrue at the
rate, if any, applicable to such payment for the period of such extension.
(e)    Payments of Multicurrency Tranche Loans. All payments of Multicurrency
Tranche Loans (and interest thereon) hereunder shall be made in the same
currency in which the applicable Loan was made; provided, however, that
notwithstanding the foregoing, if, after the making of any Loan in any Foreign
Currency, (i) currency control or exchange regulations are imposed in the
country which issues such currency with the result that the type of currency in
which the Loan was made no longer exists, (ii) such Loan is Converted to a Base
Rate Loan pursuant to Section 2.10 or 5.2 or (iii) the Borrower is otherwise not
able to make payment to the Administrative Agent for the account of the Lenders
in such original currency, then all payments to be made by the Borrower
hereunder in such currency shall instead be made when due in Dollars in an
amount equal to the Dollar Amount (as of the date of repayment in the case of
clauses (i) and (iii), or as of the date of Conversion in the case of clause
(ii)) of such payment due, it being the intention of the parties hereto that the
Borrower takes all risks of the imposition of any such currency control or
exchange

62

--------------------------------------------------------------------------------




regulations or any such required Conversion or inability to make a payment in
such original currency, and the Borrower agrees to indemnify and hold harmless
the Administrative Agent and the Lenders from and against any loss resulting
from any Loan denominated in a Foreign Currency that is not repaid in the
original currency.
(f)    Presumptions Regarding Payments by Borrower. Unless the Administrative
Agent shall have received notice from the Borrower prior to the date on which
any payment is due to the Administrative Agent for the account of the Lenders or
the Issuing Bank hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may (but shall not be obligated to), in reliance
upon such assumption, distribute to the Lenders or the Issuing Bank, as the case
may be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent on demand that amount so
distributed to such Lender or the Issuing Bank, with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.
Section 3.2.    Pro Rata Treatment.
Except to the extent otherwise provided herein: (a) each borrowing from a
Tranche of Revolving Lenders under Sections 2.1(a), 2.4(e) and 2.5(e) shall be
made from the applicable Revolving Lenders, each payment of the fees under
Sections 3.5(a), 3.5(b), the first sentence of 3.5(c), and 3.5(e) shall be made
for the account of the applicable Revolving Lenders, and each termination or
reduction of the amount of a Tranche of Revolving Commitments under Section 2.13
shall be applied to the respective applicable Revolving Commitments of the
applicable Revolving Lenders, pro rata according to the amounts of their
respective applicable Revolving Commitments; (b) each payment or prepayment of
principal of a Tranche of Revolving Loans shall be made for the account of the
applicable Revolving Lenders pro rata in accordance with the respective unpaid
principal amounts of the applicable Revolving Loans held by them, provided that,
subject to Section 3.9, if immediately prior to giving effect to any such
payment in respect of any Tranche of Revolving Loans the outstanding principal
amount of the applicable Revolving Loans shall not be held by the applicable
Revolving Lenders pro rata in accordance with their respective Revolving
Commitments in effect at the time such Revolving Loans were made, then such
payment shall be applied to the applicable Revolving Loans in such manner as
shall result, as nearly as is practicable, in the outstanding principal amount
of the applicable Revolving Loans being held by the applicable Revolving Lenders
pro rata in accordance with such respective applicable Revolving Commitments;
(c) the making of Term Loans under Section 2.2(a) shall be made from the Term
Loan Lenders, pro rata according to the amounts of their respective Term Loan
Commitments; (d) each payment or prepayment of principal of any tranche of Term
Loans shall be made for the account of the applicable Term Loan Lenders pro rata
in accordance with the respective unpaid principal amounts of the Term Loans of
such tranche held by them; (e) each payment of interest on a Tranche of
Revolving Loans or Term Loans shall be made for the account of the applicable
Tranche of Revolving Lenders or Term Loan Lenders, as applicable, pro rata in
accordance with the amounts of interest on such Revolving Loans or Term Loans,
as applicable, then due and payable to the respective Lenders; (f) the
Conversion and Continuation of a Tranche of Revolving Loans or Term Loans of a
particular Type (other than Conversions provided for by Sections 5.1(c) and
5.5.) shall be made pro rata among the Revolving Lenders or Term Loan Lenders,
as applicable, according to the amounts of their respective Revolving Loans or
Term Loans, as applicable, and the then current Interest Period for each
Lender’s portion of each such Loan of such Type shall be coterminous; (g) each
prepayment of principal of Bid Rate Loans pursuant to Section 2.9(b)(iii) shall
be made for account of the Lenders then owed Bid Rate Loans pro rata in
accordance

63

--------------------------------------------------------------------------------




with the respective unpaid principal amounts of the Bid Rate Loans then owing to
each such Lender; (h) the Dollar Tranche Revolving Lenders’ participation in,
and payment obligations in respect of, Swingline Loans under Section 2.5, shall
be in accordance with their respective Dollar Tranche Revolving Commitment
Percentages; and (i) the Dollar Tranche Revolving Lenders’ participation in, and
payment obligations in respect of, Letters of Credit under Section 2.4, shall be
in accordance with their respective Dollar Tranche Revolving Commitment
Percentages. All payments of principal, interest, fees and other amounts in
respect of the Swingline Loans shall be for the account of the Swingline Lender
only (except to the extent any Dollar Tranche Revolving Lender shall have
acquired a participating interest in any such Swingline Loan pursuant to Section
2.5(e), in which case such payments shall be pro rata in accordance with such
participating interests).
Section 3.3.    Sharing of Payments, Etc.
If a Lender shall obtain payment of any principal of, or interest on, any Loan
made by it to the Borrower under this Agreement or shall obtain payment on any
other Obligation owing by the Borrower or any other Loan Party through the
exercise of any right of set-off, banker’s lien, counterclaim or similar right
or otherwise or through voluntary prepayments directly to a Lender or other
payments made by or on behalf of the Borrower or any other Loan Party to a
Lender not in accordance with the terms of this Agreement and such payment
should be distributed to the Lenders in accordance with Section 3.2 or Section
11.5, as applicable, such Lender shall promptly purchase from the other Lenders
participations in (or, if and to the extent specified by such Lender, direct
interests in) the Loans made by the other Lenders or other Obligations owed to
such other Lenders in such amounts, and make such other adjustments from time to
time as shall be equitable, to the end that all the Lenders shall share the
benefit of such payment (net of any reasonable expenses which may actually be
incurred by such Lender in obtaining or preserving such benefit) in accordance
with the requirements of Section 3.2 or Section 11.5, as applicable. To such
end, all the Lenders shall make appropriate adjustments among themselves (by the
resale of participations sold or otherwise) if such payment is rescinded or must
otherwise be restored. The Borrower agrees that any Lender so purchasing a
participation (or direct interest) in the Loans or other Obligations owed to
such other Lenders may exercise all rights of set-off, banker’s lien,
counterclaim or similar rights with respect to such participation as fully as if
such Lender were a direct holder of Loans in the amount of such participation.
Nothing contained herein shall require any Lender to exercise any such right or
shall affect the right of any Lender to exercise and retain the benefits of
exercising, any such right with respect to any other indebtedness or obligation
of the Borrower.
Section 3.4.    Several Obligations.
No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.
Section 3.5.    Fees.
(c)    Closing Fee. On the Effective Date, the Borrower agrees to pay to the
Administrative Agent and each Lender all loan fees as have been agreed to the
Fee Letter.

64

--------------------------------------------------------------------------------




(d)    Facility Fees.
(i)    During the period from the Effective Date to but excluding the Revolving
Termination Date, the Borrower agrees to pay to the Administrative Agent for the
account of the Dollar Tranche Revolving Lenders a facility fee equal to the
daily aggregate amount of the Dollar Tranche Revolving Commitments (whether or
not utilized) times a rate per annum equal to the Applicable Facility Fee. Such
fee shall be payable quarterly in arrears on the first day of each January,
April, July and October during the term of this Agreement until the earlier of
the Revolving Termination Date and date of termination of the Dollar Tranche
Revolving Commitments or reduction of the Dollar Tranche Revolving Commitments
to zero, and on such earlier date. The Borrower acknowledges that the fee
payable under this clause (i) is a bona fide commitment fee and is intended as
reasonable compensation to the Lenders for committing to make funds available to
the Borrower as described herein and for no other purposes.
(ii)    During the period from the Effective Date to but excluding the Revolving
Termination Date, the Borrower agrees to pay to the Administrative Agent for the
account of the Multicurrency Tranche Revolving Lenders the Revolving Lenders a
facility fee equal to the daily aggregate amount of the Multicurrency Tranche
Revolving Commitments (whether or not utilized) times a rate per annum equal to
the Applicable Facility Fee. Such fee shall be payable quarterly in arrears on
the first day of each January, April, July and October during the term of this
Agreement until the earlier of the Revolving Termination Date and date of
termination of the Multicurrency Tranche Revolving Commitments or reduction of
the Multicurrency Tranche Revolving Commitments to zero, and on such earlier
date. The Borrower acknowledges that the fee payable under this clause (ii) is a
bona fide commitment fee and is intended as reasonable compensation to the
Lenders for committing to make funds available to the Borrower as described
herein and for no other purposes.
(e)    Letter of Credit Fees. The Borrower agrees to pay to the Administrative
Agent for the account of each Dollar Tranche Revolving Lender a letter of credit
fee at a rate per annum equal to the Applicable Margin for LIBOR Loans times the
daily average Stated Amount of each Letter of Credit for the period from and
including the date of issuance of such Letter of Credit (x) to and including the
date such Letter of Credit expires or is cancelled or terminated or (y) to but
excluding the date such Letter of Credit is drawn in full. In addition to such
fees, the Borrower shall pay to the Issuing Bank solely for its own account, a
fronting fee in respect of each Letter of Credit equal to one eighth of one
percent (0.125%) of the initial Stated Amount of such Letter of Credit;
provided, however, in no event shall the aggregate amount of such fee in respect
of any Letter of Credit be less than $1,000. The fees provided for in this
subsection shall be nonrefundable and payable, in the case of the fee provided
for in the first sentence, in arrears (i) quarterly on the first day of January,
April, July and October until the earlier of the Revolving Termination Date and
the on the date on which the Dollar Tranche Revolving Commitments are terminated
or reduced to zero, and on such earlier date, and (ii) thereafter, solely to the
extent any Letters of Credit remain outstanding that have not been Cash
Collateralized in accordance with the terms of this Agreement, from time to time
on demand of the Administrative Agent and in the case of the fee provided for in
the second sentence, at the time of issuance of such Letter of Credit. The
Borrower shall pay directly to the Issuing Bank from time to time on demand all
commissions, charges, costs and expenses in the amounts customarily charged or
incurred by the Issuing Bank from time to time in like circumstances with
respect to the issuance, amendment, renewal or extension of any Letter of Credit
or any other transaction relating thereto.

65

--------------------------------------------------------------------------------




(f)    Bid Rate Loan Fees. The Borrower agrees to pay to the Administrative
Agent a fee equal to $1000 at the time of each Bid Rate Quote Request made
hereunder for services rendered by the Administrative Agent in connection with
the Bid Rate Loans.
(g)    Revolving Credit Extension Fee. If the Borrower exercises its right to
extend the Revolving Termination Date in accordance with Section 2.14, the
Borrower agrees to pay to the Administrative Agent for the account of each
Revolving Lender a fee equal to fifteen one hundredths of one percent (0.15%) of
the amount of such Revolving Lender’s aggregate Revolving Commitment (whether or
not utilized) in effect on the effective date of such extension. Such fee shall
be due and payable in full on and as a condition to the effective date of such
extension.
(h)    Term Loan Extension Fee. If the Borrower exercises its right to extend
the Term Loan Maturity Date in accordance with Section 2.14, the Borrower agrees
to pay to the Administrative Agent for the account of each Term Loan Lender a
fee equal to fifteen one hundredths of one percent (0.15%) of the amount of such
Term Loan Lender’s Term Loans outstanding on the effective date of such
extension. Such fee shall be due and payable in full on and as a condition to
the effective date of such extension.
(i)    Ticking Fee. The Borrower agrees to pay to the Administrative Agent for
the account of each Term Loan Lender, in respect of each Term Loan Lender’s Term
Loan Commitment remaining after the funding of the Term Loans on the Effective
Date, a ticking fee, which shall accrue at one quarter of one percent (0.25%) on
the daily amount of such Lender’s remaining Term Loan Commitment. Such fee shall
be payable (x) quarterly in arrears on the first day of each January, April,
July and October until the earlier of the expiration date of the Term Loan
Availability Period and the date the Term Loan Commitment has been terminated or
reduced to zero, and on such earlier date. The Borrower acknowledges that the
fee payable hereunder is a bona fide commitment fee and is intended as
reasonable compensation to the Lenders for committing to make funds available to
the Borrower as described herein and for no other purposes.
(j)    Administrative and Other Fees. The Borrower agrees to pay the
administrative and other fees of the Administrative Agent as provided in the Fee
Letter and as may be otherwise agreed to in writing from time to time by the
Borrower and the Administrative Agent.
All fees payable hereunder shall be paid on the dates due, in Dollars and
immediately available funds, to the Administrative Agent (or to the Issuing
Bank, in the case of fees payable to it) for distribution, in the case of
facility fees and participation fees, to the applicable Lenders. Fees paid shall
not be refundable under any circumstances.
Section 3.6.    Computations.
Unless otherwise expressly set forth herein, any accrued interest on any Loan,
any Fees or any other Obligations due hereunder shall be computed on the basis
of a year of three hundred sixty (360) days and the actual number of days
elapsed; provided that interest on Loans denominated in Pounds Sterling and
Canadian Dollars shall be computed on the basis of a year of 365 days.
Section 3.7.    Usury.
Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Loan, together with all fees, charges and other amounts
which are treated as interest on such Loan under applicable law (collectively,
the “Charges”), shall exceed the maximum lawful rate (the “Maximum Rate”) which
may be contracted for, charged, taken, received or reserved by the Lender
holding such Loan in accordance with Applicable Law, the rate of interest
payable in respect of such Loan hereunder, together

66

--------------------------------------------------------------------------------




with all Charges payable in respect thereof, shall be limited to the Maximum
Rate. All charges other than charges for the use of money shall be fully earned
and nonrefundable when due. If Administrative Agent or any Lender shall receive
interest in an amount that exceeds the Maximum Rate, the excess interest shall
be applied to the principal of the Loans or, if it exceeds such unpaid
principal, refunded to Borrower. In determining whether the interest contracted
for, charged, or received by Administrative Agent or a Lender exceeds the
Maximum Rate, such Person may, to the extent permitted by Applicable Law, (a)
characterize any payment that is not principal as an expense, fee, or premium
rather than interest, (b) exclude voluntary prepayments and the effects thereof,
and (c) amortize, prorate, allocate, and spread in equal or unequal parts the
total amount of interest throughout the contemplated term of the Obligations
hereunder.
Section 3.8.    Statements of Account.
The Administrative Agent will account to the Borrower monthly with a statement
of Loans, accrued interest and Fees, charges and payments made pursuant to this
Agreement and the other Loan Documents, and such account rendered by the
Administrative Agent shall be deemed conclusive upon the Borrower absent
manifest error. The failure of the Administrative Agent to deliver such a
statement of accounts shall not relieve or discharge the Borrower from any of
its obligations hereunder.
Section 3.9.    Defaulting Lenders.
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by Applicable Law:
(a)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Requisite Lenders, Requisite
Revolving Lenders, Requisite Dollar Tranche Revolving Lenders, Requisite
Multicurrency Tranche Revolving Lenders, Requisite Term Loan Lenders and in
Section 13.6.
(b)    Defaulting Lender Waterfall. Any payment of principal, interest, Fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article XI. or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 13.3 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Bank or the Swingline Lender hereunder;
third, to Cash Collateralize the Issuing Bank’s Fronting Exposure with respect
to such Defaulting Lender in accordance with subsection (e) below; fourth, as
the Borrower may request (so long as no Default or Event of Default exists), to
the funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the Issuing
Bank’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with subsection (e) below; sixth, to the payment of any amounts owing to the
Lenders, the Issuing Bank or the Swingline Lender as a result of any judgment of
a court of competent jurisdiction obtained by any Lender, the Issuing Bank or
the Swingline Lender against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of

67

--------------------------------------------------------------------------------




competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans or amounts owing by such Defaulting Lender
under Section 2.4(j) in respect of Letters of Credit (such amounts “L/C
Disbursements”), in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Article VI were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and L/C Disbursements owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or L/C Disbursements owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in Letter of Credit Liabilities and Swingline Loans are held by
the Dollar Tranche Revolving Lenders pro rata in accordance with their
respective Dollar Tranche Revolving Commitment Percentages (determined without
giving effect to the immediately following subsection (d)). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this subsection shall be deemed paid to and redirected by
such Defaulting Lender, and each Lender irrevocably consents hereto.
(c)    Certain Fees.
(i)    Each Defaulting Lender shall be entitled to receive the Fee payable under
Section 3.5(b)(i) for any period during which that Lender is a Defaulting Lender
only to the extent allocable to the sum of (1) the outstanding principal amount
of the Dollar Tranche Revolving Loans funded by it, and (2) its Dollar Tranche
Revolving Commitment Percentage of the Stated Amount of Letters of Credit for
which it has provided Cash Collateral pursuant to the immediately following
subsection (e).
(ii)    Each Defaulting Lender shall be entitled to receive the Fee payable
under Section 3.5(b)(ii) for any period during which that Lender is a Defaulting
Lender only to the extent allocable to the outstanding principal amount of the
Multicurrency Tranche Revolving Loans funded by it.
(iii)    Each Defaulting Lender shall be entitled to receive the Fee payable
under Section 3.5(c) for any period during which that Lender is a Defaulting
Lender only to the extent allocable to its Dollar Tranche Revolving Commitment
Percentage of the stated amount of Letters of Credit for which it has provided
Cash Collateral pursuant to the immediately following subsection (e).
(iv)    No Defaulting Lender shall be entitled to receive the Fee payable under
Section 3.5(e),(f) or (g) for any period during which that Lender is a
Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been paid to that Defaulting Lender).
(v)    With respect to any Fee not required to be paid to any Defaulting Lender
pursuant to the immediately preceding clauses (i) through (iv), the Borrower
shall (x) pay to each Non Defaulting Lender that portion of any such Fee
otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in Letter of Credit Liabilities or Swingline Loans that
has been reallocated to such Non Defaulting Lender pursuant to the immediately
following subsection (d), (y) pay to the Issuing Bank and the Swingline Lender,
as applicable, the amount of any such Fee otherwise payable to such Defaulting
Lender to the extent not reallocated to Non-Defaulting Lenders pursuant to the
immediately following Subsection (d) and allocable to such Issuing Bank’s or
Swingline Lender’s Fronting Exposure to such Defaulting Lender and not, in the

68

--------------------------------------------------------------------------------




case of the Issuing Bank, Cash Collateralized in accordance with Subsection (e)
of this Section 3.9, and (z) not be required to pay the remaining amount of any
such Fee.
(d)    Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Dollar Tranche Revolving Lender’s participation in
Letter of Credit Liabilities and Swingline Loans shall be reallocated among the
Dollar Tranche Revolving Lenders that are Non-Defaulting Lenders in accordance
with their respective Dollar Tranche Revolving Commitment Percentages
(determined without regard to such Defaulting Lender’s Dollar Tranche Revolving
Commitment) but only to the extent that (x) the conditions set forth in Article
VI are satisfied at the time of such reallocation (and, unless the Borrower
shall have otherwise notified the Administrative Agent at such time, the
Borrower shall be deemed to have represented and warranted that such conditions
are satisfied at such time), and (y) such reallocation does not cause the
aggregate Dollar Tranche Revolving Credit Exposure of any Dollar Tranche
Revolving Lender that is a Non-Defaulting Lender to exceed such Non-Defaulting
Lender’s Dollar Tranche Revolving Commitment. No reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Revolving Lender having become a Defaulting
Lender, including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.
(e)    Cash Collateral, Repayment of Swingline Loans.
(i)    If the reallocation described in the immediately preceding subsection (d)
above cannot, or can only partially, be effected, the Borrower shall, without
prejudice to any right or remedy available to it hereunder or under law, (x)
first, prepay Swingline Loans in an amount equal to the Swingline Lender’s
Fronting Exposure and (y) second, Cash Collateralize the Issuing Bank’s Fronting
Exposure in accordance with the procedures set forth in this subsection.
(ii)    At any time that there shall exist a Defaulting Lender, within one (1)
Business Day following the written request of the Administrative Agent or the
Issuing Bank (with a copy to the Administrative Agent), the Borrower shall Cash
Collateralize the Issuing Bank’s Fronting Exposure with respect to such
Defaulting Lender (determined after giving effect to the immediately preceding
subsection (d) and any Cash Collateral provided by such Defaulting Lender) in an
amount not less than the aggregate Fronting Exposure of the Issuing Bank with
respect to Letters of Credit issued and outstanding at such time.
(iii)    The Borrower, and to the extent provided by any Defaulting Lender, such
Defaulting Lender, hereby grant to the Administrative Agent, for the benefit of
the Issuing Bank, and agree to maintain, a first priority security interest in
all such Cash Collateral as security for the Defaulting Lenders’ obligation to
fund participations in respect of Letter of Credit Liabilities, to be applied
pursuant to the immediately following clause (iv). If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent and the Issuing Bank as
herein provided, or that the total amount of such Cash Collateral is less than
the aggregate Fronting Exposure of the Issuing Bank with respect to Letters of
Credit issued and outstanding at such time, the Borrower will, promptly upon
demand by the Administrative Agent, pay or provide to the Administrative Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency
(after giving effect to any Cash Collateral provided by the Defaulting Lender).
(iv)    Notwithstanding anything to the contrary contained in this Agreement,
Cash Collateral provided under this Section in respect of Letters of Credit
shall be applied to the satisfaction

69

--------------------------------------------------------------------------------




of the Defaulting Lender’s obligation to fund participations in respect of
Letter of Credit Liabilities (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) for which the Cash
Collateral was so provided, prior to any other application of such property as
may otherwise be provided for herein.
(v)    Cash Collateral (or the appropriate portion thereof) provided to reduce
the Issuing Bank’s Fronting Exposure shall no longer be required to be held as
Cash Collateral pursuant to this subsection following (x) the elimination of the
applicable Fronting Exposure (including by the termination of Defaulting Lender
status of the applicable Revolving Lender), or (y) the determination by the
Administrative Agent and the Issuing Bank that there exists excess Cash
Collateral; provided that, subject to the immediately preceding subsection (b),
the Person providing Cash Collateral and the Issuing Bank may (but shall not be
obligated to) agree that Cash Collateral shall be held to support future
anticipated Fronting Exposure or other obligations and provided further that to
the extent that such Cash Collateral was provided by the Borrower, such Cash
Collateral shall remain subject to the security interest granted pursuant to the
Loan Documents.
(f)    Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Swingline Lender and the Issuing Bank agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held pro rata by the applicable Lenders in accordance with their
respective Dollar Tranche Revolving Commitment Percentages, Multicurrency
Tranche Revolving Commitment Percentages or Term Loan Commitment Percentages, as
applicable (determined without giving effect to the immediately preceding
subsection (d)), whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to Fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.
(g)    New Swingline Loans/Letters of Credit. So long as any Revolving Lender is
a Defaulting Lender, (i) the Swingline Lender shall not be required to fund any
Swingline Loans unless it is satisfied that it will have no Fronting Exposure
(after giving effect to any reallocations in accordance with Subsection (a) of
this Section 3.9) after giving effect to such Swingline Loan and (ii) the
Issuing Bank shall not be required to issue, extend, renew or increase any
Letter of Credit unless it is satisfied that it will have no Fronting Exposure
(after giving effect to any reallocations in accordance with subsection (d) of
this Section 3.9, Cash Collateral provided by the Borrower and any defaulting
Lenders at such time) after giving effect thereto.
(h)    Purchase of Defaulting Lender’s Commitment. During any period that a
Lender is a Defaulting Lender, the Borrower may, by the Borrower giving written
notice thereof to the Administrative Agent and such Defaulting Lender, demand
that such Defaulting Lender assign its Commitment and Loans to an Eligible
Assignee subject to and in accordance with the provisions of Section 13.5(b). No
party hereto shall have any obligation whatsoever to initiate any such
replacement or to assist in finding an Eligible Assignee. In addition, any
Lender who is not a Defaulting Lender may, but shall not be obligated, in its
sole discretion, acquire the face amount of all or a portion of such Defaulting
Lender’s Commitment and Loans via an assignment subject to and in accordance
with the provisions of Section 13.5(b). In connection with any such assignment,
such Defaulting Lender shall promptly execute all documents reasonably requested

70

--------------------------------------------------------------------------------




to effect such assignment, including an appropriate Assignment and Assumption
and, notwithstanding Section 13.5(b), shall pay to the Administrative Agent an
assignment fee in the amount of $7,500. The exercise by the Borrower of its
rights under this Section shall, except as provided in the immediately preceding
sentence, be at the Borrower’s sole cost and expense and at no cost or expense
to the Administrative Agent or any of the Lenders.
Section 3.10.    Taxes.
(a)    Issuing Bank. For purposes of this Section, the term “Lender” includes
the Issuing Bank and the term “Applicable Law” includes FATCA.
(b)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower or any other Loan Party under any Loan Document shall
be made without deduction or withholding for any Taxes, except as required by
Applicable Law. If any Applicable Law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with Applicable Law and, if such
Tax is an Indemnified Tax, then the sum payable by the Borrower or other
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings for Indemnified Taxes applicable to additional sums payable under
this Section) the applicable Recipient receives an amount equal to the sum it
would have received had no such deduction or withholding been made.
(c)    Payment of Other Taxes by the Borrower. The Borrower and the other Loan
Parties shall timely pay to the relevant Governmental Authority in accordance
with Applicable Law, or at the option of the Administrative Agent timely
reimburse it for the payment of, any Other Taxes.
(d)    Indemnification by the Borrower. The Borrower and the other Loan Parties
shall jointly and severally indemnify each Recipient, within ten (10) days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed on or attributable to amounts payable under this
Section) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.
(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower or another Loan Party has not already indemnified the Administrative
Agent for such Indemnified Taxes and without limiting the obligation of the
Borrower and the other Loan Parties to do so), (ii) any Taxes attributable to
such Lender’s failure to comply with the provisions of Section 13.5 relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable

71

--------------------------------------------------------------------------------




by the Administrative Agent to the Lender from any other source against any
amount due to the Administrative Agent under this subsection.
(f)    Evidence of Payments. As soon as practicable after any payment of Taxes
by the Borrower or any other Loan Party to a Governmental Authority pursuant to
this Section, the Borrower or such other Loan Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
(g)    Status of Lenders.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding of any Tax with respect to payments made under any Loan Document
shall deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in the immediately following clauses (ii)(A), (ii)(B) and (ii)(D))
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.
(ii)    Without limiting the generality of the foregoing:
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), an electronic
copy (or an original if requested by the Borrower or the Administrative Agent)
of an executed IRS Form W-9 (or any successor form) certifying that such Lender
is exempt from U.S. federal backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(I)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, executed originals of IRS Form W-8BEN or IRS Form W-8BEN-E, as
applicable,

72

--------------------------------------------------------------------------------




establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
(II)    executed originals of IRS Form W-8ECI;
(III)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 871(h) or Section 881(c) of the Internal
Revenue Code, (x) a certificate substantially in the form of Exhibit Q-1 to the
effect that such Foreign Lender is not a “bank” within the meaning of Section
881(c)(3)(A) of the Internal Revenue Code, a “10 percent shareholder” of the
Borrower within the meaning of Section 881(c)(3)(B) of the Internal Revenue
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Internal Revenue Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable; or
(IV)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN,
IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form
of Exhibit Q-2 or Exhibit Q-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit Q-4 on behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), an electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of any other form prescribed by Applicable Law as a basis
for claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by Applicable Law to permit the Borrower or the Administrative Agent to
determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by Applicable Law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by Applicable Law (including as prescribed by Section
1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes

73

--------------------------------------------------------------------------------




of this clause (D), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(h)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section (including by the
payment of additional amounts pursuant to this Section), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this subsection (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection, in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this subsection the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This subsection shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
(i)    Survival. Each party’s obligations under this Section shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
ARTICLE IV.    [INTENTIONALLY OMITTED]
ARTICLE V.    YIELD PROTECTION, ETC.
Section 5.1.    Additional Costs; Capital Adequacy.
(m)    Capital Adequacy. If any Lender determines that any Regulatory Change
affecting such Lender or any lending office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements, has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit or Swingline Loans held by, such Lender, to
a level below that which such Lender or such Lender’s holding company could have
achieved but for such Regulatory Change (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy and liquidity), then to the extent requested by such Lender in
writing in accordance with subsection (e) and as reasonably determined by such
Lender (which determination shall be made in good faith (and not on an arbitrary
or capricious basis) and generally consistent with similarly situated customers
of such Lender under agreements having provisions similar to this Section 5.1,
after consideration of such factors as such Lender then reasonably determines to
be relevant),

74

--------------------------------------------------------------------------------




from time to time the Borrower will pay to such Lender such additional amount or
amounts as will compensate such Lender or such Lender’s holding company for any
such reduction suffered.
(n)    Additional Costs. In addition to, and not in limitation of the
immediately preceding subsection, the Borrower shall promptly pay to the
Administrative Agent for the account of a Lender from time to time such amounts
as such Lender may determine to be necessary to compensate such Lender for any
costs incurred by such Lender that it determines are attributable to its making,
Continuing, Converting to or maintaining of any Loans or its obligation to make
any Loans hereunder, any reduction in any amount receivable by such Lender under
this Agreement or any of the other Loan Documents in respect of any of such
Loans or such obligation or the maintenance by such Lender of capital in respect
of its Loans or its Commitments (such increases in costs and reductions in
amounts receivable being herein called “Additional Costs”), resulting from any
Regulatory Change that:
(iii)    changes the basis of taxation of any amounts payable to such Lender
under this Agreement or any of the other Loan Documents in respect of any of
such Loans or its Commitments (other than Indemnified Taxes, Taxes described in
clauses (b) through (d) of the definition of Excluded Taxes and Connection
Income Taxes);
(iv)    imposes or modifies any reserve, special deposit, compulsory loan,
insurance charge or similar requirements (other than Regulation D of the Board
of Governors of the Federal Reserve System or other similar reserve requirement
applicable to any other category of liabilities or category of extensions of
credit or other assets by reference to which the interest rate on CDOR Loans,
LIBOR Loans or LIBOR Margin Loans is determined to the extent utilized when
determining CDOR or LIBOR for such Loans) relating to any extensions of credit
or other assets of, or any deposits with or other liabilities of, or other
credit extended by, or any other acquisition of funds by such Lender (or its
parent corporation), or any commitment of such Lender (including, without
limitation, the Commitments of such Lender hereunder); or
(v)    imposes on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or the Loans made by
such Lender.
In each case, to the extent requested by such Lender in writing in accordance
with subsection (e) and as reasonably determined by the such Lender (which
determination shall be made in good faith (and not on an arbitrary or capricious
basis) and generally consistent with similarly situated customers of such Lender
under agreements having provisions similar to this Section 5.1, after
consideration of such factors as such Lender then reasonably determines to be
relevant).
(o)    Lender’s Suspension of LIBOR Loans, LIBOR Margin Loans and CDOR Loans.
Without limiting the effect of the provisions of the immediately preceding
subsections (a) and (b), if by reason of any Regulatory Change, any Lender
either (i) incurs Additional Costs based on or measured by the excess above a
specified level of the amount of a category of deposits or other liabilities of
such Lender that includes deposits by reference to which the interest rate on
LIBOR Loans, LIBOR Margin Loans or CDOR Loans is determined as provided in this
Agreement or a category of extensions of credit or other assets of such Lender
that includes LIBOR Loans, LIBOR Margin Loans or CDOR Loans, or (ii) becomes
subject to restrictions on the amount of such a category of liabilities or
assets that it may hold, then, if such Lender so elects by notice to the
Borrower (with a copy to the Administrative Agent), the obligation of such
Lender to make or Continue LIBOR Loans or CDOR Loans and/or the obligation of
such Lender to Convert Base Rate Loans into LIBOR Loans and/or the obligation of
a Dollar Tranche Revolving Lender that has outstanding a Bid

75

--------------------------------------------------------------------------------




Rate Quote to make LIBOR Margin Loans hereunder shall be suspended until such
Regulatory Change ceases to be in effect (in which case the provisions of
Section 5.5 shall apply).
(p)    Additional Costs in Respect of Letters of Credit. Without limiting the
obligations of the Borrower under the preceding subsections of this Section (but
without duplication), if as a result of any Regulatory Change or any risk-based
capital guideline or other requirement heretofore or hereafter issued by any
Governmental Authority there shall be imposed, modified or deemed applicable any
Tax (other than Indemnified Taxes, Taxes described in clauses (b) through (d) of
the definition of Excluded Taxes and Connection Income Taxes), reserve, special
deposit, capital adequacy, liquidity or similar requirement against or with
respect to or measured by reference to Letters of Credit and the result shall be
to increase the cost to the Issuing Bank of issuing (or any Lender of purchasing
participations in) or maintaining its obligation hereunder to issue (or purchase
participations in) any Letter of Credit or reduce any amount receivable by the
Issuing Bank or any Lender hereunder in respect of any Letter of Credit, then,
upon demand by the Issuing Bank or such Lender, the Borrower shall pay
immediately to the Issuing Bank or, in the case of such Lender, to the
Administrative Agent for the account of such Lender, from time to time as
specified by the Issuing Bank or such Lender, such additional amounts as shall
be sufficient to compensate the Issuing Bank or such Lender for such increased
costs or reductions in amount, to the extent required by the Issuing Bank or
such Lender in writing in accordance with subsection (e) and as reasonably
determined by the Issuing Bank or such Lender, as applicable, (which
determination shall be made in good faith (and not on an arbitrary or capricious
basis) and generally consistent with similarly situated customers of the Issuing
Bank or such Lender under agreements having provisions similar to this Section
5.1, after consideration of such factors as the Issuing Bank or such Lender, as
applicable, then reasonably determines to be relevant).
(q)    Notification and Determination of Additional Costs. Each of the
Administrative Agent, Issuing Bank and each Lender, as the case may be, agrees
to notify the Borrower (and in the case of the Issuing Bank and or a Lender, to
notify the Administrative Agent) of any event occurring after the Agreement Date
entitling the Administrative Agent, the Issuing Bank or such Lender to
compensation under any of the preceding subsections of this Section as promptly
as practicable; provided, however, that the failure of the Administrative Agent,
the Issuing Bank or any Lender to give such notice shall not release the
Borrower from any of its obligations hereunder except to the extent set forth in
subsection (f). The Administrative Agent, the Issuing Bank and each Lender, as
the case may be, agrees to furnish to the Borrower (and in the case of the
Issuing Bank or a Lender to the Administrative Agent as well) a certificate
setting forth the basis and amount of each request for compensation under this
Section. Determinations by the Administrative Agent, the Issuing Bank or such
Lender, as the case may be, of the effect of any Regulatory Change shall be
conclusive and binding for all purposes, absent manifest error. The Borrower
shall pay the Administrative Agent, the Issuing Bank and or any such Lender, as
the case may be, the amount shown as due on any such certificate within ten (10)
days after receipt thereof.
(r)    Delay in Requests. Failure or delay on the part of any Lender or the
Issuing Bank to demand compensation pursuant to the foregoing provisions of this
Section 5.1 shall not constitute a waiver of such Lender’s or the Issuing Bank’s
right to demand such compensation; provided that the Borrower shall not be
required to compensate a Lender or the Issuing Bank pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than six months prior to the date that such Lender or the Issuing
Bank, as the case may be, notifies the Borrower of the Regulatory Change giving
rise to such increased costs or reductions (except that, if the Regulatory
Change giving rise to such increased costs or reductions is retroactive, then
the six-month period referred to above shall be extended to include the period
of retroactive effect thereof).
Section 5.2.    Suspension of LIBOR Loans, LIBOR Margin Loans and CDOR Loans.

76

--------------------------------------------------------------------------------




Anything herein to the contrary notwithstanding, if, on or prior to the
determination of LIBOR or CDOR for any Interest Period:
(f)    the Administrative Agent shall determine (which determination shall be
conclusive) that reasonable and adequate means do not exist for the ascertaining
LIBOR or CDOR, as applicable, for such Interest Period;
(g)    the Administrative Agent reasonably determines (which determination shall
be conclusive) that quotations of interest rates for the relevant deposits
referred to in the definition of LIBOR or CDOR, as applicable, are not being
provided in the relevant amounts or for the relevant maturities for purposes of
determining rates of interest for LIBOR Loans or CDOR Loans, as applicable, as
provided herein;
(h)    the Administrative Agent reasonably determines (which determination shall
be conclusive) that the relevant rates of interest referred to in the definition
of LIBOR or CDOR, as appplicable, upon the basis of which the rate of interest
for LIBOR Loans or CDOR Loans, as applicable, for such Interest Period is to be
determined are not likely to adequately cover the cost to any Lender of making
or maintaining LIBOR Loans or CDOR Loans, as applicable, for such Interest
Period; or
(i)    any Dollar Tranche Revolving Lender that has outstanding a Bid Rate Quote
with respect to a LIBOR Margin Loan reasonably determines (which determination
shall be conclusive) that LIBOR will not adequately and fairly reflect the cost
to such Revolving Lender of making or maintaining such LIBOR Margin Loan;
then the Administrative Agent shall give the Borrower and each Lender prompt
notice thereof and, so long as such condition remains in effect, (i) the Lenders
shall be under no obligation to, and shall not, make additional LIBOR Loans or
CDOR Loans, Continue LIBOR Loans or CDOR Loans, or Convert Loans into LIBOR
Loans and the Borrower shall, on the last day of each current Interest Period
for each outstanding LIBOR Loan or CDOR Loan, as applicable, either prepay such
Loan or (x) in the case of a LIBOR Loan denominated in Dollars, Convert such
Loan into a Base Rate Loan or (y) in the case of a CDOR Loan or LIBOR Loan
denominated in a Foreign Currency, such Loan shall be automatically
redenominated in Dollars and Converted to a Base Rate Loan in an amount equal to
the Dollar Amount (as of the date of Conversion) of such Loan, and (ii) in the
case of clause (d) above, no Dollar Tranche Revolving Lender that has
outstanding a Bid Rate Quote with respect to a LIBOR Margin Loan shall be under
any obligation to make such Loan.
Section 5.3.    Illegality.
Notwithstanding any other provision of this Agreement, (a) if any Lender shall
determine (which determination shall be conclusive and binding) that it is
unlawful for such Lender to honor its obligation to make or maintain LIBOR Loans
or CDOR Loans hereunder and/or (b) if any Lender that has an outstanding Bid
Rate Quote shall determine (which determination shall be conclusive and binding)
that it is unlawful for such Lender to honor its obligation to make or maintain
LIBOR Margin Loans hereunder, then such Lender shall promptly notify the
Borrower thereof (with a copy of such notice to the Administrative Agent) and
such Lender’s obligation to make or Continue, or to Convert Loans of any other
Type into, LIBOR Loans or CDOR Loans shall be suspended and/or such Lender’s
obligation to make LIBOR Margin Loans shall be suspended, in each case, until
such time as such Lender may again make and maintain LIBOR Loans, LIBOR Margin
Loans or CDOR Loans, as the case may be (in which case the provisions of Section
5.5 shall be applicable).
Section 5.4.    Compensation.

77

--------------------------------------------------------------------------------




Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:
(a)    any payment or prepayment (whether mandatory or optional) of a LIBOR
Loan, CDOR Loan or a Bid Rate Loan, or Conversion of a LIBOR Loan or CDOR Loan,
made by such Lender for any reason (including, without limitation, acceleration)
on a date other than the last day of the Interest Period for such Loan; or
(b)    any failure by the Borrower for any reason (including, without
limitation, the failure of any of the applicable conditions precedent specified
in Section 6.2 to be satisfied) to borrow a LIBOR Loan, a CDOR Loan or a Bid
Rate Loan from such Lender on the date for such borrowing, or to Convert a Base
Rate Loan into a LIBOR Loan or Continue a LIBOR Loan or CDOR Loan on the
requested date of such Conversion or Continuation;
in any such case, excluding any loss of anticipated profits and including any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan or from fees payable to terminate the deposits from
which such funds were obtained. The Borrower shall also pay any customary
administrative fees charged by such Lender in connection with the foregoing.
Upon the Borrower’s request, such Lender shall provide the Borrower with a
statement setting forth the basis for requesting such compensation and the
method for determining the amount thereof. Any such statement shall be
conclusive absent manifest error.
For purposes of calculating amounts payable by Borrower to the Lenders under
this Section 5.4, each Lender shall be deemed to have funded each LIBOR Loan or
CDOR Loan made by it at LIBOR for the applicable Agreed Currency or CDOR, as the
case may be, by a matching deposit or other borrowing in the relevant market for
a comparable amount and for a comparable period, whether or not such LIBOR Loan
or CDOR Loan, as applicable, was in fact so funded.
Section 5.5.    Treatment of Affected Loans.
(d)    If the obligation of any Lender to make LIBOR Loans, or to Continue, or
to Convert Base Rate Loans into, LIBOR Loans shall be suspended pursuant to
Section 5.1(c), Section 5.2 or Section 5.3 then such Lender’s LIBOR Loans
denominated in Dollars shall be automatically Converted into Base Rate Loans on
the last day(s) of the then current Interest Period(s) for LIBOR Loans (or, in
the case of a Conversion required by Section 5.1(c), Section 5.2, or Section 5.3
on such earlier date as such Lender or the Administrative Agent, as applicable,
may specify to the Borrower (with a copy to the Administrative Agent, as
applicable)) and, unless and until such Lender or the Administrative Agent, as
applicable, gives notice as provided below that the circumstances specified in
Section 5.1, Section 5.2 or Section 5.3 that gave rise to such Conversion no
longer exist:
(i)    to the extent that such Lender’s LIBOR Loans have been so Converted, all
payments and prepayments of principal that would otherwise be applied to such
Lender’s LIBOR Loans shall be applied instead to its Base Rate Loans; and
(ii)    all Loans that would otherwise be made or Continued by such Lender as
LIBOR Loans shall be made or Continued instead as Base Rate Loans, and all Base
Rate Loans of such Lender that would otherwise be Converted into LIBOR Loans
shall remain as Base Rate Loans.

78

--------------------------------------------------------------------------------




If such Lender or the Administrative Agent, as applicable, gives notice to the
Borrower (with a copy to the Administrative Agent, as applicable) that the
circumstances specified in Section 5.1(c), 5.2 or 5.3 that gave rise to the
Conversion of such Lender’s LIBOR Loans pursuant to this Section no longer exist
(which such Lender or the Administrative Agent, as applicable, agrees to do
promptly upon such circumstances ceasing to exist) at a time when LIBOR Loans
made by other Lenders are outstanding, then such Lender’s Base Rate Loans shall
be automatically Converted, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding LIBOR Loans, to the extent necessary so that,
after giving effect thereto, all Loans held by the Lenders holding LIBOR Loans
and by such Lender are held pro rata (as to principal amounts, Types and
Interest Periods) in accordance with their respective Commitments.
(e)    If the obligation of any Lender to make or Continue LIBOR Loans or CDOR
Loans shall be suspended pursuant to Section 5.1(c), Section 5.2 or Section 5.3
then (i) such Lender’s LIBOR Loans denominated in a Foreign Currency and CDOR
Loans shall be automatically Continued into LIBOR Loans or CDOR Loans, as
applicable, with an Interest Period of one month on the last day(s) of the then
current Interest Period(s) for LIBOR Loans or CDOR Loans, as applicable (or, in
the case of a Continuation required by Section 5.1(c), Section 5.2, or Section
5.3 on such earlier date as such Lender or the Administrative Agent, as
applicable, may specify to the Borrower (with a copy to the Administrative
Agent, as applicable)).
(f)    If the obligation of a Lender to make LIBOR Margin Loans shall be
suspended pursuant to Section 5.1(c) or 5.2, then the LIBOR Margin Loans of such
Lender shall be automatically due and payable on such date as such Lender may
specify to the Borrower by written notice with a copy to the Administrative
Agent.
Section 5.6.    Affected Lenders.
If (a) a Lender requests compensation pursuant to Section 3.10 or 5.1, or (b)
the obligation of any Lender to make or Continue LIBOR Loans or CDOR Loans, or
to Convert Base Rate Loans into LIBOR Loans, shall be suspended pursuant to
Section 5.1(c) or 5.3, then, so long as there does not then exist any Default or
Event of Default, the Borrower may demand that such Lender (the “Affected
Lender”), and upon such demand the Affected Lender shall promptly, assign its
Commitment to an Eligible Assignee subject to and in accordance with the
provisions of Section 13.5(b) for a purchase price equal to (x) the aggregate
principal balance of all Loans then owing to the Affected Lender, plus (y) the
aggregate amount of payments previously made by the Affected Lender under
Section 2.4(j) that have not been repaid, plus (z) any accrued but unpaid
interest thereon and accrued but unpaid fees owing to the Affected Lender, or
any other amount as may be mutually agreed upon by such Affected Lender and
Eligible Assignee. Each of the Administrative Agent and the Affected Lender
shall reasonably cooperate in effectuating the replacement of such Affected
Lender under this Section, but at no time shall the Administrative Agent, such
Affected Lender, any other Lender or any Titled Person be obligated in any way
whatsoever to initiate any such replacement or to assist in finding an Eligible
Assignee. The exercise by the Borrower of its rights under this Section shall be
at the Borrower’s sole cost and expense and at no cost or expense to the
Administrative Agent, the Affected Lender or any of the other Lenders. The terms
of this Section shall not in any way limit the Borrower’s obligation to pay to
any Affected Lender compensation owing to such Affected Lender pursuant to this
Agreement (including, without limitation, pursuant to Sections 3.10, 5.1 or 5.4)
with respect to any period up to the date of replacement.
Section 5.7.    Change of Lending Office.
Each Lender agrees that it will use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate an alternate
Lending Office with respect to any of its Loans affected

79

--------------------------------------------------------------------------------




by the matters or circumstances described in Sections 3.10, 5.1 or 5.3 to reduce
the liability of the Borrower or avoid the results provided thereunder, so long
as such designation is not disadvantageous to such Lender as determined by such
Lender in its sole discretion, except that such Lender shall have no obligation
to designate a Lending Office located in the United States of America.


ARTICLE VI.    CONDITIONS PRECEDENT
Section 6.1.    Initial Conditions Precedent.
The obligation of the Lenders to effect or permit the occurrence of the first
Credit Event hereunder, whether as the making of a Loan or the issuance of a
Letter of Credit, is subject to the satisfaction or waiver of the following
conditions precedent:
(j)    The Administrative Agent shall have received each of the following, in
form and substance satisfactory to the Administrative Agent:
(vi)    counterparts of this Agreement executed by each of the parties hereto;
(vii)    Revolving Notes and Term Notes executed by the Borrower, payable to
each applicable Lender that has requested any such Note at least two (2)
Business Days prior to the Agreement Date and complying with the terms of
Section 2.12(a) and the Swingline Note executed by the Borrower;
(viii)    the Guaranty executed by each of the Guarantors initially to be a
party thereto;
(ix)    opinions of (x) Duane Morris LLP, counsel to the Parent, the Borrower
and each other Loan Party, addressed to the Administrative Agent and the Lenders
and covering certain organizational and authorization matters and (y) Proskauer
Rose LLP, counsel to the Parent, the Borrower and each other Loan Party,
addressed to the Administrative Agent and the Lenders and covering all other
customary opinion matters, in each case, form and substance reasonably
satisfactory to the Administrative Agent;
(x)    the certificate or articles of incorporation or formation, articles of
organization, certificate of limited partnership, declaration of trust or other
comparable organizational instrument (if any) of each Loan Party certified as of
a recent date by the Secretary of State of the state of formation of such Loan
Party;
(xi)    a certificate of good standing (or certificate of similar meaning) with
respect to each Loan Party issued as of a recent date by the Secretary of State
of the state of formation of each such Loan Party;
(xii)    a certificate of incumbency signed by the Secretary or Assistant
Secretary (or other individual performing similar functions) of each Loan Party
with respect to each of the officers of such Loan Party authorized to execute
and deliver the Loan Documents to which such Loan Party is a party, and in the
case of the Borrower, authorized to execute and deliver on behalf of the
Borrower Notices of Borrowing, Notices of Swingline Borrowing, requests for
Letters of Credit, Notices of Conversion and Notices of Continuation;

80

--------------------------------------------------------------------------------




(xiii)    copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of each Loan Party of (A) the by-laws
of such Loan Party, if a corporation, the operating agreement, if a limited
liability company, the partnership agreement, if a limited or general
partnership, or other comparable document in the case of any other form of legal
entity and (B) resolutions adopted by the board of directors, general partner,
managers, members or other appropriate governing body of such Loan Party
authorizing the execution, delivery and performance of the Loan Documents to
which it is a party;
(xiv)    a Compliance Certificate calculated on a pro forma basis for the
Parent’s fiscal quarter ending March 31, 2014;
(xv)    a Disbursement Instruction Agreement effective as of the Agreement Date;
(xvi)    [intentionally omitted];
(xvii)    evidence that all indebtedness, liabilities or obligations owing by
the Loan Parties under that certain Credit Agreement, dated as of June 29, 2012
by and among the Parent, as borrower, the other loan parties party thereto and
Wells Fargo, as administrative agent and sole lender (as amended, restated or
otherwise modified) shall have been, or, substantially concurrently with the
first Credit Event hereunder, will be, paid in full and all Liens securing such
indebtedness, liabilities or other obligations have been, or, substantially
concurrently with the first Credit Event hereunder, will be, released;
(xviii)    a certificate signed by a Responsible Officer of Parent certifying
(A) that the conditions specified in Sections 6.2(a) and (b) have been satisfied
and (B) certifying the “Eligible Properties” as of the Agreement Date; and
(xix)    evidence that the Fees, if any, then due and payable under Section 3.5,
together with all other fees, expenses and reimbursement amounts due and payable
to the Administrative Agent, the Arrangers or any of the Lenders pursuant to the
Fee Letter or pursuant to the terms of this Agreement, including without
limitation, the fees and expenses of counsel to the Administrative Agent, have
been paid, in the case of expenses and reimbursement amounts to the extent
invoiced to the Borrower at least two (2) Business Days prior to the Agreement
Date;
(k)    there shall not have occurred or become known to the Administrative Agent
or any of the Lenders any event, condition, situation arising, or any change in
status of any previously disclosed event, condition or situation, since the date
of the information contained in the financial and business projections, budgets,
pro forma data and forecasts concerning the Parent and its Subsidiaries
delivered to the Administrative Agent and the Lenders prior to the Agreement
Date that has had or could reasonably be expected to result in a Material
Adverse Effect;
(l)    no litigation, action, suit, investigation or other arbitral,
administrative or judicial proceeding shall be pending or threatened which could
reasonably be expected to restrain or enjoin the consummation of the
transactions contemplated by this Agreement to occur on the Effective Date; and
(m)    the Borrower and each other Loan Party shall have provided all
information requested by the Administrative Agent and each Lender in order to
comply with applicable “know your customer” and anti-money laundering rules and
regulations, including without limitation, the Patriot Act to the extent
requested at least two (2) Business Days prior to the Agreement Date.

81

--------------------------------------------------------------------------------




Section 6.2.    Conditions Precedent to All Loans and Letters of Credit.
In addition to satisfaction or waiver of the conditions precedent contained in
Section 6.1, the obligations of (i) Lenders to make any Loans and (ii) the
Issuing Bank to issue Letters of Credit are each subject to the further
conditions precedent that: (a) no Default or Event of Default shall exist as of
the date of the making of such Loan or date of issuance of such Letter of Credit
or would exist immediately after giving effect thereto, and no violation of the
limits described in Section 2.16 would occur after giving effect thereto; (b)
the representations and warranties made or deemed made by the Borrower and each
other Loan Party in the Loan Documents to which any of them is a party, shall be
true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of the date of the making of such Loan or date of issuance of such Letter of
Credit with the same force and effect as if made on and as of such date except
to the extent that such representations and warranties expressly relate solely
to an earlier date (in which case such representations and warranties shall have
been true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of such earlier date) and (c) in the case of the borrowing of Revolving Loans or
Term Loans, the Administrative Agent shall have received a timely Notice of
Borrowing, in the case of a Swingline Loan, the Swingline Lender shall have
received a timely Notice of Swingline Borrowing, and in the case of the issuance
of a Letter of Credit the Issuing Bank and the Administrative Agent shall have
received a timely request for the issuance of such Letter of Credit. Each Credit
Event shall constitute a certification by the Borrower to the effect set forth
in the preceding sentence (both as of the date of the giving of notice relating
to such Credit Event and, unless the Borrower otherwise notifies the
Administrative Agent prior to the date of such Credit Event, as of the date of
the occurrence of such Credit Event). In addition, the Borrower shall be deemed
to have represented to the Administrative Agent and the Lenders at the time any
Loan is made or any Letter of Credit is issued that all conditions to the making
of such Loan or issuing of such Letter of Credit contained in this Article VI
have been satisfied. Unless set forth in writing to the contrary, the making of
its initial Loan by a Lender shall constitute a certification by such Lender to
the Administrative Agent for the benefit of the Administrative Agent, the
Borrower and the Lenders that the conditions precedent for initial Loans set
forth in Sections 6.1 and 6.2 that have not previously been waived by the
Lenders in accordance with the terms of this Agreement have been satisfied.
ARTICLE VII.    REPRESENTATIONS AND WARRANTIES
Section 7.1.    Representations and Warranties.
In order to induce the Administrative Agent and each Lender to enter into this
Agreement and to make Loans and, in the case of the Issuing Bank, to issue
Letters of Credit, each of the Parent and the Borrower represents and warrants
to the Administrative Agent, the Issuing Bank and each Lender as follows:
(k)    Organization; Power; Qualification. Each of the Parent and the Borrower,
the other Loan Parties and the other Subsidiaries of the Parent (a) is a
corporation, limited liability company, partnership or other legal entity (i)
duly organized or formed and validly existing and (ii) in good standing under
the jurisdiction of its incorporation or formation, (b) has the power and
authority to own or lease its respective properties and to carry on its
respective business as now being and hereafter proposed to be conducted and (c)
is duly qualified and is in good standing as a foreign corporation, limited
liability company, partnership or other legal entity, and authorized to do
business, in each jurisdiction in which such qualification or authorization is
required, except, in the case of clauses (a)(i) (other than with respect to the
Parent or any other Loan Party), (a)(ii) (other than with respect to the Parent,
the Borrower or any Parent Guarantor), (b)

82

--------------------------------------------------------------------------------




and (c), where the failure to be so qualified or authorized could not reasonably
be expected to have, in each instance, a Material Adverse Effect.
(l)    Ownership Structure. Part I of Schedule 7.1(b) is, as of the Agreement
Date, a complete and correct list of all Subsidiaries of the Parent setting
forth for each such Subsidiary, (i) the jurisdiction of incorporation or
formation of such Subsidiary, (ii) each Person holding any Equity Interest in
such Subsidiary, (iii) the type of Equity Interests held by each such Person and
(iv) the percentage of ownership of such Subsidiary represented by such Equity
Interests. As of the Agreement Date, except as disclosed in such Schedule, (A)
each of the Parent, the Borrower and the Subsidiaries of the Parent owns, free
and clear of all Liens (except Permitted Liens), and has the unencumbered right
to vote, all outstanding Equity Interests in each Person shown to be held by it
on such Schedule, (B) all of the issued and outstanding capital stock of each
such Person organized as a corporation is validly issued, fully paid and
nonassessable (to the extent such concepts are applicable) and (C) there are no
outstanding subscriptions, options, warrants, commitments, preemptive rights or
agreements of any kind (including, without limitation, any stockholders’ or
voting trust agreements) for the issuance, sale, registration or voting of, or
outstanding securities convertible into, any additional shares of capital stock
of any class, or partnership or other Equity Interests of any type in, any such
Person. As of the Agreement Date, Part II of Schedule 7.1(b) correctly sets
forth all Unconsolidated Affiliates of the Parent, including the correct legal
name of such Person, the type of legal entity which each such Person is, and all
Equity Interests in such Person held directly or indirectly by the Parent.
(m)    Authorization of Loan Documents and Borrowings. Each of the Parent and
the Borrower has the right and power, and has taken all necessary corporate,
limited liability company, or partnership action required to authorize it, to
borrow and obtain other extensions of credit hereunder. Each of the Parent, the
Borrower and each other Loan Party has the right and power, and has taken all
necessary corporate, limited liability company or partnership action required to
authorize it, to execute, deliver and perform each of the Loan Documents to
which it is a party in accordance with their respective terms and to consummate
the transactions contemplated hereby and thereby. The Loan Documents to which
the Parent, the Borrower or any other Loan Party is a party have been duly
executed and delivered by the duly authorized officers of such Person and each
is a legal, valid and binding obligation of such Person enforceable against such
Person in accordance with its respective terms, except as the same may be
limited by bankruptcy, insolvency, and other similar laws affecting the rights
of creditors generally and the availability of equitable remedies for the
enforcement of certain obligations contained herein or therein and as may be
limited by equitable principles generally.
(n)    Compliance of Loan Documents with Laws. The execution, delivery and
performance of this Agreement and the other Loan Documents to which any Loan
Party is a party in accordance with their respective terms and the borrowings
and other extensions of credit hereunder do not and will not, by the passage of
time, the giving of notice, or both: (i) require any Governmental Approval or
violate any Applicable Law relating to the Parent, the Borrower or any other
Loan Party; (ii) conflict with, result in a breach of or constitute a default
under the organizational documents of any Loan Party, or any indenture,
agreement or other instrument to which the Parent, the Borrower or any other
Loan Party is a party or by which it or any of its respective properties may be
bound; or (iii) result in or require the creation or imposition of any Lien upon
or with respect to any property now owned or hereafter acquired by any Loan
Party other than in favor of the Administrative Agent for its benefit and the
benefit of the other Lender Parties.
(o)    Compliance with Law; Governmental Approvals. Each of the Parent, the
Borrower, the other Loan Parties and the other Subsidiaries of the Parent is in
compliance with each Governmental Approval and all other Applicable Laws
relating to it except for noncompliances which, and Governmental Approvals

83

--------------------------------------------------------------------------------




the failure to possess which, could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
(p)    Title to Properties; Liens. Each of the Borrower, each other Loan Party
and each other Subsidiary of the Parent has good, marketable and legal title to,
or a valid leasehold interest in, its respective assets, except for such defects
in title as could not reasonably be expected to have a Material Adverse Effect.
(q)    [Intentionally Omitted.]
(r)    [Intentionally Omitted.]
(s)    Litigation. Except as set forth on Schedule 7.1(i), there are no actions,
suits or proceedings pending (nor, to the knowledge of any Loan Party, any
actions, suits or proceedings threatened in writing) against or in any other way
adversely affecting the Parent, the Borrower, any other Loan Party, any other
Subsidiary of the Parent or any of their respective property in any court or
before any arbitrator of any kind or before or by any other Governmental
Authority which, individually or in the aggregate, (i) could reasonably be
expected to have a Material Adverse Effect or (ii) in any manner draws into
question the validity or enforceability of any Loan Document. There are no
strikes, slow downs, work stoppages or walkouts or other labor disputes in
progress or threatened in writing with respect to, the Parent, the Borrower, any
Loan Party or any other Subsidiary of the Parent that could reasonably be
expected to have a Material Adverse Effect.
(t)    Taxes. All federal and state income and other material tax returns of
each of the Parent, the Borrower, each other Loan Party and each other
Subsidiary of the Parent required by Applicable Law to be filed have been duly
filed (taking into account any extensions of time within which to file such tax
returns), and all federal, state and other taxes, assessments and other
governmental charges or levies upon, each of the Parent, the Borrower, each Loan
Party, each other Subsidiary of the Parent and their respective properties,
income, profits and assets which are due and payable have been paid, except any
such nonpayment or non-filing (x) which is being contested in good faith by
appropriate proceedings which operate to suspend the collection thereof and for
which adequate reserves have been established on the books of such Person in
accordance with GAAP or (y) in respect of which the failure to do so would not
be reasonably be expected to have a Material Adverse Effect. All charges,
accruals and reserves on the books of the Parent, the Borrower, the other Loan
Parties and the other Subsidiaries of the Parent in respect of any taxes or
other governmental charges are in accordance with GAAP.
(u)    Financial Statements. The Borrower has furnished to the Administrative
Agent copies of (i) the audited consolidated balance sheet of the Parent and its
consolidated Subsidiaries for the fiscal years ended December 31, 2012 and
December 31, 2013, and the related audited consolidated statements of
operations, shareholders’ equity and cash flow for the fiscal years ended on
such dates, with the opinion thereon of Grant Thornton LLP, and (ii) the
unaudited consolidated balance sheet of the Parent and its consolidated
Subsidiaries for the fiscal quarter ended March 31, 2014, and the related
unaudited consolidated statements of operations, shareholders’ equity and cash
flow of the Parent and its consolidated Subsidiaries for the fiscal quarter
period ended on such date. Such financial statements (including in each case
related schedules and notes) are complete and correct in all material respects
and present fairly, in accordance with GAAP consistently applied throughout the
periods involved, the consolidated financial position of the Parent and its
consolidated Subsidiaries as at their respective dates and the results of
operations and the cash flow for such periods (subject, as to interim
statements, to changes resulting from normal year end audit adjustments and the
absence of footnotes). None of the Parent, the Borrower or any of their
respective Subsidiaries has on the Agreement Date any material contingent
liabilities, liabilities, liabilities for taxes, unusual or long-

84

--------------------------------------------------------------------------------




term commitments or unrealized or forward anticipated losses from any
unfavorable commitments that would be required to be set forth in its financial
statements or notes thereto, except as referred to or reflected or provided for
in said financial statements.
(v)    No Material Adverse Change. Since December 31, 2013, there has been no
event, change, circumstance or occurrence that could reasonably be expected to
have a Material Adverse Effect. On a consolidated basis, the Parent and its
Subsidiaries are Solvent.
(w)    ERISA.
(i)    Each Benefit Arrangement is in compliance with the applicable provisions
of ERISA, the Internal Revenue Code and other Applicable Law, except to the
extent any such non-compliance could not reasonably be expected to have a
Material Adverse Effect. Except with respect to Multiemployer Plans, each
Qualified Plan has received a favorable determination or opinion letter from the
Internal Revenue Service or a timely application for such letter has been filed
with the Internal Revenue Service and is currently being processed by the
Internal Revenue Service. To the knowledge of the Parent and the Borrower,
nothing has occurred which would cause the loss of its reliance on each
Qualified Plan’s favorable determination letter or opinion letter.
(ii)    No material Benefit Arrangement is a retiree welfare benefit
arrangement, other than as required by applicable Law.
(iii)    Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect: (i) no ERISA Event has occurred or
is reasonably expected to occur; (ii) there are no pending, or to the best
knowledge of the Parent and the Borrower, threatened in writing, claims, actions
or lawsuits or other action by any Governmental Authority, plan participant or
beneficiary with respect to a Benefit Arrangement; (iii) there are no violations
of the fiduciary responsibility rules with respect to any Benefit Arrangement;
and (iv) no member of the ERISA Group has engaged in a non-exempt “prohibited
transaction,” as defined in Section 406 of ERISA and Section 4975 of the
Internal Revenue Code, in connection with any Plan, that would subject any
member of the ERISA Group to a tax on prohibited transactions imposed by Section
502(i) of ERISA or Section 4975 of the Internal Revenue Code.
(x)    Absence of Default. None of the Parent, the Borrower, the other Loan
Parties or any of the other Subsidiaries of the Parent is in default under its
certificate of formation or articles of incorporation, bylaws, limited liability
company agreement, partnership agreement or other similar organizational
documents, except as could not reasonably be expected to have a Material Adverse
Effect. No Default or Event of Default has occurred and is continuing.
(y)    Environmental Laws. Each of the Parent, the Borrower, each other Loan
Party and the other Subsidiary of the Parent: (i) is in compliance with all
Environmental Laws applicable to its business, operations and the Properties,
(ii) has obtained all Governmental Approvals which are required under
Environmental Laws, and each such Governmental Approval is in full force and
effect, and (iii) is in compliance with all terms and conditions of such
Governmental Approvals, where with respect to each of the immediately preceding
clauses (i) through (iii) the failure to obtain or to comply with could
reasonably be expected to have a Material Adverse Effect. Except for any of the
following matters that could not reasonably be expected to have a Material
Adverse Effect, no Loan Party has any knowledge of, or has received notice of,
any past, present, or pending releases, events, conditions, circumstances,
activities, practices, incidents, facts, occurrences, actions, or plans that,
with respect to any Loan Party or any other Subsidiary of the Parent, their
respective businesses, operations or with respect to the Properties, may: (x)

85

--------------------------------------------------------------------------------




cause or contribute to an actual or alleged violation of or noncompliance with
Environmental Laws, (y) cause or contribute to any other potential common law or
legal claim or other liability, or (z) cause any of the Properties to become
subject to any restrictions on ownership, occupancy, use or transferability
under any Environmental Law or require the filing or recording of any notice,
approval or disclosure document under any Environmental Law and, with respect to
the immediately preceding clauses (x) through (z) is based on or related to the
on-site or off-site manufacture, generation, processing, distribution, use,
treatment, storage, disposal, transport, removal, clean up or handling, or the
emission, discharge, release or threatened release of any wastes or Hazardous
Material, or any other requirement under Environmental Law. There is no civil,
criminal, or administrative action, suit, demand, claim, hearing, notice, or
demand letter, mandate, order, lien, request, investigation, or proceeding
pending or, to the Parent’s or the Borrower’s knowledge after due inquiry,
threatened, against the Parent, the Borrower, any other Loan Party or any other
Subsidiary of the Parent relating in any way to Environmental Laws which,
reasonably could be expected to have a Material Adverse Effect. To the knowledge
of the Parent or the Borrower, none of the Properties is listed on or proposed
for listing on the National Priority List promulgated pursuant to the
Comprehensive Environmental Response, Compensation and Liability Act of 1980 and
its implementing regulations, or any state or local priority list promulgated
pursuant to any analogous state or local law. To the Parent’s or the Borrower’s
knowledge, no Hazardous Materials generated at or transported from the
Properties are or have been transported to, or disposed of at, any location that
is listed or proposed for listing on the National Priority List or any analogous
state or local priority list, or any other location that is or has been the
subject of a clean-up, removal or remedial action pursuant to any Environmental
Law, except to the extent that such transportation or disposal could not
reasonably be expected to result in a Material Adverse Effect.
(z)    Investment Company. None of the Parent, the Borrower, any other Loan
Party or any other Subsidiary of the Parent is (i) an “investment company” or a
company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended, or (ii) subject to any other
Applicable Law which purports to regulate or restrict its ability to borrow
money or obtain other extensions of credit or to consummate the transactions
contemplated by this Agreement or to perform its obligations under any Loan
Document to which it is a party.
(aa)    Margin Stock. None of the Parent, the Borrower, any other Loan Party or
any Subsidiary of the Parent is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose, whether
immediate, incidental or ultimate, of buying or carrying “margin stock” within
the meaning of Regulation U of the Board of Governors of the Federal Reserve
System.
(bb)    Intellectual Property. Each of the Parent, the Borrower, any other Loan
Party and any other Subsidiary of the Parent owns or has the right to use, under
valid license agreements or otherwise, all patents, licenses, franchises,
trademarks, trademark rights, service marks, service mark rights, trade names,
trade name rights, trade secrets and copyrights (collectively, “Intellectual
Property”) necessary to the conduct of its businesses, without known conflict
with any patent, license, franchise, trademark, trademark right, service mark,
service mark right, trade secret, trade name, copyright, or other proprietary
right of any other Person except, in each case, where the failure to own or have
the right to use such Intellectual Property or such contract, could not
reasonably be expected to have a Material Adverse Effect. All such Intellectual
Property is fully protected and/or duly and properly registered, filed or issued
in the appropriate office and jurisdictions for such registrations, filing or
issuances, except to the extent as could not reasonably be expected to have a
Material Adverse Effect. No material claim has been asserted in writing by any
Person against Parent, the Borrower, any other Loan Party or any other
Subsidiary with respect to the use of any such Intellectual Property by the
Parent, the Borrower, any other Loan Party or any other Subsidiary of the
Parent, or challenging or questioning the validity or effectiveness of any such
Intellectual Property, the adverse determination of which could reasonably be
expected to have a Material Adverse Effect. The use of such

86

--------------------------------------------------------------------------------




Intellectual Property (to the knowledge of the Loan Parties, with respect to any
licensed Intellectual Property) by the Parent, the Borrower, the other Loan
Parties and the other Subsidiaries of the Parent does not infringe on the rights
of any Person, subject to such claims and infringements as do not, in the
aggregate, give rise to any liabilities on the part of the Parent, the Borrower,
any other Loan Party or any other Subsidiary of the Parent that could reasonably
be expected to have a Material Adverse Effect.
(cc)    [Intentionally Omitted.]
(dd)    Accuracy and Completeness of Information. All written information,
reports and other papers and data (other than financial projections and other
forward looking statements) furnished to the Administrative Agent or any Lender
by, on behalf of, or at the direction of, the Parent, the Borrower, any other
Loan Party or any other Subsidiary of the Parent, taken as a whole and after
giving effect to any supplements and updates thereto, do not contain any
material misstatement of fact or fail to state any material fact necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading. All financial projections and other forward looking
statements prepared by or on behalf of the Parent, the Borrower, any other Loan
Party or any Subsidiaries of the Parent that have been or may hereafter be made
available to the Administrative Agent or any Lender were or will be prepared in
good faith based on reasonable assumptions (it being understood that any such
projections are subject to significant uncertainties and contingencies, some of
which are beyond the control of such Person, that no assurance can be given that
any particular projections will be realized, that actual results may differ and
that such differences may be material).
(ee)    Not Plan Assets; No Prohibited Transactions. None of the assets of the
Parent, the Borrower, any other Loan Party or any other Subsidiary of the Parent
constitutes “plan assets” within the meaning of ERISA, the Internal Revenue Code
and the respective regulations promulgated thereunder. Assuming that no Lender
funds any amount payable by it hereunder with “plan assets,” as that term is
defined in 29 C.F.R. 2510.3-101, the execution, delivery and performance of this
Agreement and the other Loan Documents, and the extensions of credit and
repayment of amounts hereunder, do not and will not constitute “prohibited
transactions” under ERISA or the Internal Revenue Code.
(ff)    Sanctions; Anti-Corruption Laws. None of the Parent, the Borrower, any
of the other Loan Parties, any of the other Subsidiaries of the Parent or, to
the knowledge of the Parent, any other Affiliate, director, officer, employee or
agent of the Parent or any Subsidiary thereof: (i) is a Person named on a
Sanctions List; (ii) is (A) an agency of the government of a country, (B) an
organization controlled by a country, or (C) a person resident in a country that
is subject to a sanctions program identified on a Sanctions List, as such
program may be applicable to such agency, organization or person; (iii) derives
any of its assets or operating income from investments in or transactions with
any such country, agency, organization or person; (iv) has received notice of
any action, suit, proceeding or investigation against it with respect to
Sanctions from any Sanctions Authority; or (v) is in violation of any
Anti-Corruption Laws in any material respect. Without limiting the foregoing,
none of the proceeds from any Loan, and no Letter of Credit, have been or will
be used in violation of Section 8.8.
(gg)    REIT Status. The Parent qualifies as, and has elected to be treated as,
a REIT and is in compliance with all requirements and conditions imposed under
the Internal Revenue Code to allow the Parent to maintain its status as a REIT.
Section 7.2.    Survival of Representations and Warranties, Etc.

87

--------------------------------------------------------------------------------




All statements contained in any certificate, financial statement or other
instrument delivered by or on behalf of the Parent, the Borrower, any other Loan
Party or any other Subsidiary of the Parent to the Administrative Agent or any
Lender pursuant to or in connection with this Agreement or any of the other Loan
Documents (including, but not limited to, any such statement made in or in
connection with any amendment thereto or any statement contained in any
certificate, financial statement or other instrument delivered by or on behalf
of any Loan Party prior to the Agreement Date and delivered to the
Administrative Agent or any Lender in connection with the underwriting or
closing the transactions contemplated hereby) shall constitute representations
and warranties made by the Parent, the Borrower, any other Loan Party or any
other Subsidiary of the Parent under this Agreement. All such representations
and warranties shall survive the effectiveness of this Agreement, the execution
and delivery of the Loan Documents and the making of the Loans and the issuance
of the Letters of Credit.
ARTICLE VIII.    AFFIRMATIVE COVENANTS
Until the Termination Date, the Parent and the Borrower shall, and shall cause
each other Loan Party and Subsidiary thereof to, comply with the following
covenants:
Section 8.1.    Preservation of Existence and Similar Matters.
Except as otherwise permitted under Section 10.4, each of the Parent and the
Borrower shall, and shall cause each other Loan Party and each other Subsidiary
of the Parent to, (i) preserve and maintain its respective existence, (ii) take
reasonable action to preserve and maintain its rights, franchises, licenses and
privileges in the jurisdiction of its incorporation or formation necessary for
the conduct of its respective business and (iii) qualify and remain qualified
and authorized to do business in each jurisdiction in which the character of its
properties or the nature of its business requires such qualification and
authorization in each case of clauses (i) (except with respect to any Loan
Party), (ii) and (iii), except to the extent such failure to do so could not
reasonably be expected to have a Material Adverse Effect.
Section 8.2.    Compliance with Applicable Law.
The Parent and the Borrower shall comply, and shall cause each other Loan Party
and each other Subsidiary of the Parent to comply, with all Applicable Law,
including the obtaining of all Governmental Approvals, in each case, except to
the extent that the failure to so comply could not reasonably be expected to
have a Material Adverse Effect. The Parent and the Borrower will, and shall
cause each other Loan Party and each other Subsidiary of the Parent to, maintain
in effect and enforce policies and procedures designed to ensure compliance by
the Parent and such other Persons, and their respective directors, officers,
employees and agents, with applicable Anti-Corruption Laws and applicable
Sanctions.
Section 8.3.    Maintenance of Property.
In addition to the requirements of any of the other Loan Documents, the Parent
and the Borrower shall, and shall cause each other Loan Party and each other
Subsidiary of the Parent to, protect and preserve all of its properties,
including, but not limited to, all Intellectual Property, necessary to the
conduct of its respective business, and maintain in good repair, working order
and condition all tangible properties, ordinary wear and tear excepted, in each
case except where the failure to do so could not reasonably be expected to have
a Material Adverse Effect.
Section 8.4.    Conduct of Business.

88

--------------------------------------------------------------------------------




The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary of the Parent to, directly or indirectly, engage only in a
material line of business or any business substantially related, incidental or
ancillary thereto that is substantially similar to such line of business
conducted by the Parent, the Borrower, such Loan Party or such other Subsidiary
of the Parent on the Effective Date.
Section 8.5.    Insurance.
In addition to the requirements of any of the other Loan Documents, the Parent
and the Borrower shall, and shall cause each other Loan Party and each other
Subsidiary of the Parent to, maintain insurance (on a replacement cost basis)
with financially sound and reputable insurance companies against such risks and
in such amounts determined by such Person in its prudent business judgment or as
may be required by Applicable Law. The Parent and the Borrower shall deliver to
the Administrative Agent upon request (but in no event more frequently than once
per calendar year unless an Event of Default has occurred and is continuing) a
detailed list, together with, to the extent requested by the Administrative
Agent, copies of all policies of the insurance then in effect, stating the names
of the insurance companies, the amounts and rates of the insurance, the dates of
the expiration thereof and the properties and risks covered thereby.
Section 8.6.    Payment of Taxes and Claims.
The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary of the Parent to, pay and discharge when due (a) all
taxes, assessments and governmental charges or levies imposed upon it or upon
its income or profits or upon any properties belonging to it, and (b) all lawful
claims of materialmen, mechanics, carriers, warehousemen and landlords for
labor, materials, supplies and rentals which, if unpaid, might become a Lien on
any properties of such Person (other than any Permitted Lien); provided,
however, that this Section shall not require the payment or discharge of any
such tax, assessment, charge, levy or claim (x) which is being contested in good
faith by appropriate proceedings and for which adequate reserves have been
established on the books of such Person in accordance with GAAP or (y) in
respect of which the failure to do so could not be reasonably be expected to
have a Material Adverse Effect.
Section 8.7.    Books and Records; Inspections.
The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary of the Parent to, keep proper books of record and account
in which entries that are, in all material respects, full, true and correct
shall be made of all financial dealings and transactions in relation to its
business and assets. The Parent and the Borrower shall, and shall cause each
other Loan Party and each other Subsidiary of the Parent to, permit
representatives of the Administrative Agent (which may be accompanied by
representatives or independent contractors of one of more Lenders) to visit and
inspect, subject to the rights of tenants, any of their respective properties,
to examine and make abstracts from any of their respective books and records and
to discuss their respective affairs, finances and accounts with their respective
officers, employees and independent public accountants (in the presence of an
officer of the Parent), all at such reasonable times during business hours, with
reasonable prior notice; provided, that unless an Event of Default has occurred
and is continuing, such visits and inspections shall be limited to once in any
calendar year; provided, further, that if an Event of Default has occurred and
is continuing, the Administrative Agent may be accompanied by any requesting
Lender and any representatives, agents and designees of such Lender. The Parent
and the Borrower shall be obligated to reimburse (a) the Administrative Agent
for its costs and expenses incurred in connection with any annual visit or
inspection described above conducted prior to the occurrence or continuance of
any Event of Default and (b) the Administrative Agent and the Lenders for their
costs and expenses incurred in connection with the exercise of their rights
under this Section only if such exercise occurs while an Event of Default
exists. The Parent hereby authorizes and instructs its

89

--------------------------------------------------------------------------------




accountants to discuss the financial affairs of the Parent, the Borrower, any
other Loan Party or any other Subsidiary of the Parent with the Administrative
Agent or any Lender. Notwithstanding the foregoing, in no event shall the
Parent, the Borrower, any Loan Party or any Subsidiary be required to disclose
or make available any information hereunder to the extent that such disclosure
would (i) vitiate any applicable attorney-client privilege or (ii) violate any
applicable fiduciary duty or confidentiality obligation due to another party.
Section 8.8.    Use of Proceeds.
The Borrower will use the proceeds of Loans only to provide for the general
working capital needs of the Parent and its Subsidiaries and for other general
corporate purposes of the Parent and the Subsidiaries of the Parent (including
Permitted Acquisitions, Restricted Payments permitted hereunder and refinancing
indebtedness). The Borrower shall only use Letters of Credit for the same
purposes for which it may use the proceeds of Loans. The Borrower shall not, and
shall not permit any other Loan Party or any other Subsidiary to, use any part
of such proceeds to purchase or carry, or to reduce or retire or refinance any
credit incurred to purchase or carry, any margin stock (within the meaning of
Regulation U or Regulation X of the Board of Governors of the Federal Reserve
System), other than share repurchases (so long as such margin stock is cancelled
immediately upon any such share repurchase) or to extend credit to others for
the purpose of purchasing or carrying any such margin stock. Neither the
Borrower nor the Parent shall (and the Borrower and the Parent shall procure
that no other Subsidiary of the Parent or its or their respective directors,
officers, employees and agents shall) use, lend, make payments of, contribute or
otherwise make available, directly or, to the knowledge of any Loan Party,
indirectly, all or any part of the proceeds of the Loans or Letters of Credit to
fund or finance any business activities or transactions (a) of or with a
Restricted Party or (b) in any other manner which would result in (i) a
violation of any Sanctions or Anti-Corruption Laws or (ii) becoming a Restricted
Party.
Section 8.9.    Environmental Matters.
The Parent and the Borrower shall, and shall cause each other Loan Party and
each Subsidiary of the Parent to, comply with all Environmental Laws, except to
the extent that the failure to so comply could not reasonably be expected to
have a Material Adverse Effect. Except as could not reasonably be expected to
have a Material Adverse Effect, the Parent and the Borrower shall not cause or
allow, and shall take commercially reasonable efforts to prevent any other Loan
Party, each Subsidiary or tenant from causing or allowing a third party to
cause, any release or spill or Hazardous Materials at, on or from the Properties
in violation of or in a manner that could reasonably be expected to lead to any
Material Environmental Claim against the Parent, the Borrower or any Loan Party
or the imposition of a Lien related to Environmental Law at any Property. The
Parent and the Borrower shall, and shall cause each other Loan Party and each
Subsidiary of the Parent to, promptly take all actions to remove and dispose of
all Hazardous Materials from the Properties and to clean up the Properties as
required under Environmental Laws, except where the failure to take such actions
could reasonably be expected to have a Material Adverse Effect. The Parent and
the Borrower shall, and shall cause each other Loan Party and each Subsidiary of
the Parent to, promptly take all actions necessary to prevent the imposition of
any Liens on any of their respective properties arising out of or related to any
Environmental Laws. Nothing in this Section shall impose any obligation or
liability whatsoever on the Administrative Agent or any Lender.
Section 8.10.    Broker-Dealer Subsidiaries.
The Parent and the Borrower shall cause each Broker-Dealer Subsidiary to
maintain at all times Regulatory Net Capital in compliance with Applicable Laws.

90

--------------------------------------------------------------------------------




Section 8.11.    [Intentionally Omitted.]
Section 8.12.    REIT Status.
The Parent shall maintain its status as, and election to be treated as, a REIT
under the Internal Revenue Code.
Section 8.13.    Exchange Listing.
The Parent shall maintain at least one class of common shares of the Parent
having trading privileges on the New York Stock Exchange or NYSE Amex Equities
or which is subject to price quotations on The NASDAQ Stock Market’s National
Market System.
Section 8.14.    Guarantors.
(a)    (x) Within fifteen (15) Business Days of any Person becoming a Subsidiary
of the Parent owning a direct or indirect interest in the Borrower after the
Agreement Date, or (y) substantially concurrently with any Subsidiary of the
Parent (other than the Borrower) entering into any Guarantee of Indebtedness of
any Loan Party (other than Indebtedness described on Schedule 8.14 on the
Effective Date), the Parent, the Borrower and such Subsidiary shall deliver to
the Administrative Agent each of the following: (i) an Accession Agreement
executed by such Subsidiary and (ii) the items that would have been delivered
under subsections (iv) through (viii) and (xvi) of Section 6.1(a) and under
Section 6.1(e) if such Subsidiary had been a Guarantor on the Agreement Date, in
form and substance substantially consistent with such items delivered on the
Effective Date or otherwise reasonably satisfactory to the Administrative Agent.
(b)    The Borrower may request in writing that the Administrative Agent
release, and upon receipt of such request the Administrative Agent shall
release, a Subsidiary Guarantor from the Guaranty so long as: (i) such
Subsidiary Guarantor is not otherwise required to be a party to the Guaranty
under the immediately preceding subsection (a) (after giving effect to clause
(ii) hereof); (ii) such Subsidiary Guarantor no longer Guarantees (or which
Guarantee is being substantially concurrently released) any other Indebtedness
of any Loan Party (iii) no Default or Event of Default shall then be in
existence or would occur as a result of such release, including without
limitation, a Default or Event of Default resulting from a violation of any of
the covenants contained in Section 10.1; and (iv) the Administrative Agent shall
have received such written request at least five (5) Business Days (or such
shorter period as may be acceptable to the Administrative Agent) prior to the
requested date of release. Delivery by the Borrower to the Administrative Agent
of any such request shall constitute a representation by the Parent and the
Borrower that the conditions set forth in the preceding sentence are or will be
satisfied as of the requested date of release.
ARTICLE IX.    INFORMATION
For so long as this Agreement is in effect, the Parent and the Borrower shall
furnish to the Administrative Agent for distribution to each of the Lenders:
Section 9.1.    Quarterly Financial Statements.
As soon as available and in any event within five (5) days after the same is
required to be filed with the SEC (but in no event later than forty five (45)
days after the end of each of the first, second and third fiscal quarters of the
Parent), the unaudited consolidated balance sheet of the Parent and its
Subsidiaries as at the end of such period and the related unaudited consolidated
statements of operations, income and cash flows of the Parent and its
Subsidiaries for such period, setting forth in each case in comparative form the

91

--------------------------------------------------------------------------------




figures as of the end of and for the corresponding periods of the previous
fiscal year, all of which shall be certified by a Responsible Officer of the
Parent, in his or her opinion, to present fairly, in accordance with GAAP and in
all material respects, the consolidated financial position of the Parent and its
Subsidiaries as at the date thereof and the results of operations for such
period (subject to the absence of footnotes and normal year end audit
adjustments).
Section 9.2.    Year End Statements.
As soon as available and in any event within five (5) days after the same is
required to be filed with the SEC (but in no event later than ninety (90) days
after the end of each fiscal year of the Parent), the audited consolidated
balance sheet of the Parent and its Subsidiaries as at the end of such fiscal
year and the related audited consolidated statements of operations, income,
stockholders’ equity and cash flows of the Parent and its Subsidiaries for such
fiscal year, setting forth in comparative form the figures as at the end of and
for the previous fiscal year, all of which shall (a) present fairly, in
accordance with GAAP and in all material respects, the financial position of the
Parent and its Subsidiaries as at the date thereof and the result of operations
for such period and (b) accompanied by an unqualified report thereon of Grant
Thornton LLP or any other independent certified public accountants of recognized
national standing reasonably acceptable to the Administrative Agent (it being
acknowledged that any of the “Big 4” accounting firms shall be acceptable to the
Administrative Agent), whose report shall not be subject to (i) any “going
concern” or like qualification or exception (other than a qualification
indicating that the Obligations under either or both of the Facilities have
become current liabilities within the year prior to then applicable Revolving
Termination Date or Term Loan Maturity Date, as the case may be) or (ii) any
qualification or exception as to the scope of such audit.
Section 9.3.    Compliance Certificate.
At the time the financial statements are furnished pursuant to Sections 9.1 and
9.2, a certificate substantially in the form of Exhibit R (a “Compliance
Certificate”) executed on behalf of the Parent by a Responsible Officer of the
Parent (a) setting forth in reasonable detail as of the end of such fiscal
quarter or fiscal year, as the case may be, the calculations required to
establish whether the Parent was in compliance with the covenants contained in
Sections 10.1 and 10.8; and (b) stating that no Default or Event of Default
exists, or, if such is not the case, specifying such Default or Event of Default
and its nature, when it occurred and the steps being taken by the Parent with
respect to such event, condition or failure.
Section 9.4.    Other Information.
(j)    Promptly upon receipt thereof, copies of any detailed audit or review
reports commissioned in connection with any review of financial statements,
reports, if any, submitted to the Parent or the Borrower or its Board of
Directors by its independent public accountants;
(k)    Within five (5) Business Days of the filing thereof, copies of all
registration statements (excluding the exhibits thereto (unless requested by the
Administrative Agent) and any registration statements on Form S-8 or its
equivalent), reports on Forms 10 K, 10 Q and 8 K (or their equivalents) and all
other periodic reports which any Loan Party or any other Subsidiary of the
Parent shall file with the SEC;
(l)    Concurrent with the delivery of the financial statements referred to in
Section 9.2, projected balance sheets, operating statements, profit and loss
projections and cash flow budgets of the Parent and its Subsidiaries on a
consolidated basis for each quarter of the next succeeding fiscal year, all
itemized in reasonable detail;

92

--------------------------------------------------------------------------------




(m)    If any ERISA Event shall occur that individually, or together with any
other ERISA Event that has occurred, could reasonably be expected to have a
Material Adverse Effect, a certificate of the chief executive officer or chief
financial officer of the Parent setting forth details as to such occurrence and
the action, if any, which the Parent or applicable member of the ERISA Group is
required or proposes to take;
(n)    To the extent the Parent or the Borrower is aware of the same, prompt
notice of the commencement of any proceeding or investigation by or before any
Governmental Authority and any action or proceeding in any court or other
tribunal or before any arbitrator against or in any other way relating to, or
affecting, the Parent, the Borrower, any other Loan Party or any Subsidiary of
the Parent or any of their respective properties, assets or businesses which
could reasonably be expected to have a Material Adverse Effect;
(o)    A copy of any amendment to the certificate or articles of incorporation
or formation, bylaws, partnership agreement or other similar organizational
documents of the Parent, the Borrower and any other Loan Party within five (5)
Business Days after the effectiveness thereof;
(p)    Prompt notice of the occurrence of any other event which has had, or
could reasonably be expected to have, a Material Adverse Effect;
(q)    Prompt notice of the occurrence of any Default or Event of Default;
(r)    Promptly upon the request of the Administrative Agent, a copy of any
Specified Derivatives Contract after the Agreement Date (to the extent not
previously provided);
(s)    Prompt notice of any order, judgment or decree having been entered
against any Loan Party or any other Subsidiary of the Parent or any of their
respective properties or assets that could reasonably be expected to have a
Material Adverse Effect;
(t)    [Intentionally omitted];
(u)    [Intentionally omitted];
(v)    Promptly, upon any change in the Parent’s Credit Rating, written notice
stating that the Parent’s Credit Rating has changed and the new Credit Rating
that is in effect;
(w)    [Intentionally omitted];
(x)    Promptly, and in any event within three (3) Business Days after the
Parent or the Borrower obtains knowledge thereof, written notice of the
occurrence of any of the following: (i) the Parent, the Borrower, any other Loan
Party or any other Subsidiary of the Parent shall receive notice that any
violation of or noncompliance with any Environmental Law has or may have been
committed or is threatened; (ii) the Parent, the Borrower, any other Loan Party
or any other Subsidiary of the Parent shall receive notice that any
administrative or judicial complaint, order or petition has been filed or other
proceeding has been initiated, or is about to be filed or initiated against any
such Person alleging any violation of or noncompliance with any Environmental
Law or requiring any such Person to take any action in connection with the
release or threatened release of Hazardous Materials; (iii) the Parent, the
Borrower, any other Loan Party or any other Subsidiary of the Parent shall
receive any notice from a Governmental Authority or private party alleging that
any such Person may be liable or responsible for any costs associated with a
response to, or remediation or cleanup of, a release or threatened release of
Hazardous Materials or any damages caused thereby; or (iv)

93

--------------------------------------------------------------------------------




the Parent, the Borrower, any other Loan Party or any other Subsidiary of the
Parent shall receive notice of any other fact, circumstance or condition that
could reasonably be expected to form the basis of an environmental claim, and
the matters covered by notices referred to in any of the immediately preceding
clauses (i) through (iv), whether individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect;
(y)    [Intentionally omitted]; and
(z)    From time to time and promptly upon each request, such data,
certificates, reports, statements, documents or further information regarding
the business, assets, liabilities, financial condition or results of operations
of the Parent, the Borrower, any Subsidiaries of the Parent, or any other Loan
Party as the Administrative Agent or any Lender may reasonably request.
Section 9.5.    Electronic Delivery of Certain Information.
(d)    Documents required to be delivered pursuant to the Loan Documents may be
delivered by electronic communication and delivery, including, the Internet,
e-mail or intranet websites to which the Administrative Agent and each Lender
have access (including a commercial, third-party website or a website sponsored
or hosted by the Administrative Agent, the Parent or the Borrower) provided that
the foregoing shall not apply to (i) notices to any Lender (or the Issuing Bank)
pursuant to Article II. and (ii) any Lender that has notified the Administrative
Agent, the Parent and the Borrower that it cannot or does not want to receive
electronic communications. The Administrative Agent, the Parent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic delivery pursuant to procedures approved by it for all
or particular notices or communications. Documents or notices delivered
electronically shall be deemed to have been delivered at the date and time on
which the Administrative Agent, the Parent or the Borrower posts such documents
or the documents become available on a commercial website and the Parent or
Borrower notifies the Administrative Agent, for further notification to the
Lenders, of said posting and provides a link thereto provided if such notice or
other communication is not sent or posted during the normal business hours of
the recipient, said posting date and time shall be deemed to have commenced as
of 9:00 a.m. Central time on the opening of business on the next business day
for the recipient. Notwithstanding anything contained herein, the Parent or the
Borrower shall deliver paper copies of any documents to the Administrative Agent
or to any Lender that requests such paper copies until a written request to
cease delivering paper copies is given by the Administrative Agent or such
Lender. The Administrative Agent shall have no obligation to request the
delivery of or to maintain paper copies of the documents delivered
electronically, and in any event shall have no responsibility to monitor
compliance by the Parent or the Borrower with any such request for delivery.
Each Lender shall be solely responsible for requesting delivery to it of paper
copies and maintaining its paper or electronic documents.
(e)    Documents required to be delivered pursuant to Article II. may be
delivered electronically to a website provided for such purpose by the
Administrative Agent pursuant to the procedures provided to the Parent and the
Borrower by the Administrative Agent.
Section 9.6.    Public/Private Information.
Each of the Parent and the Borrower shall cooperate with the Administrative
Agent in connection with the publication of certain materials and/or information
provided by or on behalf of the Parent or the Borrower. Documents required to be
delivered pursuant to the Loan Documents shall be delivered by or on behalf of
the Parent or the Borrower to the Administrative Agent (collectively,
“Information Materials”) pursuant to this Article and, to the extent reasonably
requested by the Administrative Agent, the Parent and

94

--------------------------------------------------------------------------------




the Borrower shall designate Information Materials (a) that are either available
to the public or not material with respect to the Parent, the Borrower and the
Subsidiaries of the Parent or any of their respective securities for purposes of
United States federal and state securities laws, as “Public Information” and (b)
that are not Public Information as “Private Information” (clauses (a) and (b),
collectively, the “MNPI”); it being agreed that no such designation shall be
required to the extent no Lender has notified the Administrative Agent that it
does not wish to receive MNPI.
Section 9.7.    USA Patriot Act Notice; Compliance.
The Patriot Act and federal regulations issued with respect thereto require all
financial institutions to obtain, verify and record certain information that
identifies individuals or business entities which open an “account” with such
financial institution. Consequently, a Lender (for itself and/or as agent for
all Lenders hereunder) may from time-to-time request, and the Parent and the
Borrower shall, and shall cause the other Loan Parties and Subsidiaries of the
Parent to, provide promptly upon any such request to such Lender, such Loan
Party’s or Subsidiary’s name, address, tax identification number and/or such
other identification information as shall be necessary for such Lender to comply
with federal law, including without limitation, applicable “know your customer”
and anti-money laundering rules and regulations). An “account” for this purpose
may include, without limitation, a deposit account, cash management service, a
transaction or asset account, a credit account, a loan or other extension of
credit, and/or other financial services product.
ARTICLE X.    NEGATIVE COVENANTS
Until the Termination Date, the Parent and the Borrower shall, and shall cause
each other Loan Party or Subsidiary thereof to, comply with the following
covenants:
Section 10.1.    Financial Covenants.
(d)    Minimum Tangible Net Worth. The Parent and the Borrower shall not permit
Tangible Net Worth at any time to be less than $5,500,000,000.
(e)    Ratio of Total Indebtedness to Total Asset Value. The Parent and the
Borrower shall not permit the ratio of (i) Total Indebtedness of the Parent and
its Subsidiaries to (ii) Total Asset Value to exceed 0.60 to 1.00 at any time;
provided that if any Material Acquisition shall occur and both the Total
Indebtedness to Total Asset Value and the Unsecured Indebtedness to Unencumbered
Asset Value shall have been less than 0.60 to 1.00 for at least one full fiscal
quarter immediately preceding the proposed Leverage Ratio Covenant Holiday, then
both the maximum Total Indebtedness to Total Asset Value covenant level and the
maximum Unsecured Indebtedness to Unencumbered Asset Value covenant level may be
increased to 0.65 to 1.00 for the fiscal quarter in which such Material
Acquisition is consummated and the two (2) fiscal quarters immediately following
the fiscal quarter in which such Material Acquisition shall occur (any such
increase a “Leverage Ratio Covenant Holiday”). Notwithstanding anything to the
contrary contained herein, for the purposes of this ratio, (i) Total
Indebtedness on any date shall be adjusted by deducting therefrom an amount
equal to the lesser of (x) the aggregate amount of Indebtedness outstanding on
such date that by its terms is scheduled to mature on or before the date that is
twenty-four (24) months following such date and (y) the aggregate amount of all
unrestricted cash and Cash Equivalents on such date and escrow and other
deposits (excluding tenant deposits and other cash and Cash Equivalents that are
subject to a Lien or a Negative Pledge or the disposition of which is restricted
in any way) to the extent available for the repayment of Indebtedness of the
type described in clause (x) and (ii) Total Asset Value shall be adjusted by
deducting therefrom the amount by which Total Indebtedness is adjusted under
clause (i).

95

--------------------------------------------------------------------------------




(f)    Ratio of Adjusted EBITDA to Fixed Charges. The Parent and the Borrower
shall not permit the ratio of (i) Adjusted EBITDA of the Parent and its
Subsidiaries for any period of twelve consecutive calendar months to (ii) Fixed
Charges of the Parent and its Subsidiaries for such period of twelve consecutive
calendar months, to be less than 1.50 to 1.00 as of the last day of such period
of twelve consecutive calendar months.
(g)    Ratio of Secured Indebtedness to Total Asset Value. The Parent and the
Borrower shall not permit the ratio of (i) Secured Indebtedness of the Parent
and its Subsidiaries to (ii) Total Asset Value to exceed 0.45 to 1.00 at any
time. Notwithstanding anything to the contrary contained herein, for the
purposes of this ratio, (i) Secured Indebtedness on any date shall be adjusted
by deducting therefrom an amount equal to the lesser of (x) the aggregate amount
of Secured Indebtedness outstanding on such date that by its terms is scheduled
to mature on or before the date that is twenty-four (24) months following such
date and (y) the aggregate amount of all unrestricted cash and Cash Equivalents
on such date and escrow and other deposits (excluding (A) tenant deposits and
other cash and Cash Equivalents that are subject to a Lien or a Negative Pledge
or the disposition of which is restricted in any way and (B) any such
unrestricted cash and Cash Equivalents and escrow and other deposits used to
determine the Unsecured Indebtedness to Unencumbered Asset Value ratio) to the
extent available for the repayment of Secured Indebtedness of the type described
in clause (x) and (ii) Total Asset Value shall be adjusted by deducting
therefrom the amount by which Secured Indebtedness is adjusted under clause (i).
(h)    Ratio of Unsecured Indebtedness to Unencumbered Asset Value. The Parent
and the Borrower shall not permit the ratio of (i) Unsecured Indebtedness of the
Parent and its Subsidiaries to (ii) Unencumbered Asset Value to exceed 0.60 to
1.00 at any time; provided that the maximum Unsecured Indebtedness to
Unencumbered Asset Value covenant level shall be increased to 0.65 to 1.00 for
each fiscal quarter for which a Leverage Ratio Covenant Holiday applies.
Notwithstanding anything to the contrary contained herein, for the purposes of
this ratio, (i) Unsecured Indebtedness on any date shall be adjusted by
deducting therefrom an amount equal to the lesser of (x) the aggregate amount of
Unsecured Indebtedness outstanding on such date that by its terms is scheduled
to mature on or before the date that is twenty-four (24) months following such
date and (y) the aggregate amount of all unrestricted cash and Cash Equivalents
on such date and escrow and other deposits (excluding (A) tenant deposits and
other cash and Cash Equivalents that are subject to a Lien or a Negative Pledge
or the disposition of which is restricted in any way and (B) any such
unrestricted cash and Cash Equivalents and escrow and other deposits used to
determine the Secured Indebtedness to Total Asset Value ratio) to the extent
available for the repayment of Unsecured Indebtedness of the type described in
clause (x) and (ii) Unencumbered Asset Value shall be adjusted by deducting
therefrom the amount by which Unsecured Indebtedness is adjusted under clause
(i).
(i)    Ratio of Unencumbered Adjusted NOI to Unsecured Interest Expense. The
Parent and the Borrower shall not permit the ratio of (i) the sum of (x)
Unencumbered Adjusted NOI for any period of twelve consecutive calendar months
plus (y) Unencumbered Management EBITDA to (ii) Unsecured Interest Expense of
the Parent and its Subsidiaries for such period of twelve consecutive calendar
months, to be less than 1.75 to 1.00 as of the last day of such period of twelve
consecutive calendar months.
Section 10.2.    Liens; Negative Pledge.
(i)    The Parent and the Borrower shall not, and shall not permit any other
Loan Party or any Subsidiary of the Parent to, create, assume, or incur, permit
or suffer to exist any Lien (other than Permitted Liens) upon any of its
material properties, assets, income or profits of any character whether now
owned or hereafter acquired if immediately prior to the creation, assumption or
incurring of such Lien, or immediately

96

--------------------------------------------------------------------------------




thereafter, a Default or Event of Default is or would be in existence, including
without limitation, a Default or Event of Default resulting from a violation of
any of the covenants contained in Sections 10.1 and 10.8.
(j)    The Parent and the Borrower shall not, and shall not permit any other
Loan Party or any Subsidiary of the Parent to, enter into, assume or otherwise
be bound by any Negative Pledge except for a Negative Pledge contained in (i)
this Agreement and the other Loan Documents, (ii) any Indebtedness outstanding
on the Agreement Date identified on Schedule 10.2, (iii) an agreement (x)
evidencing Indebtedness which the Parent, the Borrower, any other Loan Party or
any Subsidiary of the Parent is not prohibited from creating, incurring,
assuming, or permitting or suffering to exist under this Agreement, (y) which
Indebtedness is secured by a Lien not prohibited under the Loan Documents, and
(z) which prohibits the creation of any other Lien on only the property
(including proceeds or products thereof) securing such Indebtedness as of the
date such agreement was entered into; (iv) an agreement relating to the sale of
a Subsidiary or assets pending such sale, provided that in any such case the
Negative Pledge applies only to the Subsidiary or the assets that are the
subject of such sale; (v) any prohibition or limitation that exists pursuant to
Applicable Law; (vi) any customary prohibitions that restrict subletting or
assignment of any lease governing a leasehold interest of Parent, the Borrower
or any Subsidiary of the Parent; (vii) joint venture agreements or other similar
arrangements if such provisions apply only to the Person (and the Equity
Interests in such Person) that is the subject thereof; (viii) agreements or
instruments that prohibit the payment of dividends or the making of other
distributions with respect to Equity Interests of a Person other than on a pro
rata basis; (ix) customary restrictions and conditions contained in agreements
relating to any acquisition or other investment that is otherwise permitted
under this Agreement; (x) any agreement in effect at the time a Person becomes a
Subsidiary of the Parent, so long as such agreement was not entered into in
connection with or in contemplation of such Person becoming a Subsidiary of the
Parent, which encumbrance or restriction is not applicable to the properties or
assets of any Loan Party or other Subsidiary of the Parent; and (xi) amendments,
refinancings, extensions and renewals of any of the foregoing, to the extent
otherwise not prohibited, provided, that such amendments, refinancings,
extensions and renewals are, taken as a whole, no more materially restrictive
with respect to such prohibitions and limitations than those prior to such
amendment, refinancing, extension or renewal.
Section 10.3.    Restrictions on Intercompany Transfers.
The Parent and the Borrower shall not, and shall not permit any other Loan Party
or any Subsidiary of the Parent to, create or otherwise cause or suffer to exist
or become effective any consensual encumbrance or restriction of any kind on the
ability of any Subsidiary (other than the Borrower) to: (a) pay dividends or
make any other distribution on any of such Subsidiary’s capital stock or other
equity interests owned by the Parent, the Borrower or any Subsidiary of the
Parent; (b) pay any Indebtedness owed to the Parent, the Borrower or any
Subsidiary of the Parent; (c) make loans or advances to the Parent, the Borrower
or any Subsidiary of the Parent; or (d) transfer any of its property or assets
to the Parent, the Borrower or any Subsidiary of the Parent; other than
encumbrances or restrictions (i) contained in this Agreement and the other Loan
Documents, (ii) existing on the Agreement Date and identified on Schedule 10.3,
(iii) (x) evidencing Indebtedness which the Parent, the Borrower, any other Loan
Party or any Subsidiary of the Parent is not prohibited from creating,
incurring, assuming, or permitting or suffering to exist under this Agreement,
(y) which Indebtedness is secured by a Lien not prohibited under the Loan
Documents, and (z) which prohibits the creation of any other Lien on only the
property (including proceeds or products thereof) securing such Indebtedness as
of the date such agreement was entered into; (iv) relating to the sale of a
Subsidiary or assets pending such sale to the extent such sale is not prohibited
under the Loan Documents, provided that in any such case, such encumbrance or
restriction applies only to the Subsidiary or the assets that are the subject of
such sale; (v) existing pursuant to Applicable Law; (vi) consisting of customary
prohibitions restricting subletting or assignment of any lease governing a
leasehold interest of Parent, the

97

--------------------------------------------------------------------------------




Borrower or any Subsidiary of the Parent; (vii) consisting of joint venture
agreements or other similar arrangements if such provisions apply only to the
Person (and the Equity Interests in such Person) that is the subject thereof;
(viii) prohibiting the payment of dividends or the making of other distributions
with respect to Equity Interests of a Person other than on a pro rata basis;
(ix) customarily contained in agreements relating to any acquisition or other
investment that is otherwise permitted under this Agreement; (x) consisting of
any agreement in effect at the time a Person becomes a Subsidiary of the Parent,
so long as such agreement was not entered into in connection with or in
contemplation of such Person becoming a Subsidiary of the Parent, which
encumbrance or restriction is not applicable to the properties or assets of any
Loan Party or other Subsidiary of the Parent; and (xi) relating to amendments,
refinancings, extensions and renewals of any of the foregoing, to the extent
otherwise not prohibited, provided, that such amendments, refinancings,
extensions and renewals are, taken as a whole, no more materially restrictive
with respect to such prohibitions and limitations than those prior to such
amendment, refinancing, extension or renewal.
Section 10.4.    Merger, Consolidation, Sales of Assets and Other Arrangements.
The Parent and the Borrower shall not, and shall not permit any other Loan Party
or any Subsidiary of the Parent to (a) merge or consolidate; (b) liquidate,
windup or dissolve itself (or suffer any liquidation or dissolution); (c)
convey, sell, lease, sublease, transfer or otherwise dispose of, in one
transaction or a series of transactions, all or substantially all of its
business or assets (a “Disposition”); or (d) acquire all or substantially all of
the assets of, or all or substantially all of the Equity Interests of, any other
Person; provided, however, that:
(iii)    any Subsidiary of the Parent (other than the Borrower) may merge with
(x) Parent or Borrower, provided that Parent or Borrower, as applicable, shall
be the continuing or surviving Person, or (y) any other Subsidiary of the
Parent, provided that if such merger involves a Parent Guarantor (other than the
Parent), such Parent Guarantor shall be the survivor;
(iv)    (x) any Parent Guarantor (other than the Parent) may sell, transfer or
dispose of its assets to the Borrower or any other Parent Guarantor and (y) any
Subsidiary of the Parent (other than the Borrower or a Parent Guarantor) may
sell, transfer or dispose of its assets to any other Subsidiary of the Parent;
(v)    any Subsidiary of the Parent (other than the Borrower or a Parent
Guarantor) may convey, sell, transfer or otherwise dispose of, in one
transaction or a series of transactions, all or substantially all of its
business or assets and immediately thereafter liquidate, provided that
immediately prior to any such conveyance, sale, transfer, disposition or
liquidation and immediately thereafter and after giving effect thereto, no
Default or Event of Default is or would be in existence;
(vi)    any Parent Guarantor may liquidate or dissolve so long as all of its
assets have been conveyed, sold or otherwise transferred to the Parent, any
other Parent Guarantor or the Borrower prior to such liquidation or dissolution;
(vii)    the Parent and its Subsidiaries may, directly or indirectly, make any
Investment to the extent not prohibited by Section 10.8;
(viii)    the Parent, the Borrower, the other Loan Parties and the other
Subsidiaries of the Parent may lease and sublease their respective assets, as
lessor or sublessor (as the case may be), in the ordinary course of their
business;

98

--------------------------------------------------------------------------------




(ix)    a Person other than the Parent, a Parent Guarantor or the Borrower may
make any other Disposition so long as, after giving effect thereto on a pro
forma basis, the covenants set forth in Section 10.1 and 10.8 are satisfied.
For the avoidance of doubt, the restriction on Dispositions in this Section 10.4
shall not be construed to prohibit the Parent or the Borrower from making the
Specified Disposition.
Section 10.5.    Plans.
The Parent and the Borrower shall not, and shall not permit any other Loan Party
or any Subsidiary of the Parent to, permit any of its respective assets to
become or be deemed to be “plan assets” within the meaning of ERISA, the
Internal Revenue Code and the respective regulations promulgated thereunder.
Section 10.6.    Fiscal Year.
The Parent and the Borrower shall not, and shall not permit any other Loan Party
or other Subsidiary of the Parent to, change its fiscal year from that in effect
as of the Agreement Date (other than any change to conform to the fiscal year of
the Parent).
Section 10.7.    Modifications of Organizational Documents.
The Parent and the Borrower shall not, and shall not permit any other Loan Party
or any Subsidiary of the Parent to, amend, supplement, restate or otherwise
modify or waive the application of any provision of its certificate or articles
of incorporation or formation, by-laws, operating agreement, declaration of
trust, partnership agreement or other applicable organizational document if such
amendment, supplement, restatement or other modification (a) is materially
adverse to the interest of the Administrative Agent, the Issuing Bank or the
Lenders or (b) could reasonably be expected to have a Material Adverse Effect.
Section 10.8.    Permitted Investments.
The Parent shall not, and shall not permit any Loan Party or other Subsidiary of
the Parent to, make an Investment in or otherwise own the following items which
would cause the aggregate value of such holdings of all such Persons to exceed
the following percentages of Total Asset Value at any time:
(vi)    Unimproved Land (which shall not include any Development Property) such
that the aggregate book value thereof exceeds 5.0% of Total Asset Value;
(vii)    Common stock, Preferred Equity Interests, other capital stock,
beneficial interest in trust, membership interest in limited liability companies
and other equity interests in Persons (other than consolidated Subsidiaries and
Unconsolidated Affiliates), such that the aggregate value of such interests
calculated on the basis of the lower of cost or market, exceeds 5.0% of Total
Asset Value;
(viii)    mezzanine loans and the aggregate book value of Mortgage Receivables
in excess of 5.0% of Total Asset Value;
(ix)    Investments in Unconsolidated Affiliates of the Parent and non-Wholly
Owned Subsidiaries of the Parent, such that the aggregate value of such
Investments (determined in accordance with GAAP) in Unconsolidated Affiliates
and non-Wholly Owned Subsidiaries exceeds 20.0% of Total Asset Value; and

99

--------------------------------------------------------------------------------




(x)    the aggregate amount of Total Budgeted Costs for Development Properties
in which the Parent either has a direct or indirect ownership interest such that
the aggregate amount thereof exceeds 5.0% of Total Asset Value. If a Development
Property is owned by an Unconsolidated Affiliate of the Parent or any Subsidiary
of the Parent, then the product of (A) the Parent’s or such Subsidiary’s
Ownership Share in such Unconsolidated Affiliate and (B) the amount of the Total
Budgeted Costs for such Development Property shall be used in calculating such
investment limitation;
provided, that, in addition to the foregoing limitations (x) the aggregate value
of (i), (ii), (iii) and (v) shall not exceed 15.0% of Total Asset Value;
provided, further, that notwithstanding the foregoing, the foregoing limitations
shall not prohibit, and Parent, the Borrower, the other Loan Parties and their
respective Subsidiaries shall be permitted to make, Investments in the form of
distributions of equity in a to-be-formed Delaware limited partnership and
subsidiary of the Parent (“SpinCo”) to the equityholders of the Parent (the
“Spin-Off”)) and (y) any Investment that is an Acquisition must be a Permitted
Acquisition.
Section 10.9.    Transactions with Affiliates.
The Parent and the Borrower shall not, and shall not permit any other Loan Party
or any Subsidiary of the Parent to, permit to exist or enter into any
transaction (including the purchase, sale, lease or exchange of any property or
the rendering of any service) with any Affiliate, except (a) as set forth on
Schedule 10.9, (b) transactions pursuant to the reasonable requirements of the
business of the Parent, the Borrower or such other Subsidiary of the Parent and
upon fair and reasonable terms which are no less favorable to the Parent, the
Borrower or such other Subsidiary of the Parent than would be obtained in a
comparable arm’s length transaction with a Person that is not an Affiliate, (c)
transactions among the Parent and any of its Subsidiaries not prohibited by the
Loan Documents, (d) Investments permitted under Section 10.8, (e) Restricted
Payments permitted under Section 10.11, (f) the provision of services under any
Management Contract and (g) other transactions approved by the independent
directors or by any requisite committee of the Board of Directors of the Parent
pursuant to which the aggregate payments made (including the Fair Market Value
of any assets subject thereto) do not exceed $20,000,000 in any fiscal quarter.
Notwithstanding the foregoing, no payments may be made pursuant to any
transaction described in clause (a) or (g) above if a Default or Event of
Default would result therefrom.
Section 10.10.    [Intentionally Omitted].
Section 10.11.        Dividends and Other Restricted Payments.
The Parent and the Borrower shall not, and shall not permit any of their
Subsidiaries to, declare or make any Restricted Payment so long as any Default
or Event of Default exists or would result therefrom. Notwithstanding the
foregoing, unless a Default or Event of Default specified in Section 11.1(a)
resulting from the Borrower’s failure to pay when due the principal of, or
interest on, any of the Loans or any Fees or Section 11.1(e) or (f), in each
case, solely with respect to the Parent or the Borrower, shall have occurred and
be continuing, or if as a result of the occurrence of any other Event of Default
the Obligations have been accelerated pursuant to Section 11.2(a), the Borrower
and its Subsidiaries and any other Subsidiary of the Parent may pay dividends
and distributions to the Parent and other holders of partnership interests in
the Borrower with respect to any fiscal year ending during the term of this
Agreement to the extent necessary for the Parent to distribute, and the Parent
may so distribute, dividends and distributions to its shareholders in an
aggregate amount not to exceed the amount required to be distributed for the
Parent to (x) remain in compliance with Section 8.12 and (y) avoid the payment
of U.S. federal or state income or excise tax. Subsidiaries other than the
Borrower may, at any time, make Restricted Payments (x) to the Borrower and

100

--------------------------------------------------------------------------------




the other Subsidiaries that are Guarantors or (y) to Subsidiaries that are not
Guarantors, so long as such Restricted Payments are substantially concurrently
distributed, directly or indirectly, to the Borrower or any Subsidiary
Guarantor.
ARTICLE XI.    DEFAULT
Section 11.1.    Events of Default.
Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:
(k)    Default in Payment. The Borrower shall fail to pay when due under this
Agreement or any other Loan Document (whether upon demand, at maturity, by
reason of acceleration or otherwise) (i) the principal of any of the Loans or
any Reimbursement Obligation, or (ii) interest or any of the other payment
Obligations owing by the Borrower under this Agreement or any other Loan
Document, or any other Loan Party shall fail to pay when due any payment
obligation owing by such Loan Party, as applicable under any Loan Document to
which it is a party and such failure under this clause (ii) shall continue for a
period of five (5) days after the due date thereof.
(l)    Default in Performance.
(i)    Any Loan Party shall fail to perform or observe any term, covenant,
condition or agreement on its part to be performed or observed and contained in
Section 8.1 (solely with respect to the existence of the Parent and the
Borrower), Section 8.8, Article IX or Article X; or
(ii)    Any Loan Party shall fail to perform or observe any term, covenant,
condition or agreement contained in this Agreement or any other Loan Document to
which it is a party and not otherwise mentioned in this Section, and in the case
of this subsection (b)(ii) only, such failure shall continue for a period of
thirty (30) days after the earlier of (x) the date upon which a Responsible
Officer of the Parent or the Borrower or such other Loan Party obtains knowledge
of such failure or (y) the date upon which the Parent has received written
notice of such failure from the Administrative Agent.
(m)    Misrepresentations. Any written statement, representation or warranty
made or deemed made by or on behalf of any Loan Party under this Agreement or
under any other Loan Document, or any amendment hereto or thereto, or in any
other writing or statement at any time furnished by, or at the direction of, any
Loan Party to the Administrative Agent, the Issuing Bank or any Lender, shall at
any time prove to have been incorrect or misleading in any material respect when
furnished or made or deemed made.
(n)    Indebtedness Cross Default.
(i)    The Parent, the Borrower, any other Loan Party or any other Subsidiary of
the Parent shall fail to make any payment when due and payable (after giving
effect to applicable grace or cure periods) in respect of any Recourse
Indebtedness (other than the Loans and Reimbursement Obligations) having an
aggregate outstanding principal amount (or, in the case of any Derivatives
Contract, having a Derivatives Termination Value), in each case individually or
in the aggregate with all other Indebtedness as to which such a failure exists,
of $50,000,000 or more (“Material Indebtedness”); or

101

--------------------------------------------------------------------------------




(ii)    (x) The maturity of any Material Indebtedness shall have been
accelerated in accordance with the provisions of any indenture, contract or
instrument evidencing, providing for the creation of or otherwise concerning
such Material Indebtedness or (y) any Material Indebtedness shall have been
required to be prepaid, repurchased, redeemed or defeased prior to the stated
maturity thereof; or
(iii)    Any other event shall have occurred and be continuing which, with the
giving of notice, if required, would permit any holder or holders of any
Material Indebtedness, any trustee or agent acting on behalf of such holder or
holders or any other Person, to accelerate the maturity of any such Material
Indebtedness or require any such Material Indebtedness to be prepaid,
repurchased, redeemed or defeased prior to its stated maturity; or
(iv)    There occurs an “Early Termination Date” under and as defined in any
Derivatives Contract as to which the Borrower, any Loan Party or any other
Subsidiary of the Parent is a “Defaulting Party” (as defined therein), or there
occurs an “Early Termination Date” (as defined therein) in respect of any
Specified Derivatives Contract as a result of a “Termination Event” (as defined
therein) as to which the Parent, the Borrower or any of the Subsidiaries of the
Parent is an “Affected Party” (as defined therein), in each case, solely to the
extent such Derivatives Contract or Specified Derivatives Contract is Material
Indebtedness;
provided that this clause (d) shall not apply to any redemption, conversion or
settlement of any such Indebtedness that is convertible into Equity Interests in
the Parent (and cash in lieu of fractional shares or units) and/or cash (in lieu
of such Equity Interests in an amount determined by reference to the price of
the common stock of the Parent at the time of such redemption, conversion or
settlement) pursuant to its terms unless such redemption, conversion or
settlement results from a default thereunder or an event of a type that
constitutes an Event of Default.
(o)    Voluntary Bankruptcy Proceeding. The Parent, the Borrower, any other Loan
Party or any other Subsidiary of the Parent to which more than 5% of Total Asset
Value is attributable shall: (i) commence a voluntary case under the Bankruptcy
Code or other federal bankruptcy laws (as now or hereafter in effect); (ii) file
a petition seeking to take advantage of any other Applicable Laws, domestic or
foreign, relating to bankruptcy, insolvency, reorganization, winding up, or
composition or adjustment of debts; (iii) consent to, or fail to contest in a
timely and appropriate manner, any petition filed against it in an involuntary
case under such bankruptcy laws or other Applicable Laws or consent to any
proceeding or action described in the immediately following subsection (f); (iv)
apply for or consent to, or fail to contest in a timely and appropriate manner,
the appointment of, or the taking of possession by, a receiver, custodian,
trustee, or liquidator of itself or of a substantial part of its property,
domestic or foreign; (v) admit in writing its inability to pay its debts as they
become due; (vi) make a general assignment for the benefit of creditors; (vii)
make a conveyance fraudulent as to creditors under any Applicable Law; or (viii)
take any corporate or partnership action for the purpose of effecting any of the
foregoing.
(p)    Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against the Parent, the Borrower, any other Loan Party or any
Subsidiary of the Parent to which more than 5% of Total Asset Value is
attributable in any court of competent jurisdiction seeking: (i) relief under
the Bankruptcy Code or other federal bankruptcy laws (as now or hereafter in
effect) or under any other Applicable Laws, domestic or foreign, relating to
bankruptcy, insolvency, reorganization, winding up, or composition or adjustment
of debts; or (ii) the appointment of a trustee, receiver, custodian, liquidator
or the like of such Person, or of all or any substantial part of the assets,
domestic or foreign, of such Person, and in the case of either clause (i) or
(ii) such case or proceeding shall continue undismissed or unstayed for a period
of sixty

102

--------------------------------------------------------------------------------




(60) consecutive days, or an order granting the remedy or other relief requested
in such case or proceeding (including, but not limited to, an order for relief
under such Bankruptcy Code or such other federal bankruptcy laws) shall be
entered.
(q)    Revocation of Loan Documents. Any Loan Party shall (or shall attempt to)
disavow, revoke or terminate any Loan Document to which it is a party or shall
otherwise challenge or contest in any action, suit or proceeding in any court or
before any Governmental Authority the validity or enforceability of any Loan
Document or any Loan Document shall cease to be in full force and effect (except
as a result of the express terms thereof).
(r)    Judgment. A judgment or order for the payment of money or for an
injunction or other non-monetary relief shall be entered against the Parent, the
Borrower, any other Loan Party, or any other Subsidiary of the Parent by any
court or other tribunal and (i) (x) such judgment or order shall continue for a
period of sixty (60) days or (y) any action shall be legally taken by a judgment
creditor to attach or levy upon any assets of such Person to enforce any such
judgment, in each case, without being paid, stayed or dismissed through
appropriate appellate proceedings and (ii) either (A) the amount of such
judgment or order for which insurance has not been acknowledged in writing by
the applicable insurance carrier (or the amount as to which the insurer has
denied liability) exceeds, individually or together with all other such
judgments or orders entered against the Parent, the Borrower, any other Loan
Party or any other Subsidiary of the Parent, $50,000,000 or (B) in the case of
an injunction or other non-monetary relief, such injunction or judgment or order
could reasonably be expected to have a Material Adverse Effect.
(s)    [Intentionally Omitted].
(t)    ERISA. Any ERISA Event shall have occurred that results or could
reasonably be expected to result in a Material Adverse Effect.
(u)    [Intentionally Omitted]
(v)    Change of Control/Change in Management.
(i)    Any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)),
is or becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under
the Exchange Act, except that a Person will be deemed to have “beneficial
ownership” of all securities that such Person has the right to acquire, whether
such right is exercisable immediately or only after the passage of time),
directly or indirectly, of more than 35% of the total voting power of the then
outstanding voting stock of the Parent;
(ii)    During any period of 12 consecutive months ending after the Agreement
Date, individuals who at the beginning of any such 12 month period constituted
the Board of Directors of the Parent (together with any new directors whose
election by such Board or whose nomination for election by the shareholders of
the Parent was approved by a vote of a majority of the directors then still in
office who were either directors at the beginning of such period or whose
election or nomination for election was previously so approved but excluding any
director whose initial nomination for, or assumption of office as, a director
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the Board of Directors) cease for any reason to constitute a
majority of the Board of Directors of the Parent then in office;

103

--------------------------------------------------------------------------------




(iii)    The Parent shall cease to own and control, directly or indirectly, at
least 50% of the outstanding Equity Interests of the Borrower; or
(iv)    The Parent or a Wholly Owned Subsidiary of the Parent shall (A) cease to
be the sole general partner of the Borrower or (B) subject to customary rights
of limited partners, shall cease to have the sole and exclusive power to
exercise all management and control over the Borrower.
Section 11.2.    Remedies Upon Event of Default.
Upon the occurrence of an Event of Default and so long as such Event of Default
is continuing, the following provisions shall apply:
(aa)    Acceleration; Termination of Facilities.
(i)    Automatic. Upon the occurrence of an Event of Default specified in
Sections 11.1(e) or 11.1(f) with respect to the Parent or the Borrower, (1)(A)
the principal of, and all accrued interest on, the Loans and the Notes at the
time outstanding, (B) an amount equal to the Stated Amount of all Letters of
Credit outstanding as of the date of the occurrence of such Event of Default for
deposit into the Letter of Credit Collateral Account and (C) all of the other
Obligations, including, but not limited to, the other amounts owed to the
Lenders and the Administrative Agent under this Agreement, the Notes or any of
the other Loan Documents shall become immediately and automatically due and
payable without presentment, demand, protest, or other notice of any kind, all
of which are expressly waived by the Parent and the Borrower, each on behalf of
itself and the other Loan Parties, and (2) the Commitments and the Swingline
Commitment and the obligation of the Issuing Bank to issue Letters of Credit
hereunder, shall all immediately and automatically terminate.
(ii)    Optional. If any other Event of Default shall exist, the Administrative
Agent may, and at the direction of the Requisite Lenders shall: (1) declare (A)
the principal of, and accrued interest on, the Loans and the Notes at the time
outstanding, (B) an amount equal to the Stated Amount of all Letters of Credit
outstanding as of the date of the occurrence of such Event of Default for
deposit into the Letter of Credit Collateral Account and (C) all of the other
Obligations, including, but not limited to, the other amounts owed to the
Lenders and the Administrative Agent under this Agreement, the Notes or any of
the other Loan Documents to be forthwith due and payable, whereupon the same
shall immediately become due and payable without presentment, demand, protest or
other notice of any kind, all of which are expressly waived by the Parent and
the Borrower, each on behalf of itself and the other Loan Parties, and (2)
terminate the Commitments and the Swingline Commitment and the obligation of the
Issuing Bank to issue Letters of Credit hereunder.
(bb)    Loan Documents. The Requisite Lenders may direct the Administrative
Agent to, and the Administrative Agent if so directed shall, exercise any and
all of its rights under any and all of the other Loan Documents.
(cc)    Applicable Law. The Requisite Lenders may direct the Administrative
Agent to, and the Administrative Agent if so directed shall, exercise all other
rights and remedies it may have under any Applicable Law.
Section 11.3.    [Intentionally Omitted].
Section 11.4.    Marshaling; Payments Set Aside.

104

--------------------------------------------------------------------------------




No Lender Party shall be under any obligation to marshal any assets in favor of
any Loan Party or any other party or against or in payment of any or all of the
Guaranteed Obligations. To the extent that any Loan Party makes a payment or
payments to a Lender Party, or a Lender Party enforces its security interest (if
any) or exercises its right of setoff, and such payment or payments or the
proceeds of such enforcement or setoff or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then to the
extent of such recovery, the Guaranteed Obligations, or part thereof originally
intended to be satisfied, and all Liens (if any), rights and remedies therefor,
shall be revived and continued in full force and effect as if such payment had
not been made or such enforcement or setoff had not occurred.
Section 11.5.    Allocation of Proceeds.
If an Event of Default exists, all payments received by the Administrative Agent
(or any Lender as a result of its exercise of remedies permitted under Section
13.3) under any of the Loan Documents in respect of any Guaranteed Obligations
shall be applied in the following order and priority:
(a)    to payment of that portion of the Guaranteed Obligations constituting
fees, indemnities, expenses and other amounts, including attorney fees, payable
under the Loan Documents to the Administrative Agent in its capacity as such,
the Issuing Bank in its capacity as such and the Swingline Lender in its
capacity as such, ratably among the Administrative Agent, the Issuing Bank and
Swingline Lender in proportion to the respective amounts described in this
clause (a) payable to them;
(b)    to payment of that portion of the Guaranteed Obligations constituting
fees, indemnities and other amounts (other than principal and interest) payable
to the Lenders under the Loan Documents, including attorney fees to the extent
payable under the Loan Documents, ratably among the Lenders in proportion to the
respective amounts described in this clause (b) payable to them;
(c)    to payment of that portion of the Guaranteed Obligations constituting
accrued and unpaid interest on the Swingline Loans;
(d)    to payment of that portion of the Guaranteed Obligations constituting
accrued and unpaid interest on the Loans and Reimbursement Obligations, ratably
among the Lenders and the Issuing Bank in proportion to the respective amounts
described in this clause (d) payable to them;
(e)    to payment of that portion of the Guaranteed Obligations constituting
unpaid principal of the Swingline Loans;
(f)    to payment of that portion of the Guaranteed Obligations constituting
unpaid principal of the Loans, Reimbursement Obligations, other Letter of Credit
Liabilities and payment obligations then owing under Specified Derivatives
Contracts ratably among the Lenders, the Issuing Bank and the Specified
Derivatives Providers in proportion to the respective amounts described in this
clause (f) payable to them; provided, however, to the extent that any amounts
available for distribution pursuant to this clause are attributable to the
issued but undrawn amount of an outstanding Letter of Credit, such amounts shall
be paid to the Administrative Agent for deposit into the Letter of Credit
Collateral Account; and
(g)    the balance, if any, after all of the Guaranteed Obligations (other than
any contingent obligation for which no claim has been made) have been paid in
full, to the Borrower or as otherwise required by Applicable Law.

105

--------------------------------------------------------------------------------




Notwithstanding the foregoing, Guaranteed Obligations arising under Specified
Derivatives Contracts shall be excluded from the application described above if
the Administrative Agent has not received written notice thereof, together with
such supporting documentation as the Administrative Agent may request, from the
applicable Specified Derivatives Provider. Each Specified Derivatives Provider
not a party to this Agreement that has given the notice contemplated by the
preceding sentence shall, by such notice, be deemed to have acknowledged and
accepted the appointment of the Administrative Agent pursuant to the terms of
Article XII. for itself and its Affiliates as if a “Lender” party hereto.
Section 11.6.    Letter of Credit Collateral Account.
(a)    As collateral security for the prompt payment in full when due of all
Letter of Credit Liabilities and the other Obligations, the Borrower hereby
pledges and grants to the Administrative Agent, for the ratable benefit of the
Administrative Agent, the Issuing Bank and the Lenders as provided herein, a
security interest in all of its right, title and interest in and to the Letter
of Credit Collateral Account and the balances from time to time in the Letter of
Credit Collateral Account (including the investments and reinvestments therein
provided for below). The balances from time to time in the Letter of Credit
Collateral Account shall not constitute payment of any Letter of Credit
Liabilities until applied by the Issuing Bank as provided herein. Anything in
this Agreement to the contrary notwithstanding, funds held in the Letter of
Credit Collateral Account shall be subject to withdrawal only as provided in
this Section.
(b)    Amounts on deposit in the Letter of Credit Collateral Account shall be
invested and reinvested by the Administrative Agent in such Cash Equivalents as
the Administrative Agent shall determine in its sole discretion. All such
investments and reinvestments shall be held in the name of and be under the sole
dominion and control of the Administrative Agent for the ratable benefit of the
Administrative Agent, the Issuing Bank and the Lenders; provided, that all
earnings on such investments will be credited to and retained in the Letter of
Credit Collateral Account. The Administrative Agent shall exercise reasonable
care in the custody and preservation of any funds held in the Letter of Credit
Collateral Account and shall be deemed to have exercised such care if such funds
are accorded treatment substantially equivalent to that which the Administrative
Agent accords other funds deposited with the Administrative Agent, it being
understood that the Administrative Agent shall not have any responsibility for
taking any necessary steps to preserve rights against any parties with respect
to any funds held in the Letter of Credit Collateral Account.
(c)    If a drawing pursuant to any Letter of Credit occurs on or prior to the
expiration date of such Letter of Credit, the Borrower and the Lenders authorize
the Administrative Agent to use the monies deposited in the Letter of Credit
Collateral Account to reimburse the Issuing Bank for the payment made by the
Issuing Bank to the beneficiary with respect to such drawing.
(d)    If an Event of Default exists, the Administrative Agent may (and, if
instructed by the Requisite Lenders, shall) in its (or their) discretion at any
time and from time to time elect to liquidate any such investments and
reinvestments and apply the proceeds thereof to the Obligations in accordance
with Section 11.5. Notwithstanding the foregoing, the Administrative Agent shall
not be required to liquidate and release any such amounts if such liquidation or
release would result in the amount available in the Letter of Credit Collateral
Account to be less than the Stated Amount of all Extended Letters of Credit that
remain outstanding.
(e)    So long as no Default or Event of Default exists, and to the extent
amounts on deposit in or credited to the Letter of Credit Collateral Account
exceed the aggregate amount of the Letter of Credit Liabilities then due and
owing, the Administrative Agent shall, from time to time, at the request of the
Borrower, deliver to the Borrower within ten (10) Business Days after the
Administrative Agent’s receipt of

106

--------------------------------------------------------------------------------




such request from the Borrower, against receipt but without any recourse,
warranty or representation whatsoever, such amount of the credit balances in the
Letter of Credit Collateral Account as exceeds the aggregate amount of Letter of
Credit Liabilities at such time. Upon the expiration, termination or
cancellation of an Extended Letter of Credit for which the Lenders reimbursed
(or funded participations in) a drawing deemed to have occurred under the fourth
sentence of Section 2.4(b) for deposit into the Letter of Credit Collateral
Account but in respect of which the Lenders have not otherwise received payment
for the amount so reimbursed or funded, the Administrative Agent shall promptly
remit to the Lenders the amount so reimbursed or funded for such Extended Letter
of Credit that remains in the Letter of Credit Collateral Account, pro rata in
accordance with the respective unpaid reimbursements or funded participations of
the Lenders in respect of such Extended Letter of Credit, against receipt but
without any recourse, warranty or representation whatsoever. When all of the
Obligations shall have been paid in full and no Letters of Credit remain
outstanding, the Administrative Agent shall deliver to the Borrower, against
receipt but without any recourse, warranty or representation whatsoever, the
balances remaining in the Letter of Credit Collateral Account.
(f)    The Borrower shall pay to the Administrative Agent from time to time such
fees as the Administrative Agent normally charges for similar services in
connection with the Administrative Agent’s administration of the Letter of
Credit Collateral Account and investments and reinvestments of funds therein.
Section 11.7.    Rescission of Acceleration by Requisite Lenders.
If at any time after acceleration of the maturity of the Loans and the other
Obligations, the Borrower shall pay all arrears of interest and all payments on
account of principal of the Obligations which shall have become due otherwise
than by acceleration (with interest on principal and, to the extent permitted by
Applicable Law, on overdue interest, at the rates specified in this Agreement)
and all Events of Default and Defaults (other than nonpayment of principal of
and accrued interest on the Obligations due and payable solely by virtue of
acceleration) shall become remedied or waived to the satisfaction of the
Requisite Lenders, then by written notice to the Borrower, the Requisite Lenders
may elect, in the sole discretion of such Requisite Lenders, to rescind and
annul the acceleration and its consequences. The provisions of the preceding
sentence are intended merely to bind all of the Lenders to a decision which may
be made at the election of the Requisite Lenders, and are not intended to
benefit the Borrower and do not give the Borrower the right to require the
Lenders to rescind or annul any acceleration hereunder, even if the conditions
set forth herein are satisfied.
Section 11.8.    Performance by Administrative Agent.
If the Parent, the Borrower or any other Loan Party shall fail to perform any
covenant, duty or agreement contained in any of the Loan Documents, the
Administrative Agent may, after notice to the Parent or the Borrower, perform or
attempt to perform such covenant, duty or agreement on behalf of the Parent, the
Borrower or such other Loan Party after the expiration of any cure or grace
periods set forth herein. In such event, the Parent or the Borrower shall, at
the request of the Administrative Agent, promptly pay any amount reasonably
expended by the Administrative Agent in such performance or attempted
performance to the Administrative Agent, together with interest thereon at the
applicable rate or Post-Default Rate from the date of such expenditure until
paid. Notwithstanding the foregoing, neither the Administrative Agent nor any
Lender shall have any liability or responsibility whatsoever for the performance
of any obligation of the Parent, the Borrower or any other Loan Party under this
Agreement or any other Loan Document.
Section 11.9.    Rights Cumulative.
(a)    Generally. The rights and remedies of the Administrative Agent, the
Issuing Bank and the Lenders under this Agreement and each of the other Loan
Documents and of the Specified Derivatives

107

--------------------------------------------------------------------------------




Providers under the Specified Derivatives Contracts, shall be cumulative and not
exclusive of any rights or remedies which any of them may otherwise have under
Applicable Law. In exercising their respective rights and remedies the
Administrative Agent, the Issuing Bank, the Lenders and the Specified
Derivatives Providers may be selective and no failure or delay by any such
Lender Party in exercising any right shall operate as a waiver of it, nor shall
any single or partial exercise of any power or right preclude its other or
further exercise or the exercise of any other power or right.
(b)    Enforcement by Administrative Agent. Notwithstanding anything to the
contrary contained herein or in any other Loan Document, the authority to
enforce rights and remedies hereunder and under the other Loan Documents against
the Loan Parties or any of them shall be vested exclusively in, and all actions
and proceedings at law in connection with such enforcement shall be instituted
and maintained exclusively by, the Administrative Agent in accordance with
Article XI. for the benefit of all the Lenders and the Issuing Bank; provided
that the foregoing shall not prohibit (i) the Administrative Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Administrative Agent) hereunder and under the other
Loan Documents, (ii) the Issuing Bank or the Swingline Lender from exercising
the rights and remedies that inure to its benefit (solely in its capacity as the
Issuing Bank or Swingline Lender, as the case may be) hereunder or under the
other Loan Documents, (iii) any Specified Derivatives Provider from exercising
the rights and remedies that inure to its benefit under any Specified
Derivatives Contract, (iv) any Lender from exercising setoff rights in
accordance with Section 13.3 (subject to the terms of Section 3.3), or (v) any
Lender from filing proofs of claim or appearing and filing pleadings on its own
behalf during the pendency of a proceeding relative to any Loan Party under any
Debtor Relief Law; and provided, further, that if at any time there is no Person
acting as Administrative Agent hereunder and under the other Loan Documents,
then (x) the Requisite Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Article XI and (y) in addition to the matters
set forth in clauses (ii), (iv) and (v) of the preceding proviso and subject to
Section 3.3, any Lender may, with the consent of the Requisite Lenders, enforce
any rights and remedies available to it and as authorized by the Requisite
Lenders.
ARTICLE XII.    THE ADMINISTRATIVE AGENT
Section 12.1.    Appointment and Authorization.
Each Lender hereby irrevocably appoints and authorizes the Administrative Agent
to take such action as contractual representative on such Lender’s behalf and to
exercise such powers under this Agreement and the other Loan Documents as are
specifically delegated to the Administrative Agent by the terms hereof and
thereof, together with such powers as are reasonably incidental thereto. Not in
limitation of the foregoing, each Lender authorizes and directs the
Administrative Agent to enter into the Loan Documents for the benefit of the
Lenders. Each Lender hereby agrees that, except as otherwise set forth herein,
any action taken by the Requisite Lenders in accordance with the provisions of
this Agreement or the Loan Documents, and the exercise by the Requisite Lenders
of the powers set forth herein or therein, together with such other powers as
are reasonably incidental thereto, shall be authorized and binding upon all of
the Lenders. Nothing herein shall be construed to deem the Administrative Agent
a trustee or fiduciary for any Lender or to impose on the Administrative Agent
duties or obligations other than those expressly provided for herein. Without
limiting the generality of the foregoing, the use of the terms “Agent”,
“Administrative Agent”, “agent” and similar terms in the Loan Documents with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
Applicable Law. Instead, use of such terms is merely a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties. The Administrative Agent shall deliver to each
Lender, promptly upon receipt thereof by the Administrative Agent, copies of
each of the financial statements, certificates, notices and other documents
delivered to the Administrative Agent pursuant to Article

108

--------------------------------------------------------------------------------




IX. that the Parent or the Borrower is not otherwise required to deliver
directly to the Lenders. The Administrative Agent will furnish to any Lender,
upon the request of such Lender, a copy (or, where appropriate, an original) of
any document, instrument, agreement, certificate or notice furnished to the
Administrative Agent by the Parent, the Borrower, any other Loan Party or any
other Affiliate of the Borrower, pursuant to this Agreement or any other Loan
Document not already delivered or otherwise made available to such Lender
pursuant to the terms of this Agreement or any such other Loan Document. As to
any matters not expressly provided for by the Loan Documents (including, without
limitation, enforcement or collection of any of the Obligations), the
Administrative Agent shall not be required to exercise any discretion or take
any action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Requisite Lenders (or all of the Lenders if explicitly required under any
other provision of this Agreement), and such instructions shall be binding upon
all Lenders and all holders of any of the Obligations; provided, however, that,
notwithstanding anything in this Agreement to the contrary, the Administrative
Agent shall not be required to take any action which exposes the Administrative
Agent to personal liability or which is contrary to this Agreement or any other
Loan Document or Applicable Law. Not in limitation of the foregoing, the
Administrative Agent may exercise any right or remedy it or the Lenders may have
under any Loan Document upon the occurrence of a Default or an Event of Default
unless the Requisite Lenders have directed the Administrative Agent otherwise.
Without limiting the foregoing, no Lender shall have any right of action
whatsoever against the Administrative Agent as a result of the Administrative
Agent acting or refraining from acting under this Agreement or any of the other
Loan Documents in accordance with the instructions of the Requisite Lenders, or
where applicable, all the Lenders. The Lenders hereby authorize the
Administrative Agent, to release any Guarantor from its Guaranty (i) in the case
of a Subsidiary Guarantor, upon satisfaction of the conditions to release set
forth in Section 8.14(b); (ii) if approved, authorized or ratified in writing by
the Requisite Lenders or all of the Lenders hereunder, as the required under the
circumstances; or (iii) on the Termination Date. In connection with any such
release of a Guarantor pursuant to the preceding sentence, the Administrative
Agent shall (and is hereby irrevocably authorized by each Lender to) execute and
deliver to any Loan Party, at such Loan Party’s expense, all documents that such
Loan Party shall reasonably request to evidence such termination or release (any
execution and delivery of such documents being without recourse to or warranty
by the Administrative Agent).
Section 12.2.    Wells Fargo as Lender.
Wells Fargo, as a Lender or as a Specified Derivatives Provider, as the case may
be, shall have the same rights and powers under this Agreement and any other
Loan Document and under any Specified Derivatives Contract, as the case may be,
as any other Lender or Specified Derivatives Provider and may exercise the same
as though it were not the Administrative Agent; and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated, include Wells Fargo in
each case in its individual capacity. Wells Fargo and its Affiliates may each
accept deposits from, maintain deposits or credit balances for, invest in, lend
money to, act as trustee under indentures of, serve as financial advisor to, and
generally engage in any kind of business with the Parent, the Borrower, any
other Loan Party or any other Affiliate thereof as if it were any other bank and
without any duty to account therefor to the Issuing Bank, other Lenders, or any
other Specified Derivatives Providers. Further, the Administrative Agent and any
Affiliate may accept fees and other consideration from the Borrower for services
in connection with this Agreement or any Specified Derivatives Contract, or
otherwise without having to account for the same to the Issuing Bank, the other
Lenders or any other Specified Derivatives Providers. The Issuing Bank and the
Lenders acknowledge that, pursuant to such activities, Wells Fargo or its
Affiliates may receive information regarding the Parent, the Borrower, other
Loan Parties, other Subsidiaries of the Parent and other Affiliates (including
information that may be subject to confidentiality obligations in favor of such
Person) and acknowledge that the Administrative Agent shall be under no
obligation to provide such information to them.

109

--------------------------------------------------------------------------------




Section 12.3.    Approvals of Lenders.
All communications from the Administrative Agent to any Lender requesting such
Lender’s determination, consent or approval (a) shall be given in the form of a
written notice to such Lender, (b) shall be accompanied by a description of the
matter or issue as to which such determination, consent or approval is
requested, or shall advise such Lender where information, if any, regarding such
matter or issue may be inspected, or shall otherwise describe the matter or
issue to be resolved and (c) shall include, if reasonably requested by such
Lender and to the extent not previously provided to such Lender, written
materials provided to the Administrative Agent by the Parent or the Borrower in
respect of the matter or issue to be resolved. Unless a Lender shall give
written notice to the Administrative Agent that it specifically objects to the
requested determination, consent or approval (together with a reasonable written
explanation of the reasons behind such objection) within ten (10) Business Days
(or such lesser or greater period as may be specifically required under the
express terms of the Loan Documents) of receipt of such communication, such
Lender shall be deemed to have conclusively approved of or consented to such.
Section 12.4.    Notice of Events of Default.
The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of a Default or Event of Default unless the Administrative Agent has
received notice from a Lender, the Parent or the Borrower referring to this
Agreement, describing with reasonable specificity such Default or Event of
Default and stating that such notice is a “notice of default.” If any Lender
(excluding the Lender which is also serving as the Administrative Agent) becomes
aware of any Default or Event of Default, it shall promptly send to the
Administrative Agent such a “notice of default”; provided, a Lender’s failure to
provide such a “notice of default” to the Administrative Agent shall not result
in any liability of such Lender to any other party to any of the Loan Documents.
Further, if the Administrative Agent receives such a “notice of default,” the
Administrative Agent shall give prompt notice thereof to the Lenders.
Section 12.5.    Administrative Agent’s Reliance.
Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Administrative Agent nor any of its Related Parties shall
be liable for any action taken or not taken by it under or in connection with
this Agreement or any other Loan Document, except for its or their own gross
negligence or willful misconduct in connection with its duties expressly set
forth herein or therein as determined by a court of competent jurisdiction in a
final non-appealable judgment. Without limiting the generality of the foregoing,
the Administrative Agent may consult with legal counsel (including its own
counsel or counsel for the Parent, the Borrower or any other Loan Party),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts. Neither the
Administrative Agent nor any of its Related Parties: (a) makes any warranty or
representation to any Lender, the Issuing Bank or any other Person, or shall be
responsible to any Lender, the Issuing Bank or any other Person for any
statement, warranty or representation made or deemed made by the Parent, the
Borrower, any other Loan Party or any other Person in or in connection with this
Agreement or any other Loan Document; (b) shall have any duty to ascertain or to
inquire as to the performance or observance of any of the terms, covenants or
conditions of this Agreement or any other Loan Document or the satisfaction of
any conditions precedent under this Agreement or any Loan Document on the part
of the Parent, the Borrower or other Persons, or to inspect the property, books
or records of the Parent, the Borrower or any other Person; (c) shall be
responsible to any Lender or the Issuing Bank for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement or
any other Loan Document, any other instrument or document furnished pursuant
thereto or any collateral covered thereby or the perfection or priority of any
Lien in favor

110

--------------------------------------------------------------------------------




of the Administrative Agent on behalf of the Lenders Parties in any such
collateral; (d) shall have any liability in respect of any recitals, statements,
certifications, representations or warranties contained in any of the Loan
Documents or any other document, instrument, agreement, certificate or statement
delivered in connection therewith; and (e) shall incur any liability under or in
respect of this Agreement or any other Loan Document by acting upon any notice,
consent, certificate or other instrument or writing (which may be by telephone,
telecopy or electronic mail) believed by it to be genuine and signed, sent or
given by the proper party or parties. The Administrative Agent may execute any
of its duties under the Loan Documents by or through agents, employees or
attorneys-in-fact and shall not be responsible for the negligence or misconduct
of any agent or attorney-in-fact that it selects in the absence of gross
negligence or willful misconduct in the selection of such agent or
attorney-in-fact as determined by a court of competent jurisdiction in a final
non-appealable judgment.
Section 12.6.    Indemnification of Administrative Agent.
Each Lender agrees to indemnify the Administrative Agent (to the extent not
reimbursed by the Borrower and without limiting the obligation of the Borrower
to do so) pro rata in accordance with such Lender’s respective Pro Rata Share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought), from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, reasonable out-of-pocket
costs and expenses of any kind or nature whatsoever which may at any time be
imposed on, incurred by, or asserted against the Administrative Agent (in its
capacity as Administrative Agent but not as a Lender) in any way relating to or
arising out of the Loan Documents, any transaction contemplated hereby or
thereby or any action taken or omitted by the Administrative Agent under the
Loan Documents (collectively, “Indemnifiable Amounts”); provided, however, that
no Lender shall be liable for any portion of such Indemnifiable Amounts to the
extent resulting from the Administrative Agent’s gross negligence or willful
misconduct as determined by a court of competent jurisdiction in a final,
non-appealable judgment; provided, however, that no action taken in accordance
with the directions of the Requisite Lenders (or all of the Lenders, if
expressly required hereunder) shall be deemed to constitute gross negligence or
willful misconduct for purposes of this Section. Without limiting the generality
of the foregoing, each Lender agrees to reimburse the Administrative Agent (to
the extent not reimbursed by the Borrower and without limiting the obligation of
the Borrower to do so) promptly upon demand for its ratable share of any out of
pocket expenses (including the reasonable fees and expenses of one law firm
acting as outside counsel to the Administrative Agent and the Arrangers (taken
as a whole), with exception, in consultation with the Borrower, in the case of
conflicts of interest) incurred by the Administrative Agent in connection with
the preparation, negotiation, execution, administration, or enforcement (whether
through negotiations, legal proceedings, or otherwise) of, or legal advice with
respect to the rights or responsibilities of the parties under, the Loan
Documents, any suit or action brought by the Administrative Agent to enforce the
terms of the Loan Documents and/or collect any Obligations, any “lender
liability” suit or claim brought against the Administrative Agent and/or the
Lenders, and any claim or suit brought against the Administrative Agent and/or
the Lenders arising under any Environmental Laws. Such out of pocket expenses
(including counsel fees) shall be advanced by the Lenders on the request of the
Administrative Agent notwithstanding any claim or assertion that the
Administrative Agent is not entitled to indemnification hereunder upon receipt
of an undertaking by the Administrative Agent that the Administrative Agent will
reimburse the Lenders if it is actually and finally determined by a court of
competent jurisdiction that the Administrative Agent is not so entitled to
indemnification. The agreements in this Section shall survive the payment of the
Loans and all other amounts payable hereunder or under the other Loan Documents
and the termination of this Agreement. If the Borrower shall reimburse the
Administrative Agent for any Indemnifiable Amount following payment by any
Lender to the Administrative Agent in respect of such Indemnifiable Amount
pursuant to this Section, the Administrative Agent shall share such
reimbursement on a ratable basis with each Lender making any such payment.

111

--------------------------------------------------------------------------------




Section 12.7.    Lender Credit Decision, Etc.
Each of the Lenders and the Issuing Bank expressly acknowledges and agrees that
neither the Administrative Agent nor any of its Related Parties has made any
representations or warranties to the Issuing Bank or such Lender and that no act
by the Administrative Agent hereafter taken, including any review of the affairs
of the Parent, the Borrower, any other Loan Party or any other Subsidiary or
Affiliate, shall be deemed to constitute any such representation or warranty by
the Administrative Agent to the Issuing Bank or any Lender. Each of the Lenders
and the Issuing Bank acknowledges that it has made its own credit and legal
analysis and decision to enter into this Agreement and the transactions
contemplated hereby, independently and without reliance upon the Administrative
Agent, any other Lender or counsel to the Administrative Agent, or any of their
respective Related Parties, and based on the financial statements of the Parent,
the Borrower, the other Loan Parties, the other Subsidiaries of the Parent and
other Affiliates, and inquiries of such Persons, its independent due diligence
of the business and affairs of the Parent, the Borrower, the other Loan Parties,
the other Subsidiaries of the Parent and other Persons, its review of the Loan
Documents, the legal opinions required to be delivered to it hereunder, the
advice of its own counsel and such other documents and information as it has
deemed appropriate. Each of the Lenders and the Issuing Bank also acknowledges
that it will, independently and without reliance upon the Administrative Agent,
any other Lender or counsel to the Administrative Agent or any of their
respective Related Parties, and based on such review, advice, documents and
information as it shall deem appropriate at the time, continue to make its own
decisions in taking or not taking action under the Loan Documents. The
Administrative Agent shall not be required to keep itself informed as to the
performance or observance by the Parent, the Borrower or any other Loan Party of
the Loan Documents or any other document referred to or provided for therein or
to inspect the properties or books of, or make any other investigation of, the
Parent, the Borrower, any other Loan Party or any other Subsidiary. Except for
notices, reports and other documents and information expressly required to be
furnished to the Lenders and the Issuing Bank by the Administrative Agent under
this Agreement or any of the other Loan Documents, the Administrative Agent
shall have no duty or responsibility to provide any Lender or the Issuing Bank
with any credit or other information concerning the business, operations,
property, financial and other condition or creditworthiness of the Parent, the
Borrower, any other Loan Party or any other Affiliate thereof which may come
into possession of the Administrative Agent or any of its Related Parties. Each
of the Lenders and the Issuing Bank acknowledges that the Administrative Agent’s
legal counsel in connection with the transactions contemplated by this Agreement
is only acting as counsel to the Administrative Agent and is not acting as
counsel to any Lender or the Issuing Bank.
Section 12.8.    Successor Administrative Agent.
The Administrative Agent may resign at any time as Administrative Agent under
the Loan Documents by giving written notice thereof to the Lenders and the
Borrower. Upon any such resignation, the Requisite Lenders shall have the right
to appoint a successor Administrative Agent which appointment shall, provided no
Default or Event of Default exists, be subject to the Borrower’s approval, which
approval shall not be unreasonably withheld or delayed. If no successor
Administrative Agent shall have been so appointed in accordance with the
immediately preceding sentence, and shall have accepted such appointment, within
thirty (30) days after the current Administrative Agent’s giving of notice of
resignation, then the current Administrative Agent may, on behalf of the Lenders
and the Issuing Bank, appoint a successor Administrative Agent, which shall be a
Lender, if any Lender shall be willing to serve, and otherwise shall be an
Eligible Assignee; provided that if the Administrative Agent shall notify the
Borrower and the Lenders that no Lender has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made to each Lender and the Issuing

112

--------------------------------------------------------------------------------




Bank directly, until such time as a successor Administrative Agent has been
appointed as provided for above in this Section; provided, further that such
Lenders and the Issuing Bank so acting directly shall be and be deemed to be
protected by all indemnities and other provisions herein for the benefit and
protection of the Administrative Agent as if each such Lender or Issuing Bank
were itself the Administrative Agent. Upon the acceptance of any appointment as
Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the current Administrative
Agent, and the current Administrative Agent shall be discharged from its duties
and obligations under the Loan Documents. Any resignation by an Administrative
Agent shall also constitute the resignation as the Issuing Bank and as the
Swingline Lender by the Lender then acting as Administrative Agent (the
“Resigning Lender”). Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder (i) the Resigning Lender shall be discharged from
all duties and obligations of the Issuing Bank and the Swingline Lender
hereunder and under the other Loan Documents and (ii) the successor Issuing Bank
shall issue letters of credit in substitution for all Letters of Credit issued
by the Resigning Lender as Issuing Bank outstanding at the time of such
succession (which letters of credit issued in substitutions shall be deemed to
be Letters of Credit issued hereunder) or make other arrangements satisfactory
to the Resigning Lender to effectively assume the obligations of the Resigning
Lender with respect to such Letters of Credit. After any Administrative Agent’s
resignation hereunder as Administrative Agent, the provisions of this Article
XII. shall continue to inure to its benefit as to any actions taken or omitted
to be taken by it while it was Administrative Agent under the Loan Documents.
Notwithstanding anything contained herein to the contrary, the Administrative
Agent may assign its rights and duties under the Loan Documents to any of its
Affiliates by giving the Borrower and each Lender prior written notice.
Section 12.9.    Titled Persons.
Each of the Arrangers, the additional Joint Lead Arrangers, Syndication Agent
and Co-Documentation Agents (each a “Titled Person”) in each such respective
capacity, assumes no responsibility or obligation hereunder, including, without
limitation, for servicing, enforcement or collection of any of the Loans, nor
any duties as an agent hereunder for the Lenders. The titles given to the Titled
Persons are solely honorific and imply no fiduciary responsibility on the part
of the Titled Persons to the Administrative Agent, any Lender, the Issuing Bank,
the Parent, the Borrower or any other Loan Party and the use of such titles does
not impose on the Titled Persons any duties or obligations greater than those of
any other Lender or entitle the Titled Persons to any rights other than those to
which any other Lender is entitled.
Section 12.10.    Specified Derivatives Contracts.
No Specified Derivatives Provider that obtains the benefits of Section 11.5 by
virtue of the provisions hereof or of any Loan Document shall have any right to
notice of any action or to consent to, direct or object to any action hereunder
or under any other Loan Document or otherwise in respect of any Loan Document
other than in its capacity as a Lender and, in such case, only to the extent
expressly provided in the Loan Documents. Notwithstanding any other provision of
this Article to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to Specified Derivatives Contracts unless the Administrative Agent
has received written notice of such Specified Derivatives Contracts, together
with such supporting documentation as the Administrative Agent may request, from
the applicable Specified Derivatives Provider.
ARTICLE XIII.    MISCELLANEOUS
Section 13.1.    Notices.

113

--------------------------------------------------------------------------------




Unless otherwise provided herein (including without limitation as provided in
Section 9.5), communications provided for hereunder shall be in writing and
shall be mailed, telecopied, or delivered as follows:
If to the Borrower:


ARC Properties Operating Partnership, L.P.
c/o American Realty Capital Properties, Inc.
405 Park Avenue, 15th Floor
New York, New York 10022
Attn: David S. Kay
Phone: (646) 395-6138
Fax: (646) 395-6178


with a copy to:


American Realty Capital Properties, Inc.
405 Park Avenue, 15th Floor
New York, New York 10022
Attn: Richard Silfen
Phone: (646) 395-6196
Fax: (215) 887-2585


If to the Administrative Agent:


Wells Fargo Bank, National Association
Minneapolis Loan Center
MAC N9303-110
608 Second Avenue S, 11th Floor
Minneapolis, Minnesota 55402-1916
Attn: Kimberly Perreault
Telecopier:    866-494-8802
Telephone:    612-316-3738


with a copy to:


D. Bryan Gregory
Wells Fargo Bank
550 South Tryon Street, 6th Floor
MAC D1086-061
Charlotte, NC 28202-4200
Attn: D. Bryan Gregory, REIT Finance Group
Phone: (704) 410-1776
Fax: (704) 410-0329
bryan.gregory@wellsfargo.com



114

--------------------------------------------------------------------------------




If to the Administrative Agent under Article II.:


Wells Fargo Bank, National Association
Minneapolis Loan Center
MAC N9303-110
608 Second Avenue S, 11th Floor
Minneapolis, Minnesota 55402-1916
Attn: Kimberly Perreault
Telecopier:    866-494-8802
Telephone:    612-316-3738


with a copy to:


D. Bryan Gregory
Wells Fargo Bank
550 South Tryon Street, 6th Floor
MAC D1086-061
Charlotte, NC 28202-4200
Attn: D. Bryan Gregory, REIT Finance Group
Phone: (704) 410-1776
Fax: (704) 410-0329
bryan.gregory@wellsfargo.com


If to the Issuing Bank:


Wells Fargo Bank, National Association
Minneapolis Loan Center
MAC N9303-110
608 Second Avenue S, 11th Floor
Minneapolis, Minnesota 55402-1916
Attn: Kimberly Perreault
Telecopier:    866-494-8802
Telephone:    612-316-3738


If to any other Lender:


To such Lender’s address or telecopy number or email address as set forth in the
applicable Administrative Questionnaire


or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section; provided, a Lender or the Issuing Bank shall only be required to give
notice of any such other address to the Administrative Agent and the Borrower.
All such notices and other communications shall be effective (i) if mailed, upon
the first to occur of receipt or the expiration of three (3) days after the
deposit in the United States Postal Service certified mail, postage prepaid and
addressed to the address of the Borrower or the Administrative Agent, the
Issuing Bank and Lenders at the addresses specified; (ii) if telecopied, when
transmitted (with confirmation); (iii) if hand delivered or sent by overnight
courier, when delivered; or (iv) if delivered in accordance with Section 9.5 to
the extent applicable; provided, however, that, in the case of the immediately
preceding clauses (i), (ii) and (iii), non-receipt of any communication as of
the result of any change of address of which the sending party was not

115

--------------------------------------------------------------------------------




notified or as the result of a refusal to accept delivery shall be deemed
receipt of such communication. Notwithstanding the immediately preceding
sentence, all notices or communications to the Administrative Agent, the Issuing
Bank or any Lender under Article II. shall be effective only when actually
received. None of the Administrative Agent, the Issuing Bank or any Lender shall
incur any liability to any Loan Party (nor shall the Administrative Agent incur
any liability to the Issuing Bank or the Lenders) for acting upon any telephonic
notice referred to in this Agreement which the Administrative Agent, the Issuing
Bank or such Lender, as the case may be, believes in good faith to have been
given by a Person authorized to deliver such notice or for otherwise acting in
good faith hereunder. Failure of a Person designated to get a copy of a notice
to receive such copy shall not affect the validity of notice properly given to
another Person.
Section 13.2.    Expenses.
The Borrower agrees (a) to pay or reimburse the Administrative Agent for all of
its reasonable and documented out-of-pocket costs and expenses incurred in
connection with the preparation, negotiation and execution of, and any
amendment, supplement or modification to, any of the Loan Documents (including
due diligence expenses), and the consummation of the transactions contemplated
hereby and thereby, including the reasonable and documented out-of-pocket fees
and disbursements of one law firm acting as outside counsel to the
Administrative Agent and the Arrangers (taken as a whole), and, in the case of
an actual or perceived conflict of interest, one additional law firm acting as
outside counsel to all such conflicted parties and all reasonable and documented
costs and expenses of the Administrative Agent in connection with the use of
IntraLinks, SyndTrak or other similar information transmission systems in
connection with the Loan Documents, (b) to pay or reimburse the Administrative
Agent, the Issuing Bank and the Lenders for all their reasonable and documented
costs and expenses incurred in connection with the enforcement or preservation
of any rights under the Loan Documents, including the reasonable fees and
disbursements of their respective counsel and any payments in indemnification or
otherwise payable by the Lenders to the Administrative Agent pursuant to the
Loan Documents and (c) to the extent not already covered by any of the preceding
subsections, to pay or reimburse the fees and disbursements of counsel to the
Administrative Agent, the Issuing Bank and any Lender incurred in connection
with the representation of the Administrative Agent, the Issuing Bank or such
Lender in any matter relating to or arising out of any bankruptcy or other
proceeding of the type described in Sections 11.1(e) or 11.1(f), including,
without limitation (i) any motion for relief from any stay or similar order,
(ii) the negotiation, preparation, execution and delivery of any document
relating to the Obligations and (iii) the negotiation and preparation of any
debtor in possession financing or any plan of reorganization of the Parent, the
Borrower or any other Loan Party, whether proposed by the Parent, the Borrower,
such Loan Party, the Lenders or any other Person, and whether such fees and
expenses are incurred prior to, during or after the commencement of such
proceeding or the confirmation or conclusion of any such proceeding. If the
Borrower shall fail to pay any amounts required to be paid by it pursuant to
this Section, the Administrative Agent and/or the Lenders may pay such amounts
on behalf of the Borrower and such amounts shall be deemed to be Obligations
owing hereunder.
Section 13.3.    Setoff.
Subject to Section 3.3 and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, the
Borrower hereby authorizes the Administrative Agent, the Issuing Bank, each
Lender, each Affiliate of the Administrative Agent, the Issuing Bank or any
Lender, and each Participant, at any time or from time to time while an Event of
Default exists, without notice to the Borrower or to any other Person, any such
notice being hereby expressly waived, but in the case of the Issuing Bank, a
Lender, an Affiliate of the Issuing Bank or a Lender, or a Participant, subject
to receipt of the prior written consent of the Requisite Lenders exercised in
their sole discretion, to set off and to appropriate and to apply any and all
deposits (general or special, including, but not limited to, indebtedness
evidenced

116

--------------------------------------------------------------------------------




by certificates of deposit, whether matured or unmatured) and any other
indebtedness at any time held or owing by the Administrative Agent, the Issuing
Bank, such Lender, any Affiliate of the Administrative Agent, the Issuing Bank
or such Lender, or such Participant, to or for the credit or the account of the
Borrower against and on account of any of the Obligations, irrespective of
whether or not any or all of the Loans and all other Obligations have been
declared to be, or have otherwise become, due and payable as permitted by
Section 11.2, and although such Obligations shall be contingent or unmatured.
Notwithstanding anything to the contrary in this Section, if any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 3.9 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Issuing Bank and the
Lenders and (y) such Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
Section 13.4.    Litigation; Jurisdiction; Other Matters; Waivers.
(g)    EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN OR
AMONG THE PARENT, THE BORROWER, THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR
ANY OF THE LENDERS WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW AND
FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE PARTIES. ACCORDINGLY, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE LENDERS, THE ADMINISTRATIVE
AGENT, THE ISSUING BANK, THE PARENT AND THE BORROWER HEREBY WAIVES ITS RIGHT TO
A TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT
OR TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO
ARISING OUT OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR BY REASON OF ANY
OTHER SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG THE PARENT,
THE BORROWER, THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY OF THE LENDERS
OF ANY KIND OR NATURE RELATING TO ANY OF THE LOAN DOCUMENTS.
(h)    THE PARENT, THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER,
THE ISSUING BANK, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR
THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY, AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN
DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF
SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION
OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF
THE PARTIES HERETO AGREES THAT A FINAL NON-APPEALABLE JUDGMENT IN ANY SUCH
ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE ISSUING BANK MAY
OTHERWISE HAVE

117

--------------------------------------------------------------------------------




TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST THE PARENT, THE BORROWER OR ANY OTHER LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION. EACH PARTY FURTHER WAIVES ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN
INCONVENIENT FORUM AND EACH AGREES NOT TO PLEAD OR CLAIM THE SAME. THE CHOICE OF
FORUM SET FORTH IN THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING OF
ANY ACTION BY THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY LENDER OR THE
ENFORCEMENT BY THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY LENDER OF ANY
JUDGMENT OBTAINED IN SUCH FORUM IN ANY OTHER APPROPRIATE JURISDICTION.
(i)    THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH
THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, THE TERMINATION OR
EXPIRATION OF ALL LETTERS OF CREDIT AND THE TERMINATION OF THIS AGREEMENT.
Section 13.5.    Successors and Assigns.
(c)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Parent, the Borrower nor any other Loan Party may assign or otherwise transfer
any of its rights or obligations hereunder or under any other Loan Document
without the prior written consent of the Administrative Agent and each Lender,
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with the provisions
of the immediately following subsection (b), (ii) by way of participation in
accordance with the provisions of the immediately following subsection (d) or
(iii) by way of pledge or assignment of a security interest subject to the
restrictions of the immediately following subsection (e) (and, subject to the
last sentence of the immediately following subsection (b), any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in the immediately
following subsection (d) and, to the extent expressly contemplated hereby, the
Related Parties of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
(d)    Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of an
assigning Revolving Lender’s Revolving Commitment and/or the Loans at the time
owing to it, or in the case of an assignment of the entire remaining amount of
an assigning Term Loan Lender’s Term Loans at the time owing to it, or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and

118

--------------------------------------------------------------------------------




(B)    in any case not described in the immediately preceding subsection (A),
the aggregate amount of the Revolving Commitment (which for this purpose
includes Loans outstanding thereunder) or, if the applicable Revolving
Commitment is not then in effect, the principal outstanding balance of the Loans
of the assigning Lender subject to each such assignment, and the principal
outstanding balance of the Term Loan subject to such assignment (in each case,
determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date) shall not be
less than $5,000,000 in the case of any assignment of a Revolving Commitment and
$1,000,000 in the case of any assignment in respect of a Term Loan, unless each
of the Administrative Agent and, so long as no Default or Event of Default shall
exist, the Borrower otherwise consents (each such consent not to be unreasonably
withheld or delayed); provided, however, that if, after giving effect to such
assignment, the amount of the Commitment held by such assigning Lender or the
outstanding principal balance of the Loans of such assigning Lender, as
applicable, would be less than $5,000,000 in the case of a Commitment or
Revolving Loans or $1,000,000 in the case of a Term Loan, then such assigning
Lender shall assign the entire amount of its Commitment and the Loans at the
time owing to it.
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Type of Loan or the
Revolving Commitment assigned, except that this clause (ii) shall not apply to
rights in respect of a Bid Rate Loan.
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by clause (i)(B) of this subsection (b) and, in
addition:
(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (x) a Default or Event of Default shall
exist at the time of such assignment or (y) such assignment is to a Lender, an
Affiliate of a Lender or an Approved Fund; provided that the Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within five (5) Business Days
after having received notice thereof;
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (x) a Revolving Commitment or any unfunded Term Loan Commitments if such
assignment is to a Person that is not already a Lender with a Commitment, an
Affiliate of such a Lender or an Approved Fund with respect to such a Lender or
(y) a Term Loan to a Person who is not a Lender, an Affiliate of a Lender or an
Approved Fund; and
(C)    the consent of the Issuing Bank and the Swingline Lender (any such
consent not to be unreasonably withheld or delayed) shall be required for any
assignment in respect of a Revolving Commitment.
(iv)    Assignment and Acceptance; Notes. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $4,500 for each assignment
(which fee the Administrative Agent may, in its sole discretion, elect to
waive), and the assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire. If requested by the
transferor Lender or the assignee, upon

119

--------------------------------------------------------------------------------




the consummation of any assignment, the transferor Lender, the Administrative
Agent and the Borrower shall make appropriate arrangements so that new Notes are
issued to the assignee and such transferor Lender, as appropriate.
(v)    No Assignment to Certain Persons. No such assignment shall be made (A) to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries, (B) to any
Defaulting Lender or any of its Subsidiaries, or to any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B), or (C) to any Disqualified Institution.
(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural person.
(vii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the Issuing Bank, the Swingline Lender and each other
Lender hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swingline Loans in accordance with its Commitment Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
Applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to the immediately following subsection (c), from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 5.4, 13.2 and 13.9 and the other
provisions of this Agreement and the other Loan Documents as provided in Section
13.10 with respect to facts and circumstances occurring prior to the effective
date of such assignment; provided, that except to the extent otherwise expressly
agreed by the affected parties, no assignment by a Defaulting Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender having been a Defaulting Lender. Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with the
immediately following subsection (d), other than any assignment to a
Disqualified Institution, which shall be void ab initio.
(e)    Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at the Principal Office a
copy of each Assignment and Assumption delivered

120

--------------------------------------------------------------------------------




to it and a register for the recordation of the names and addresses of the
Lenders, and the Commitments of, and principal amounts (and stated interest) of
the Loans owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement. The Register
shall be available for inspection by the Borrower and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.
(f)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower, Administrative Agent, Issuing Bank or Swingline Lender,
sell participations to any Person (other than a Disqualified Institution, a
natural Person or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Revolving Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Issuing Bank and the Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to (w) increase such Lender’s Commitment, (x)
extend the date fixed for the payment of principal on the Loans or portions
thereof owing to such Lender, (y) reduce the rate at which interest is payable
thereon or (z) release any Guarantor from its Obligations under the Guaranty
except as contemplated by Section 8.14(b), in each case, as applicable to that
portion of such Lender’s rights and/or obligations that are subject to the
participation. The Borrower agrees that each Participant shall be entitled to
the benefits of Sections 3.10, 5.1, 5.4 (subject to the requirements and
limitations therein, including the requirements under Sections 3.10(g) and 5.7
(it being understood that the documentation required under Section 3.10(g) shall
be delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section; provided that such Participant (A) agrees to be subject to the
provisions of Section 5.6 as if it were an assignee under subsection (b) of this
Section; and (B) shall not be entitled to receive any greater payment under
Sections 5.1 or 3.10, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Regulatory Change that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 5.6 with respect to any Participant. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 13.3 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 3.3 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the

121

--------------------------------------------------------------------------------




Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.
(g)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
(h)    No Registration. Each Lender agrees that, without the prior written
consent of the Borrower and the Administrative Agent, it will not make any
assignment hereunder in any manner or under any circumstances that would require
registration or qualification of, or filings in respect of, any Loan or Note
under the Securities Act or any other securities laws of the United States of
America or of any other jurisdiction.
(i)    Designated Lenders. Any Lender (each, a “Designating Lender”) may at any
time while the Parent has been assigned an Investment Grade Rating from at least
two of Moody’s, S&P and Fitch, designate one Designated Lender to fund Bid Rate
Loans on behalf of such Designating Lender subject to the terms of this
subsection, and the provisions in the immediately preceding subsections (b) and
(d) shall not apply to such designation. No Lender may designate more than one
Designated Lender. The parties to each such designation shall execute and
deliver to the Administrative Agent for its acceptance a Designation Agreement.
Upon such receipt of an appropriately completed Designation Agreement executed
by a Designating Lender and a designee representing that it is a Designated
Lender, the Administrative Agent will accept such Designation Agreement and give
prompt notice thereof to the Borrower, whereupon (i) the Borrower shall execute
and deliver to the Designating Lender, to the extent requested by such
Designated Lender, a Bid Rate Note payable to the order of the Designated
Lender, (ii) from and after the effective date specified in the Designation
Agreement, the Designated Lender shall become a party to this Agreement with a
right to make Bid Rate Loans on behalf of its Designating Lender pursuant to
Section 2.3 after the Borrower has accepted a Bid Rate Loan (or portion thereof)
of the Designating Lender, and (iii) the Designated Lender shall not be required
to make payments with respect to any obligations in this Agreement except to the
extent of excess cash flow of such Designated Lender which is not otherwise
required to repay obligations of such Designated Lender which are then due and
payable; provided, however, that regardless of such designation and assumption
by the Designated Lender, the Designating Lender shall be and remain obligated
to the Borrower, the Administrative Agent and the Lenders for each and every of
the obligations of the Designating Lender and its related Designated Lender with
respect to this Agreement, including, without limitation, any indemnification
obligations under Section 12.6 and any sums otherwise payable to the Borrower by
the Designated Lender. Each Designating Lender shall serve as the agent of the
Designated Lender and shall on behalf of, and to the exclusion of, the
Designated Lender: (i) receive any and all payments made for the benefit of the
Designated Lender and (ii) give and receive all communications and notices and
take all actions hereunder, including, without limitation, votes, approvals,
waivers, consents and amendments under or relating to this Agreement and the
other Loan Documents. Any such notice, communication, vote, approval, waiver,
consent or amendment shall be signed by the Designating Lender as agent for the
Designated Lender and shall not be signed by the Designated Lender on its own
behalf and shall be binding on the Designated Lender to the same extent as if
signed by the Designated Lender on its own behalf. The Borrower, the
Administrative Agent and the Lenders may rely thereon without any requirement
that the Designated Lender sign or acknowledge the same. No Designated Lender
may assign or transfer all or any portion of its interest hereunder or under any
other Loan Document, other than assignments to the Designating Lender which
originally designated such Designated Lender. The Borrower, the Lenders and the
Administrative Agent each hereby agrees that it will not institute against any
Designated Lender or join any other Person in

122

--------------------------------------------------------------------------------




instituting against any Designated Lender any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceeding under any federal or state
bankruptcy or similar law, until the later to occur of (x) one year and one day
after the payment in full of the latest maturing commercial paper note issued by
such Designated Lender and (y) the Revolving Termination Date. In connection
with any such designation, the Designating Lender shall pay to the
Administrative Agent an administrative fee for processing such designation in
the amount of $4,500.
(j)    USA Patriot Act Notice; Compliance. In order for the Administrative Agent
to comply with “know your customer” and anti-money laundering rules and
regulations, including without limitation, the Patriot Act, prior to any Lender
that is organized under the laws of a jurisdiction outside of the United States
of America becoming a party hereto, the Administrative Agent may request, and
such Lender shall provide to the Administrative Agent, its name, address, tax
identification number and/or such other identification information as shall be
necessary for the Administrative Agent to comply with federal law.
Section 13.6.    Amendments and Waivers.
(a)    Generally. Except as otherwise expressly provided in this Agreement, (i)
any consent or approval required or permitted by this Agreement or any other
Loan Document to be given by the Lenders may be given, (ii) any term of this
Agreement or of any other Loan Document may be amended, (iii) the performance or
observance by the Parent, the Borrower, any other Loan Party or any other
Subsidiary of the Parent of any terms of this Agreement or such other Loan
Document may be waived, and (iv) the continuance of any Default or Event of
Default may be waived (either generally or in a particular instance and either
retroactively or prospectively) with, but only with, the written consent of the
Requisite Lenders (or the Administrative Agent at the written direction of the
Requisite Lenders), and, in the case of an amendment to any Loan Document, the
written consent of each Loan Party which is party thereto. Subject to the
immediately following subsection (b), (w) any term of this Agreement or of any
other Loan Document relating to the rights or obligations of the Revolving
Lenders, and not any other Lenders, may be amended, and the performance or
observance by the Parent, the Borrower or any other Loan Party or any other
Subsidiary of the Parent of any such terms may be waived (either generally or in
a particular instance and either retroactively or prospectively) with, and only
with, the written consent of the Requisite Revolving Lenders (and, in the case
of an amendment to any Loan Document, the written consent of each Loan Party a
party thereto), (x) any term of this Agreement or of any other Loan Document
relating to the rights or obligations of the Dollar Tranche Revolving Lenders,
and not any other Lenders, may be amended, and the performance or observance by
the Parent, the Borrower or any other Loan Party or any other Subsidiary of the
Parent of any such terms may be waived (either generally or in a particular
instance and either retroactively or prospectively) with, and only with, the
written consent of the Requisite Dollar Tranche Revolving Lenders (and, in the
case of an amendment to any Loan Document, the written consent of each Loan
Party a party thereto), (y) any term of this Agreement or of any other Loan
Document relating to the rights or obligations of the Multicurrency Tranche
Revolving Lenders, and not any other Lenders, may be amended, and the
performance or observance by the Parent, the Borrower or any other Loan Party or
any other Subsidiary of the Parent of any such terms may be waived (either
generally or in a particular instance and either retroactively or prospectively)
with, and only with, the written consent of the Requisite Multicurrency Tranche
Revolving Lenders (and, in the case of an amendment to any Loan Document, the
written consent of each Loan Party a party thereto), and (z) any term of this
Agreement or of any other Loan Document relating to the rights or obligations of
the Term Loan Lenders, and not any other Lenders, may be amended, and the
performance or observance by the Parent, the Borrower or any other Loan Party or
any other Subsidiary of the Parent of any such terms may be waived (either
generally or in a particular instance and either retroactively or prospectively)
with, but only with, the written consent of the Requisite Term Loan Lenders
(and, in the case of an amendment to any Loan Document, the written consent of
each Loan Party a party thereto).

123

--------------------------------------------------------------------------------




Notwithstanding anything to the contrary contained in this Section, the Fee
Letter may only be amended, and the performance or observance by any Loan Party
thereunder may only be waived, in a writing executed by the parties thereto.
(b)    Additional Lender Consents. In addition to the foregoing requirements, no
amendment, waiver or consent shall:
(i)    increase (or reinstate) the Commitments of a Lender or subject a Lender
to any additional obligations without the written consent of such Lender;
(ii)    reduce the principal of, or interest that has accrued or the rates of
interest that will be charged on the outstanding principal amount of, any Loans
or other Obligations without the written consent of each Lender directly
affected thereby; provided, however, only the written consent of the Requisite
Lenders shall be required for the waiver of interest payable at the Post-Default
Rate, retraction of the imposition of interest at the Post-Default Rate and
amendment of the definition of “Post-Default Rate”;
(iii)    reduce the amount of any Fees payable to a Lender without the written
consent of such Lender;
(iv)    modify the definitions of “Revolving Termination Date” (except in
accordance with Section 2.14 or Section 13.6(c)), “Dollar Tranche Revolving
Commitment Percentage” or “Multicurrency Tranche Revolving Commitment
Percentage”, otherwise postpone any date fixed for, or forgive, any payment of
principal of, or interest on, any Revolving Loans or for the payment of Fees or
any other Obligations owing to the Revolving Lenders, or extend the expiration
date of any Letter of Credit beyond the Revolving Termination Date (except for
Extended Letters of Credit extended pursuant to Section 2.4 hereof), in each
case, without the written consent of each Revolving Lender directly affected
thereby;
(v)    modify the definition of “Term Loan Maturity Date” (except in accordance
with Section 2.14 or Section 13.6(c)), or otherwise postpone any date fixed for,
or forgive, any payment of principal of, or interest on, any Term Loans or for
the payment of Fees or any other Obligations owing to the Term Loan Lenders, in
each case, without the written consent of each Term Loan Lender directly
affected thereby;
(vi)    amend, modify or waive (A) Section 6.2 or any other provision of this
Agreement if the effect of such amendment, modification or waiver is to require
the Revolving Lenders to make Revolving Loans when such Lenders would not
otherwise be required to do so, (B) the amount of the Swingline Commitment or
(C) the L/C Commitment Amount, in each case, without the prior written consent
of the Requisite Revolving Lenders;
(vii)    modify the definition of “Pro Rata Share” or amend or otherwise modify
the provisions of Section 3.2 without the written consent of each Lender
directly affected thereby;
(viii)    amend this Section or amend the definitions of the terms used in this
Agreement or the other Loan Documents insofar as such definitions affect the
substance of this Section without the written consent of each Lender;
(ix)    modify the definition of the term “Requisite Lenders” or modify in any
other manner the number or percentage of the Lenders required to make any
determinations or waive any rights

124

--------------------------------------------------------------------------------




hereunder (including any provision of this Agreement that expressly requires the
consent of all Lenders or applicable Lenders) or to modify any provision hereof
without the written consent of each Lender;
(x)    modify (i) the definition of the term “Requisite Revolving Lenders” or
modify in any other manner the number or percentage of the Revolving Lenders
required to make any determinations or waive any rights hereunder or to modify
any provision hereof without the written consent of each Revolving Lender, (ii)
the definition of the term “Requisite Dollar Tranche Revolving Lenders” or
modify in any other manner the number or percentage of the Dollar Tranche
Revolving Lenders required to make any determinations or waive any rights
hereunder or to modify any provision hereof without the written consent of each
Dollar Tranche Revolving Lender or (iii) the definition of the term “Requisite
Multicurrency Tranche Revolving Lenders” or modify in any other manner the
number or percentage of the Multicurrency Tranche Revolving Lenders required to
make any determinations or waive any rights hereunder or to modify any provision
hereof without the written consent of each Multicurrency Tranche Revolving
Lender;
(xi)    modify the definition of the term “Requisite Term Loan Lenders” or
modify in any other manner the number or percentage of the Term Loan Lenders
required to make any determinations or waive any rights hereunder or to modify
any provision hereof without the written consent of each Term Loan Lender;
(xii)    release any Parent Guarantor, or all or substantially all other
Guarantors, from its or their respective obligations under the Guaranty (except
as contemplated by Section 8.14(b)) without the written consent of each Lender;
or
(xiii)    amend, or waive the Borrower’s compliance with, Section 2.16 without
the written consent of each Lender.
Notwithstanding the foregoing, any term of this Agreement or of any other Loan
Document may be amended in connection with any transaction permitted by Section
2.17 or clause (c) below, subject to and in accordance with such Sections.
(c)    Permitted Additional Extension Amendments.
(viii)    Notwithstanding any provision herein to the contrary, this Agreement
may be amended (x) to add one or more additional revolving credit or term loan
facilities to this Agreement, in each case subject to the limitations in Section
2.17, and to permit the extensions of credit and all related obligations and
liabilities arising in connection therewith from time to time outstanding to
share ratably (or on a basis subordinated to the existing facilities hereunder)
in the benefits of this Agreement and the other Loan Documents with the
obligations and liabilities from time to time outstanding in respect of the
existing facilities hereunder with the written consent solely of the Borrower,
the Administrative Agent and the Lenders providing such additional facilities,
and (y) in connection with the foregoing, to permit, as deemed appropriate by
the Administrative Agent and approved by such Lenders, the Lenders providing
such additional credit facilities to participate in any required vote or action
required to be approved by the Requisite Lenders or by any other number,
percentage or class of Lenders hereunder.
(ix)    In addition, notwithstanding any provision herein to the contrary, the
Borrower may, by written notice to the Administrative Agent from time to time
after the initial Revolving Termination Date and Term Loan Maturity Date, make
one or more offers (each, a “Loan Modification Offer”)

125

--------------------------------------------------------------------------------




to all the Lenders of one or more of the facilities hereunder (including any
revolving credit or term loan additional facilities added hereto pursuant to the
immediately preceding paragraph) (each facility subject to such a Loan
Modification Offer, an “Affected Facility”) to make one or more Permitted
Additional Extension Amendments pursuant to procedures reasonably specified by
the Administrative Agent and reasonably acceptable to the Borrower, as the case
may be. Such notice shall set forth (x) the terms and conditions of the
requested Permitted Additional Extension Amendment and (y) the date on which
such Permitted Additional Extension Amendment is requested to become effective
(which shall not be less than ten (10) Business Days nor more than 30 Business
Days after the date of such notice, unless otherwise agreed to by the
Administrative Agent). Permitted Additional Extension Amendments shall become
effective (1) only with respect to the Loans and/or Commitments of the Lenders
of the Affected Facility that accept the applicable Loan Modification Offer
(such Lenders, the “Accepting Lenders”), (2) only to the extent the Accepting
Lenders constitute at least a majority of the Lenders of the Affected Facility,
(3) in the case of any Accepting Lender, only with respect to such Lender’s
Loans and Commitments of such Affected Facility as to which such Lender’s
acceptance has been made and (4) only if (A) all Accepting Lenders shall be
treated on a pro rata basis and (B) all non-Accepting Lenders shall be treated
on a pro rata basis. Upon the acceptance of a Loan Modification Offer by the
requisite Lenders, the applicable Loan Parties and each Accepting Lender shall
execute and deliver to the Administrative Agent such documentation (which may
include legal opinions, board resolutions and/or certificates consistent with
those delivered on the Effective Date) as the Administrative Agent shall
reasonably specify to evidence the acceptance of the Permitted Additional
Extension Amendments and the terms and conditions thereof. The Administrative
Agent shall promptly notify each Lender as to the effectiveness of such
Permitted Additional Extension Amendments. Each of the parties hereto hereby
agrees that, upon the effectiveness of any Permitted Additional Extension
Amendments, this Agreement shall be deemed amended to the extent (but only to
the extent) necessary to reflect the existence and terms of such Permitted
Additional Extension Amendment and only with respect to the Loans and
Commitments of the Accepting Lenders of the Affected Facility. For avoidance of
doubt, notwithstanding a Permitted Additional Extension Amendment with Accepting
Lenders, non-Accepting Lenders rights, remedies and existing obligations will in
no way be deemed as modified or waived and are otherwise not effected by the
Permitted Additional Extension Amendment.
(d)    Replacement of Non-Consenting Lenders. If any Lender is a Non-Consenting
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 13.5, other than the consent of
any Lender being so replaced), all of its interests, rights (other than its
existing rights to payments pursuant to Sections 3.10 and 5.1) and obligations
under this Agreement and the other Loan Documents to an Eligible Assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), provided that (i) the Borrower shall have paid to the
Administrative Agent the assignment fee specified in Section 13.5(b)(iv); (ii)
such Lender shall have received payment of an amount equal to 100% of the
outstanding principal of its Loans and L/C Disbursements, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 5.4) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts); (iii) such assignment
does not conflict with Applicable Laws; and (iv) the applicable assignee shall
have consented to the applicable amendment, waiver or consent. A Lender shall
not be required to make any such assignment or delegation if, prior thereto, as
a result of a waiver by such Lender or otherwise, the circumstances entitling
the Borrower to require such assignment and delegation cease to apply. Each
Lender agrees that, if the Borrower elects to replace such Lender in accordance
with this clause (d), it shall promptly execute and deliver to the
Administrative Agent an Assignment and

126

--------------------------------------------------------------------------------




Assumption to evidence the assignment and shall deliver to the Administrative
Agent any Note (if a Note has been issued in respect of such Lender’s Loans)
subject to such Assignment and Assumption; provided that the failure of any such
Lender to execute an Assignment and Assumption shall not render such assignment
invalid and such assignment shall be recorded in the Register.
(e)    Amendment of Administrative Agent’s Duties, Etc. No amendment, waiver or
consent unless in writing and signed by the Administrative Agent, in addition to
the Lenders required hereinabove to take such action, shall affect the rights or
duties of the Administrative Agent under this Agreement or any of the other Loan
Documents. Any amendment, waiver or consent relating to Section 2.5 or the
obligations of the Swingline Lender under this Agreement or any other Loan
Document shall, in addition to the Lenders required hereinabove to take such
action, require the written consent of the Swingline Lender. Any amendment,
waiver or consent relating to Section 2.4 or the obligations of the Issuing Bank
under this Agreement or any other Loan Document shall, in addition to the
Lenders required hereinabove to take such action, require the written consent of
the Issuing Bank. Any amendment, waiver or consent with respect to any Loan
Document that (i) diminishes the rights of a Specified Derivatives Provider in a
manner or to an extent dissimilar to that affecting the Lenders or (ii)
increases the liabilities or obligations of a Specified Derivatives Provider
shall, in addition to the Lenders required hereinabove to take such action,
require the consent of the Lender that is (or having an Affiliate that is) such
Specified Derivatives Provider. Notwithstanding anything to the contrary herein,
no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitments of any Defaulting Lender may not be
increased, reinstated or extended without the written consent of such Defaulting
Lender and (y) any waiver, amendment or modification requiring the consent of
all Lenders or each affected Lender that by its terms affects any Defaulting
Lender more adversely than other affected Lenders shall require the written
consent of such Defaulting Lender. No waiver shall extend to or affect any
obligation not expressly waived or impair any right consequent thereon and any
amendment, waiver or consent shall be effective only in the specific instance
and for the specific purpose set forth therein. No course of dealing or delay or
omission on the part of the Administrative Agent or any Lender in exercising any
right shall operate as a waiver thereof or otherwise be prejudicial thereto. Any
Event of Default occurring hereunder shall continue to exist until such time as
such Event of Default is waived in writing in accordance with the terms of this
Section, notwithstanding any attempted cure or other action by the Parent, the
Borrower, any other Loan Party or any other Person subsequent to the occurrence
of such Event of Default. Except as otherwise explicitly provided for herein or
in any other Loan Document, no notice to or demand upon the Borrower shall
entitle the Borrower to other or further notice or demand in similar or other
circumstances.
(f)    Technical Amendments. Notwithstanding anything to the contrary in this
Section 13.6, if the Administrative Agent and the Borrower have jointly
identified an ambiguity, omission, mistake or defect in any provision of this
Agreement or an inconsistency between provisions of this Agreement, the
Administrative Agent and the Borrower shall be permitted to amend such provision
or provisions to cure such ambiguity, omission, mistake, defect or inconsistency
so long as to do so would not adversely affect the interests of the Lenders and
the Issuing Bank. Any such amendment shall become effective without any further
action or consent of any of other party to this Agreement. The Borrower shall be
permitted, without consent of any other Person, to amend or update any Schedule
which the Borrower is otherwise expressly permitted or required hereunder to
independently amend or update.
Section 13.7.    Nonliability of Administrative Agent and Lenders.

127

--------------------------------------------------------------------------------




The relationship between the Borrower, on the one hand, and the Lenders, the
Issuing Bank and the Administrative Agent, on the other hand, shall be solely
that of borrower and lender. None of the Administrative Agent, the Issuing Bank
or any Lender shall have any fiduciary responsibilities to the Borrower and no
provision in this Agreement or in any of the other Loan Documents, and no course
of dealing between or among any of the parties hereto, shall be deemed to create
any fiduciary duty owing by the Administrative Agent, the Issuing Bank or any
Lender to any Lender, the Parent, the Borrower, any Subsidiary of the Parent or
any other Loan Party. None of the Administrative Agent, the Issuing Bank or any
Lender undertakes any responsibility to the Borrower to review or inform the
Borrower of any matter in connection with any phase of the Borrower’s business
or operations.
Section 13.8.    Confidentiality.
The Administrative Agent, the Issuing Bank and each Lender shall maintain the
confidentiality of all Information (as defined below) but in any event may make
disclosure: (a) to its Affiliates and to its and its Affiliates’ other
respective Related Parties (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential); (b) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any actual or proposed assignee, Participant or other transferee
in connection with a potential transfer of any Commitment or participation
therein as permitted hereunder (but, in each case, not to any Disqualified
Institutions), or (ii) any actual or prospective counterparty (or its advisors)
to any swap or derivative transaction relating to the Borrower and its
obligations (but, in each case, not to any Disqualified Institutions); (c) as
required or requested by any Governmental Authority or representative thereof or
pursuant to legal process or in connection with any legal proceedings, or as
otherwise required by Applicable Law; (d) to the Administrative Agent’s, Issuing
Bank’s or such Lender’s independent auditors and other professional advisors
(provided they shall be notified of the confidential nature of the information);
(e) in connection with the exercise of any remedies under any Loan Document (or
any Specified Derivatives Contract) or any action or proceeding relating to any
Loan Document (or any Specified Derivatives Contract) or the enforcement of
rights hereunder or thereunder; (f) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section actually
known by the Administrative Agent, the Issuing Bank or such Lender to be a
breach of this Section or (ii) becomes available to the Administrative Agent,
the Issuing Bank, any Lender or any Affiliate of the Administrative Agent, the
Issuing Bank or any Lender on a nonconfidential basis after due inquiry from a
source other than the Borrower or any Affiliate of the Borrower; (g) to the
extent requested by, or required to be disclosed to, any nationally recognized
rating agency or regulatory or similar authority (including any self-regulatory
authority, such as the National Association of Insurance Commissioners) having
or purporting to have jurisdiction over it; (h) to bank trade publications, such
information to consist of deal terms and other information customarily found in
such publications; (i) to any other party hereto; and (j) with the consent of
the Borrower. Notwithstanding the foregoing, the Administrative Agent, the
Issuing Bank and each Lender may disclose any such confidential information,
without notice to the Parent, the Borrower or any other Loan Party, to
Governmental Authorities in connection with any regulatory examination of the
Administrative Agent, the Issuing Bank or such Lender or in accordance with the
regulatory compliance policy of the Administrative Agent, the Issuing Bank or
such Lender. As used in this Section, the term “Information” means all
information received from the Parent, the Borrower, any other Loan Party, any
other Subsidiary or Affiliate relating to any Loan Party or any of their
respective businesses, other than any such information that is available to the
Administrative Agent, any Lender or the Issuing Bank on a nonconfidential basis
prior to disclosure by the Parent, the Borrower, any other Loan Party, any other
Subsidiary of the Parent or any Affiliate, provided that, in the case of any
such information received from the Parent, the Borrower, any other Loan Party,
any other Subsidiary of the Parent or any Affiliate after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as

128

--------------------------------------------------------------------------------




provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.
Section 13.9.    Indemnification.
(c)    The Borrower shall indemnify the Administrative Agent (and any sub-agent
thereof), the Issuing Bank, each Lender and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnified Party”)
against, and hold each Indemnified Party harmless from, and shall pay or
reimburse any such Indemnified Party for, any and all losses, claims (including
without limitation, Environmental Claims), damages, liabilities and related
expenses (including without limitation, the fees, charges and disbursements of
any counsel for any Indemnified Party (but limited, in the case of legal fees
and expenses, to the reasonable and documented out-of-pocket fees, disbursements
and other charges of one counsel to all Indemnified Parties (taken as a whole)
and, if reasonably necessary, a single local counsel for all Indemnified Parties
(taken as a whole) in each relevant jurisdiction and with respect to each
relevant specialty, and in the case of an actual or perceived conflict of
interest, one additional counsel in each relevant jurisdiction to the affected
Indemnified Parties similarly situated and taken as a whole)), incurred by any
Indemnified Party or asserted against any Indemnified Party by any Person
(including the Parent, the Borrower, any other Loan Party or any other
Subsidiary of the Parent) other than such Indemnified Party and its Related
Parties, arising out of, in connection with, or as a result of (i) the execution
or delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
or thereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by the Borrower, any other Loan Party or any other Subsidiary
of the Parent, or any Environmental Claim related in any way to the Borrower,
any other Loan Party or any other Subsidiary of the Parent, (iv) any actual or
prospective claim, litigation, investigation or proceeding (an “Indemnity
Proceeding”) relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower, any
other Loan Party or any other Subsidiary of the Parent, and regardless of
whether any Indemnified Party is a party thereto or (v) any claim (including
without limitation, any Environmental Claims), investigation, litigation or
other proceeding (whether or not the Administrative Agent, the Issuing Bank or
any Lender is a party thereto) and the prosecution and defense thereof, arising
out of or in any way connected with the Loans, this Agreement, any other Loan
Document, or any documents contemplated by or referred to herein or the
transactions contemplated hereby, including without limitation, reasonable
attorneys and consultant’s fees; provided, however, that such indemnity shall
not, as to any Indemnified Party, be available to the extent that such losses,
claims, damages, liabilities or related expenses are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
(x) the gross negligence or willful misconduct of such Indemnified Party as
determined by a final non-appealable judgment of a court of competent
jurisdiction, (y) in connection with any claim initiated, or counter-claim
asserted, by the Borrower, a material breach of any express obligation of such
Indemnified Party under this Agreement as determined by a court of competent
jurisdiction in a final non-appealable judgment or (z) any dispute solely among
Indemnified Parties, other than any claims against any Indemnified Party in its
respective capacity or in fulfilling its role as an Administrative Agent or
Arranger or any similar role hereunder, and other than any claims arising out of
any act or omission on the part of the Parent, the Borrower, any other Loan
Party or any other Subsidiary of the Parent; and provided further, that this
Section 13.9 shall not apply with respect to Taxes, other than any Taxes arising
from any non-Tax claim.

129

--------------------------------------------------------------------------------




(d)    If and to the extent that the obligations of the Borrower under this
Section are unenforceable for any reason, the Borrower hereby agrees to make the
maximum contribution to the payment and satisfaction of such obligations which
is permissible under Applicable Law.
(e)    The Borrower’s obligations under this Section shall survive any
termination of this Agreement and the other Loan Documents and the payment in
full in cash of the Obligations, and are in addition to, and not in substitution
of, any of the other obligations set forth in this Agreement or any other Loan
Document to which it is a party.
References in this Section 13.9 to “Lender” or “Lenders” shall be deemed to
include such Persons (and their Affiliates) in their capacity as Specified
Derivatives Providers.
Section 13.10.    Termination; Survival.
This Agreement shall terminate at such time as (a) all of the Commitments have
been terminated, (b) all Letters of Credit have terminated or expired or been
canceled (other than Extended Letters of Credit in respect of which the Borrower
has satisfied the requirements to provide Cash Collateral as required in Section
2.4(b)), (c) none of the Lenders is obligated any longer under this Agreement to
make any Loans and the Issuing Bank is no longer obligated under this Agreement
to issue Letters of Credit and (d) all Obligations (other than obligations which
survive as provided in the following sentence) have been paid and satisfied in
full. The indemnities to which the Administrative Agent, the Issuing Bank and
the Lenders are entitled under the provisions of Sections 3.10, 5.1, 5.4, 12.6,
13.2 and 13.9 and any other provision of this Agreement and the other Loan
Documents, and the provisions of Section 13.4, shall continue in full force and
effect and shall protect the Administrative Agent, the Issuing Bank and the
Lenders (i) notwithstanding any termination of this Agreement, or of the other
Loan Documents, against events arising after such termination as well as before
and (ii) at all times after any such party ceases to be a party to this
Agreement with respect to all matters and events existing on or prior to the
date such party ceased to be a party to this Agreement.
Section 13.11.    Severability of Provisions.
If any provision of this Agreement or the other Loan Documents shall be
determined by a court of competent jurisdiction to be invalid or unenforceable,
that provision shall be deemed severed from the Loan Documents, and the
validity, legality and enforceability of the remaining provisions shall remain
in full force as though the invalid, illegal, or unenforceable provision had
never been part of the Loan Documents.
Section 13.12.    GOVERNING LAW.
THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.
Section 13.13.    Counterparts.
To facilitate execution, this Agreement and any amendments, waivers, consents or
supplements may be executed in any number of counterparts as may be convenient
or required (which may be effectively delivered by facsimile, in portable
document format (“PDF”) or other similar electronic means). It shall not be
necessary that the signature of, or on behalf of, each party, or that the
signature of all persons required to bind any party, appear on each counterpart.
All counterparts shall collectively constitute a single document.

130

--------------------------------------------------------------------------------




It shall not be necessary in making proof of this document to produce or account
for more than a single counterpart containing the respective signatures of, or
on behalf of, each of the parties hereto.
Section 13.14.    No Advisory or Fiduciary Relationship.
In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), each of the Parent and the Borrower acknowledges
and agrees, and acknowledges its Affiliates’ understanding, that: (i)(A) the
arranging and other services regarding this Agreement provided by Administrative
Agent and Arrangers are arm’s-length commercial transactions between the Parent,
the Borrower each other Loan Party and their respective Affiliates, on the one
hand, and the Administrative Agent and the Arrangers, on the other hand, (B)
each of the Parent, the Borrower, and the other Loan Parties has consulted its
own legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) the Parent, the Borrower and each other Loan Party is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii)(A) the Administrative Agent, each Lender, the Issuing Bank and
each Arranger is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Parent, the
Borrower, any other Loan Party, or any of their respective Affiliates, or any
other Person and (B) neither the Administrative Agent, any Lender, the Issuing
Bank nor any Arranger has any obligation to the Parent, the Borrower, any other
Loan Party, or any of their respective Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent, each
Lender, the Issuing Bank and each Arranger and their respective Affiliates may
be engaged in a broad range of transactions that involve interests that differ
from those of the Parent, the Borrower, the other Loan Parties, and their
respective Affiliates, and neither Administrative Agent, any Lender, the Issuing
Bank nor any Arranger has any obligation to disclose any of such interests to
the Parent, the Borrower, any other Loan Party, or any of their respective
Affiliates. To the fullest extent permitted by Applicable Law, each of the
Parent, the Borrower, and the other Loan Parties hereby waives and releases any
claims that it may have against the Administrative Agent, each Lender, the
Issuing Bank and each Arranger with respect to any breach or alleged breach of
agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby.
Section 13.15.    Obligations with Respect to Loan Parties and Subsidiaries.
The obligations of the Parent or the Borrower to direct or prohibit the taking
of certain actions by the other Loan Parties and Subsidiaries as specified
herein shall be absolute and not subject to any defense the Parent or the
Borrower may have that the Parent or the Borrower does not control such Loan
Parties or Subsidiaries.
Section 13.16.    Independence of Covenants.
All covenants hereunder shall be given in any jurisdiction independent effect so
that if a particular action or condition is not permitted by any of such
covenants, the fact that it would be permitted by an exception to, or be
otherwise within the limitations of, another covenant shall not avoid the
occurrence of a Default or an Event of Default if such action is taken or
condition exists.
Section 13.17.    Limitation of Liability.
Except, in the case of the Loan Parties, to the extent otherwise subject to
indemnification pursuant to Section 13.9, no party hereto or any of their
respective Related Parties (including any Indemnified Party) shall have any
liability with respect to, and each party hereto hereby waives, releases, and
agrees not to sue

131

--------------------------------------------------------------------------------




any other party hereto or any of their respective Related Parties (including any
Indemnified Party) upon, any claim for any special, indirect, incidental,
consequential or punitive damages suffered or incurred by such party in
connection with, arising out of, or in any way related to, this Agreement, any
of the other Loan Documents or any of the transactions contemplated by this
Agreement or any of the other Loan Documents. No Indemnitee referred to in
Section 13.9(a) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby, except for any damages arising from
such Indemnified Party’s gross negligence or willful misconduct, as determined
by a final non-appealable judgment of a court of competent jurisdiction.
Section 13.18.    Entire Agreement.
This Agreement, the Notes and the other Loan Documents embody the final, entire
agreement among the parties hereto and supersede any and all prior commitments,
agreements, representations, and understandings, whether written or oral,
relating to the subject matter hereof and thereof and may not be contradicted or
varied by evidence of prior, contemporaneous, or subsequent oral agreements or
discussions of the parties hereto. To the extent any term of this Agreement is
inconsistent with a term of any other Loan Document to which the parties of this
Agreement are party, the term of this Agreement shall control to the extent of
such inconsistency. There are no oral agreements among the parties hereto.
Section 13.19.    Construction.
The Administrative Agent, the Issuing Bank, the Borrower and each Lender
acknowledge that each of them has had the benefit of legal counsel of its own
choice and has been afforded an opportunity to review this Agreement and the
other Loan Documents with its legal counsel and that this Agreement and the
other Loan Documents shall be construed as if jointly drafted by the
Administrative Agent, the Issuing Bank, the Borrower and each Lender.
Section 13.20.    Headings.
The paragraph and section headings in this Agreement are provided for
convenience of reference only and shall not affect its construction or
interpretation.
[Signatures on Following Pages]



132

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amended and Restated
Credit Agreement to be executed by their authorized officers all as of the day
and year first above written.
ARC PROPERTIES OPERATING PARTNERSHIP, L.P.




By: /s/ Brian S. Block
Name: Brian S. Block
Title: Executive Vice President & CFO




AMERICAN REALTY CAPITAL PROPERTIES, INC.




By: /s/ Brian S. Block
Name: Brian S. Block
Title: Executive Vice President & CFO






















[Signatures Continued on Next Page]



--------------------------------------------------------------------------------




[Signature Page to A&R Credit Agreement with ARC Properties Operating
Partnership, L.P.]
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, as Swingline
Lender, as Issuing Bank and as a Lender




By: /s/ D. Bryan Gregory
Name: D. Bryan Gregory
Title: Director












[Signatures Continued on Next Page]



--------------------------------------------------------------------------------




[Signature Page to A&R Credit Agreement with ARC Properties Operating
Partnership, L.P.]
BANK OF AMERICA, N.A., as a Lender




By: /s/ Michael W. Edwards
Name: Michael W. Edwards
Title: Senior Vice President



--------------------------------------------------------------------------------




[Signature Page to A&R Credit Agreement with ARC Properties Operating
Partnership, L.P.]
BARCLAYS BANK PLC, as a Lender




By: /s/ Noam Azachi
Name: Noam Azachi
Title: Vice President



--------------------------------------------------------------------------------




[Signature Page to A&R Credit Agreement with ARC Properties Operating
Partnership, L.P.]
CAPITAL ONE, NATIONAL ASSOCIATION, as a Lender




By: /s/ Frederick H. Denecke
Name: Frederick H. Denecke
Title: Senior Vice President



--------------------------------------------------------------------------------




[Signature Page to A&R Credit Agreement with ARC Properties Operating
Partnership, L.P.]
CITIBANK, N.A., as a Lender




By: /s/ John C. Rowland
Name: John C. Rowland
Title: Vice President



--------------------------------------------------------------------------------




[Signature Page to A&R Credit Agreement with ARC Properties Operating
Partnership, L.P.]
DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender




By: /s/ Joanna Soliman
Name: Joanna Soliman
Title: Vice President






By: /s/ Alexander B.V. Johnson
Name: Alexander B.V. Johnson
Title: Managing Director



--------------------------------------------------------------------------------




[Signature Page to A&R Credit Agreement with ARC Properties Operating
Partnership, L.P.]
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender




By: /s/ Bill O’Daly
Name: Bill O’Daly
Title: Authorized Signatory






By: /s/ Sally Reyes
Name: Sally Reyes
Title: Authorized Signatory



--------------------------------------------------------------------------------




[Signature Page to A&R Credit Agreement with ARC Properties Operating
Partnership, L.P.]
JPMORGAN CHASE BANK, N.A., as a Lender




By: /s/ Rita Lai
Name: Rita Lai
Title: Authorized Signer



--------------------------------------------------------------------------------




[Signature Page to A&R Credit Agreement with ARC Properties Operating
Partnership, L.P.]
U.S. BANK NATIONAL ASSOCIATION, as a Lender




By: /s/ Michael E. Hussey
Name: Michael E. Hussey
Title: Senior Vice President



--------------------------------------------------------------------------------






[Signature Page to A&R Credit Agreement with ARC Properties Operating
Partnership, L.P.]
SUMITOMO MITSUI BANKING CORPORATION, as a Lender




By: /s/ Hideo Notsu
Name: Hideo Notsu
Title: Executive Director



--------------------------------------------------------------------------------




[Signature Page to A&R Credit Agreement with ARC Properties Operating
Partnership, L.P.]
MIZUHO BANK (USA), as a Lender




By: /s/ Noel Purcell
Name: Noel Purcell
Title: Senior Vice President



--------------------------------------------------------------------------------




[Signature Page to A&R Credit Agreement with ARC Properties Operating
Partnership, L.P.]
MIZUHO BANK, LTD., NEW YORK BRANCH, as a Lender




By: /s/ Noel Purcell
Name: Noel Purcell
Title: Authorized Signatory



--------------------------------------------------------------------------------






[Signature Page to A&R Credit Agreement with ARC Properties Operating
Partnership, L.P.]
RBS CITIZENS, N.A., as a Lender




By: /s/ Samuel A. Bluso
Name: Samuel A. Bluso
Title: Senior Vice President



--------------------------------------------------------------------------------






[Signature Page to A&R Credit Agreement with ARC Properties Operating
Partnership, L.P.]
GOLDMAN SACHS BANK USA, as a Lender




By: /s/ Mark Walton
Name: Mark Walton
Title: Authorized Signatory



--------------------------------------------------------------------------------




[Signature Page to A&R Credit Agreement with ARC Properties Operating
Partnership, L.P.]
MORGAN STANLEY BANK, N.A., as a Lender




By: /s/ Michael King
Name: Michael King
Title: Authorized Signatory



--------------------------------------------------------------------------------




[Signature Page to A&R Credit Agreement with ARC Properties Operating
Partnership, L.P.]
REGIONS BANK, as a Lender




By: /s/ Michael R. Mellott
Name: Michael R. Mellott
Title: Director



--------------------------------------------------------------------------------






[Signature Page to A&R Credit Agreement with ARC Properties Operating
Partnership, L.P.]
TD BANK, N.A., as a Lender




By: /s/ Aaron C. Miller
Name: Aaron C. Miller
Title: VP



--------------------------------------------------------------------------------






[Signature Page to A&R Credit Agreement with ARC Properties Operating
Partnership, L.P.]
SUNTRUST BANK, as a Lender




By: /s/ Bryan P. McFarland
Name: Bryan P. McFarland
Title: Senior Vice President



--------------------------------------------------------------------------------




[Signature Page to A&R Credit Agreement with ARC Properties Operating
Partnership, L.P.]
FIFTH THIRD BANK, as a Lender




By: /s/ Casey Gehrig
Name: Casey Gehrig
Title: Vice President



--------------------------------------------------------------------------------




[Signature Page to A&R Credit Agreement with ARC Properties Operating
Partnership, L.P.]
BANK HAPOALIM B.M., as a Lender




By: /s/ Charles McLaughlin
Name: Charles McLaughlin
Title: Senior Vice President


BANK HAPOALIM B.M., as a Lender




By: /s/ Helen H. Gateson
Name: Helen H. Gateson
Title: Vice President



--------------------------------------------------------------------------------




[Signature Page to A&R Credit Agreement with ARC Properties Operating
Partnership, L.P.]
FIRST TENNESSEE BANK NATIONAL ASSOCIATION, as a Lender




By: /s/ J. Patrick Daugherty
Name: J. Patrick Daugherty
Title: Authorized Officer





--------------------------------------------------------------------------------




[Signature Page to A&R Credit Agreement with ARC Properties Operating
Partnership, L.P.]
The undersigned Departing Lender hereby consents to the provisions in Section
1.4 and acknowledges and agrees that, from and after the Effective Date (after
giving effect to the transactions described in such Section 1.4), it is no
longer a party to the Existing Credit Agreement and will not be a party to this
Agreement






BMO Harris Bank, N.A., as a Departing Lender


By: /s/ Lloyd Baron
Name: Lloyd Baron
Title: Vice President



--------------------------------------------------------------------------------




[Signature Page to A&R Credit Agreement with ARC Properties Operating
Partnership, L.P.]
The undersigned Departing Lender hereby consents to the provisions in Section
1.4 and acknowledges and agrees that, from and after the Effective Date (after
giving effect to the transactions described in such Section 1.4), it is no
longer a party to the Existing Credit Agreement and will not be a party to this
Agreement






RAYMOND JAMES BANK, N.A., as a Departing Lender


By: /s/ James M. Armstrong
Name: James M. Armstrong
Title: Senior Vice President





--------------------------------------------------------------------------------




[Signature Page to A&R Credit Agreement with ARC Properties Operating
Partnership, L.P.]
The undersigned Departing Lender hereby consents to the provisions in Section
1.4 and acknowledges and agrees that, from and after the Effective Date (after
giving effect to the transactions described in such Section 1.4), it is no
longer a party to the Existing Credit Agreement and will not be a party to this
Agreement






COMERICA BANK, as a Departing Lender


By: /s/ David J. Campbell
Name: David J. Campbell
Title: Sr. Vice President



--------------------------------------------------------------------------------




[Signature Page to A&R Credit Agreement with ARC Properties Operating
Partnership, L.P.]
The undersigned Departing Lender hereby consents to the provisions in Section
1.4 and acknowledges and agrees that, from and after the Effective Date (after
giving effect to the transactions described in such Section 1.4), it is no
longer a party to the Existing Credit Agreement and will not be a party to this
Agreement






MidFirst Bank, as a Departing Lender


By: /s/ Darrin Rigler
Name: Darrin Rigler
Title: First Vice President



--------------------------------------------------------------------------------






Signature Page to A&R Credit Agreement with ARC Properties Operating
Partnership, L.P.]
The undersigned Departing Lender hereby consents to the provisions in Section
1.4 and acknowledges and agrees that, from and after the Effective Date (after
giving effect to the transactions described in such Section 1.4), it is no
longer a party to the Existing Credit Agreement and will not be a party to this
Agreement






Union Bank, N.A., as a Departing Lender


By: /s/ Gregory A. Conner
Name: Gregory A. Conner
Title: Vice President

